                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 1 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




    Report On The Investigation Into
      Russian Interference In The
       2016 Presidential Election
                                Volume I of II


                 Special Counsel Robert S. Mueller, III
                    Submitted Pursuant to 28 C.F.R. § 600.8(c)




                                Washington, D.C.

                                   March 2019
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 2 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                                 U.S. Department of Justice
      ______________________________________________________
       Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 3 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                      TABLE OF CONTENTS – VOLUME I

INTRODUCTION TO VOLUME I .......................................................................................................... 1
EXECUTIVE SUMMARY TO VOLUME I............................................................................................... 4
I. THE SPECIAL COUNSEL’S INVESTIGATION ................................................................................. 11
II. RUSSIAN “ACTIVE MEASURES” SOCIAL MEDIA CAMPAIGN ..................................................... 14
          A. Structure of the Internet Research Agency ................................................................. 15
          B. Funding and Oversight from Concord and Prigozhin ................................................. 16
          C. The IRA Targets U.S. Elections .................................................................................. 19
               1. The IRA Ramps Up U.S. Operations As Early As 2014 ...................................... 19
               2. U.S. Operations Through IRA-Controlled Social Media Accounts ..................... 22
               3. U.S. Operations Through Facebook...................................................................... 24
               4. U.S. Operations Through Twitter ......................................................................... 26
                    a. Individualized Accounts................................................................................... 26
                    b. IRA Botnet Activities ...................................................................................... 28
               5. U.S. Operations Involving Political Rallies .......................................................... 29
               6. Targeting and Recruitment of U.S. Persons.......................................................... 31
               7. Interactions and Contacts with the Trump Campaign........................................... 33
                    a. Trump Campaign Promotion of IRA Political Materials................................. 33
                    b. Contact with Trump Campaign Officials in Connection to Rallies ................. 35
III. RUSSIAN HACKING AND DUMPING OPERATIONS ..................................................................... 36
          A. GRU Hacking Directed at the Clinton Campaign ....................................................... 36
               1. GRU Units Target the Clinton Campaign ............................................................. 36
               2. Intrusions into the DCCC and DNC Networks ..................................................... 38
                    a. Initial Access .................................................................................................... 38
                    b. Implantation of Malware on DCCC and DNC Networks ................................ 38
                    c. Theft of Documents from DNC and DCCC Networks .................................... 40
          B. Dissemination of the Hacked Materials ...................................................................... 41
               1. DCLeaks ............................................................................................................... 41
               2. Guccifer 2.0........................................................................................................... 42
               3. Use of WikiLeaks ................................................................................................. 44
                    a. WikiLeaks’s Expressed Opposition Toward the Clinton Campaign ............... 44
                    b. WikiLeaks’s First Contact with Guccifer 2.0 and DCLeaks ........................... 45

                                                                     i
    Case 1:19-cv-00810-RBWU.S.      Department
                                 Document       of Justice
                                            122-1    Filed 06/19/20 Page 4 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



               c. The GRU’s Transfer of Stolen Materials to WikiLeaks .................................. 45
               d.    WikiLeaks Statements Dissembling About the Source of Stolen
                     Materials ........................................................................................................ 48
      C. Additional GRU Cyber Operations ............................................................................. 49
          1. Summer and Fall 2016 Operations Targeting Democrat-Linked Victims............ 49
          2. Intrusions Targeting the Administration of U.S. Elections................................... 50
      D. Trump Campaign and the Dissemination of Hacked Materials .................................. 51
          1. Role of Roger Stone.............................................................................................. 51
               a. Background ...................................................................................................... 51
               b. Contacts with the Campaign about WikiLeaks................................................ 52
               c. Roger Stone’s Known Efforts to Communicate with WikiLeaks .................... 54
               d. WikiLeaks’s October 7, 2016 Release of Stolen Podesta Emails .................... 58
               e. Donald Trump Jr. Interaction with WikiLeaks ................................................ 59
          2. Other Potential Campaign Interest in Russian Hacked Materials ......................... 61
               a. Henry Oknyansky (a/k/a Henry Greenberg) .................................................... 61
               b. Campaign Efforts to Obtain Deleted Clinton Emails ...................................... 62
IV. RUSSIAN GOVERNMENT LINKS TO AND CONTACTS WITH THE TRUMP CAMPAIGN ................ 66
      A. Campaign Period (September 2015 – November 8, 2016) ......................................... 66
          1. Trump Tower Moscow Project ............................................................................. 67
               a. Trump Tower Moscow Venture with the Crocus Group (2013-2014) ............ 67
               b. Communications with I.C. Expert Investment Company and Giorgi
                   Rtskhiladze (Summer and Fall 2015) ............................................................ 69
               c. Letter of Intent and Contacts to Russian Government (October 2015-
                   January 2016) ................................................................................................ 70
                     i. Trump Signs the Letter of Intent on behalf of the Trump Organization .... 70
                     ii. Post-LOI Contacts with Individuals in Russia ......................................... 72
               d. Discussions about Russia Travel by Michael Cohen or Candidate Trump
                   (December 2015-June 2016) ......................................................................... 76
                     i. Sater’s Overtures to Cohen to Travel to Russia ........................................ 76
                     ii. Candidate Trump’s Opportunities to Travel to Russia ............................ 78
          2. George Papadopoulos ........................................................................................... 80
               a. Origins of Campaign Work .............................................................................. 81
               b. Initial Russia-Related Contacts ........................................................................ 82
               c. March 31 Foreign Policy Team Meeting ......................................................... 85
                                                               ii
                                        U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 5 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          d. George Papadopoulos Learns That Russia Has “Dirt” in the Form of
              Clinton Emails ............................................................................................... 86
          e. Russia-Related Communications With The Campaign.................................... 89
          f. Trump Campaign Knowledge of “Dirt” ........................................................... 93
          g. Additional George Papadopoulos Contact ....................................................... 94
     3. Carter Page ............................................................................................................ 95
          a. Background ...................................................................................................... 96
          b. Origins of and Early Campaign Work ............................................................. 97
          c. Carter Page’s July 2016 Trip To Moscow ........................................................ 98
          d. Later Campaign Work and Removal from the Campaign ............................. 102
     4. Dimitri Simes and the Center for the National Interest ...................................... 103
          a. CNI and Dimitri Simes Connect with the Trump Campaign ......................... 103
          b. National Interest Hosts a Foreign Policy Speech at the Mayflower Hotel
              ..................................................................................................................... 105
          c. Jeff Sessions’s Post-Speech Interactions with CNI ....................................... 107
          d. Jared Kushner’s Continuing Contacts with Simes......................................... 108
     5. June 9, 2016 Meeting at Trump Tower ............................................................... 110
          a. Setting Up the June 9 Meeting ....................................................................... 110
                 i. Outreach to Donald Trump Jr.................................................................. 110
                 ii. Awareness of the Meeting Within the Campaign ................................... 114
          b. The Events of June 9, 2016 ............................................................................ 116
                 i. Arrangements for the Meeting ................................................................ 116
                 ii. Conduct of the Meeting .......................................................................... 117
          c. Post-June 9 Events ......................................................................................... 120
     6. Events at the Republican National Convention .................................................. 123
          a.    Ambassador Kislyak’s Encounters with Senator Sessions and J.D.
                Gordon the Week of the RNC ..................................................................... 123
          b. Change to Republican Party Platform............................................................ 124
     7. Post-Convention Contacts with Kislyak ............................................................. 127
          a.     Ambassador Kislyak Invites J.D. Gordon to Breakfast at the
                 Ambassador’s Residence ............................................................................. 127
          b. Senator Sessions’s September 2016 Meeting with Ambassador Kislyak ...... 127
     8. Paul Manafort...................................................................................................... 129
          a. Paul Manafort’s Ties to Russia and Ukraine.................................................. 131

                                                           iii
                                               U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 6 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                        i. Oleg Deripaska Consulting Work ......................................................... 131
                        ii. Political Consulting Work ..................................................................... 132
                        iii. Konstantin Kilimnik .............................................................................. 132
                  b. Contacts during Paul Manafort’s Time with the Trump Campaign .............. 134
                        i. Paul Manafort Joins the Campaign ......................................................... 134
                        ii. Paul Manafort’s Campaign-Period Contacts .......................................... 135
                        iii. Paul Manafort’s Two Campaign-Period Meetings with Konstantin
                            Kilimnik in the United States ................................................................ 138
                  c. Post-Resignation Activities ............................................................................ 141
         B. Post-Election and Transition-Period Contacts .......................................................... 144
             1. Immediate Post-Election Activity ....................................................................... 144
                  a. Outreach from the Russian Government ........................................................ 145
                  b. High-Level Encouragement of Contacts through Alternative Channels ....... 146
             2. Kirill Dmitriev’s Transition-Era Outreach to the Incoming Administration ...... 147
                  a. Background .................................................................................................... 147
                  b. Kirill Dmitriev’s Post-Election Contacts With the Incoming
                     Administration ............................................................................................. 149
                  c. Erik Prince and Kirill Dmitriev Meet in the Seychelles ................................ 151
                        i.    George Nader and Erik Prince Arrange Seychelles Meeting with
                              Dmitriev ................................................................................................. 151
                        ii. The Seychelles Meetings........................................................................ 153
                        iii. Erik Prince’s Meeting with Steve Bannon after the Seychelles Trip .... 155
                  d. Kirill Dmitriev’s Post-Election Contact with Rick Gerson Regarding
                     U.S.-Russia Relations .................................................................................. 156
             3. Ambassador Kislyak’s Meeting with Jared Kushner and Michael Flynn in
                Trump Tower Following the Election................................................................. 159
             4. Jared Kushner’s Meeting with Sergey Gorkov ................................................... 161
             5. Petr Aven’s Outreach Efforts to the Transition Team ........................................ 163
             6. Carter Page Contact with Deputy Prime Minister Arkady Dvorkovich ............. 166
             7. Contacts With and Through Michael T. Flynn ................................................... 167
                  a. United Nations Vote on Israeli Settlements ................................................... 167
                  b. U.S. Sanctions Against Russia ....................................................................... 168
V. PROSECUTION AND DECLINATION DECISIONS ........................................................................ 174
         A. Russian “Active Measures” Social Media Campaign ............................................... 174

                                                                  iv
Case 1:19-cv-00810-RBWU.S.      Department
                             Document       of Justice
                                        122-1    Filed 06/19/20 Page 7 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



  B. Russian Hacking and Dumping Operations .............................................................. 175
      1. Section 1030 Computer-Intrusion Conspiracy.................................................... 175
           a. Background .................................................................................................... 175
                                                                                                                                         (b)(5)-2
           b. Charging Decision As to (b)(5)                                                                            ....... 176
                                                                                                                                         (b)(5)-2
      2. Potential Section 1030 Violation By (b) (5), (b) (6), (b) (7)(C) .............................. 179                             (b)(6)/(b)(7)(C)-2

  C. Russian Government Outreach and Contacts ............................................................. 180
      1. Potential Coordination: Conspiracy and Collusion............................................. 180
      2. Potential Coordination: Foreign Agent Statutes (FARA and 18 U.S.C. § 951) . 181
           a. Governing Law............................................................................................... 181
           b. Application..................................................................................................... 182
      3. Campaign Finance .............................................................................................. 183
           a. Overview Of Governing Law......................................................................... 184
           b. Application to June 9 Trump Tower Meeting................................................ 185
                 i. Thing-of-Value Element ......................................................................... 186
                 ii. Willfulness ............................................................................................. 187
                 iii. Difficulties in Valuing Promised Information ...................................... 188
                                                                                                                                         (b)(5)-2
           c. Application to WikiLeaks (b)(5)                                 ................................................... 188
                 i. Questions Over (b)(5)                                                                                                (b)(5)-2
                                                           ....................................................................... 189
                 ii. Willfulness ............................................................................................. 190
                 iii. Constitutional Considerations ................................................................ 190
                 iv. Analysis (b)(5)                          .................................................................... 190   (b)(5)-2

      4. False Statements and Obstruction of the Investigation ....................................... 191
           a. Overview Of Governing Law......................................................................... 191
           b. Application to Certain Individuals ................................................................. 192
                 i. George Papadopoulos .............................................................................. 192
                                                                                                                                         (b)(5)-2
                 ii. (b)(5), (b)(6), (b)(7)(C) ............................................................................. 194         (b)(6)/(b)(7)(C)-2
                 iii. Michael Flynn ....................................................................................... 194
                 iv. Michael Cohen ...................................................................................... 195
                 v. Roger Stone ............................................................................................ 196
                 vi. Jeff Sessions ........................................................................................... 197
                 vii. Others Interviewed During the Investigation ....................................... 198


                                                          v
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 8 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 9 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                  INTRODUCTION TO VOLUME I

        This report is submitted to the Attorney General pursuant to 28 C.F.R. § 600.8(c), which
states that, “[a]t the conclusion of the Special Counsel’s work, he . . . shall provide the Attorney
General a confidential report explaining the prosecution or declination decisions [the Special
Counsel] reached.”

        The Russian government interfered in the 2016 presidential election in sweeping and
systematic fashion. Evidence of Russian government operations began to surface in mid-2016. In
June, the Democratic National Committee and its cyber response team publicly announced that
Russian hackers had compromised its computer network. Releases of hacked materials—hacks
that public reporting soon attributed to the Russian government—began that same month.
Additional releases followed in July through the organization WikiLeaks, with further releases in
October and November.

       In late July 2016, soon after WikiLeaks’s first release of stolen documents, a foreign
government contacted the FBI about a May 2016 encounter with Trump Campaign foreign policy
advisor George Papadopoulos. Papadopoulos had suggested to a representative of that foreign
government that the Trump Campaign had received indications from the Russian government that
it could assist the Campaign through the anonymous release of information damaging to
Democratic presidential candidate Hillary Clinton. That information prompted the FBI on July
31, 2016, to open an investigation into whether individuals associated with the Trump Campaign
were coordinating with the Russian government in its interference activities.

       That fall, two federal agencies jointly announced that the Russian government “directed
recent compromises of e-mails from US persons and institutions, including US political
organizations,” and, “[t]hese thefts and disclosures are intended to interfere with the US election
process.” After the election, in late December 2016, the United States imposed sanctions on Russia
for having interfered in the election. By early 2017, several congressional committees were
examining Russia’s interference in the election.

       Within the Executive Branch, these investigatory efforts ultimately led to the May 2017
appointment of Special Counsel Robert S. Mueller, III. The order appointing the Special Counsel
authorized him to investigate “the Russian government’s efforts to interfere in the 2016
presidential election,” including any links or coordination between the Russian government and
individuals associated with the Trump Campaign.

        As set forth in detail in this report, the Special Counsel’s investigation established that
Russia interfered in the 2016 presidential election principally through two operations. First, a
Russian entity carried out a social media campaign that favored presidential candidate Donald J.
Trump and disparaged presidential candidate Hillary Clinton. Second, a Russian intelligence
service conducted computer-intrusion operations against entities, employees, and volunteers
working on the Clinton Campaign and then released stolen documents. The investigation also
identified numerous links between the Russian government and the Trump Campaign. Although
the investigation established that the Russian government perceived it would benefit from a Trump
presidency and worked to secure that outcome, and that the Campaign expected it would benefit

                                                 1
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 10 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



electorally from information stolen and released through Russian efforts, the investigation did not
establish that members of the Trump Campaign conspired or coordinated with the Russian
government in its election interference activities.

                                               * * *

        Below we describe the evidentiary considerations underpinning statements about the
results of our investigation and the Special Counsel’s charging decisions, and we then provide an
overview of the two volumes of our report.

       The report describes actions and events that the Special Counsel’s Office found to be
supported by the evidence collected in our investigation. In some instances, the report points out
the absence of evidence or conflicts in the evidence about a particular fact or event. In other
instances, when substantial, credible evidence enabled the Office to reach a conclusion with
confidence, the report states that the investigation established that certain actions or events
occurred. A statement that the investigation did not establish particular facts does not mean there
was no evidence of those facts.

        In evaluating whether evidence about collective action of multiple individuals constituted
a crime, we applied the framework of conspiracy law, not the concept of “collusion.” In so doing,
the Office recognized that the word “collud[e]” was used in communications with the Acting
Attorney General confirming certain aspects of the investigation’s scope and that the term has
frequently been invoked in public reporting about the investigation. But collusion is not a specific
offense or theory of liability found in the United States Code, nor is it a term of art in federal
criminal law. For those reasons, the Office’s focus in analyzing questions of joint criminal liability
was on conspiracy as defined in federal law. In connection with that analysis, we addressed the
factual question whether members of the Trump Campaign “coordinat[ed]”—a term that appears
in the appointment order—with Russian election interference activities. Like collusion,
“coordination” does not have a settled definition in federal criminal law. We understood
coordination to require an agreement—tacit or express—between the Trump Campaign and the
Russian government on election interference. That requires more than the two parties taking
actions that were informed by or responsive to the other’s actions or interests. We applied the term
coordination in that sense when stating in the report that the investigation did not establish that the
Trump Campaign coordinated with the Russian government in its election interference activities.

                                               * * *

       The report on our investigation consists of two volumes:

        Volume I describes the factual results of the Special Counsel’s investigation of Russia’s
interference in the 2016 presidential election and its interactions with the Trump Campaign.
Section I describes the scope of the investigation. Sections II and III describe the principal ways
Russia interfered in the 2016 presidential election. Section IV describes links between the Russian



                                                  2
                                   U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 11 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



government and individuals associated with the Trump Campaign. Section V sets forth the Special
Counsel’s charging decisions.

        Volume II addresses the President’s actions towards the FBI’s investigation into Russia’s
interference in the 2016 presidential election and related matters, and his actions towards the
Special Counsel’s investigation. Volume II separately states its framework and the considerations
that guided that investigation.




                                               3
                                   U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 12 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                              EXECUTIVE SUMMARY TO VOLUME I


       RUSSIAN SOCIAL MEDIA CAMPAIGN


        The Internet Research Agency (IRA) c~mied out the earliest Russian interference
operations identified by the investigation-a social media campaign designed to provoke and
amplify political and social discord in the United States. The IRA was based in St. Petersburg,
Russia, and received funding from Russian oligarch Y evgeniy Prigozhin and companies he
controlled. Pri ozhin is widel re 01ted to have ties to Russian President Vladi1nir Putin       (b)(7)(E)-2



        In Inid-2014, the IRA sent em lo
Inission with inst111ctions
                                                                                                      (b)(7)(E)-2



        The IRA later used social media accounts and interest groups to sow discord in the U.S.
political system through what it tenned "infonnation warfare." The campaign evolved from a
generalized program designed in 2014 and 2015 to undennine the U.S. electoral system, to a
targeted operation that by early 2016 favored candidate Tnnnp and disparaged can didate Clinton.
The IRA's operation also included the purchase of political adve1tisements on social media in the
names of U.S . persons and entities, as well as the staging of political rallies inside the United
States. To organize those rallies, IRA employees posed as U.S . grassroots entities and persons and
made contact with Tnnnp suppo1ters and T111mp Campaign officials in the United States. The
investigation did not identify evidence that any U.S . persons conspired or coordinated with the
IRA. Section II of this repo1t details the Office's investigation of the Russian social media
campaign.

       RUSSIAN HACKING OPERATIONS


        At the same time that the IRA operation began to focus on suppo1ting can didate T111mp in
early 2016, the Russian government employed a second fo1m of interference: cyber intrusions
(hacking) and releases of hacked materials damaging to the Clinton Campaign. The Russian
intelligence service known as the Main Intelligence Directorate of the General Staff of the Russian
Anny (GRU) caiTied out these operations.

       In March 2016, the GRU began hacking the email accounts of Clinton Campaign
volunteers and employees, including campaign chai1man John Podesta. In April 2016, the GRU
hacked into the computer networks of the Democratic Congressional Campaign Cominittee
(DCCC) and the Democratic National Committee (DNC). The GRU stole hundreds of thousands
of documents from the comproinised email accounts and networks. Around the time that the DNC
announced in Inid-June 2016 the Russian government's role in hacking its network, the GRU
began disseminating stolen materials through the fictitious online personas "DCLeaks" and
"Guccifer 2.0. " The GRU later released additional materials through the organization WikiLeaks.


                                                4
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 13 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The presidential campaign of Donald J. Trump (“Trump Campaign” or “Campaign”)
showed interest in WikiLeaks’s releases of documents and welcomed their potential to damage
candidate Clinton. Beginning in June 2016, former Campaign member Roger Stone forecast to
senior Campaign officials that WikiLeaks would release information damaging to candidate
Clinton. WikiLeaks’s first release came in July 2016. Around the same time, candidate Trump
announced that he hoped Russia would recover emails described as missing from a private server
used by Clinton when she was Secretary of State (he later said that he was speaking sarcastically).
Stone stayed in regular contact with the Campaign claiming to have information about future
releases by WikiLeaks, while privately asking his own associates to contact WikiLeaks founder
Julian Assange and publicly boasting of his access to Assange. WikiLeaks began releasing
Podesta’s stolen emails on October 7, 2016, less than one hour after a U.S. media outlet released
video considered damaging to candidate Trump. Section III of this Report details the Office’s
investigation into the Russian hacking operations, as well as other efforts by Trump Campaign
supporters to obtain Clinton-related emails.

       RUSSIAN CONTACTS WITH THE CAMPAIGN

        The social media campaign and the GRU hacking operations coincided with a series of
contacts between Trump Campaign officials and individuals with ties to the Russian government.
The Office investigated whether those contacts reflected or resulted in the Campaign conspiring
or coordinating with Russia in its election-interference activities. Although the investigation
established that the Russian government perceived it would benefit from a Trump presidency and
worked to secure that outcome, and that the Campaign expected it would benefit electorally from
information stolen and released through Russian efforts, the investigation did not establish that
members of the Trump Campaign conspired or coordinated with the Russian government in its
election interference activities.

        The Russian contacts consisted of business connections, offers of assistance to the
Campaign, invitations for candidate Trump and Putin to meet in person, invitations for Campaign
officials and representatives of the Russian government to meet, and policy positions seeking
improved U.S.-Russian relations. Section IV of this Report details the contacts between Russia
and the Trump Campaign during the campaign and transition periods, the most salient of which
are summarized below in chronological order.

         2015. Some of the earliest contacts were made in connection with a Trump Organization
real-estate project in Russia known as Trump Tower Moscow. Candidate Trump signed a Letter
of Intent for Trump Tower Moscow by November 2015, and in January 2016 Trump Organization
executive Michael Cohen emailed and spoke about the project with the office of Russian
government press secretary Dmitry Peskov. The Trump Organization pursued the project through
at least June 2016, including by considering travel to Russia by Cohen and candidate Trump.

       Spring 2016. Campaign foreign policy advisor George Papadopoulos made early contact
with Joseph Mifsud, a London-based professor who had connections to Russia and traveled to
Moscow in April 2016. Immediately upon his return to London from that trip, Mifsud told
Papadopoulos that the Russian government had “dirt” on Hillary Clinton in the form of thousands

                                                5
                                   U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 14 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



of emails. One week later, in the first week of May 2016, Papadopoulos suggested to a
representative of a foreign government that the Trump Campaign had received indications from
the Russian government that it could assist the Campaign through the anonymous release of
information damaging to candidate Clinton. Throughout that period of time and for several months
thereafter, Papadopoulos worked with Mifsud and two Russian nationals to arrange a meeting
between the Campaign and the Russian government. No meeting took place.

       Summer 2016. Russian outreach to the Trump Campaign continued into the summer of
2016, as candidate Trump was becoming the presumptive Republican nominee for President. On
June 9, 2016, for example, a Russian lawyer met with senior Trump Campaign officials Donald
Trump Jr., Jared Kushner, and campaign chairman Paul Manafort to deliver what the email
proposing the meeting had described as “official documents and information that would
incriminate Hillary.” The materials were offered to Trump Jr. as “part of Russia and its
government’s support for Mr. Trump.” The written communications setting up the meeting
showed that the Campaign anticipated receiving information from Russia that could assist
candidate Trump’s electoral prospects, but the Russian lawyer’s presentation did not provide such
information.

       Days after the June 9 meeting, on June 14, 2016, a cybersecurity firm and the DNC
announced that Russian government hackers had infiltrated the DNC and obtained access to
opposition research on candidate Trump, among other documents.

       In July 2016, Campaign foreign policy advisor Carter Page traveled in his personal capacity
to Moscow and gave the keynote address at the New Economic School. Page had lived and worked
in Russia between 2003 and 2007. After returning to the United States, Page became acquainted
with at least two Russian intelligence officers, one of whom was later charged in 2015 with
conspiracy to act as an unregistered agent of Russia. Page’s July 2016 trip to Moscow and his
advocacy for pro-Russian foreign policy drew media attention. The Campaign then distanced itself
from Page and, by late September 2016, removed him from the Campaign.

        July 2016 was also the month WikiLeaks first released emails stolen by the GRU from the
DNC. On July 22, 2016, WikiLeaks posted thousands of internal DNC documents revealing
information about the Clinton Campaign. Within days, there was public reporting that U.S.
intelligence agencies had “high confidence” that the Russian government was behind the theft of
emails and documents from the DNC. And within a week of the release, a foreign government
informed the FBI about its May 2016 interaction with Papadopoulos and his statement that the
Russian government could assist the Trump Campaign. On July 31, 2016, based on the foreign
government reporting, the FBI opened an investigation into potential coordination between the
Russian government and individuals associated with the Trump Campaign.

       Separately, on August 2, 2016, Trump campaign chairman Paul Manafort met in New York
City with his long-time business associate Konstantin Kilimnik, who the FBI assesses to have ties
to Russian intelligence. Kilimnik requested the meeting to deliver in person a peace plan for
Ukraine that Manafort acknowledged to the Special Counsel’s Office was a “backdoor” way for
Russia to control part of eastern Ukraine; both men believed the plan would require candidate
Trump’s assent to succeed (were he to be elected President). They also discussed the status of the

                                                6
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 15 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Trump Campaign and Manafort’s strategy for winning Democratic votes in Midwestern states.
Months before that meeting, Manafort had caused internal polling data to be shared with Kilimnik,
and the sharing continued for some period of time after their August meeting.

        Fall 2016. On October 7, 2016, the media released video of candidate Trump speaking in
graphic terms about women years earlier, which was considered damaging to his candidacy. Less
than an hour later, WikiLeaks made its second release: thousands of John Podesta’s emails that
had been stolen by the GRU in late March 2016. The FBI and other U.S. government institutions
were at the time continuing their investigation of suspected Russian government efforts to interfere
in the presidential election. That same day, October 7, the Department of Homeland Security and
the Office of the Director of National Intelligence issued a joint public statement “that the Russian
Government directed the recent compromises of e-mails from US persons and institutions,
including from US political organizations.” Those “thefts” and the “disclosures” of the hacked
materials through online platforms such as WikiLeaks, the statement continued, “are intended to
interfere with the US election process.”

        Post-2016 Election. Immediately after the November 8 election, Russian government
officials and prominent Russian businessmen began trying to make inroads into the new
administration. The most senior levels of the Russian government encouraged these efforts. The
Russian Embassy made contact hours after the election to congratulate the President-Elect and to
arrange a call with President Putin. Several Russian businessmen picked up the effort from there.

       Kirill Dmitriev, the chief executive officer of Russia’s sovereign wealth fund, was among
the Russians who tried to make contact with the incoming administration. In early December, a
business associate steered Dmitriev to Erik Prince, a supporter of the Trump Campaign and an
associate of senior Trump advisor Steve Bannon. Dmitriev and Prince later met face-to-face in
January 2017 in the Seychelles and discussed U.S.-Russia relations. During the same period,
another business associate introduced Dmitriev to a friend of Jared Kushner who had not served
on the Campaign or the Transition Team. Dmitriev and Kushner’s friend collaborated on a short
written reconciliation plan for the United States and Russia, which Dmitriev implied had been
cleared through Putin. The friend gave that proposal to Kushner before the inauguration, and
Kushner later gave copies to Bannon and incoming Secretary of State Rex Tillerson.

        On December 29, 2016, then-President Obama imposed sanctions on Russia for having
interfered in the election. Incoming National Security Advisor Michael Flynn called Russian
Ambassador Sergey Kislyak and asked Russia not to escalate the situation in response to the
sanctions. The following day, Putin announced that Russia would not take retaliatory measures in
response to the sanctions at that time. Hours later, President-Elect Trump tweeted, “Great move
on delay (by V. Putin).” The next day, on December 31, 2016, Kislyak called Flynn and told him
the request had been received at the highest levels and Russia had chosen not to retaliate as a result
of Flynn’s request.

                                                ***

        On January 6, 2017, members of the intelligence community briefed President-Elect Trump
on a joint assessment—drafted and coordinated among the Central Intelligence Agency, FBI, and

                                                  7
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 16 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



National Security Agency—that concluded with high confidence that Russia had intervened in the
election through a variety of means to assist Trump’s candidacy and harm Clinton’s. A
declassified version of the assessment was publicly released that same day.

        Between mid-January 2017 and early February 2017, three congressional committees—the
House Permanent Select Committee on Intelligence (HPSCI), the Senate Select Committee on
Intelligence (SSCI), and the Senate Judiciary Committee (SJC)—announced that they would
conduct inquiries, or had already been conducting inquiries, into Russian interference in the
election. Then-FBI Director James Comey later confirmed to Congress the existence of the FBI’s
investigation into Russian interference that had begun before the election. On March 20, 2017, in
open-session testimony before HPSCI, Comey stated:

       I have been authorized by the Department of Justice to confirm that the FBI, as part
       of our counterintelligence mission, is investigating the Russian government’s efforts
       to interfere in the 2016 presidential election, and that includes investigating the
       nature of any links between individuals associated with the Trump campaign and
       the Russian government and whether there was any coordination between the
       campaign and Russia’s efforts. . . . As with any counterintelligence investigation,
       this will also include an assessment of whether any crimes were committed.

The investigation continued under then-Director Comey for the next seven weeks until May 9,
2017, when President Trump fired Comey as FBI Director—an action which is analyzed in
Volume II of the report.

        On May 17, 2017, Acting Attorney General Rod Rosenstein appointed the Special Counsel
and authorized him to conduct the investigation that Comey had confirmed in his congressional
testimony, as well as matters arising directly from the investigation, and any other matters within
the scope of 28 C.F.R. § 600.4(a), which generally covers efforts to interfere with or obstruct the
investigation.

        President Trump reacted negatively to the Special Counsel’s appointment. He told advisors
that it was the end of his presidency, sought to have Attorney General Jefferson (Jeff) Sessions
unrecuse from the Russia investigation and to have the Special Counsel removed, and engaged in
efforts to curtail the Special Counsel’s investigation and prevent the disclosure of evidence to it,
including through public and private contacts with potential witnesses. Those and related actions
are described and analyzed in Volume II of the report.

                                               ***

       THE SPECIAL COUNSEL’S CHARGING DECISIONS

       In reaching the charging decisions described in Volume I of the report, the Office
determined whether the conduct it found amounted to a violation of federal criminal law
chargeable under the Principles of Federal Prosecution. See Justice Manual § 9-27.000 et seq.
(2018). The standard set forth in the Justice Manual is whether the conduct constitutes a crime; if
so, whether admissible evidence would probably be sufficient to obtain and sustain a conviction;

                                                 8
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 17 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and whether prosecution would serve a substantial federal interest that could not be adequately
served by prosecution elsewhere or through non-criminal alternatives. See Justice Manual § 9-
27.220.

       Section V of the report provides detailed explanations of the Office’s charging decisions,
which contain three main components.

        First, the Office determined that Russia’s two principal interference operations in the 2016
U.S. presidential election—the social media campaign and the hacking-and-dumping operations—
violated U.S. criminal law. Many of the individuals and entities involved in the social media
campaign have been charged with participating in a conspiracy to defraud the United States by
undermining through deceptive acts the work of federal agencies charged with regulating foreign
influence in U.S. elections, as well as related counts of identity theft. See United States v. Internet
Research Agency, et al., No. 18-cr-32 (D.D.C.). Separately, Russian intelligence officers who
carried out the hacking into Democratic Party computers and the personal email accounts of
individuals affiliated with the Clinton Campaign conspired to violate, among other federal laws,
the federal computer-intrusion statute, and they have been so charged. See United States v.
                                                                                                          (b)(5)-2
Netyksho, et al., No. 18-cr-215 (D.D.C.). (b) (5)                                                         (b)(6)/(b)(7)(C)-2

(b) (5), (b) (6), (b) (7)(C)


        Second, while the investigation identified numerous links between individuals with ties to
the Russian government and individuals associated with the Trump Campaign, the evidence was
not sufficient to support criminal charges. Among other things, the evidence was not sufficient to
charge any Campaign official as an unregistered agent of the Russian government or other Russian
principal. And our evidence about the June 9, 2016 meeting and WikiLeaks’s releases of hacked
materials was not sufficient to charge a criminal campaign-finance violation. Further, the evidence
was not sufficient to charge that any member of the Trump Campaign conspired with
representatives of the Russian government to interfere in the 2016 election.

        Third, the investigation established that several individuals affiliated with the Trump
Campaign lied to the Office, and to Congress, about their interactions with Russian-affiliated
individuals and related matters. Those lies materially impaired the investigation of Russian
election interference. The Office charged some of those lies as violations of the federal false-
statements statute. Former National Security Advisor Michael Flynn pleaded guilty to lying about
his interactions with Russian Ambassador Kislyak during the transition period. George
Papadopoulos, a foreign policy advisor during the campaign period, pleaded guilty to lying to
investigators about, inter alia, the nature and timing of his interactions with Joseph Mifsud, the
professor who told Papadopoulos that the Russians had dirt on candidate Clinton in the form of
thousands of emails. Former Trump Organization attorney Michael Cohen pleaded guilty to
making false statements to Congress about the Trump Moscow project. Based on evidence of his
lies to Congress and efforts to influence witnesses in the various Russia investigations, a grand
jury charged Roger Stone with making false statements, obstruction of justice, and witness
tampering. And in February 2019, the U.S. District Court for the District of Columbia found that

                                                  9
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 18 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Manafort lied to the Office and the grand jury concerning his interactions and communications
with Konstantin Kilimnik about Trump Campaign polling data and a peace plan for Ukraine.

                                               ***

        The Office investigated several other events that have been publicly reported to involve
potential Russia-related contacts. For example, the investigation established that interactions
between Russian Ambassador Kislyak and Trump Campaign officials both at the candidate’s April
2016 foreign policy speech in Washington, D.C., and during the week of the Republican National
Convention were brief, public, and non-substantive. And the investigation did not establish that
one Campaign official’s efforts to dilute a portion of the Republican Party platform on providing
assistance to Ukraine were undertaken at the behest of candidate Trump or Russia. The
investigation also did not establish that a meeting between Kislyak and Sessions in September
2016 at Sessions’s Senate office included any more than a passing mention of the presidential
campaign.

        The investigation did not always yield admissible information or testimony, or a complete
picture of the activities undertaken by subjects of the investigation. Some individuals invoked
their Fifth Amendment right against compelled self-incrimination and were not, in the Office’s
judgment, appropriate candidates for grants of immunity. The Office limited its pursuit of other
witnesses and information—such as information known to attorneys or individuals claiming to be
members of the media—in light of internal Department of Justice policies. See, e.g., Justice
Manual §§ 9-13.400, 13.410. Some of the information obtained via court process, moreover, was
presumptively covered by legal privilege and was screened from investigators by a filter (or
“taint”) team. Even when individuals testified or agreed to be interviewed, they sometimes
provided information that was false or incomplete, leading to some of the false-statements charges
described above. And the Office faced practical limits on its ability to access relevant evidence as
well—numerous witnesses and subjects lived abroad, and documents were held outside the United
States.

       Further, the Office learned that some of the individuals we interviewed or whose conduct
we investigated—including some associated with the Trump Campaign—deleted relevant
communications or communicated during the relevant period using applications that feature
encryption or that do not provide for long-term retention of data or communications records. In
such cases, the Office was not able to corroborate witness statements through comparison to
contemporaneous communications or fully question witnesses about statements that appeared
inconsistent with other known facts.

        Accordingly, while this report embodies factual and legal determinations that the Office
believes to be accurate and complete to the greatest extent possible, given these identified gaps,
the Office cannot rule out the possibility that the unavailable information would shed additional
light on (or cast in a new light) the events described in the report.




                                                10
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 19 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



I. THE SPECIAL COUNSEL’S INVESTIGATION

        On May 17, 2017, Deputy Attorney General Rod J. Rosenstein—then serving as Acting
Attorney General for the Russia investigation following the recusal of former Attorney General
Jeff Sessions on March 2, 2016—appointed the Special Counsel “to investigate Russian
interference with the 2016 presidential election and related matters.” Office of the Deputy Att’y
Gen., Order No. 3915-2017, Appointment of Special Counsel to Investigate Russian Interference
with the 2016 Presidential Election and Related Matters, May 17, 2017) (“Appointment Order”).
Relying on “the authority vested” in the Acting Attorney General, “including 28 U.S.C. §§ 509,
510, and 515,” the Acting Attorney General ordered the appointment of a Special Counsel “in
order to discharge [the Acting Attorney General’s] responsibility to provide supervision and
management of the Department of Justice, and to ensure a full and thorough investigation of the
Russian government’s efforts to interfere in the 2016 presidential election.” Appointment Order
(introduction). “The Special Counsel,” the Order stated, “is authorized to conduct the investigation
confirmed by then-FBI Director James B. Comey in testimony before the House Permanent Select
Committee on Intelligence on March 20, 2017,” including:

       (i) any links and/or coordination between the Russian government and individuals
           associated with the campaign of President Donald Trump; and

       (ii) any matters that arose or may arise directly from the investigation; and

       (iii) any other matters within the scope of 28 C.F.R. § 600.4(a).

Appointment Order ¶ (b). Section 600.4 affords the Special Counsel “the authority to investigate
and prosecute federal crimes committed in the course of, and with intent to interfere with, the
Special Counsel’s investigation, such as perjury, obstruction of justice, destruction of evidence,
and intimidation of witnesses.” 28 C.F.R. § 600.4(a). The authority to investigate “any matters
that arose . . . directly from the investigation,” Appointment Order ¶ (b)(ii), covers similar crimes
that may have occurred during the course of the FBI’s confirmed investigation before the Special
Counsel’s appointment. “If the Special Counsel believes it is necessary and appropriate,” the
Order further provided, “the Special Counsel is authorized to prosecute federal crimes arising from
the investigation of these matters.” Id. ¶ (c). Finally, the Acting Attorney General made applicable
“Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations.” Id. ¶ (d).

        The Acting Attorney General further clarified the scope of the Special Counsel’s
investigatory authority in two subsequent memoranda. A memorandum dated August 2, 2017,
explained that the Appointment Order had been “worded categorically in order to permit its public
release without confirming specific investigations involving specific individuals.” It then
confirmed that the Special Counsel had been authorized since his appointment to investigate
allegations that three Trump campaign officials—Carter Page, Paul Manafort, and George
Papadopoulos—“committed a crime or crimes by colluding with Russian government officials
with respect to the Russian government’s efforts to interfere with the 2016 presidential election.”
The memorandum also confirmed the Special Counsel’s authority to investigate certain other
matters, including two additional sets of allegations involving Manafort (crimes arising from
payments he received from the Ukrainian government and crimes arising from his receipt of loans

                                                 11
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 20 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



from a bank whose CEO was then seeking a position in the Trump Administration); allegations
that Papadopoulos committed a crime or crimes by acting as an unregistered agent of the Israeli
government; and four sets of allegations involving Michael Flynn, the former National Security
Advisor to President Trump.

        On October 20, 2017, the Acting Attorney General confirmed in a memorandum the
Special Counsel’s investigative authority as to several individuals and entities. First, “as part of a
full and thorough investigation of the Russian government’s efforts to interfere in the 2016 (b)(5)-2
presidential election,” the Special Counsel was authorized to investigate “the pertinent activities (b)(6) /
of Michael Cohen, Richard Gates, (b)(5), (b) (6), (b) (7)(C) Roger Stone, and (b)(5), (b) (6), (b) (7)(C) (b)(7)(C)-2

■     “Confirmation of the authorization to investigate such individuals,” the memorandum
stressed, “does not suggest that the Special Counsel has made a determination that any of them has
committed a crime.” Second, with respect to Michael Cohen, the memorandum recognized the
Special Counsel’s authority to investigate “leads relate[d] to Cohen’s establishment and use of
Essential Consultants LLC to, inter alia, receive funds from Russian-backed entities.” Third, the
memorandum memorialized the Special Counsel’s authority to investigate individuals and entities
who were possibly engaged in “jointly undertaken activity” with existing subjects of the
investigation, including Paul Manafort. Finally, the memorandum described an FBI investigation
opened before the Special Counsel’s appointment into “allegations that [then-Attorney General
Jeff Sessions] made false statements to the United States Senate[,]” and confirmed the Special
Counsel’s authority to investigate that matter.

        The Special Counsel structured the investigation in view of his power and authority “to
exercise all investigative and prosecutorial functions of any United States Attorney.” 28 C.F.R.
§ 600.6. Like a U.S. Attorney’s Office, the Special Counsel’s Office considered a range of
classified and unclassified information available to the FBI in the course of the Office’s Russia
investigation, and the Office structured that work around evidence for possible use in prosecutions
of federal crimes (assuming that one or more crimes were identified that warranted prosecution).
There was substantial evidence immediately available to the Special Counsel at the inception of
the investigation in May 2017 because the FBI had, by that time, already investigated Russian
election interference for nearly 10 months. The Special Counsel’s Office exercised its judgment
regarding what to investigate and did not, for instance, investigate every public report of a contact
between the Trump Campaign and Russian-affiliated individuals and entities.

        The Office has concluded its investigation into links and coordination between the Russian
government and individuals associated with the Trump Campaign. Certain proceedings associated
with the Office’s work remain ongoing. After consultation with the Office of the Deputy Attorney
General, the Office has transferred responsibility for those remaining issues to other components
of the Department of Justice and FBI. Appendix D lists those transfers.

        Two district courts confirmed the breadth of the Special Counsel’s authority to investigate
Russia election interference and links and/or coordination with the Trump Campaign. See United
States v. Manafort, 312 F. Supp. 3d 60, 79-83 (D.D.C. 2018); United States v. Manafort, 321 F.
Supp. 3d 640, 650-655 (E.D. Va. 2018). In the course of conducting that investigation, the Office
periodically identified evidence of potential criminal activity that was outside the scope of the
Special Counsel’s authority established by the Acting Attorney General. After consultation with

                                                  12
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 21 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the Office of the Deputy Attorney General, the Office referred that evidence to appropriate law
enforcement authorities, principally other components of the Department of Justice and to the FBI.
Appendix D summarizes those referrals.
                                                  ***
       To carry out the investigation and prosecution of the matters assigned to him, the Special
Counsel assembled a team that at its high point included 19 attorneys—five of whom joined the
Office from private practice and 14 on detail or assigned from other Department of Justice
components. These attorneys were assisted by a filter team of Department lawyers and FBI
personnel who screened materials obtained via court process for privileged information before
turning those materials over to investigators; a support staff of three paralegals on detail from the
Department’s Antitrust Division; and an administrative staff of nine responsible for budget,
finance, purchasing, human resources, records, facilities, security, information technology, and
administrative support. The Special Counsel attorneys and support staff were co-located with and
worked alongside approximately 40 FBI agents, intelligence analysts, forensic accountants, a
paralegal, and professional staff assigned by the FBI to assist the Special Counsel’s investigation.
Those “assigned” FBI employees remained under FBI supervision at all times; the matters on
which they assisted were supervised by the Special Counsel.1

       During its investigation the Office issued more than 2,800 subpoenas under the auspices of
a grand jury sitting in the District of Columbia; executed nearly 500 search-and-seizure warrants;
obtained more than 230 orders for communications records under 18 U.S.C. § 2703(d); obtained
almost 50 orders authorizing use of pen registers; made 13 requests to foreign governments
pursuant to Mutual Legal Assistance Treaties; and interviewed approximately 500 witnesses,
including almost 80 before a grand jury.
                                                  ***
        From its inception, the Office recognized that its investigation could identify foreign
intelligence and counterintelligence information relevant to the FBI’s broader national security
mission. FBI personnel who assisted the Office established procedures to identify and convey
such information to the FBI. The FBI’s Counterintelligence Division met with the Office regularly
for that purpose for most of the Office’s tenure. For more than the past year, the FBI also
embedded personnel at the Office who did not work on the Special Counsel’s investigation, but
whose purpose was to review the results of the investigation and to send—in writing—summaries
of foreign intelligence and counterintelligence information to FBIHQ and FBI Field Offices.
Those communications and other correspondence between the Office and the FBI contain
information derived from the investigation, not all of which is contained in this Volume. This
Volume is a summary. It contains, in the Office’s judgment, that information necessary to account
for the Special Counsel’s prosecution and declination decisions and to describe the investigation’s
main factual results.

        1
          FBI personnel assigned to the Special Counsel’s Office were required to adhere to all applicable
federal law and all Department and FBI regulations, guidelines, and policies. An FBI attorney worked on
FBI-related matters for the Office, such as FBI compliance with all FBI policies and procedures, including
the FBI’s Domestic Investigations and Operations Guide (DIOG). That FBI attorney worked under FBI
legal supervision, not the Special Counsel’s supervision.

                                                   13
                                                     U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 22 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              II. R USSIAN " A CTIVE MEASURES" S OCIAL MEDIA CAMPAIGN

                      The first form of Russian election influence came principally from the Internet Research
              Agency, LLC (IRA), a Russian organization funded by Yevgeniy Viktorovich Prigozhin and
              companies he controlled, including Concord Management and Consulting LLC and Concord
              Catering (collectively "Concord").2 The IRA conducted social media operations targeted at large
              U.S. audiences with the goal of sowing discord in the U.S. political system.3 These operations
              constituted "active measures" (aKTHBHhle MeporrpIDITIDI), a ten n that typically refers to operations
              conducted by Russian security services aimed at influencing the course of international affairs. 4

                      The IRA and its employees began operations targeting the United States as early as 2014.
              Using fictitious U.S . personas, IRA employees operated social media accounts an d group pages
              designed to attrnct U.S. audiences. These groups and accounts, which addressed divisive U.S.
              political and social issues, falsely claimed to be controlled by U.S. activists. Over time, these
              social media accounts became a means to reach large U.S. audiences. IRA employees travelled to
              th e United States in mid-2014 on an intelligence-gathering mission to obtain infon nation and
              photographs for use in their social media posts.

                      IRA employees posted derogato1y info1m ation about a number of candidates in the 2016
              U.S. presidential election. By early to mid-2016, IRA operations included suppo1iing the Tnnnp
              Campaign and disparaging candidate Hillaiy Clinton. The IRA made various expenditures to cany
              out those activities, including buying political adve1iisements on social media in the names of U.S.
              persons and entities. Some IRA employees, posing as U.S . persons and without revealing their
              Russian association, communicated electronically with individuals associated with the Tnnnp
              Campaign and with other political activists to seek to coordinate political activities, including the
              staging of political rallies. 5 The investigation did not identify evidence that any U.S. persons
              knowingly or intentionally coordinated with th e IRA's interference operation.

                     By the end of the 2016 U.S . election, the IRA had the ability to reach millions of U.S.
              persons through their social media accounts. Multiple IRA-controlled Facebook groups and
(b)(7)(E)-2                                                                                              (b)(3)-2, (b)(7)(E)-1
                      2
                        The Office is aware of reports that other Russian entities engaged in similai· active measures
              operations targeting the United States. Some evidence collected by the Office con oborates those repo1ts,
              and the Office has shared that evidence with other offices in the Deprutment of Justice and FBI.
                                                                                                                         (b)(7)(E)-2



                      4
                        As discussed in Prut V below, the active measures investigation has resulted in c1iminal chru·ges
              against 13 individual Russian nationals and three Russian entities, principally for conspiracy to defraud the
              United States, in violation of 18 U.S .C. § 371. See Volume I, Section V.A, infra; Indictment, United States
              v. Internet Research Agency, et al. , 1:18-cr-32 (D.D.C. Feb. 16, 2018), Doc. 1 ("Internet Research Agency
              Indictment").
                                                                                                                              (b)(7)(E)-2



                                                                   14
                                                              U.S. Depar tment of Justice
                    ______________________________________________________
                    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 23 of 207
                    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



               Instagram accounts had hundreds of thousands of U.S . paiiicipants. IRA-controlled Twitter
               accounts sepai·ately had tens of thousands of followers, including multiple U.S. political figures
               who retweeted IRA-created content. In November 2017, a Facebook representative testified that
               Facebook had identified 470 IRA-contrnlled Facebook accounts that collectively made 80,000
               posts between Januaiy 2015 and August 2017. Facebook estimated the IRA reached as many as
               126 million persons through its Facebook accounts.6 In Januaiy 2018, Twitter announced th at it
               had identified 3,814 IRA-controlled Twitter accounts and notified approximately 1.4 million
               people Twitter believed may have been in contact with an IRA-controlled account. 7

                       A. Structure of the Internet Research Agency

                       (b) (7)(A), (b) (7)(E)                                                      : (b) (7)(A), (b) (7)(E)
                                                                                                                               (b)(7)(E)-2

                                                                                            (b) (7)(A), (b) (7)(E)

                            I .     I   •        I   I         , ·    (b) (7)(A), (b) (7)(E)
                                                                                                                               (b)(7)(E)-2

               (b) (7)(A), (b) (7)(E)



                                                                                                                               (b)(7)(E)-2


                       6
                          Social Media Influence in the 2016 US. Election, Hearing Before the Senate Select Committee
               on Intelligence, 115th Cong. 13 (11/1/17) (testimony of Colin Stretch, General Counsel of Facebook) ("We
               estimate that roughly 29 million people were se1ved content in their News Feeds directly from the IRA's
               80,000 posts over the two years. Posts from these Pages were also shared, liked, and followed by people on
               Facebook, and, as a result, three times more people may have been exposed to a sto1y that originated from
               the Russian operation. Our best estimate is that approximately 126 million people may have been se1ved
               content from a Page associated with the IRA at some point dming the two-year period."). The Facebook
               representative also testified that Facebook had identified 170 Instagram accounts that posted approximately
               120,000 pieces of content dming that time. Facebook did not offer an estimate of the audience reached via
               Instagram.
                                                                                                           (b)(3)-2, (b)(7)(E)-1
(b)(7)(E)-2            7
                         Twitter, Update on Twitter's Review of the 2016 US Election (Jan. 31, 2018). (b)(7)(E)-2
                       8
                         See SM-2230634, serial 92.



               -            (b) (7)(A), (b) (7)(E)       (b) (7)(A), (b) (7)(E), (b) (3)          (b) (7)(A), (b) (7)(E)
                       9

                                                                                                               (b)(3)-2, (b)(7)(E)-1
                       10         ) (7)(A), (b) (7)(E)
                                           (b) (7)(A), (b) (7)(E), (b) (3)                                            (b)(7)(E)-2
                       11
                          See SM-2230634, serial 86 (b) (7)(A), (b) (7)(E)




 (b)(7)(E)-2                                                              15
                                                                                              (b)(3)-2, (b)(7)(E)-1
                                                               U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 24 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              (b) (7)(A), (b) (7)(E)

                                                                                                                                                (b)(7)(E)-2


                               3



                     Two individuals headed the IRA’s management: its general director, Mikhail Bystrov, and
              its executive director, Mikhail Burchik. (b) (7)(A), (b) (7)(E)
                                                                                                                                                (b)(7)(E)-2
                                          14
                                                  (b) (7)(A), (b) (7)(E)
                                                                                       15



                      As early as the spring of 2014, the IRA began to hide its funding and activities.
              (b) (7)(A), (b) (7)(E)
                                                                                                                                                (b)(7)(E)-2

                                                          16



                     The IRA’s U.S. operations are part of a larger set of interlocking operations known as
              “Project Lakhta,” (b) (7)(A), (b) (7)(E)
                                                                 7                                                                              (b)(7)(E)-2
                                                                     (b) (7)(A), (b) (7)(E)
                                                                                                               18



                      B. Funding and Oversight from Concord and Prigozhin
(b)(7)(E)-2
                     Until at least February 2018, Yevgeniy Viktorovich Prigozhin and two Concord companies
              funded the IRA. Prigozhin is a wealthy Russian businessman who served as the head of Concord.
                                                                              (b)(3)-2, (b)(7)(E)-1
                     13 (b) (7)(A), (b) (7)(E)
                                               (b) (7)(A), (b) (7)(E), (b) (3)      (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
                      14
                           See, e.g., SM-2230634, serials 9, 113 & 180              (b) (7)(A), (b) (7)(E)
                      15   (b) (7)(A), (b) (7)(E) (b) (7)(A), (b) (7)(E), (b) (3)                                                   (b)(3)-2, (b)(7)(E)-1
                      16
                           (b) (7)(A), (b) (7)(E)

                                                                                                            See SM-2230634, serials
              131 & 204.                                                                                                            (b)(3)-2, (b)(7)(E)-1
                      17 (b) (7)(A), (b) (7)(E)                                                            (b) (7)(A), (b) (7)(E)
                                                  (b) (7)(A), (b) (7)(E), (b) (3)
                      18 (b) (7)(A), (b) (7)(E)   (b) (7)(A), (b) (7)(E), (b) (3) (b) (7)(A), (b) (7)(E)


                                                                            16                                          (b)(7)(E)-2
              (b)(3)-2, (b)(7)(E)-1
                                                                   U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 25 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              (b} (7}(A}, (b} (7}(E}                                                                                                                             (b)(7)(E)-2


                                                                                         IL      b} (7}(A}, (b} (7}(E}, (b} (3)                                   (b)(3)-2,
                                                                                                                                                                  (b)(7)(E)-1

                                                                                                                                    I .    I          • I

                                .   . I I   .   I I   I   !   I                                        .   I I .   .       I   !.    I .

              • • •!        •

                       (b} (7}(A}, (b} (7}(E}
                                                                                                                                                                  (b)(7)(E)-2
                                                                  ll(b} (7}(A}, (b} (7}(E}



                       (b} (7}(A}, (b} (7}(E}

                                                                                                                                                                 (b)(7)(E)-2


                                                                                                ll(b} (7}(A}, (b} (7}(E}                                         (b)(6)/(b)(7)(C)-4
                                                                                                                   (b) (7)(A). (b) (7)(E). (b) (7)(C), (b) (6)


              (b) (7}(A}, (b} (7}(E}                                                  fil{D) {/){A), {D) {/){t:)




                       (b} (7}(A}, (b} (7}(E}                                                                                                                    (b)(7)(E)-2


                       19
                        U.S. Treasmy Department, "Treasmy Sanctions Individuals and Entities in Connection with
              Russia's Occupation of Crimea and the Conflict in Ukraine" (Dec. 20, 2016).
                                                                                                                                                                 (b)(3)-2
                                                                                                                                                                 (b)(7)(E)-1
                                (b} (7}(A}, (b} (7}(E}
                                                                                                                                                                  (b)(7)(E)-2

                       22
                         See, e.g. , Neil MacFarquhar, Yevgeny Prigozhin, Russian Oligarch Indicted by US., Is Known
              as "Putin 's Cook", New York Times (Feb. 16, 2018).                                             (b)(3)-2, (b)(7)(E)-1
                                                                                                    (b) (7)(A), (b) (7)(E), (b) (3)


(b)(7)(E)-2            24   (b} (7}(A}, (b} (7}(E}                                           {b) {7){A), {b) {7){E), {b)       {3) (b) (7)(A), (b) (7)(E)
                                                                                                                                                                 (b)(7)(E)-2
                                                                                        {b) {7){A), {b) {7){E), {b) (3) see also SM-

                                                                                                              (b)(3)-2
                                                                               17
                                                                                                              (b)(7)(E)-1
                                                             U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 26 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                                                    (b)(7)(E)-2


                      (b) (7)(A), (b) (7)(E)
                                                                                                                                    (b)(7)(E)-2
                                    ril(b) (7)(A), (b) (7)(E)




              (b) (7)(A), (b) (7)(E)


                                                                                                                                    (b)(7)(E)-2




                      (b) (7)(A), (b) (7)(E)

                                                                                                                                    (b)(7)(E)-2



              (b) (7)(A), (b) (7)(E)

(b)(7)(E)-2                                                                                                   (b)(3)-2, (b)(7)(E)-1

                      26 (b ) (7 )(A), (b) (7 )(El (b) (7)(A), (b) (7)(E), (b) (3)         (b) (7)(A), (b) (7)(E)
                                                                                                                          (b)(7)(E)-2
                      27 (b) {7)(A), (b) {7)(El (b)   (7)(A), (b) (7)(E), (b) (3)         (b) (7)(A), (b) (7)(E)
                      28
                        The term "troll" refers to internet users- in this context, paid operatives- who post inflammatory
              or otherwise dismptive content on social media or other websites.
                                                                                                            (b)(3)-2, (b)(7)(E)-1
                                                                        18
                                                                                                 U.S. Depar tment of Justice
                              ______________________________________________________
                              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 27 of 207
                              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                      I' • .
                 (b) (7)(A), (b) (7)(E)
                                                           • • ..              . .                     '   • I   I        I                 ..
                                                                                                                                             ...              ..   ..
                                                                                                                                                                                                                       (b)(7)(E)-2

                 (b) (7)(A), (b) (7)(E)
                                                                                                            In May
                 2016, IRA employees, claiming to be U .S. social activists an d administrators of Facebook groups,
                 recmited U.S. persons to hold signs (including one in front of the White House) th at read "Happy
                 55th Birthda Dear Boss," as an homa e to Pri ozhin whose 55th bi1i hda was on June 1, 2016 .31
                 \tJJ \I l\"'I , \I.I/ \I                                J\L..)                                                                                                                                        (b)(7)(E)-2


              (b} (7}(A}, (b} (7}(E}

                                                                                                                                                                                                                        (b)(7)(E)-2




                                     C. The IRA Targets U.S. Elections

                                                1. The IRA Ramps Up U.S. Operations As Early As 2014

                                                                                                   •. •                             .
                                           .•      I'•
                                                                         .- •••          •        . I'- • ..
                                                                                                                                        •                                  •          •
                                          I .                                                                                 . I                  I I       I I                            I .      I . I
                                                                                                                                                                               !•
                   •
                 • . I .

                 (b) (7)(A), (b) (7)(E)
                                          •••
                                                        I .

                                                                         ...•        I   •                            I
                                                                                                                              • • •
                                                                                                                                  •                      .
                                                                                                                                                                   I I .

                                                                                                                                                             • : • J
                                                                                                                                                                                I I
                                                                                                                                                                                   I . I          I . I
                                                                                                                                                                                                             I •   .


                                                                                                                                                                                                                       (b)(7)(E)-2
                                                         subdivided the Translator Depaiiment into different
                                                                                                 I'•
                 responsibilities, ranging from operations on different social media platfon ns to analytics to

                                    29
                            (b} (7}(A}, (b} (7}(E}                                                                                                                                    See SM-2230634,
                 se1ials 131 & 204.
                                                                                                                                                                                                      (b)(6)/(b)(7)(C)-1
(b)(7)(E)-2
                                                                                                                                                                                    ..
                                     30
                                          See SM-2230634, serial 156.
                                     31
                                            Internet Research Agency Indictment
                 1479936895656747 (United Muslims of America)
                                                                                                                     ,r
                                                                                                                 &~;=~:;~;;Eii:11
                                                                                                                                                                    ..         .



                                            (b) (7)(A), (b) (7)(E)
                                                                     I     I                 I    ,
                (bl (])(Al. (b l (])(El. (bl (61. (bl (7)(C)   , ,
                                                                                                                              (b) (7)(A), (b) (7)(E)
                                                                                                                                                                                           (b)(7)(E)-2, (b)(6)/(b)(7)(C)-1

                                                                                                                     19
              (b)(7)(E)-2, (b)(6)/(b)(7)(C)-1                                                                                                                                         (b)(7)(E)-2
                                      U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 28 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



graphics and IT.

       (b} (7}(A}, (b} (7}(E}

                                                                     ll(b} (7}(A}, (b) (7)     (b)(7)(E)-2
                                                                        (E}




 (b} (7}(A}, (b} (7}(E}


                                                                                             (b)(7)(E)-2




            (b} (7}(A}, (b} (7}(E}                                                             (b)(7)(E)-2

                                                                    (b)(7)(E)-2
       34
            See SM-2230634, serial 204 (b} (7}(A}, (b} (7}(E}

                                                  20
                                                                 U.S. Depaiiment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 29 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     (b) (7)(A), (b) (7)(E)

              (b) (7)(A), (b) (7)(E)                                                                                                                     (b)(7)(E)-2




                                                                                                                                                    (b)(7)(E)-2


                     (b) (7)(A), (b) (7)(E)

                 (b) (7)(A), (b) (7)(E)




                 (b) (7)(A), (b) (7)(E)

                 (b) (7)(A), (b) (7)(E)                                                                                   37


                      IRA employees also traveled to the United States on intelligence-gathering missions. In
              June 2014, four IRA employees applied to the U.S. Department of State to enter the United States,
              while lying about the purpose of their trip and claiming to be four friends who had met at a patty. 38
              Ultimately, two IRA employees- Anna Bogacheva and Aleksandra Ktylova- received visas and
              entered the United States on June 4, 2014.

                      ...
              (b) (7)(A), (b) (7)(E)
                                        ..       .                 t   : I    !.   I •        I   I   .




                                                                                                                                                         (b)(7)(E)-2

                                                                                                          · (b) (7)(A), (b) (7)(E)
                                                                                                          (b)(7)(E)-1, (b)(3)-2
(b)(7)(E)-2                                                                                                                                              (b)(7)(E)-2

                     35
                          i&fPiSl&fPiRI (b) (7)(A), (b) (7)(E), (b) (3)                                              (b} (7}(A}, (b} (7}(E}

              lllllllliiilflm1UXl!JW1PJ8IIP18WIIP1N!                                     1            (b) (7)(A), (b) (7)(E)
                                                                                                                                              (b)(7)(E)-1, (b)(3)-2
                     37 (b) (7)(A), (b) (7)(E)
                                    (b) (7)(A), (b) (7)(E), (b) (3)                                                               iffPISlifPi!i
                     38
                        See SM-2230634, serials 150 & 172 (b) (7)(A), (b) (7)(E)

                      • (b) (7)(A), (b) (7)(E) (b) (7)(A), (b) (7)( E), (b)   (3l(b) (7)(A), (b) (7)(E)

                                                                                         21           (b)(3)-2, (b)(7)(E)-1                           (b)(7)(E)-2
                                                                U.S. Depar tment of Justice
                          ______________________________________________________
                          Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 30 of 207
                          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                                                                (b)(6)/
                                                                                                                                                (b)(7)(C)-4
                                                                                                                                                (b)(7)(E)-2

                                      2. U.S. Operations Throu gh IRA-Controlled Social Media Accounts

                        Dozens of IRA employees were responsible for operating accounts and personas on
                different U.S. social media platfon ns. The IRA refe1Ted to employees assigned to operate the
                social media accounts as "specialists."42 Staiiing as early as 2014, the IRA's U.S. operations
                included social media specialists focusing on Facebook, YouTube, and Twitter. 43 The IRA later
                added specialists who operated on Tumbfr and Instagram accounts. 44

                         Initially, the IRA created social media accounts that pretended to be the personal accounts
                of U.S. persons.45 By eai·ly 2015 , the IRA began to create lai·ger social media groups or public
                social media pages that claimed (falsely) to be affiliated with U.S . political and grassroots
                organizations. In certain cases, the IRA created accounts that mimicked real U.S. organizations.
                For example, one IRA-contrnlled Twitter account, @TEN_ GOP, pmpo1ied to be connected to the
                Tennessee Republican Paiiy. 46 More commonly, the IRA created accounts in the nam es of
                fictitious U.S. organizations and grassroots groups an d used these accounts to pose as anti­
                immigration groups, Tea Paiiy activists, Black Lives Matter protesters, and other U.S. social and
                political activists.


                                                                                                                                                (b)(7)(E)-2

(b)(3)-2, (b)(7)(E)-1

                (b} (7}(A}, (b} (7}(E}
                \DJ l t JlAJ , \ DJ l t Jl t:J, \ DJ l->J
                                                                                                                                       (b)(7)(E)-2
                               ·' (b} (7}(A}, (b} (7}(E} (bl (?)(A}, (bl (?HE}, (bl 13 ) (b} (7}(A}, (b} (7}(E}
                                        (0) (/)(A), (0) (7)(E), (b) (3)                         (b} (7}(A} , (b} (7}(E}
                               · (b} (7}(A}, (b} (7}(E}                           (b) (7)(A), (b) (7)(E), (b) (3)   (b} (7}(A} , (b} (7}(E}


(b)(7)(E)-2
                                                                                                                                        (b)(7)(E)-1, (b)(3)-2
                                                             (b) (7)(A) , (b) (7)(E), (b) (3)
                                                                                                (b) (7)(A), (b) (7)(E)

                                                                            (b) (7)(A), (b) (7)(E)

                               45
                          See, e.g. , Facebook ID 100011390466802 (Alex Anderson); Facebook ID 100009626173204
                (Andrea Hansen); Facebook ID 100009728618427 (Ga1y Williams); Facebook ID 100013640043337
                (Lakisha Richardson).
                               46
                          The account claimed to be the "Unofficial Twitter of Tennessee Republicans" and made posts
                that appeared to be endorsements of the state political party. See, e.g. , @TEN_GOP, 4/3/ 16 Tweet
                ("Tennessee GOP backs @realDonaldTmmp pe1iod #makeAmericagreatagain #tngop #tennessee #gop").

                                                                                   22
                                                   U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 31 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                                                                                                                            (b)(7)(E)-2




                                                                                                                              (b)(7)(E)-2




                                                                                                                            (b)(7)(E)-2




                      The focus on the U.S . presidential campaign continued throughout 2016. rnilllll 2016 (b)(7)(E)-2
              internal (b)(7)(A) , (E) reviewing the IRA-contrnlled Facebook group "Secured B ~," the

(b)(7)(E)-2                                                                                         (b)(3)-2, (b)(7)(E)-1

                     41
                          i&fPiSl&fPiBI (b) (7)(A), (b) (7)(E), (b) (3)              (b)(7)(A).(b)(7)(E)

                     48
                          See, e.g. , SM-2230634 serial 131 (b) (7)(A), (b) (7)(E)                         (b)(7)(E)-2
                     49
                         The IRA posted content about the Clinton candidacy before Clinton officially announced her
              presidential campaign. IRA-controlled social media accounts c1i ticized Clinton's record as Secreta1 of
              State and romoted various criti ues of her candidac . The IRA also used other techni ues.


                     so (b) (7)(A), (b) (7)(E)


                                                                23
                                                                  U.S. Depaiiment of Justice
                      ______________________________________________________
                      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 32 of 207
                      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                auth or criticized the "lower number of posts dedicated to criticizing Hilla1y Clinton" and reminded
                the Facebook specialist "it is imperative to intensify criticizing Hillaiy Clinton."51

                         IRA employees also acknowled ed that their work focused on influencino the U.S.
               - - election.                  '-IIIIAIIIUI.U ~IIIIIIAlllllli
                                                                                                                               (b)(7)(E)-2




                                3. U.S. Operations Through Facebook



                                                                                                                                (b)(7)(E)-2

                         (b} (7}(A}, (b} (7}(E}


                        I          (b} (7}(A}, (b} (7}(E}

                        I
                        I          (b) (7}(A}, (b} (7}(E}




                         (b) (7)(A), (b) (7)(E)                                                                                 (b)(7)(E)-2

                                                                                                  IRA Facebook groups active
                      •.        I •      I.    !       • . .             !" • •                mcluded pmported conservative

                              (b) (7)(A), (b) (7)(E)

                         52 (b)(7)(A),   (E)(b)                                                                   (b)(3)-2, (b)(7)(E)-1
                                                                  (b) (7)(A), (b) (7)(E)
                                                   (3), (b) (7)(A), (b) (7)(E)
(b)(7)(E)-2
                         53
                                 u
                              1w1 1w1@        (b) (3), (b) (7)(A), (b) (7)(E)          (b} (7}(A), (b) (7)(E)
                         54
                              !@1P1WIWI       (b) (3), (b) (7)(A), (b) (7)(E)          (b) (7}(A), (b) (7)(E)

        (b)(3)-2, (b)(7)(E)-1                                                    24                                     (b)(7)(E)-2
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 33 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



groups (with names such as "Being Patriotic," "Stop All Immigrants," "Secured Borders," and
"Tea Party News"), purpo1ted Black social justice groups ("Black Matters," "Blacktivist," and
"Don't Shoot Us"), LGBTQ groups ("LGBT United"), and religious groups ("United Muslims of
America").

       Throughout 2016, IRA accounts published an increasing number of materials suppo1ting
the Tnnnp Campaign and opposing the Clinton Campaign. For example, on May 31, 2016, the
operational account "Matt Skiber" began to privately message dozens of pro-Tnnnp Facebook
groups asking them to help plan a "pro-Tnnnp rally near Tnunp Tower."55

       To reach larger U.S. audiences, the IRA purchased adve1tisements from Facebook that
promoted the IRA groups on the newsfeeds of U.S . audience members. According to Facebook,
the IRA purchased over 3,500 adve1t isements, and the expenditures totaled approximately
$100,000. 56

        During the U.S. presidential campaign, many IRA-purchased adve1tisements explicitly
supported or opposed a presidential candidate or promoted U.S . rallies organized by the IRA
(discussed below). As early as March 2016, the IRA purchased advertisements that overtly
opposed the Clinton Campaign. For example, on March 18, 2016, the IRA purchased an
adve1tisement depicting candidate Clinton and a caption that read in pali, "If one day God lets
this liar enter the White House as a president - that day would be a real national tragedy."57
Similarly, on April 6, 2016, the IRA purchased adve1tisements for its account "Black Matters"
calling for a "flashmob" of U.S . persons to "take a photo with #Hilla1yClintonForPrison2016 or
#nohillaiy2016." 58 IRA-purchased adve1tisements featuring Clinton were, with ve1y few
exceptions, negative. 59

       IRA-purchased adve1tisements referencing candidate Tnnnp lai·gely suppo1ted his
campaign. The first known IRA adve1tisement explicitly endorsing the Tnunp Campaign was
purchased on April 19, 2016. The IRA bought an adve1tisement for its Instagram account "Tea
Paity News" asking U.S. persons to help them "make a patriotic team of young Tnnnp suppo1ters"
by uploading photos with the hashtag "#KIDS4TRUMP." 60 In subsequent months, the IRA
purchased dozens of adve1tisements supporting the Tnunp Campaign, predominantly through the
Facebook groups "Being Patriotic," "Stop All Invaders," and "Secured Borders."


       55
            5/31/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID      ~Wl@lflQI@l (b)(6)/
                                 5/31/ 16 Facebook Message, ID 100009922908461 Matt S        er) to ID
                                                                                                         (b)(7)(C)-1
       56
           Social Media Influence in the 2016 US. Election, Hearing Before the Senate Select Committee
on Intelligence, 115th Cong. 13 (11/1/ 17) (testimony of Colin Stretch, General Counsel of Facebook).
       57
            3/ 18/ 16 Facebook Adve1tisement ID 6045505152575.
       58
            4/6/ 16 Facebook Adve1tisement ID 6043740225319.
       59
          See SM-2230634, serial 213 (documenting politically-oriented adve1tisements from the larger
set provided by Facebook).
       60
            4/ 19/ 16 Facebook Adve1tisement ID 6045151094235.

                                                  25
                                                           U.S. Department of Justice
            ______________________________________________________
            Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 34 of 207
            Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              Collectively, the IRA's social media accounts reached tens of millions of U.S. persons.
     Individual IRA social media accounts attrncted hundreds of thousands of followers. For example,
     at the time they were deactivated by Facebook in mid-2017, the IRA's "United Muslims of
     America" Facebook group had over 300,000 followers, the "Don't Shoot Us" Facebook group had
     over 250,000 followers, the "Being Patriotic" Facebook group had over 200,000 followers, and
     the "Seem ed Borders" Facebook group had over 130,000 followers.61 According to Facebook, in
     total the IRA-controlled accounts made over 80,000 posts before their deactivation in August 2017,
     and these posts reached at least 29 million U.S persons and "may have reached an estimated 126
     million people."62

                       4. U.S. Operations Through Twitter

              •    I     I    .   •   I' . .       I   •   . .       ~   ed to the Translator De aii ment served as Twitter
       •·              (b) (7)(A), (b) (7)(E)                                                                                                (b)(7)(E)-2


                                               I I .       I I   I   I   · I     I                  I' •   •.                I I •     • I

                                                                                •· ,   (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2
                      Sepai·ately, the IRA operated a network of automated Twitter accounts
     (commonly refened to as a bot network) that enabled the IRA to amplify existing content
     on Twitter.

                             a. Individualized Accounts

              (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2
              ·        (b) (7)(A), (b) (7)(E)

              61                                                                                                                       II
              See Facebook ID 1479936895656747 (United Muslims                                                       -        I I

     1157233400960126 (Don't Shoot); Facebook ID 1601685693432389                                                        -     II       I
     757183957716200 Secured Borders). \LIJ \I J\M.J, \LIJ \I J\J;;.J

              (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2


              (b) (7)(A), (b) (7)(E)
              62
                Social Media Influence in the 2016 U.S. Election, Hearing Before the Senate Select Committee
     on Intelligence, 115th Cong. 13 (I 1/1/17) (testimony of Colin Stretch, General Counsel of Facebook).
(b)(7)(E)-2   63
                 i&fPiRl&fPi!i (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2
(b)(7)(E)-2
              64
                 i&fPiSl&fPiWI (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2
(b)(7)(E)-2
              65
                 i&fPiRIWfPiBI (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2

                                                                           26                (b)(3)-2, (b)(7)(E)-1
                                                    U.S. Department of Justice
         ______________________________________________________
         Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 35 of 207
         Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



   (b) (7)(A), (b) (7)(E)                                                                                        66
                                                                                                                      (b)(7)(E)-2
   The IRA operated individualized Twitter accounts similar to the operation of its Facebook
   accounts, by continuously posting original content to the accounts while also communicating with
   U.S. Twitter users directly (through public tweeting or Twitter's private messaging) .

            The IRA used many of these accounts to attempt to influence U.S. audiences on the
   election. Individualized accounts used to influence the U.S. presidential election included
   @TEN_GOP (described above); @jenn_abrams (claiming to be a Virginian Trnmp supporter with
   70,000 followers); @Pamela_Moore13 (claiming to be a Texan Trnmp suppo1ter with 70,000
   followers); and @America_l st_ (an anti-immigration persona with 24,000 followers). 67 In May
   2016, the IRA created the Twitter account @march_for_trnmp, which promoted IRA-organized
   rallies in suppo1t of the Tnnnp Campaign (described below).68


                                                                                                                      (b)(7)(E)-2




                                                                                                                      (b)(7)(E)-2




   Using these accounts and others, the IRA provoked reactions from users and the media. Multiple
   IRA-posted tweets gained popularity.70 U.S . media outlets also quoted tweets from IRA-controlled
   accounts and attributed them to the reactions of real U.S . persons.71 Similarly, numerous high-


                                                                            (b)(3)-2
                                                                            (b)(7)(E)-1
              66 (b) (7)(A), (b) (7)(E)
                                          (b) (3), (b) (7)(A), (b) (7)(E)                                 (b)(7)(E)-2
(b)(7)(E)-2                                                                               :Wf8i91if81!1
              67
              Other individualized accounts included @MissouriNewsUS (an account with 3,800 followers
   that posted pro-Sanders and anti-Clinton material).
              68
                   See@march_for_trnmp, 5/30/ 16 Tweet (first post from account).
                                                                                                                      (b)(7)(E)-2

              7
               °
             For example, one IRA account tweeted, "To those people, who hate the Confederate flag. Did
   you know that the flag and the war wasn't about slave1y, it was all about money." The tweet received over
   40,000 responses. @Jenn_Abrams 4/24/17 (2:37 p.m.) Tweet.
              71
             Josephine Lukito & Chiis Wells, Most Major Outlets Have Used Russian Tweets as Sources for
   Partisan Opinion: Study, Columbia Journalism Review (Mar. 8, 2018); see also Twitter Steps Up to &<plain
   #NewYorkValues to Ted Cruz, Washington Post (Jan. 15, 2016) (citing IRA tweet); People Are Slamming
   the CIA/or Claiming Russia Tried to Help Donald Trump, U.S. News & World Repo1t (Dec. 12, 2016).

                                                               27
                                             U.S. Department of Justice
              ______________________________________________________
              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 36 of 207
              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



     profile U.S . persons, including fonner Ambassador Michael McFaul,72 Roger Stone,73 Sean
     Hannity, 74 and Michael Flynn Jr., 75 retweeted or responded to tweets posted to these IRA­
     controlled accounts. Multiple individuals affiliated with the Tnnnp Campaign also promoted IRA
     tweets (discussed below).

                          b. IRA Botnet Activities

                                                                                                              (b)(7)(E)-2




                                                                                                              (b)(7)(E)-2




                                                                                                              (b)(7)(E)-2


            In Janua1y 2018, Twitter publicly identified 3,814 Twitter accounts associated with the
     IRA.79 According to Twitter, in the ten weeks before the 2016 U.S. presidential election, these
     accounts posted approximately 175,993 tweets, "approximately 8.4% of which were election-




                n@McFaul 4/30/ 16 Tweet (responding to tweet by@Jenn_Abrams).
                73
               @RogerJStoneJr 5/30/ 16 Tweet (retweeting @Pamela_Moore13); @RogerJStoneJr 4/26/ 16
     Tweet (same).
                74
                     @seanhannity 6/21/17 Tweet (retweeting@Pamela_Moore13).
                75
               @mflynnJR 6/22/ 17 Tweet ("RT@Jenn_Abrams: This is what happens when you add the voice
     over of an old documentaiy about mental illness onto video of SJWs ... ").
                76
                A botnet refers to a network of private computers or accounts controlled as a group to send
     specific automated messages. On the Twitter network, botnets can be used to promote and republish
     ("retweet") specific tweets or hashtags in order for them to gain larger audiences.
(b)(7)(E)-2     n    i&fPiilWfPIBI (b) (3), (b) (7)(A), (b) (7)(E)         (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
(b)(7)(E)-2     18
                     i&fPiil&fPIBI (b) (3), (b) (7)(A), (b) (7)(E)         (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
                79
               Eli Rosenberg, Twitter to Tell 677,000 Users they Were Had by the Russians. Some Signs Show
     the Problem Continues , Washington Post (Jan. 19, 2019).
                                                                               (b)(3)-2, (b)(7)(E)-1
                                                         28
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 37 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



related." 80 Twitter also announced that it had notified approximately 1.4 million people who
Twitter believed may have been in contact with an IRA-contrnlled account. 81

                  5. U.S. Operations Involving Political Rallies

         The IRA organized and promoted political rallies inside the United States while posing as
U.S. grassroots activists. First, the IRA used one of its preexisting social media personas
(Facebook groups and Twitter accounts, for example) to announce and promote the event. The
IRA then sent a large number of direct messages to followers of its social media account asking
them to attend the event. From those who responded with interest in attending, the IRA then sought
a U.S. person to serve as the event's coordinator. In most cases, the IRA account operator would
tell the U.S . person that they personally could not attend the event due to some preexisting conflict
or because they were somewhere else in the United States. 82 The IRA then further promoted the
event by contacting U.S. media about the event and directing them to speak with the coordinator. 83
After the event, the IRA posted videos and photographs of the event to the IRA's social media
accounts. 84

        The Office identified dozens of U.S. rallies organized by the IRA. The earliest evidence of
a rally was a "confederate rally" in November 2015.85 The IRA continued to organize rallies even
after the 2016 U.S. presidential election. The attendance at rallies varied. Some rallies appear to
have drawn few (if any) pa1tici ants while others drew hundreds. The reach and success of these
rallies was closel monitored

                                                                                                           (b)(7)(E)-2




        80
          Twitter, "Update on Twitter's Review of the 2016 US Election" (updated Jan. 31, 2018). Twitter
also repo1ted identifying 50,258 automated accounts connected to the Russian government, which tweeted
more than a million times in the ten weeks before the election.
        81
             Twitter, "Update on Twitter's Review of the 2016 US Election" (updated Jan. 31, 2018).
                                                                                                   (b)(6)/


-·                                                                                                 (b)(7)(C)-1
        82                                                                     (b) (6), (b) (7)(C)
             8/20/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID

        83
           See, e.g., 7/21/ 16 Email, ·oshmilton024 gmail.com to (b) (6), (b) (7)(C) ; 7/21/ 16 Email,
                                                                                                       (b)(6)/
joshmilton024@gmail.com to . . • rAI.., IIIIIAl!Ulllllli
                                                                                                           (b)(7)(C)-1
        84
             @march_for_tmmp 6/25/ 16 Tweet (posting photos from rally outside Tmmp Tower).
        85
           Instagram ID 2228012168 (Stand For Freedom) 11/3/ 15 Post ("Good evening buds! Well I am
planning to organize a confederate rally[ ... ] in Houston on the 14 of November and I want more people
to attend.").

                                                     29
                                  U.S. Department of Justice
      ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 38 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (7)(A), (b) (7)(E)

                                                                                            (b)(7)(E)-2




                                              30
                                                          U.S. Depar tment of Justice
               ______________________________________________________
               Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 39 of 207
               Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                           From June 2016 until the end of the presidential campaign,
                   8 · ~r
                       ~·
                      I.
                                                   almost all of the U.S. rallies organized by the IRA focused on the
                                                   U.S . election, often promoting the Trnmp Campaign and opposing
                  \~.i.~)                          the Clinton Campaign. Pro-Tnunp rallies included three in New
                        r;;: \                     York; a series of pro-Tnnnp rallies in Florida in August 2016; an d a
                                                   series of pro-Trnmp rallies in October 2016 in Pennsylvania. The
                                                   Florida rallies drew the attention of the Tnnnp Campaign, which
        MINE~~~fM ~RUMP                            posted about the Miami rally on can didate Tnnnp's Facebook
        BRING BACK OUR JOBS                        account (as discussed below). 86

                                                           Many of the same IRA employees who oversaw the IRA's
              HELP MR. TRUMP FIX IT!               social media accounts also conducted th e day-to-da recrnitin for
        WHEN                  OCTOBER 2 A, 2f\1     olitical rallies inside the United States.
        WHERE            SHEL PLAZA. PITTSBURG·i
                          MARCO~Y P,AZA. PHILLY                                                                                     (b)(7)(E)-2
                  #TRUMPPENCE2016

         IRA Poster/or Pennsy lvania
         Rallies organized by the IRA


                              6. Targeting and Recrnitment of U.S. Persons

              As early as 2014, the IRA instrncted its employees to target U.S. persons who could be
       used to advan ce its operational goals. Initiall , recrnitment focused on U.S. ersons who could
       am li the content osted b the IRA.
                                                                                                                                    (b)(7)(E)-2




              IRA employees frequently used (b) (7)(A) , (b) (7)(E)            Twitter, Facebook, and (b)(7)(E)-2
       Instagram to contact an d recrnit U.S. persons who followed the group. The IRA recrnited U.S.
                                                                                                         (b)(6)/
        ersons from across the olitical s ectrnm . For example, the IRA targeted the family of­
                                                         an d a number of black social justice activists (b)(7)(C)-1



                 86
                  The pro-Tmmp rallies were organized through multiple Facebook, Twitter, and email accounts.
       See, e.g., Facebook ID 100009922908461 (Matt Skiber); Facebook ID 1601685693432389 (Being
       Patriotic); Twitter Account @march_for_tmmp; beingpatriotic@gmail.com. (Rallies were organized in
       New York on June 25, 2016; Flo1ida on August 20, 2016; and Pennsylvania on October 2, 2016.)
(b)(7)(E)-2
                 81
                      i&fPiSl&fPIWI (b ) (7)(A), (b ) (7)(E), (b ) (3)   (b) (7)(A), (b) (7)(E)
                                                                                                  (b)(7)(E)-2
                      (b) (7)(A), (b) (7)(E)                                                                          (b)(7)(E)-2
                 88



                                                                              31                  (b)(3)-2, (b)(7)(E)-1
                                             U.S. Depar tment of Justice
      ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 40 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



while posing as a grassroots group called "Black Matters US."89 In Febma1y 2017, the persona
"Black Fist" (purpo1iing to want to teach African -Americans to protect themselves when contacted
by law enforcement) hired a self-defense instm ctor in New York to offer classes sponsored by
Black Fist. The IRA also recmited moderators of conservative social media groups to promote
IRA-generated content, 90 as well as recmited individuals to perfo1m political acts (such as walking
around New York City dressed up as Santa Claus with a Trnmp mask). 91

         (b) (7)(A), (b) (7)(E)
                                                                                                                (b)(7)(E)-2

              ll(b) (7)(A), (b) (7)(E)
                                                                                llfll(b) (7)(A), (b) (7)(E)



         ,w1rifel'fMJWl
persons wit w\m    Tey          as th e IRA's online audience became larger, the IRA tracked U.S.
                          COilllllUnicated and had successfully tasked with tasks ran in from
or anizin rallies to takin ictures with ce1iain olitical messa es .                               (b)(7)(E)-2




         89
          3/11/16 Facebook Adve1tisement ID 6045078289928, 5/6/16 Facebook Advertisement ID (b)(6)/
6051652423528, 10/26/16 Facebook Adve1tisement ID 6055238604687; 10/27/16 Facebook Message, ID (b)(7)(C)-1
(b) (6), (b) (7)(C)        & ID 100011698576461 (Taylor Brooks).
         90
              8/ 19/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID (b) (6), (b) (7)(C) (b)(6)/
                                                                                                     (b)(7)(C)-1
         91
               12/8/ 16 Email, robot@craigslist.org to beingpatriotic@gmail.com (confnming Craigslist
adve1t isement).
                                                                                      (b)(6)/
         92
              8/ 18-19/ 16 Twitter DMs, @march_for_tmmp & (b) (6), (b) (7)(C)         (b)(7)(C)-1
                     e . . , 11/11-27/16   Facebook               ID 100011698576461 (Taylor Brooks) & (b)(6)/
    rriiliWJ'~..,..iW'i~~
I                                                                   (ananging to pay for plane tickets and for a (b)(7)(C)-1

                                           Facebook Message, ID 100009922908461 (Matt Skiber) & (b)(6)/
                                               (discussing payment for rally supplies); 8/ 18/ 16 Twitter DM, (b)(7)(C)-1
                                             {discussing payment for constrnction materials).

                                                                                                                 (b)(7)(E)-2



                                                          32
                                    U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 41 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (6), (b) (7)(A), (b) (7)(C), (b) (7)(E)
                                                                                                     (b)(6)/
                                                                                                     (b)(7)(C)-1
                                                                                                     (b)(7)(E)-2




                7. Interactions and Contacts with the Trnmp Campaign

       The investigation identified two different fon ns of connections between the IRA and
members of the Trnmp Campaign. (The investigation identified no similar connections between
the IRA and the Clinton Campaign.) First, on multiple occasions, m embers an d smTogates of the
Trnmp Campaign promoted-typically by linking, retweeting, or similar methods of reposting­
pro-Tnnnp or anti-Clinton content published by the IRA through IRA-controlled social media
accounts. Additionally, in a few instances, IRA employees represented themselves as U.S. persons
to communicate with members of the Tnnnp Campaign in an effo1i to seek assistance and
coordination on IRA-organized political rallies inside the United States.

                a. Trump Campaign Promotion of IRA Political Materials

        Among the U.S . "leaders of public opinion" targeted by the IRA were various members
and sunogates of the Trnmp Campaign. In total, Tnnnp Campaign affiliates promoted dozens of
tweets, posts, an d other political content created by the IRA.

    Posts from the IRA-controlled Twitter account @TEN_GOP were cited or retweeted by
    multiple Tn nnp Campaign officials an d smTogates, including Donald J. Trnmp Jr.,96 Eric


        96
          See, e.g. , @DonaldJTnunpJr 10/26/ 16 Tweet ("RT @TEN_GOP: BREAKING Thousands of
names changed on voter rolls in Indiana. Police investigating #VoterFraud. #DrainTheSwamp.");
@DonaldJTmmpJr 11/2/ 16 Tweet ("RT @TEN_GOP: BREAKING: #VoterFraud by counting tens of
thousands of ineligible mail in Hilla1y votes being repo1t ed in Broward County, F101ida. ");
@DonaldJTmmpJr 11/8/ 16 Tweet ("RT @TEN_ GOP: This vet passed away last month before he could
vote for Tmmp. Here he is in his #MAGA hat. #voted #ElectionDay. "). Tmmp Jr. retweeted additional
@TEN_ GOP content subsequent to the election.

                                                33
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 42 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



    Trnmp,97 Kellyanne Conway,98 Brad Parscale,99 and Michael T. Flynn. 100 These posts included
    allegations of voter fraud, 101 as well as allegations that Secretaiy Clinton had mishandled
    classified infonnation. 102

    A November 7, 2016 post from the IRA-contrnlled
    Twitter account @Painela_Moore13 was retweeted by               THANK YOU k>ryour support Miami! My team JUSt shared S)hotos from your
                                                                    TRUMP SIGN WAVING OAY. yestorday! I low yoo · and th«• is 00 quesoon
    Donald J. T111mp Jr. 103                                        • TOGETHER, WE WILL MAKE AMERICA GREAT AGAIN!



    On September 19, 2017, President T111mp 's personal
    account @realDonaldTnunp responded to a tweet from
    the IRA-controlled account @l0_gop (the backup
    account of @TEN_GOP, which had ah-eady been
    deactivated by Twitter). The tweet read: "We love you,
    Mr. President! " 104

        IRA employees monitored the reaction of the Tnunp
Campaign and, later, T111mp Administration officials to their -
tweets. For exainple, on August 23, 2016, the IRA­
controlled persona "Matt Skiber" Facebook account sent a
message to a U.S. Tea Paiiy activist, writing that "Mr.
T111mp posted about our event in Miaini! This is great!"105                                                                                  (b)(6)/
The IRA employee included a screenshot of candidate                                                                                          (b)(7)(C)-1
T111mp's Facebook account, which included a post about the                  Screenshot ofT1·wnp Facebook
August 20, 2016 political rallies organized by the IRA.                       Account (from Matt Skiber)




        97
          @EiicT111mp 10/20/16 Tweet ("RT @TEN_GOP: BREAKING Hilla1y shuts down press
conference when asked about DNC Operatives com1ption & #VoterFraud #debatenight #T111mpB").
        98
          @KellyannePolls 11/6/ 16 Tweet ("RT @TEN_GOP: Mother of jailed sailor : ' Hold Hillaiy to
same standai·ds as my son on Classified info' #hilla1ysemail #WeinerGate.").
        99
          @pai·scale 10/ 15/ 16 Tweet ("Thousands of deplorables chanting to the media: 'Tell The T111th! '
RT if you ai·e also done w/ biased Media! #F1idayFeeling").
        100
       @GenFlynn 11/7/ 16 (retweeting @TEN_GOP post th at included in pait "@realDonaldT111mp
&@mike_pence will be our next POTUS & VPOTUS.").
        101
              @TEN_GOP 10/ 11/16 Tweet ("No1th Cai·olina finds 2,214 voters over the age of 110! !").
        102
           @TEN_GOP 11/6/ 16 Tweet ("Mother of jailed sailor: ' Hold Hilla1y to same standards as my
son on classified info #hilla1yemail #WeinerGate. '").
        103
            @DonaldJTmmpJr 11/7/ l 6 Tweet ("RT @Pamela_Moorel3: Detroit residents speak out against
the failed policies of Obama, Hilla1y & democrats . ... ").
        104
            @rea1DonaldT111mp 9/ 19/ 17 (7:33 p.m.) Tweet ("THANK YOU for your suppo1t Miami ! My
team just shared photos from your TRUMP SIGN WAVING DAY, yesterday! I love you - and there is no
question- TOGETHER, WE WILL MAKE AMERICA GREAT AGAIN!").
                                                                                                                                             (b)(6)/
        105
              8/23/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID (b) (6), (b) (7)(C) (b)(7)(C)-1


                                                     34
                                          U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 43 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       (b} (7}(A}, (b} (7}(E}
                                                                                                                             (b)(7)(E)-2
                                                                                                                        ,.

                       b. Contact with Trump Campaign Officials in Connection to Rallies

        Staii ing in June 2016, the IRA contacted different U. S. persons affiliated with the Tnnnp
Campaign in an effo1i to coordinate pro-Trnmp IRA-organized rallies inside the United States. In
all cases, the IRA contacted the Campaign while claiming to be U.S. political activists working on
behalf of a conservative grassroots organization. The IRA's contacts included requests for signs
and other materials to use at rallies, 107 as well as requests to promote the rallies and help coordinate
logistics.108 While ce1iain campaign volunteers agreed to provide the requested suppo1i (for
example, agreeing to set aside a number of signs), the investigation has not identified evidence
that any Tnnnp Campaign official understood the requests were coming from foreign nationals.

                                                            ***
        In sum, the investigation established that Russia interfered in the 201 6 presidential election
through the "active measures" social media campaign caITied out by the IRA, an organization
funded by Prigozhin and companies that he controlled. As explained fini her in Volume I, Section
V.A, infra, the Office concluded (and a gran d jmy has alleged) that Prigozhin, his companies, and
IRA employees violated U.S . law through these operations, principally by undermining through
deceptive acts the work of federal agencies chai·ged with regulating foreign influence in U.S.
elections.




            I,   (b) (7)(A), (b) (7)(E)
                                                                                                                             (b)(7)(E)-2



                                          •         •   I    '
                                                                  .   :, I    •             ••      • •                  • (b)(6)/
                                                                 ..                       •
                                                                                          • ••
                                                                                                •I , .
                                                                                                          .    •          •
                                                                                                                             (b)(7)(C)-1
        t        I '   :,   I              ••               I t
                                                                      •                 •      ••      .




                                                                             ••    •    I '   •   I
                                                                                                      •       .•   •   •• • (b)(6)/
                                                                                       (b)(G), (b)(7)(C)                  • (b)(7)(C)-1
                                              .•
                                              I t
                                                    .
                                                        ••                        •••
                                                                 35
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 44 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



III. RUSSIAN HACKING AND DUMPING OPERATIONS

        Beginning in March 2016, units of the Russian Federation’s Main Intelligence Directorate
of the General Staff (GRU) hacked the computers and email accounts of organizations, employees,
and volunteers supporting the Clinton Campaign, including the email account of campaign
chairman John Podesta. Starting in April 2016, the GRU hacked into the computer networks of the
Democratic Congressional Campaign Committee (DCCC) and the Democratic National
Committee (DNC). The GRU targeted hundreds of email accounts used by Clinton Campaign
employees, advisors, and volunteers. In total, the GRU stole hundreds of thousands of documents
from the compromised email accounts and networks.109 The GRU later released stolen Clinton
Campaign and DNC documents through online personas, “DCLeaks” and “Guccifer 2.0,” and later
through the organization WikiLeaks. The release of the documents was designed and timed to
interfere with the 2016 U.S. presidential election and undermine the Clinton Campaign.

        The Trump Campaign showed interest in the WikiLeaks releases and, in the summer and
fall of 2016, Roger Stone tried to connect with WikiLeaks founder Julian Assange through
intermediaries. Stone boasted to senior Campaign officials about his access to Assange. After
Stone’s prediction of WikiLeaks’s first Clinton-related release proved true, the Trump Campaign
stayed in contact with Stone about WikiLeaks’s activities. The investigation was unable to resolve
whether Stone played a role in WikiLeaks’s release of the stolen Podesta emails on October 7,
2016, the same day a video from years earlier was published of Trump using graphic language
about women.

        A. GRU Hacking Directed at the Clinton Campaign

                  1. GRU Units Target the Clinton Campaign

       Two military units of the GRU carried out the computer intrusions into the Clinton
Campaign, DNC, and DCCC: Military Units 26165 and 74455.110 Military Unit 26165 is a GRU
cyber unit dedicated to targeting military, political, governmental, and non-governmental
organizations outside of Russia, including in the United States.111 The unit was sub-divided into
departments with different specialties. One department, for example, developed specialized
malicious software (“malware”), while another department conducted large-scale spearphishing
                                                                                                                (b)(7)(E)-2
campaigns.112 (b) (7)(A), (b) (7)(E)                                a bitcoin mining operation to

        109
           As discussed in Section V below, our Office charged 12 GRU officers for crimes arising from
the hacking of these computers, principally with conspiring to commit computer intrusions, in violation of
18 U.S.C. §§1030 and 371. See Volume I, Section V.B, infra; Indictment, United States v. Netyksho, No.
1:18-cr-215 (D.D.C. July 13, 2018), Doc. 1 (“Netyksho Indictment”).
        110
              Netyksho Indictment ¶ 1.
        111
           Separate from this Office’s indictment of GRU officers, in October 2018 a grand jury sitting in
the Western District of Pennsylvania returned an indictment charging certain members of Unit 26165 with
hacking the U.S. Anti-Doping Agency, the World Anti-Doping Agency, and other international sport
associations. United States v. Aleksei Sergeyevich Morenets, No. 18-263 (W.D. Pa.).
        112
             A spearphishing email is designed to appear as though it originates from a trusted source, and
solicits information to enable the sender to gain access to an account or network, or causes the recipient to

                                                     36
                                           U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 45 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



secure bitcoins used to purchase computer infrastm cture used in hacking operations. 113

        Militaiy Unit 74455 is a related GRU unit with multiple depaiiments that engaged in cyber
operations. Unit 74455 assisted in the release of documents stolen by Unit 26165 , the promotion
of those releases, an d the publication of anti-C linton content on social media accounts operated by
th e GRU . Officers from Unit 74455 sepai·ately hacked computers belonging to state boai·ds of
elections, secretai·ies of state, and U.S. companies that supplied softwai·e and other technology
related to the administrntion of U .S. elections.11 4

     Beginning in mid-March 2016, Unit 26165 had prima1y responsibility for hacking the
DCCC an d DNC, as well as em ail accounts of individuals affiliated with the Clinton Campaign: 115

    Unit 26165 used (b) (7)(A), (b) (7)(E)                               (b) (7)(A), (b) (7)(E)

                                                                                                        (b)(7)(E)-2

                               began before the GRU had obtained any credentials or gained access
    to t ese networ s, m 1cating that the later DCCC and DNC intm sions were not crimes of
    oppo1iunity but rather the result of targeting. 116

    GRU officers also sent hundreds of speai-phishing emails to the work and personal email
    accounts of Clinton Campaign employees and volunteers. Between M ai·ch 10, 2016 and M ai·ch
    15, 2016, Unit 26165 appears to have sent approximately 90 speai-phishing emails to email
    accounts at hillaiyclinton .com . Sta1iing on March 15, 2016, the GRU began tai·geting Google
    email accounts used by Clinton Campaign employees, along with a smaller number of dnc.org
    email accounts .117

        The GRU speai-phishing operation enabled it to gain access to numerous email accounts of
Clinton Campaign employees and volunteers, including campaign chaiim an John Podesta, j unior
volunteers assigned to the Clinton Campaign 's advance team , info1mal Clinton Campaign
advisors, an d a DNC employee.11 8 GRU officers stole tens of thousan ds of em ails from
speai-phishing victims, including vai·ious Clinton Campaign-related collllllunications.

download malware that enables the sender to gain access to an account or network. Netyksho Indictment
,i 10.
        113
             Bitcoin mining consists of unlocking new bitcoins by solving computational problems. -       (b)(7)(E)-2
illllll kept its newly mined coins in an account on the bitcoin exchange platfo1m CEX.io. To i :
~      ases, the GRU routed funds into other accounts through transactions designed to obscure the source
 of funds . Netyksho Indictment ,i 62.
        114
              Netyksho Indictment ,i 69.
        115
              Netyksho Indictment ,i 9.
        116
              See SM-2589105, se1ials 144 & 495 .
                                                                                                        (b)(7)(E)-2

              (b) (7)(A), (b) (7)(E)               (b)(7)(E)-2
        118



                                                       37
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 46 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  2. Intrusions into the DCCC and DNC Networks

                  a. Initial Access

        By no later than April 12, 2016, the GRU had gained access to the DCCC computer
network using the credentials stolen from a DCCC employee who had been successfully
spearphished th e week before. Over th e ensuing weeks, the GRU ti·aversed the network,
identifying different computers connected to the DCCC network. By stealing network access
credentials along the way (including those of IT administi·ators with miresti·icted access to the
system), the GRU compromised approximately 29 different computers on the DCCC network. 119

       Approximately six days after first hacking into th e DCCC network, on April 18, 2016,
GRU officers gained access to the DNC network via a virtual private network (VPN) connection120
between the DCCC and DNC networks. 121 Between April 18, 2016 and June 8, 2016, Unit 26165
compromised more than 30 computers on the DNC network, including the DNC mail server and
shared file server. 122

                  b. Implantation of Malware on D CCC and DNC Networks

         Unit 26165 implanted on the DCCC an d DNC networks two types of customized
malware, 123 known as "X-Agent" an d "X-Tunnel"; Mimikatz, a credential-harvesting tool; and
rar .exe, a tool used in th ese intrnsions to compile and compress materials for exfilti·ation. X-Agent
was a multi-function hacking tool that allowed Unit 26165 to log keysti-okes, take screenshots, and
gather other data about the infected computers (e.g., file directories, operating systems). 124 X­
Tunnel was a hacking tool that created an enc1ypted connection between the victim DCCC/DNC
computers and GRU-conti·olled computers outside the DCCC and DNC networks that was capable
of large-scale data ti·ansfers.125 GRU officers th en used X-Tunnel to exfilti-ate stolen data from the
victim computers.


                                                                                                                  (b)(7)(E)-2

        120
            A VPN extends a private network, allowing users to send and receive data across public
networks (such as the internet) as if the connecting computer was directly connected to the p1ivate network.
The VPN in this case had been created to give a small number of DCCC employees access to ce1t ain
databases housed on the DNC network. Therefore, while the DCCC employees were outside the DNC's
private network, they could access paits of the DNC network from their DCCC computers.
              (b) (7)(A), (b) (7)(E)                                                                              (b)(7)(E)-2

              (b) (7)(A), (b) (7)(E)                                                                              (b)(7)(E)-2

        123
            "Malwai·e" is sho1t for malicious softwai·e, and here refers to softwai·e designed to allow a third
paity to infiltrate a computer without the consent or knowledge of the computer's user or operator.
        124 (b)   (7)(A), (b) (7)(E)                                                                    (b)(7)(E)-2
                                                                                                         (b)(7)(E)-2
        125   (b) (7)(A), (b) (7)(E)

                                                      38
                                           U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 47 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        To operate X-Agent and X-Tunnel on the DCCC an d DNC networks, Unit 26165 officers
set up a group of computers outside those networks to collllllunicate with the implanted
malware. 126 The first set of GRU-controlled computers, known by the GRU as "middle servers,"
sent and received messages to and from malware on the DNC/DCCC networks. The middle

by the GRU as an "AMS Panel." The AMS Panel               •              ••iii
servers, in tum, relayed messages to a second set of GRU-controlled com uters labeled internally
                                                                                     served as a (b)(7)(E)-2
nerve center through which GRU officers monitored and directed the m alwar e's operations on the
DNC/DCCC networks. 127

       The AMS Panel used to control X-A ent during the DCCC and DNC intrusions was housed
on a leased com uter located near ·       Arizona. 128 \U/\I l\""I, \U]\I ]\CJ             (b)(7)(E)-2



(b)(7)(A}, (b)(7)(E}




                                                                                                             (b)(7)
                                                                                                             (E)-2




       (b)(7)(A}, (b)(7)(E}

                                                                                                        (b)(7)(E)-2




        126
              In connection with these intrnsions, the GRU used computers (virtual private networks,
dedicated servers operated by hosting companies, etc.) that it leased from third-party providers located all
over the world. The investi ation identified rental a ·eements and payments for computers located in, inter
alia, Nlill•IAI!!~                                               all of which were used in the operations (b)(7)(E)-2
targetrng t e U.S . e ectron.
        127
              Netyksho Indictment ,i 25.
        128
              Netyksho Indictment ,i 24(c).
        129
              Netyksho Indictment ,i 24(b).

                                                       39
                                       U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 48 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       The Arizona-based AMS Pan el also stored thousands of files containing keylogging
sessions captured through X-Agent. These sessions were captured as GRU officers monitored
DCCC and DNC employees' work on infected computers regularly between April 2016 and June
2016. Data captured in these keylogging sessions included passwords, internal collllllunications
between employees, banking info1mation, an d sensitive personal info1mation.

                  c. Theft of Documents from DNC and DCCC Networks

       Officers from Unit 26165 stole thousands of documents from the DCCC an d DNC
networks, including significant amounts of data pertaining to th e 2016 U.S. federal elections.
Stolen documents included internal strategy documents, fundraising data, opposition research, and
emails from the work inboxes of DNC employees. 130

        The GRU began stealing DCCC data sho1ily after it gained access to the network. On April
14, 2016 (approximately three days aBer the initial intru sion) GRU officers downloaded rar.exe
onto th e DCCC's document server. The following day, the GRU searched one comproinised
DCCC computer for files containing search ten ns that included "Hilla1y ," "DNC," "Cmz," and
"Tnnnp." 131 On April 25 , 2016, the GRU collected and compressed PDF and Microsoft documents
from folders on the DCCC 's shared file server that pe1iained to the 2016 election.132 The GRU
appears to have compressed an d exfilti·ated over 70 gigabytes of data from this file server. 133

       The GRU also stole documents from the DNC network sho1ily after gaining access. On
April 22, 2016, the GRU copied files from the DNC network to GRU-conti·olled computers. Stolen
documents included the DNC's opposition research into can didate Tmmp.i 34 Between
approximately May 25, 2016 and June 1, 2016, GRU officers accessed th e DNC 's mail server
from a GRU-conti·olled computer leased inside the United States. 135 Dming these connections,


                                                                         (b)(7)(E)-2
        130
              Netyksho Indictment ff 27-29; (b} (7}(A}, (b} (7}(E}
        131 (b}   (7}(A}, (b} (7}(E}           (b)(7)(E)-2
              (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2

              (b} (7}(A}, (b} (7}(E}
                                                                                                           (b)(7)(E)-2




          · (b} (7}(A}, (b} (7}(E}
                                                                                                           (b)(7)(E)-2
    SM-2589105-HACK, sen a 5. (b} (7}(A}, (b} (7}(E}



            (b} (7}(A}, (b} (7}(E}                                                                         (b)(7)(E)-2
-       See SM-2589105-GJ, sena 649. As pa1t o its mvestigation, e FBI ater receive •   I   :, -   •   I
 se1vers and copies of relevant traffic logs. Netyksho Indictment ,i,i 28-29.

                                                    40
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 49 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Unit 26165 officers appear to have stolen thousan ds of emails and attachments, which were later
released by WikiLeaks in July 2016.136

        B. Dissemination of the Hacked Materials

       The GRU's operations extended beyond stealing materials, an d included releasing
documents stolen from th e Clinton Campaign and its supporters. The GRU can ied out the
anonymous release through two fictitious online personas that it created-DCLeaks and Guccifer
2.0- and later through the organization WikiLeaks.

                    1. DCLeaks

        The GRU began planning the releases at least as early as April 19, 2016, when Unit 26165
registered the domain dcleaks.com through a service that an onymized the registrnnt. 137 Unit 26165
paid for the registration using a pool of bitcoin that it had mined. 138 The dcleaks.com landing page
pointed to different ti·anches of stolen documents, ~m anged by victim or subject matter. Other
dcleaks.com pages contained indexes of th e stolen emails that were being released (bearing the
sender, recipient, an d date of the email) . To control access and the timing ofreleases, pages were
sometimes password-protected for a period of time and later made unresti·icted to the public.

        Staiiing in June 2016, the GRU posted stolen documents onto th e website dcleak s.com,
including documents stolen from a number of individuals associated with the Clinton Campaign.
These documents appeared to have originated from personal email accounts (in pa1ticular, Google
and Microsoft accounts), rather than the DNC an d DCCC computer networks. DCLeaks victims
included an advisor to the Clinton Campaign, a fo1m er DNC employee and Clinton Campaign
employee, and four other campaign volunteers.139 The GRU released through dcleaks.com
th ousands of documents, including personal identifying and financial info1mation, internal
con espondence related to the Clinton Campaign and prior political jobs, an d fundraising files and
infoimation.140



          Netyksho Indictment ,r 29. The last-in-time DNC email released by WikiLeaks was dated May
        136

25, 2016, the same pe1iod of time during which the GRU gained access to the DNC's email se1ver.
Netyksho Indictment ,r 45.
        137
           Netyksho Indictment ,r 35. Approximately a week before the registration of dcleaks.com, the
same actors attem ted to re ister the website electionleaks.com using the same domain registration se1vice.
                                                                                                              (b)(7)(E)-2
        138
              See SM-2589105, se1ial 181; Netyksho Indictment ,r 2l(a).
                                                                                                              (b)(7)(E)-2

        140
          See, e.g., Internet Archive, "h s://dcleaks.com/" archive date Nov. 10, 2016). Additionally,
DCLeaks released documents relating to.aiiJl:.Uili ~ - - ~                           , emails belonging (b)(6)/
tofflfWlfflllif!!
                and emails from 2015 re atmg to Repu can Party emp oyees un er the portfolio name (b)(7)(C)-4
"T e Urute States Republican Patty"). "The United States Republican Paity" po1tfolio contained
approximately 300 emails from a variety of GOP members, PACs, campaigns, state paities, and businesses
dated between May and October 2015. According to open-source reporting, these victims shared the same

                                                     41
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 50 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       GRU officers operated a Facebook page under the DCLeaks moniker, which they primarily
used to promote releases of materials.141 The Facebook page was administered through a small
number of preexisting GRU-controlled Facebook accounts.142

        GRU officers also used the DCLeaks Facebook account, the Twitter account @dcleaks_,
and the email account dcleaksproject@gmail.com to communicate privately with reporters and
other U.S. persons. GRU officers using the DCLeaks persona gave certain reporters early access
to archives of leaked files by sending them links and passwords to pages on the dcleaks.com
website that had not yet become public. For example, on July 14, 2016, GRU officers operating
under the DCLeaks persona sent a link and password for a non-public DCLeaks webpage to a U.S.
reporter via the Facebook account.143 Similarly, on September 14, 2016, GRU officers sent
reporters Twitter direct messages from @dcleaks_, with a password to another non-public part of
the dcleaks.com website.144

       The DCLeaks.com website remained operational and public until March 2017.

                 2. Guccifer 2.0

        On June 14, 2016, the DNC and its cyber-response team announced the breach of the DNC
network and suspected theft of DNC documents. In the statements, the cyber-response team
alleged that Russian state-sponsored actors (which they referred to as “Fancy Bear”) were
responsible for the breach.145 Apparently in response to that announcement, on June 15, 2016,
GRU officers using the persona Guccifer 2.0 created a WordPress blog. In the hours leading up
to the launch of that WordPress blog, GRU officers logged into a Moscow-based server used and
managed by Unit 74455 and searched for a number of specific words and phrases in English,
including “some hundred sheets,” “illuminati,” and “worldwide known.” Approximately two
hours after the last of those searches, Guccifer 2.0 published its first post, attributing the DNC
server hack to a lone Romanian hacker and using several of the unique English words and phrases
that the GRU officers had searched for that day.146



Tennessee-based web-hosting company, called Smartech Corporation. William Bastone, RNC E-Mail Was,
In Fact, Hacked By Russians, The Smoking Gun (Dec. 13, 2016).
       141
             Netyksho Indictment ¶ 38.
       142
             See, e.g., Facebook Account 100008825623541 (Alice Donovan).                                 (b)(6)/
       143
             7/14/16 Facebook Message, ID 793058100795341 (DC Leaks) to ID (b) (6), (b) (7)(C)            (b)(7)(C)-1
       144
          See, e.g., 9/14/16 Twitter DM, @dcleaks_ to (b) (6), (b) (7)(C)         9/14/16 Twitter DM,
@dcleaks_ to (b) (6),  (b) (7)(C)              The messages read: “Hi https://t.co/QTvKUjQcOx pass: (b)(6)/
KvFsg%*14@gPgu&amp; enjoy ;).”                                                                        (b)(7)(C)-1
       145
           Dmitri Alperovitch, Bears in the Midst: Intrusion into the Democratic National Committee,
CrowdStrike Blog (June 14, 2016). CrowdStrike updated its post after the June 15, 2016 post by Guccifer
2.0 claiming responsibility for the intrusion.
       146
             Netyksho Indictment ¶¶ 41-42.

                                                    42
                                         U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 51 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         That same day, June 15, 2016, the GRU also used the Guccifer 2.0 WordPress blog to begin
releasing to the public documents stolen from the DNC and DCCC computer networks. The
Guccifer 2.0 persona ultimately released thousan ds of documents stolen from the DNC an d DCCC
in a series of blog posts between June 15, 2016 an d October 18, 2016.147 Released documents
included opposition research perfo1med by the DNC (including a memorandum analyzing
potential criticisms of candidate Tnnnp), internal policy documents (such as recommendations on
how to address politically sensitive issues), analyses of specific congressional races, and
fundraising documents. Releases were organized around thematic issues, such as specific states
(e.g. , Florida an d Pennsylvania) that were perceived as competitive in the 2016 U.S . presidential
election.

        Beginning in late June 2016, the GRU also used the Guccifer 2.0 persona to release
documents directly to reporters an d other interested individuals. Specifically, on June 27, 2016,
Guccifer 2.0 sent an email to the news outlet The Smoking Gun offering to provide "exclusive
access to some leaked emails linked [to] Hillaiy Clinton 's staff." 148 The GRU later sent the
repo1ier a password and link to a locked po1iion of the dcleaks.com website that contained an
ai·chive of emails stolen by Unit 26165 from a Clinton Campaign volunteer in March 2016. 149 That
the Guccifer 2.0 persona provided repo1ters access to a restricted po1iion of the DCLeaks website
tends to indicate that both personas were operated by the same or a closely-related group of
people. 150

        The GRU continued its release efforts through Guccifer 2.0 into August 2016. For
example, on August 15, 2016, the Guccifer 2.0 persona sent a can didate for the U.S . Congress
documents related to the candidate 's opponent. 151 On August 22, 2016, the Guccifer 2.0 persona
transfen ed approximately 2.5 gigabytes of Florida-related data stolen from the DCCC to a U.S.
blogger covering Florida politics.152 On August 22, 2016, the Guccifer 2.0 persona sent a U.S.
repo1ier documents stolen from the DCCC pertaining to the Black Lives Matter movement. 153

        147
            Releases of documents on the Guccifer 2.0 blog occU1Ted on June 15, 2016; June 20, 2016; June
21 , 2016; July 6, 2016; July 14, 2016; August 12, 2016; August 15, 2016; August 21, 2016; August 31,
2016; September 15, 2016; September 23, 2016; October 4, 2016; and October 18, 2016.
        148
              6/27/ 16 Ema~   uccifer20@aol.fr to                           (subject "leaked emails") ; ■ (b)(6)/(b)(7)(C)-1
                                                                                                             (b)(7)(E)-2
[t;>IMXQIWIMXW•-
                                                                                                             (b)(6)/(b)(7)(C)-1
                                                                                                              (b)(7)(E)-2


        150
             Before sending the repo1t er the link and password to the closed DCLeaks website, and in an
apparent effo1t to deflect attention from the fact that DCLeaks and Guccifer 2.0 were operated by the same
organization, the Guccifer 2.0 persona sent the repo1ter an email stating that DCLeaks was a "Wikileaks
sub project" and that Guccifer 2.0 had asked DCLeaks to release the leaked emails with "closed access" to
give repo1t ers a preview of them.
        151
              Netyksho Indictment ,i 43(a).
        152
              Netyksho Indictment ,i 43(b).
        153
              Netyksho Indictment ,i 43(c).

                                                     43
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 52 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The GRU was also in contact through the Guccifer 2.0 persona with Roger Stone, a former
Trump Campaign member whose interest in material stolen from the Clinton Campaign is further
discussed in Volume I, Section III.D.1, infra. After the GRU had published stolen DNC
documents through Guccifer 2.0, Stone told members of the Campaign that he was in contact with
Guccifer 2.0.154 In early August 2016, Stone publicly protested Twitter’s suspension of the
Guccifer 2.0 Twitter account. After it was reinstated, GRU officers posing as Guccifer 2.0 wrote
to Stone via private message, “thank u for writing back . . . do u find anyt[h]ing interesting in the
docs i posted?” On August 17, 2016, the GRU added, “please tell me if i can help u anyhow . . .
it would be a great pleasure to me.” On September 9, 2016, the GRU—again posing as
Guccifer 2.0—referred to a stolen DCCC document posted online and asked Stone, “what do u
think of the info on the turnout model for the democrats entire presidential campaign.” Stone
responded, “pretty standard.”155 The investigation did not identify evidence of other
communications between Stone and Guccifer 2.0.

                   3. Use of WikiLeaks

        In order to expand its interference in the 2016 U.S. presidential election, the GRU units
transferred many of the documents they stole from the DNC and the chairman of the Clinton
Campaign to WikiLeaks. GRU officers used both the DCLeaks and Guccifer 2.0 personas to
communicate with WikiLeaks through Twitter private messaging and through encrypted channels,
including possibly through WikiLeaks’s private communication system.

                   a. WikiLeaks’s Expressed Opposition Toward the Clinton Campaign

        WikiLeaks, and particularly its founder Julian Assange, privately expressed opposition to
candidate Clinton well before the first release of stolen documents. In November 2015, Assange
wrote to other members and associates of WikiLeaks that “[w]e believe it would be much better
for GOP to win . . . Dems+Media+liberals woudl [sic] then form a block to reign in their worst
qualities. . . . With Hillary in charge, GOP will be pushing for her worst qualities.,
dems+media+neoliberals will be mute. . . . She’s a bright, well connected, sadisitic sociopath.”156

       In March 2016, WikiLeaks released a searchable archive of approximately 30,000 Clinton
emails that had been obtained through FOIA litigation.157 While designing the archive, one
WikiLeaks member explained the reason for building the archive to another associate:




        154
              Gates 4/10/18 302, at 3.
        155
              8/15/16 – 9/9/16 Twitter DMs, @Guccifer_2 & @RogerJStoneJr.
        156
            11/19/15 Twitter Group Chat, Group ID 594242937858486276, @WikiLeaks et al. Assange
also wrote that, “GOP will generate a lot oposition [sic], including through dumb moves. Hillary will do
the same thing, but co-opt the liberal opposition and the GOP opposition. Hence hillary has greater freedom
to start wars than the GOP and has the will to do so.” Id.
        157
              WikiLeaks, “Hillary Clinton Email Archive,” available at https://wikileaks.org/clinton-emails/.

                                                      44
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 53 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       [W]e want this repository to become “the place” to search for background on hillary’s
       plotting at the state department during 2009-2013. . . . Firstly because its useful and will
       annoy Hillary, but secondly because we want to be seen to be a resource/player in the US
       election, because eit [sic] may en[]courage people to send us even more important leaks.158

                 b. WikiLeaks’s First Contact with Guccifer 2.0 and DCLeaks

        Shortly after the GRU’s first release of stolen documents through dcleaks.com in June
2016, GRU officers also used the DCLeaks persona to contact WikiLeaks about possible
coordination in the future release of stolen emails. On June 14, 2016, @dcleaks_ sent a direct
message to @WikiLeaks, noting, “You announced your organization was preparing to publish
more Hillary’s emails. We are ready to support you. We have some sensitive information too, in
particular, her financial documents. Let’s do it together. What do you think about publishing our
info at the same moment? Thank you.”159 (b) (7)(A), (b) (7)(E)                                    (b)(7)(E)-2


       Around the same time, WikiLeaks initiated communications with the GRU persona
Guccifer 2.0 shortly after it was used to release documents stolen from the DNC. On June 22,
2016, seven days after Guccifer 2.0’s first releases of stolen DNC documents, WikiLeaks used
Twitter’s direct message function to contact the Guccifer 2.0 Twitter account and suggest that
Guccifer 2.0 “[s]end any new material [stolen from the DNC] here for us to review and it will have
a much higher impact than what you are doing.”160

        On July 6, 2016, WikiLeaks again contacted Guccifer 2.0 through Twitter’s private
messaging function, writing, “if you have anything hillary related we want it in the next tweo [sic]
days prefable [sic] because the DNC is approaching and she will solidify bernie supporters behind
her after.” The Guccifer 2.0 persona responded, “ok . . . i see.” WikiLeaks also explained, “we
think trump has only a 25% chance of winning against hillary . . . so conflict between bernie and
hillary is interesting.”161

                 c. The GRU’s Transfer of Stolen Materials to WikiLeaks

        Both the GRU and WikiLeaks sought to hide their communications, which has limited the

the stolen DNC and Podesta documents were transferred from the GRU to WikiLeaks,
(b) (7)(A), (b) (7)(E)
                                                                                            -
Office’s ability to collect all of the communications between them. Thus, although it is clear that
                                                                                                    (b)(7)(E)-2



       158
           3/14/16 Twitter DM, @WikiLeaks to (b) (6), (b) (7)(C) Less than two weeks earlier, the same
account had been used to send a private message opposing the idea of Clinton “in whitehouse with her (b)(6)/
bloodlutt and amitions [sic] of empire with hawkish liberal-interventionist appointees.” 11/19/15 Twitter (b)(7)(C)-4
Group Chat, Group ID 594242937858486276, @WikiLeaks et al.
       159
             6/14/16 Twitter DM, @dcleaks_ to @WikiLeaks.
       160
             Netyksho Indictment ¶ 47(a).
       161
             7/6/16 Twitter DMs, @WikiLeaks & @guccifer_2.

                                                  45
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 54 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       The Office was able to identify when the GRU (operating through its personas Guccifer 2.0
and DCLeaks) transfened some of the stolen documents to WikiLeaks through online archives set
up by the GRU. Assan e had access to the internet from the Ecuadorian Embass in London,
En land.
                                                                                                              (b)(7)(E)-2



       On July 14, 2016, GRU officers used a Guccifer 2.0 email account to send WikiLeaks an
email bearing the subject "big archive" and the message "a new attempt. " 163 The email contained
an encryp ted attachment with the name "wk dnc linkl.txt.gpg." 164 Using the Guccifer 2.0 Twitter
account, GRU officers sent WikiLeaks an encryp ted file and instructions on how to open it. 165 On
July 18, 2016, WikiLeaks confin ned in a direct message to the Guccifer 2.0 account that it had
"the 1Gb or so archive" an d would make a release of the stolen documents "this week. " 166 On
July 22, 2016, WikiLeaks released over 20,000 emails an d other documents stolen from the DNC
computer networks. 167 The Democratic National Convention began three days later.

       Similar collllllunications occuned between WikiLeaks and the GRU-operated persona
DCLeaks. On September 15, 2016, @dcleaks wrote to @WikiLeaks, "hi there! I'm from DC
Leaks. How could we discuss some submission-related issues? Am hying to reach out to you via
your secured chat but getting no response. I've got something that might interest you. You won't
be disappointed, I promise." 168 The WikiLeaks account responded, "Hi there," without fmi her
elaboration. The @dcleaks_ account did not respond illllllediately.

        The same day, the Twitter account @guccifer_2 sent @dcleaks_ a direct message, which
is the first known contact between the personas. 169 During subsequent communications, the




                                                                                                              (b)(7)(E)-2




       163
          This was not the GRU's first attempt at t:ransfening data to WikiLeaks. On June 29, 2016, the
GRU used a Guccifer 2.0 email account to send a lruj e enc ted file to a WikiLeaks email account.
6/29/16 Email, guccifer2@mail.com
undelivered.)
                                        [Q>IQI@IQ> QI@_        11    (The email appears to have been (b)(7)(E)-2

       164
             See SM-2589105-DCLEAKS, serial 28 (analysis).
       165
             6/27/ 16 Twitter DM, @Guccifer_2 to @WikiLeaks.
       166
             7/ 18/ 16 Twitter DM, @Guccifer_2 & @WikiLeaks.
       167
             "DNC Email Archive," WikiLeaks (Jul. 22, 2016), available at https://wikileaks.org/dnc-emails.
       168
             9/ 15/ 16 Twitter DM, @dcleaks_ to @WikiLeaks.
       169
             9/ 15/ 16 Twitter DM, @guccifer_2 to @dcleaks_.

                                                     46
                                                U.S. Depar tment of Justice
              ______________________________________________________
              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 55 of 207
              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         Guccifer 2.0 persona infon ned DCLeaks that WikiLeaks was tiying to contact DCLeaks and
         an ange for a way to speak through enc1ypted emails. 170

                 An analysis of the metadata collected from the WikiLeaks site revealed that the stolen
         Podesta emails show a creation date of September 19, 2016. 171 Based on info1m ation about
         Assange's computer an d its possible operating system, this date may be when th e GRU staged the
         stolen Podesta emails for transfer to WikiLeaks (as the GRU had previously done in July 2016 for
         the DNC emails).172 The WikiLeaks site also released PDFs an d other documents taken from
         Podesta that were attachments to emails in his account; these documents had a creation date of
         October 2, 2016, which appears to be the date the attachments were separately staged by
         WikiLeaks on its site.173

                 Beginning on September 20, 2016, WikiLeaks and DCLeaks resumed collllllunications in
         a brief exchange. On September 22, 2016, a DCLeaks email account dcleaksproject@gmail.com
         sent an email to a WikiLeaks account with the subject "Submission" and the message "Hi from
         DCLeaks." The email contained a PGP-enc1 ted message with the filename
         "wiki_mail.txt.gpg." 174                                          The email, however, bears a
         number of similarities to t e Ju y 14, 2016 ema1 m w 1c GRU officers used the Guccifer 2.0
         persona to give WikiLeaks access to the archive of DNC files. On September 22, 2016 (the same (b)(7)(E)-2
         day of DCLeaks' email to WikiLeaks), the Twitter account ,dcleaks sent a sin le messa e to
           WikiLeaks with th e sti-in of characters         •



                The Office cannot mle out that stolen documents were ti-ansfe1Ted to WikiLeaks through
         inte1mediaries who visited during the summer of 2016. For example, public repo1i ing identified
         Andi    M .. 11 M    hn     WikiL ak         . t h      h         . t d ·th th ti fi fth .
                                                 (b} (3), (b} (7}(A}, (b} (7}(E}

                (b} (7}(A}, (b} (7}(E}

(b)(7)(E)-2                                                                                          (b)(3)-2, (b)(7)(E)-1

                 170
                       See SM-2589105-DCLEAKS, serial 28; 9/ 15/ 16 Twitter DM, @Guccifer_2 &@WikiLeaks.
                 171
                       See SM-2284941, serials 63 & 64 (b} (7}(A}, (b} (7}(E}                                (b)(7)(E)-2


                                                                                                                   (b)(7)(E)-2

                              (b} (7}(A}, (b} (7}(E}
                 173
                     When WikiLeaks saved attachments separately from the stolen emails, its computer system
         appears to have treated each attachment as a new file and given it a new creation date. See SM-2284941,
         se1ials 63 & 64.
                 174
                       See 9/22/ 16 Email, dcleaksproject@gmail.com (b} (7}(A}, (b} (7}(E}   (b)(7)(E)-2
                 175
                    Ellen Nakashima et al., A German Hacker Offers a Rare Look Inside the Secretive World of
         Julian Assange and WikiLeaks, Washington Post (Jan. 17, 2018).

                                                             47
                                                          U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 56 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
(b)(7)(E)-2                                                                                                           (b)(3)-2, (b)(7)(E)-1

              (b} (7}(A}, (b} (7}(E}                                                                          (b)(J), (b)(7)(A ), (E)

              {D) {;,s), {D) {/){A), {D) {/){t:)

                     On October 7, 2016, WikiLeaks released the first em ails stolen from the Podesta email
              account. In total, WikiLeaks released 33 trnnches of stolen emails between October 7, 2016 and
              November 7, 2016. The releases included private speeches given by Clinton ; 177 internal
              communications between Podesta and other high-ranking members of the Clinton Campaign; 178
              and conespondence related to the Clinton Foundation.179 In total, WikiLeaks released over 50,000
              documents stolen from Podesta's personal email account. The last-in-time email released from
              Podesta 's account was dated March 21 , 2016, two days after Podesta received a spea1p hishing
              email sent by th e GRU.

                                 d. WikiLeaks Statements Dissembling A bout the S ource ofS tolen Materials

                     As repo1t s attributing the DNC an d DCCC hacks to the Russian government emerged,
              WikiLeaks and Assange m ade several public statements apparently designed to obscure the source
              of the materials that WikiLeaks was releasing . The file-transfer evidence described above and
              other infonnation uncovered during the investigation discredit WikiLeaks's claims about the
              source of m aterial that it posted.

                     Beginning in th e summer of 2016, Assange and WikiLeaks made a number of statem ents
              about Seth Rich, a former DNC staff member who was killed in July 2016. The statements about
              Rich implied falsely that he had been the source of the stolen DNC emails. On August 9, 2016,
              the @WikiLeaks Twitter account posted: "ANNOUNCE: WikiLeaks has decided to issue a
              US$20k reward for infon nation leading to conviction for the murder ofDNC staffer Seth Rich ."180
              Likewise, on August 25, 2016, Assange was asked in an interview, "Why are you so interested in
              Seth Rich 's killer?" an d responded, "We 're ve1y interested in anything th at might be a threat to
              alleged Wikileaks sources." The interviewer responded to Assange 's statement by commenting,
              "I know you don 't want to reveal your source, but it ce1tainly sounds like you 're suggesting a m an
              who leaked info1mation to WikiLeaks was th en murdered." Assange replied, "If there 's someone
              who's potentially connected to our publication, and that person has been murdered in suspicious




                        · (b} (7}(A}, (b} (7}(E}                                                                                  (b)(6)/(b)(7)(C)-4
                                                                                        l(b} (7}(A}, (b} (7}(E}, (b} (6), (b)(7)(E)-2
                                                                                         (b} (7}(C}

                            (b} (6), (b} (7}(C}                                                                                    (b)(6)/
                                                                                                                                   (b)(7)(C)-4


                        : (b} (6), (b} (7}(C}                                                                                       (b)(6)/
                                                                                                                                    (b)(7)(C)-4

                      179
                            Netyksho Indictment ,r 43 .
                      180
                            @WikiLeaks 8/9/16 Tweet.

                                                                      48
                                   U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 57 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



circumstan ces, it doesn't necessarily mean that the two are connected. But it is a ve1y serious
matter. .. that type of allegation is ve1y serious, as it's taken ve1y seriously by us." 181

       After the U.S. intelligence collllllunity publicly announced its assessment that Russia was
behind the hacking operation, Assange continued to deny that the Clinton materials released by
WikiLeaks had come from Russian hacking. According to media reports, Assange told a U.S.
congressman that the DNC hack was an "inside job," and pmpo1ied to have ''physical proof' that
Russians did not give materials to Assange. 182

       C. Additional GRU Cyber Operations

       While releasing the stolen emails and documents through DCLeaks, Guccifer 2.0, and
WikiLeaks, GRU officers continued to target and hack victims linked to the Democratic campaign
and, eventually, to target entities responsible for election administration in several states.

               1. Summer and Fall 2016 Operations Targeting Democrat-Linked Victims

        On July 27, 2016, Unit 26165 targeted email accounts connected to candidate Clinton 's
                                                                                                    (b)(6)/
personal office                   Earlier that day, candidate Tnunp made public statements that
included the following: "Russia, if you 're listening, I hope you're able to find the 30,000 emails
                                                                                                    (b)(7)(C)-4
that are missing. I think you will probably be rewarded 1nightily by om press." 183 The "30,000
emails" were apparently a reference to emails described in media accounts as having been stored
on a personal server that candidate Clinton had used while serving as Secretaiy of State.

       Within approximately five hom s ofTrnmp's statement, GRU officers targeted for the first
time Clinton's personal office. After candidate Trump 's remarks,Unit 26165 created and sent
malicious links tai·geting 15 email accounts at the domain    iw1q1e17rl   mcluding an email
                                                                                                      (b)(6)/
account belonging to Clinton aide                The investigation 1 not m d evidence of eai·lier (b)(7)(C)-4
GRU attempts to compromise accounts hosted on this dom ain. It is uncleai· how the GRU was
able to identify these email accounts, which were not public. 184

       Unit 26165 officers also hacked into a DNC account hosted on a cloud-computing service
                                             On September 20, 2016, the GRU began to generate
                                                                                                (b)(7)(E)-2
                                         function designed to allow users to produce backups of
                               as "snaps ots") . The GRU then stole those snapshots by moving


       181
          See Assange: "Murdered DNC Staffer Was 'Potential' WikiLeaks Source, " Fox News (Aug. 25,
2016)(containing video of Assange interview by Megyn Kelly).
       182
          M. Raju & Z. Cohen, A GOP Congressman 's Lonely Quest Defending Julian Assange, CNN
(May 23, 2018).
       183
           "Donald Tnnnp on Russian & Missing Hillruy Clinton Emails," YouTube Channel C-SPAN,
Posted 7/27/ 16, available at https://www.youtube.com/watch?v=3kxG8uJUsWU (struting at 0:41).

                                                                                                      (b)(7)(E)-2


                                                49
                                          U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 58 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



them to -          account that they controlled; from there, the copies were moved to GRU­ (b)(7)(E)-2
controlled computers. The GRU stole approximately 300 gigabytes of data from the DNC cloud­
based account. 185

                  2. Intrnsions Targeting the Administration of U.S. Elections

        In addition to targeting individuals involved in the Clinton Campaign, GRU officers also
targeted individuals and entities involved in the administrntion of the elections. Victims included
U.S. state and local entities, such as state boards of elections (SBOEs), secretaries of state, and
county governments, as well as individuals who worked for those entities.186 The GRU also
targeted private technology fnms responsible for manufacturing and administering election-related
software and hardware, such as voter registration software and electronic polling stations. 187 The
GRU continued to target these victims through the elections in November 2016. While the
investigation identified evidence that the GRU targeted these individuals and entities, the Office
did not investigate fmther. The Office did not, for instan ce, obtain or examine servers or other
relevant items belonging to these victims. The Office understands that the FBI, the U.S.
Depait ment of Homeland Security, and the states have sepai·ately investigated that activity.

        By at least the summer of 2016, GRU officers sought access to state and local computer
networks by exploiting known software vulnerabilities on websites of state and local governmental
entities. GRU officers, for example, tai·geted state and local databases of registered voters using a
technique known as "SQL injection," by which malicious code was sent to the state or local
website in order to nm commands (such as exfiltrating the database contents). 188 In one instance
in approximately June 2016, the GRU compromised the computer network of the Illinois State
Board of Elections by exploiting a vulnerability in the SBOE 's website. The GRU then gained
access to a database containing infonnation on millions of registered Illinois voters, 189 and
extracted data related to thousands of U.S. voters before the malicious activity was identified.190

       GRU officers                                             that scanned state and local websites for
                                                             · od in July 2016, GRU officers -               (b)(7)(E)-2
                                                                for vulnerabilities on websites of more than




-                                                                                                                       (b)(7)(E)-2
       185
             Netyksho Indictment ,i 34; see also SM-2589105-HACK, serial 29 (b) (7)(A), (b) (7)(E)

       186
             Netyksho Indictment ,i 69.

                                                                                                                        (b)(7)(E)-2
                                                                                                (b)(3)-2, (b)(7)(E)-1




-
       188   (b) (7)(A), (b) (7)(E)                  (b) (7)(A), (b) (7)(E), (b) (3)(b)   (7)(A), (b) (7)(E)
                                                   (b)(7)(E)-2                                                          (b)(7)(E)-2
                                                                                                                        (b)(7)(E)-2

                                                                                                                        (b)(7)(E)-2


                                                      50
                   Case 1:19-cv-00810-RBW U.S.     Department
                                                Document  122-1of Justice
                                                                    Filed 06/19/20 Page 59 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


              (b) (7)(A), (b) (7)(E)                                                                                                                 (b)(7)(E)-2
                        (b) (7)(A), (b) (7)(E)
              Similar                            for vulnerabilities continued through the election.

                      Unit 74455 also sent spearphishing emails to public officials involved in election
              administration and personnel at companies involved in voting technology. In August 2016, GRU
                                                                                                                                                     (b)(7)(E)-2
              officers targeted employees of (b) (7)(A), (b) (7)(E) a voting technology company that developed software
              used by numerous U.S. counties to manage voter rolls, and installed malware on the company
              network. Similarly, in November 2016, the GRU sent spearphishing emails to over 120 email
              accounts used by Florida county officials responsible for administering the 2016 U.S. election.191
              The spearphishing emails contained an attached Word document coded with malicious software
              (commonly referred to as a Trojan) that permitted the GRU to access the infected computer.192
              The FBI was separately responsible for this investigation. We understand the FBI believes that this
              operation enabled the GRU to gain access to the network of at least one Florida county
              government. The Office did not independently verify that belief and, as explained above, did not
              undertake the investigative steps that would have been necessary to do so.

                        D. Trump Campaign and the Dissemination of Hacked Materials

                      The Trump Campaign showed interest in WikiLeaks’s releases of hacked materials
              throughout the summer and fall of 2016. Trump associate Roger Stone made several attempts to
              contact WikiLeaks founder Assange, boasted of his access to Assange, and was in regular contact
              with Campaign officials about the releases that Assange made and was believed to be planning.
              (b) (5)                                                                                         (b)(5)-2



                                          1. Role of Roger Stone

                                          a. Background

                     Roger Stone has known President Trump for many years and was an advisor to the Trump
              Campaign from close to its inception until approximately August 2015. After leaving the
              Campaign in August 2015, Stone continued to promote the Campaign and maintained regular
              contact with Trump Campaign members, including candidate Trump and, when they joined the
              Campaign, with campaign officials Paul Manafort, Steve Bannon, and Rick Gates. According to
              multiple witnesses involved with the Campaign, beginning in June 2016 and continuing through
              October 2016, Stone spoke about WikiLeaks with senior Campaign officials, including candidate
              Trump.

(b)(7)(E)-2

                        191
                              Netyksho Indictment ¶ 76; (b) (7)(A), (b) (7)(E)
                                                 (b) (7)(A), (b) (7)(E), (b) (3)(b)   (7)(A), (b) (7)(E)                                         (b)(7)(E)-2
                        192
                              (b) (7)(A), (b) (7)(E)
                                                                                                                   (b) (7)(A), (b) (7)(E), (b) (3)


                                                                                         51                (b)(3)-2, (b)(7)(E)-1
        Case 1:19-cv-00810-RBW U.S.     Department
                                     Document  122-1of Justice
                                                         Filed 06/19/20 Page 60 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     b. Contacts with the Campaign about WikiLeaks

        Stone has publicly denied having any direct contact with Assange and claimed not to have
had any discussions with an intermediary connected to Assange until July or August 2016.193
Other members and associates of the Trump Campaign, however, told the Office that Stone
claimed to the Campaign as early as June 2016—before any announcement by Assange or
WikiLeaks—that he had learned that WikiLeaks would release documents damaging to the Clinton
Campaign. On June 12, 2016, Assange claimed in a televised interview to “have emails relating
to Hillary Clinton which are pending publication,”194 but provided no additional context.

        In debriefings with the Office, former deputy campaign chairman Rick Gates said that,
before Assange’s June 12 announcement, Gates and Stone had a phone conversation in which
Stone said something “big” was coming and had to do with a leak of information.195 Stone also
said to Gates that he thought Assange had Clinton emails. Gates asked Stone when the information
was going to be released. Stone said the release would happen very soon. According to Gates,
between June 12, 2016 and July 22, 2016, Stone repeated that information was coming. Manafort
and Gates both called to ask Stone when the release would happen, and Gates recalled candidate
Trump being generally frustrated that the Clinton emails had not been found.196

       Paul Manafort, who would later become campaign chairman, provided similar information
about the timing of Stone’s statements about WikiLeaks.197 According to Manafort, sometime in
June 2016, Stone told Manafort that he was dealing with someone who was in contact with
WikiLeaks and believed that there would be an imminent release of emails by WikiLeaks.198


          193
        Executive Session, Permanent Select Committee on Intelligence, U.S. House of Representatives,
   th
116 Cong. 39-40 (Sept. 26, 2017) (Statement of Roger J. Stone, Jr.).
          194
           See Mahita Gajanan, Julian Assange Timed DNC Email Release for Democratic Convention,
Time (July 27, 2016) (quoting the June 12, 2016 television interview).
          195
            In February 2018, Gates pleaded guilty, pursuant to a plea agreement, to a superseding criminal
information charging him with conspiring to defraud and commit multiple offenses (i.e., tax fraud, failure
to report foreign bank accounts, and acting as an unregistered agent of a foreign principal) against the
United States, as well as making false statements to our Office. Superseding Criminal Information, United
States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 195 (“Gates Superseding Criminal
Information”); Plea Agreement, United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018),
Doc. 205 (“Gates Plea Agreement”). Gates has provided information and in-court testimony that the Office
has deemed to be reliable.
          196
                Gates 10/25/18 302, at 1-2.
          197
           As explained further in Volume I, Section IV.A.8, infra, Manafort entered into a plea agreement
with our Office. We determined that he breached the agreement by being untruthful in proffer sessions and
before the grand jury. We have generally recounted his version of events in this report only when his
statements are sufficiently corroborated to be trustworthy; to identify issues on which Manafort’s untruthful
responses may themselves be of evidentiary value; or to provide Manafort’s explanations for certain events,
even when we were unable to determine whether that explanation was credible. His account appears here
principally because it aligns with those of other witnesses.
          198
                (b) (3)                                                                                         (b)(3)-1

                                                     52
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 61 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Michael Cohen, former executive vice president of the Trump Organization and special
counsel to Donald J. Trump,199 told the Office that he recalled an incident in which he was in
candidate Trump’s office in Trump Tower when Stone called. Cohen believed the call occurred
before July 22, 2016, when WikiLeaks released its first tranche of Russian-stolen DNC emails.200
Stone was patched through to the office and placed on speakerphone. Stone then told the candidate
that he had just gotten off the phone with Julian Assange and in a couple of days WikiLeaks would
release information. According to Cohen, Stone claimed that he did not know what the content of
the materials was and that Trump responded, “oh good, alright” but did not display any further
reaction.201 Cohen further told the Office that, after WikiLeaks’s subsequent release of stolen
DNC emails in July 2016, candidate Trump said to Cohen something to the effect of, “I guess
Roger was right.”202

        After WikiLeaks’s July 22, 2016 release of documents, Stone participated in a conference
call with Manafort and Gates. According to Gates, Manafort expressed excitement about the
release and congratulated Stone.203 Manafort, for his part, told the Office that, shortly after
WikiLeaks’s July 22 release, Manafort also spoke with candidate Trump and mentioned that Stone
had predicted the release and claimed to have access to WikiLeaks. Candidate Trump responded
that Manafort should stay in touch with Stone.204 Manafort relayed the message to Stone, likely
on July 25, 2016.205 Manafort also told Stone that he wanted to be kept apprised of any
        199
            In November 2018, Cohen pleaded guilty pursuant to a plea agreement to a single-count
information charging him with making false statements to Congress, in violation of 18 U.S.C. § 1001(a) &
(c). He had previously pleaded guilty to several other criminal charges brought by the U.S. Attorney’s
Office in the Southern District of New York, after a referral from this Office. In the months leading up to
his false-statements guilty plea, Cohen met with our Office on multiple occasions for interviews and
provided information that the Office has generally assessed to be reliable and that is included in this report.
        200
              Cohen 8/7/18 302, at 8-9.
        201
             Cohen described the content of the call in an initial interview with our Office and its timing in
a later interview. With respect to timing, Cohen stated that he believed the call would have been in July
2016, based on his own travel schedule and other factors. Cohen 8/7/18 302, at 8. Cohen believes that
WikiLeaks had not released any campaign-related documents at the time, and that Stone’s telephone call
was prior to the release of stolen DNC documents on July 22, 2016. In February 2019 congressional
testimony, Cohen stated he believed the conversation in question occurred on “either the 18th or 19th and
I would guess that it would be on the 19th” of July. See Testimony of Michael D. Cohen, Committee on
Oversight and Reform, U.S. House of Representatives, 116th Cong. 5 (Feb. 27, 2019).
        202
              Cohen 9/18/18 302, at 10. During his February 2019 congressional testimony, Cohen stated:
        Mr. Stone told Mr. Trump that he had just gotten off the phone with Julian Assange and that Mr.
        Assange told Mr. Stone that within a couple of days there would be a massive dump of emails that
        would damage Hillary Clinton’s campaign. Mr. Trump responded by stating to the effect, wouldn’t
        that be great.
See Testimony of Michael D. Cohen, Committee on Oversight and Reform, U.S. House of Representatives,
116th Cong. 5 (Feb. 27, 2019).
        203
              Gates 10/25/18 302 (serial 241), at 4.
        204
              (b) (3)                                                                                             (b)(3)-1
        205
              (b) (3)

                                                       53
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 62 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



developments with WikiLeaks and separately told Gates to keep in touch with Stone about future
WikiLeaks releases.206

       According to Gates, by the late summer of 2016, the Trump Campaign was planning a
press strategy, a communications campaign, and messaging based on the possible release of
Clinton emails by WikiLeaks.207 Gates also stated that Stone called candidate Trump multiple
times during the campaign.208 Gates recalled one lengthy telephone conversation between Stone
and candidate Trump that took place while Trump and Gates were driving to LaGuardia Airport.
Although Gates could not hear what Stone was saying on the telephone, shortly after the call
candidate Trump told Gates that more releases of damaging information would be coming.209

       Stone also had conversations about WikiLeaks with Steve Bannon, both before and after
Bannon took over as the chairman of the Trump Campaign. Bannon recalled that, before joining
the Campaign on August 13, 2016, Stone told him that he had a connection to Assange. Stone
implied that he had inside information about WikiLeaks. After Bannon took over as campaign
chairman, Stone repeated to Bannon that he had a relationship with Assange and said that
WikiLeaks was going to dump additional materials that would be bad for the Clinton Campaign.210

                   c. Roger Stone’s Known Efforts to Communicate with WikiLeaks

        Three days after WikiLeaks released stolen DNC documents on July 22, 2016, Stone sent
an email to his associate Jerome Corsi directing him to “[g]et to Assange [a]t Ecuadorian Embassy
in London and get the pending [WikiLeaks] emails . . . they deal with Foundation, allegedly.”211
Corsi is an author who holds a doctorate in political science.212 In 2016, Corsi also worked for the
media outlet WorldNetDaily (WND). Corsi first met Stone in early 2016 and began having
recorded conversations with Stone that Corsi intended to use as content for WND. According to
Corsi, by March 2016, Corsi stopped making recordings with Stone and began to be more of a
self-described “operative” for Stone, seeking to assist the Trump Campaign in a personal
capacity.213

        206
              (b) (3)                                                                                        (b)(3)-1
        207
              Gates 4/10/18 302, at 3; Gates 4/11/18 302, at 1-2 (SM-2180998); Gates 10/25/18 302, at 2.
        208
              Gates 10/25/18 302 (serial 241), at 4.
        209
              Gates 10/25/18 302 (serial 241), at 4.
        210
              Bannon 10/26/18 302, at 1-2.
        211
              7/25/16 Email, Stone to Corsi.
        212
           Corsi first rose to public prominence in August 2004 when he published his book Unfit for
Command: Swift Boat Veterans Speak Out Against John Kerry. In the 2008 election cycle, Corsi gained
prominence for being a leading proponent of the allegation that Barack Obama was not born in the United
States. Corsi told the Office that Donald Trump expressed interest in his writings, and that he spoke with
Trump on the phone on at least six occasions. Corsi 9/6/18 302, at 3.
                                                                                                             (b)(3)-1
        213
           Corsi 10/31/18 302, at 2; (b) (3)                                         Corsi was first
interviewed on September 6, 2018 at the Special Counsel’s offices in Washington, D.C. He was
accompanied by counsel throughout the interview. Corsi was subsequently interviewed on September 17,
2018; September 21, 2018; October 31, 2018; November 1, 2018; and November 2, 2018. Counsel was

                                                       54
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 63 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        After receiving Stone’s July 25, 2016 email, Corsi forwarded the email to another
associate, Theodore Malloch, who lived in London at the time.214 Corsi told the Office during
interviews that he “must have” previously discussed Assange with Malloch.215 Corsi also told the
Office that he introduced Malloch and Stone earlier in 2016, when Malloch wanted to become
involved in the Campaign.216 On July 31, 2016, Stone sent another email to Corsi, this one stating
that Malloch “should see Assange.”217

        (b) (3)                                                                                                (b)(3)-1

       According to Malloch, Corsi asked him to put Corsi in touch with Assange, whom Corsi
wished to interview. Malloch recalled that Corsi also suggested that individuals in the “orbit” of
U.K. politician Nigel Farage might be able to contact Assange and asked if Malloch knew them.
Malloch told Corsi that he would think about the request but made no actual attempt to connect
Corsi with Assange.218

        On August 2, 2016, Corsi sent Stone an email reading, in part, “Word is friend in embassy
plans 2 more dumps. One shortly after I’m back. 2nd in Oct. Impact planned to be very
damaging.” Corsi added, “Time to let more than Podesta to be exposed as in bed w[ith] enemy if
they are not ready to drop HRC [Hillary Rodham Clinton]. That appears to be the game hackers
are now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -- neither he
nor she well. I expect that much of next dump focus, setting stage for Foundation debacle.”219 At
a public event held on August 8, 2016, Stone made his first of several public statements that he
had been in contact with Assange—a claim that he later amended to indicate the communication
was via a “mutual friend.”220

present for all interviews, and the interviews beginning on September 21, 2018 were conducted pursuant to
a proffer agreement that precluded affirmative use of his statements against him in limited circumstances.
        214
              7/25/16 Email, Corsi to Malloch.
        215
              Corsi 10/31/18 302, at 4.
        216
              Corsi 9/6/18 302, at 5.
        217
              7/31/16 Email, Stone to Corsi.
        218
              (b) (3)                                  Malloch denied ever communicating with Assange          (b)(3)-1
or WikiLeaks, stating that he did not pursue the request to contact Assange because he believed he had no
connections to Assange. (b) (3)
        219
              8/2/16 Email, Corsi to Stone.
        220
            At the August 8, 2016 event, Stone stated, “I actually have communicated with Assange. I
believe the next tranche of his documents pertain to the Clinton Foundation, but there’s no telling what the
October surprise may be.” “Roger Stone at the Southwest Broward Republican Organization,” YouTube
Channel “Stone Cold Truth,” Posted 8/10/16, available at https://www.youtube.com/watch
?v=6gM_cyROnto (starting at 46:50). On August 16, 2016, Stone stated during an interview, “I had
communicated with Mr. Assange,” then adding, “I never said I met with him or that I spoke with him,” but
said “we have a mutual acquaintance who is a fine gentleman.” “Roger Stone Discusses the Future Plans
of      WikiLeaks,”      YouTube      Channel       TheBlaze,      Posted     8/16/16,     available      at
https://www.youtube.com/watch?time_continue=18&v=HfrzKmeXsrI (starting at 0:00).

                                                    55
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 64 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Malloch stated to investigators that beginning in or about August 2016, he and Corsi had
multiple FaceTime discussions about WikiLeaks and Stone. On these calls, Corsi stated that Stone
had made a connection to Assange and that the hacked emails of John Podesta would be released
prior to Election Day and would be helpful to the Trump Campaign. In one conversation in or
around August or September 2016, Corsi told Malloch that the release of the Podesta emails was
coming, after which “we” were going to be in the driver’s seat.221

        Beginning in August 2016, Stone began to communicate with another associate, Randy
Credico, about WikiLeaks. Credico, a New York radio show host, interviewed Assange on August
25, 2016.222 On August 26, 2016, Credico sent a text message to Stone that read “Julian Assange
talk[ed] about you last night.”223 Stone asked what Assange said, to which Credico responded,
“He didn’t say anything bad we were talking about how the Press is trying to make it look like you
and he are in cahoots.”224 The following day, Credico sent a text message stating, “Julian Assange
has kryptonite on Hillary.”225

        In September 2016, Stone asked Credico to pass along a request to Assange for any emails
from the State Department or candidate Clinton that pertained to an event in 2011 when Clinton
was serving as Secretary of State.226 Credico agreed to pass along the request and sent the request
to an attorney who had regular contact with WikiLeaks. He included Stone on the email as a blind
copy.227 (In an interview with the Office, the attorney stated that she did not communicate the
request to WikiLeaks.228)

       In late September and early October 2016, Credico and Stone communicated about possible
upcoming WikiLeaks releases. On October 1, 2016, Credico sent Stone text messages that read,
“big news Wednesday . . . now pretend u don’t know me . . . Hillary’s campaign will die this
week.”229 After a planned WikiLeaks press conference on October 2, 2016 was postponed, Stone

        221
              (b) (3)                                                                                       (b)(3)-1
        222
            Interview of Julian Assange by Randy Credico on WBAI, Posted 8/25/16, available at
https://www.weblinenews.com/julian-assange-hillary-clinton-donald-trump/.        Credico discussed the
interview with Stone a few days before the interview. On August 19, 2016, Credico sent a text message to
Stone that read in part, “I’m going to have Assange on my show next Thursday.” On August 21, 2016,
Credico sent another text message to Stone, writing in part “I have Assange on Thursday so I’m completely
tied up on that day.” 8/19-20/16 Text Messages, Credico to Stone.
        223
              8/26/16 Text Message, Credico to Stone.
        224
              8/26/16, Text Message, Credico to Stone.
        225
              8/27/16, Text Message, Credico to Stone.
        226
              9/18-19/16 Text Messages, Stone & Credico); 9/18/16 Email, Stone to Credico.
        227
              9/20/16 Email, Credico to Kunstler, bcc: Stone.
        228
              Kunstler 10/3/18 302, at 1.
        229
           The day before, on September 30, 2016, Credico sent Stone a photograph of Credico standing
outside the Ecuadorian Embassy in London, where Assange was living. Credico visited London in
September 2016 and stopped by the Ecuadorian Embassy to drop off a letter thanking Assange for

                                                      56
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 65 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



emailed Credico to ask about the delay. Credico responded, “head fake.”230 On October 3, 2016,
Stone wrote Credico asking, “Did Assange back off.” Credico initially responded, “I can’t tal[k]
about it,” but later wrote, “I think its on for tomorrow.” Credico added, “Off the Record Hillary
and her people are doing a full-court press they keep Assange from making the next dump . . .
that’s all I can tell you on this line . . . Please leave my name out of it.”231 During an interview in
December 2018, Credico told the Office that he had not heard that claim from anyone specific and
did not recall why he wrote it to Stone.232

        Stone repeated Credico’s October 2016 predictions about WikiLeaks to multiple people,
including persons involved with the Trump Campaign.233 On October 3, 2016, Stone received an
email from a reporter asking, “[Assange] – what’s he got? Hope it’s good.” Stone responded, “It
is. I’d tell Bannon but he doesn’t call me back.”234 On October 3, 2016, Stone emailed Erik
Prince—a campaign donor and occasional informal advisor, see Volume I, Section IV.B.2.a—to
say “Spoke to my friend in London last night. The payload is still coming.”235 The following day,
Prince emailed Stone to ask whether he had “hear[d] anymore from London.” Stone responded,
“Yes – want to talk on a secure line – got Whatsapp.”236 According to Prince, Stone and Prince
did speak subsequently, and Stone said that WikiLeaks would release more materials that would
be damaging to the Clinton Campaign. Stone also indicated to Prince that he had what Prince
described as almost “insider stock trading” type information about Assange.237 On October 4,
2016, after Assange completed a press conference without announcing new releases, Bannon
emailed Stone, “What was that this morning???” and asked if Assange had “cut a deal w/ Clintons.”
Stone emailed Bannon back telling him Assange was afraid, but that there would be a dump
coming once a week.238



participating in the August 2016 radio interview. According to Credico, he never spoke with Assange or (b)(3)-2
anyone from WikiLeaks that day. Credico 12/6/18 302, at 8. (b) (3), (b) (7)(E)                         (b)(7)(E)-1
(b) (3), (b) (7)(E)
        230
              10/2/16 Email, Credico to Stone.
        231
              8/19/16 – 10/8/16 Text Messages, Credico & Stone.
        232
              Credico 12/6/18 302, at 9.
        233
           Stone also made one public statement that appears to have been spurred by his conversations
with Credico. On October 2, 2016, Stone participated in an InfoWars interview and said, “An intermediary
met with him in London recently who is a friend of mine and a friend of his, a believer in freedom. And I
am assured that the motherlode is coming Wednesday.” Trump Advisor Roger Stone Says He’s Been
‘Assured’ Through an Assange Intermediary that ‘The Mother Lode is Coming, Media Matters, Posted
10/3/16, available at https://www.mediamatters.org/video/2016/10/03/trump-advisor-roger-stone-says-he-
s-been-assured-through-assange-intermediary-mother-lode-coming/213488.
        234                              (b) (7)(C), (b) (6)                                                (b)(6)/
              10/3/16 Email, Stone to
                                                                                                            (b)(7)(C)-4
        235
              10/3/16 Email, Stone to Prince.
        236
              10/4/16 Email, Stone to Bannon.
        237
              Prince 5/3/18 302, at 7.
        238
           The communication followed a press conference by Assange in which he made no mention of
releasing materials related to candidate Clinton. Stone answered that Assange had a “[s]erious security

                                                               57
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 66 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                   d. WikiLeaks’s October 7, 2016 Release of Stolen Podesta Emails

        On October 7, 2016, four days after the Assange press conference that Stone had discussed
with Trump Campaign officials, the Washington Post published an Access Hollywood video that
captured comments by candidate Trump some years earlier and that was expected to adversely
affect the Campaign.239 Less than an hour after the video’s publication, WikiLeaks released the
first set of emails stolen by the GRU from the account of Clinton Campaign chairman
John Podesta.

        The Office investigated whether Roger Stone played any role in WikiLeaks’s
dissemination of the Podesta emails at that time. During his first September 2018 interview, Corsi
stated that he had refused Stone’s July 25, 2016 request to contact Assange, and that had been the
last time they had talked about contacting Assange.240 Email and text communications between
Stone and Corsi show that was false. During a later September 2018 interview, Corsi told the
Office that one of his WikiLeaks-related communications with Stone had occurred on October 7,
2016, just prior to WikiLeaks’s release.241 Corsi told the Office that he spoke with Stone before
publication of the Access Hollywood video and that Stone knew about the tape’s content and its
imminent release, both of which he relayed to Corsi.242

        Corsi gave conflicting accounts of what happened after Stone purportedly informed him
about the video.243 Initially, Corsi told investigators that he had instructed Stone to have
WikiLeaks release information to counteract the expected reaction to the video’s release, and that
Stone said that was a good idea and would get it done. Later during the same interview, Corsi
stated that Stone had told Corsi to have WikiLeaks drop the Podesta emails immediately, and Corsi
told Stone he would do it. Corsi said that, because he had no direct means of communicating with
WikiLeaks, he told members of the news site WND—who were participating on a conference call
with him that day—to reach Assange immediately.244 Corsi claimed that the pressure was




concern” but that WikiLeaks would release “a load every week going forward.” 10/4/16 Email, Stone to
Bannon; Bannon 2/14/18 302, at 33.
        239
              Candidate Trump can be heard off camera making graphic statements about women.
        240
              Corsi 9/6/18 302, at 5–6.
        241
              Corsi 9/21/18 302, at 6.
        242
              Corsi 9/21/18 302, at 6.
        243
              Corsi 9/21/18 302, at 6.
        244
             In a later November 2018 interview, Corsi stated that he relayed Stone’s information in a
different conference call. Corsi initially stated that he believed Malloch was on the call but then focused
on other individuals who were on the call-invitation, which Malloch was not. (Separate travel records show
that at the time of the call, Malloch was aboard a transatlantic flight). Corsi at one point stated that after
WikiLeaks’s release of stolen emails on October 7, 2016, he concluded Malloch had gotten in contact with
Assange. Corsi 11/1/18 302, at 6.

                                                     58
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 67 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



enormous and recalled telling the conference call the Access Hollywood tape was coming.245 Corsi
stated that he was convinced that his efforts had caused WikiLeaks to release the emails when they
did.246 In a later November 2018 interview, Corsi stated that he thought that he had told people
on a WND conference call about the forthcoming tape and had sent out a tweet asking whether
anyone could contact Assange, but then said that maybe he had done nothing.247

         The Office investigated Corsi’s allegations about the events of October 7, 2016 but found
little corroboration for his allegations about the day.248 In public statements, Stone has denied
having advance knowledge of the Access Hollywood tape.249 Telephone records show that, on the
morning of October 7, 2016, Stone had a conversation with a reporter from the Washington Post
(the first media outlet to publish the Access Hollywood video).250 However, the phone records
themselves do not indicate that the conversation was with any of the reporters who broke the
Access Hollywood story, and the Office has not otherwise been able to identify the substance of
the conversation. Telephone records show communication between Stone and Corsi on October
7, 2016, as well as Corsi’s participation in two conference calls that day.251 However, the Office
has not identified any conference call participant, or anyone who spoke to Corsi that day, who says
that they received non-public information about the tape from Corsi or acknowledged having
contacted a member of WikiLeaks on October 7, 2016 after a conversation with Corsi.

                   e. Donald Trump Jr. Interaction with WikiLeaks

        Donald Trump Jr. had direct electronic communications with WikiLeaks during the
campaign period. On September 20, 2016, an individual named Jason Fishbein sent WikiLeaks
the password for an unlaunched website focused on Trump’s “unprecedented and dangerous” ties



        245
         During the same interview, Corsi also suggested that he may have sent out public tweets because
he knew Assange was reading his tweets. Our Office was unable to find evidence of any such tweets.
        246
              Corsi 9/21/18 302, at 6-7.
        247
              Corsi 11/1/18 302, at 6.
        248
              (b) (3)                                   that, after the election, Corsi boasted that he and (b)(3)-1
Stone had played an important role in interacting with WikiLeaks during the Campaign, and they should
be given credit for what they had done with respect to WikiLeaks during the Campaign. (b) (3)

        249
            Chuck Ross, Jerome Corsi Testified That Roger Stone Sought WikiLeaks’ Help To Rebut ‘Access
Hollywood’ Tape, Daily Caller (Nov. 27, 2018) (quoting Stone as claiming that he did not have knowledge
of the tape until its publication).
        250
            Call Records of Roger Stone (b) (3)                       (reflecting an 18-minute telephone
call with a Washington Post number starting at approximately 11:53 a.m.).
        251
            Call Records of Roger Stone (b) (3)                           (showing a 17-minute telephone
call with Jerome Corsi starting at approximately 1:42 p.m., followed by a second twenty-minute telephone
call between the two starting at approximately 2:18 p.m.); Call Records of Jerome Corsi (b) (3)
(b) (3)           (showing a conference line for approximately fifteen minutes starting at approximately
2:00 p.m.).

                                                   59
                                                      U.S. Department of Justice
             ______________________________________________________
             Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 68 of 207
             Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to Russia, PutinTrump.org.252 WikiLeaks publicly tweeted: “‘Let’s bomb Iraq’ Progress for
America PAC to launch “PutinTrump.org’ at 9:30am. Oops pw is ‘putintrump’ putintrump.org.”
Several hours later, WikiLeaks sent a Twitter direct message to Donald Trump Jr., “A PAC run
anti-Trump site putintrump.org is about to launch. The PAC is a recycled pro-Iraq war PAC. We
have guessed the password. It is ‘putintrump.’ See ‘About’ for who is behind it. Any
comments?”253

                      Several hours later, Trump Jr. emailed a variety of senior campaign staff:

                      Guys I got a weird Twitter DM from wikileaks. See below. I tried the password and it
                      works and the about section they reference contains the next pic in terms of who is behind
                      it. Not sure if this is anything but it seems like it’s really wikileaks asking me as I follow
                      them and it is a DM. Do you know the people mentioned and what the conspiracy they are
                      looking for could be? These are just screen shots but it’s a fully built out page claiming to
                      be a PAC let me know your thoughts and if we want to look into it.254

Trump Jr. attached a screenshot of the “About” page for the unlaunched site PutinTrump.org. The
next day (after the website had launched publicly), Trump Jr. sent a direct message to WikiLeaks:
“Off the record, I don’t know who that is but I’ll ask around. Thanks.”255

       On October 3, 2016, WikiLeaks sent another direct message to Trump Jr., asking “you
guys” to help disseminate a link alleging candidate Clinton had advocated using a drone to target
Julian Assange. Trump Jr. responded that he already “had done so,” and asked, “what’s behind
this Wednesday leak I keep reading about?”256 WikiLeaks did not respond.

        On October 12, 2016, WikiLeaks wrote again that it was “great to see you and your dad
talking about our publications. Strongly suggest your dad tweets this link if he mentions us
wlsearch.tk.”257 WikiLeaks wrote that the link would help Trump in “digging through” leaked
emails and stated, “we just released Podesta emails Part 4.”258 Two days later, Trump Jr. publicly
tweeted the wlsearch.tk link.259




-                                                -
                      252
            9/20/16 Twitter DM, @JasonFishbein to @WikiLeaks; see JF00587 (9/21/16 Messages,
        @jabber.cryptoparty.is &(b) (6), (b) (7)(C) @jabber.cryptoparty.is); Fishbein 9/5/18 302, at 4. When (b)(6)/
(b) (6), (b) (7)(C)



interviewed by our Office, Fishbein produced what he claimed to be logs from a chatroom in which the (b)(7)(C)-4
participants discussed U.S. politics; one of the other participants had posted the website and password that
Fishbein sent to WikiLeaks.
                      253
                            9/20/16 Twitter DM, @WikiLeaks to @DonaldJTrumpJr.
                      254
           TRUMPORG_28_000629-33 (9/21/16 Email, Trump Jr. to Conway et al. (subject
“Wikileaks”)).
                      255
                            9/21/16 Twitter DM, @DonaldJTrumpJr to @WikiLeaks.
                      256
                            10/3/16 Twitter DMs, @DonaldJTrumpJr & @WikiLeaks.
                      257
                            At the time, the link took users to a WikiLeaks archive of stolen Clinton Campaign documents.
                      258
                            10/12/16 Twitter DM, @WikiLeaks to @DonaldJTrumpJr.
                      259
                            @DonaldJTrumpJr 10/14/16 (6:34 a.m.) Tweet.

                                                                   60
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 69 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  2. Other Potential Campaign Interest in Russian Hacked Materials

        Throughout 2016, the Trump Campaign expressed interest in Hillary Clinton’s private
email server and whether approximately 30,000 emails from that server had in fact been
permanently destroyed, as reported by the media. Several individuals associated with the
Campaign were contacted in 2016 about various efforts to obtain the missing Clinton emails and
other stolen material in support of the Trump Campaign. Some of these contacts were met with
skepticism, and nothing came of them; others were pursued to some degree. The investigation did
not find evidence that the Trump Campaign recovered any such Clinton emails, or that these
contacts were part of a coordinated effort between Russia and the Trump Campaign.

                  a. Henry Oknyansky (a/k/a Henry Greenberg)

       In the spring of 2016, Trump Campaign advisor Michael Caputo learned through a Florida-
based Russian business partner that another Florida-based Russian, Henry Oknyansky (who also
went by the name Henry Greenberg), claimed to have information pertaining to Hillary Clinton.
Caputo notified Roger Stone and brokered communication between Stone and Oknyansky.
Oknyansky and Stone set up a May 2016 in-person meeting.260

        Oknyansky was accompanied to the meeting by Alexei Rasin, a Ukrainian associate
involved in Florida real estate. At the meeting, Rasin offered to sell Stone derogatory information
on Clinton that Rasin claimed to have obtained while working for Clinton. Rasin claimed to
possess financial statements demonstrating Clinton’s involvement in money laundering with
Rasin’s companies. According to Oknyansky, Stone asked if the amounts in question totaled
millions of dollars but was told it was closer to hundreds of thousands. Stone refused the offer,
stating that Trump would not pay for opposition research.261

        Oknyansky claimed to the Office that Rasin’s motivation was financial. According to
Oknyansky, Rasin had tried unsuccessfully to shop the Clinton information around to other
interested parties, and Oknyansky would receive a cut if the information was sold.262 Rasin is
noted in public source documents as the director and/or registered agent for a number of Florida
companies, none of which appears to be connected to Clinton. The Office found no other evidence
that Rasin worked for Clinton or any Clinton-related entities.

       In their statements to investigators, Oknyansky and Caputo had contradictory recollections
about the meeting. Oknyansky claimed that Caputo accompanied Stone to the meeting and
provided an introduction, whereas Caputo did not tell us that he had attended and claimed that he
was never told what information Oknyansky offered. Caputo also stated that he was unaware
Oknyansky sought to be paid for the information until Stone informed him after the fact.263

       260
             Caputo 5/2/18 302, at 4; Oknyansky 7/13/18 302, at 1.
       261
             Oknyansky 7/13/18 302, at 1-2.
       262
             Oknyansky 7/13/18 302, at 2.
       263
             Caputo 5/2/18 302, at 4; Oknyansky 7/13/18 302, at 1.

                                                    61
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 70 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The Office did not locate Rasin in the United States, although the Office confirmed Rasin
had been issued a Florida driver’s license. The Office otherwise was unable to determine the
content and origin of the information he purportedly offered to Stone. Finally, the investigation
did not identify evidence of a connection between the outreach or the meeting and Russian
interference efforts.

                  b. Campaign Efforts to Obtain Deleted Clinton Emails

       After candidate Trump stated on July 27, 2016, that he hoped Russia would “find the
30,000 emails that are missing,” Trump asked individuals affiliated with his Campaign to find the
deleted Clinton emails.264 Michael Flynn—who would later serve as National Security Advisor in
the Trump Administration—recalled that Trump made this request repeatedly, and Flynn
subsequently contacted multiple people in an effort to obtain the emails.265

       Barbara Ledeen and Peter Smith were among the people contacted by Flynn. Ledeen, a
long-time Senate staffer who had previously sought the Clinton emails, provided updates to Flynn
about her efforts throughout the summer of 2016.266 Smith, an investment advisor who was active
in Republican politics, also attempted to locate and obtain the deleted Clinton emails.267

        Ledeen began her efforts to obtain the Clinton emails before Flynn’s request, as early as
December 2015.268 On December 3, 2015, she emailed Smith a proposal to obtain the emails,
stating, “Here is the proposal I briefly mentioned to you. The person I described to you would be
happy to talk with you either in person or over the phone. The person can get the emails which 1.
Were classified and 2. Were purloined by our enemies. That would demonstrate what needs to be
demonstrated.”269

         Attached to the email was a 25-page proposal stating that the “Clinton email server was, in
all likelihood, breached long ago,” and that the Chinese, Russian, and Iranian intelligence services
could “re-assemble the server’s email content.”270 The proposal called for a three-phase approach.
The first two phases consisted of open-source analysis. The third phase consisted of checking with
certain intelligence sources “that have access through liaison work with various foreign services”
to determine if any of those services had gotten to the server. The proposal noted, “Even if a
single email was recovered and the providence [sic] of that email was a foreign service, it would
be catastrophic to the Clinton campaign[.]” Smith forwarded the email to two colleagues and


       264
             Flynn 4/25/18 302, at 5-6; Flynn 5/1/18 302, at 1-3.
       265
             Flynn 5/1/18 302, at 1-3.
       266
             Flynn 4/25/18 302, at 7; Flynn 5/4/18 302, at 1-2; Flynn 11/29/17 302, at 7-8.
       267
             Flynn 11/29/17 302, at 7.
       268
             Szobocsan 3/29/17 302, at 1.
       269
             12/3/15 Email, Ledeen to Smith.
       270
             12/3/15 Email, Ledeen to Smith (attachment).

                                                     62
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 71 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



wrote, “we can discuss to whom it should be referred.”271 On December 16, 2015, Smith informed
Ledeen that he declined to participate in her “initiative.” According to one of Smith’s business
associates, Smith believed Ledeen’s initiative was not viable at that time.272

        Just weeks after Trump’s July 2016 request to find the Clinton emails, however, Smith
tried to locate and obtain the emails himself. He created a company, raised tens of thousands of
dollars, and recruited security experts and business associates. Smith made claims to others
involved in the effort (and those from whom he sought funding) that he was in contact with hackers
with “ties and affiliations to Russia” who had access to the emails, and that his efforts were
coordinated with the Trump Campaign.273

        On August 28, 2016, Smith sent an email from an encrypted account with the subject “Sec.
Clinton’s unsecured private email server” to an undisclosed list of recipients, including Campaign
co-chairman Sam Clovis. The email stated that Smith was “[j]ust finishing two days of sensitive
meetings here in DC with involved groups to poke and probe on the above. It is clear that the
Clinton’s home-based, unprotected server was hacked with ease by both State-related players, and
private mercenaries. Parties with varying interests, are circling to release ahead of the election.”274

        On September 2, 2016, Smith directed a business associate to establish KLS Research LLC
in furtherance of his search for the deleted Clinton emails.275 One of the purposes of KLS Research
was to manage the funds Smith raised in support of his initiative.276 KLS Research received over
$30,000 during the presidential campaign, although Smith represented that he raised even more
money.277

         Smith recruited multiple people for his initiative, including security experts to search for
and authenticate the emails.278 In early September 2016, as part of his recruitment and fundraising
effort, Smith circulated a document stating that his initiative was “in coordination” with the Trump
Campaign, “to the extent permitted as an independent expenditure organization.”279 The document
listed multiple individuals affiliated with the Trump Campaign, including Flynn, Clovis, Bannon,



          271
                12/3/15 Email, Smith to Szobocsan & Safron.
          272
                Szobocsan 3/29/18 302, at 1.
          273
                8/31/16 Email, Smith to Smith.
          274
                8/28/16 Email, Smith to Smith.
          275
          Incorporation papers of KLS Research LLC, 7/26/17 (b) (3)                                       (b)(3)-1
Szobocsan 3/29/18 302, at 2.




                                                                                             -
          276
                Szobocsan 3/29/18 302, at 3.
          277
                Financial Institution Record of Peter Smith and KLS Research LLC, 10/31/17   (b) (3)      (b)(3)-1
(b) (3)                              10/11/16 Email, Smith to (b) (6), (b) (7)(C)                         (b)(6)/
          278                                                                                             (b)(7)(C)-4
                Tait 8/22/17 302, at 3; York 7/12/17 302, at 1-2; York 11/22/17 302, at 1.
          279
           York 7/13/17 302 (attachment KLS Research, LLC, “Clinton Email Reconnaissance Initiative,”
Sept. 9, 2016).

                                                        63
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 72 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and Kellyanne Conway.280 The investigation established that Smith communicated with at least
Flynn and Clovis about his search for the deleted Clinton emails,281 but the Office did not identify
evidence that any of the listed individuals initiated or directed Smith’s efforts.

        In September 2016, Smith and Ledeen got back in touch with each other about their
respective efforts. Ledeen wrote to Smith, “wondering if you had some more detailed reports or
memos or other data you could share because we have come a long way in our efforts since we
last visited. . . . We would need as much technical discussion as possible so we could marry it
against the new data we have found and then could share it back to you ‘your eyes only.’”282

        Ledeen claimed to have obtained a trove of emails (from what she described as the “dark
web”) that purported to be the deleted Clinton emails. Ledeen wanted to authenticate the emails
and solicited contributions to fund that effort. Erik Prince provided funding to hire a tech advisor
to ascertain the authenticity of the emails. According to Prince, the tech advisor determined that
the emails were not authentic.283

        A backup of Smith’s computer contained two files that had been downloaded from
WikiLeaks and that were originally attached to emails received by John Podesta. The files on
Smith’s computer had creation dates of October 2, 2016, which was prior to the date of their release
by WikiLeaks. Forensic examination, however, established that the creation date did not reflect
when the files were downloaded to Smith’s computer. (It appears the creation date was when
WikiLeaks staged the document for release, as discussed in Volume I, Section III.B.3.c, supra.284)
The investigation did not otherwise identify evidence that Smith obtained the files before their
release by WikiLeaks.

       Smith continued to send emails to an undisclosed recipient list about Clinton’s deleted
emails until shortly before the election. For example, on October 28, 2016, Smith wrote that there
was a “tug-of-war going on within WikiLeaks over its planned releases in the next few days,” and
that WikiLeaks “has maintained that it will save its best revelations for last, under the theory this
allows little time for response prior to the U.S. election November 8.”285 An attachment to the

        280
             The same recruitment document listed Jerome Corsi under “Independent
Groups/Organizations/Individuals,” and described him as an “established author and writer from the right
on President Obama and Sec. Clinton.”
        281
           Flynn 11/29/17 302, at 7-8; 10/15/16 Email, Smith to Flynn et al.; 8/28/16 Email, Smith to Smith
(bcc: Clovis et al.).
        282
              9/16/16 Email, Ledeen to Smith.
        283
              Prince 4/4/18 302, at 4-5.
        284
            The forensic analysis of Smith’s computer devices found that Smith used an older Apple
operating system that would have preserved that October 2, 2016 creation date when it was downloaded
(no matter what day it was in fact downloaded by Smith). See Volume I, Section III.B.3.c, supra. The
Office tested this theory in March 2019 by downloading the two files found on Smith’s computer from
WikiLeaks’s site using the same Apple operating system on Smith’s computer; both files were successfully
downloaded and retained the October 2, 2016 creation date. See SM-2284941, serial 62.
        285
              10/28/16 Email, Smith to Smith.

                                                      64
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 73 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



email claimed that WikiLeaks would release “All 33k deleted Emails” by “November 1st.” No
emails obtained from Clinton’s server were subsequently released.

        Smith drafted multiple emails stating or intimating that he was in contact with Russian
hackers. For example, in one such email, Smith claimed that, in August 2016, KLS Research had
organized meetings with parties who had access to the deleted Clinton emails, including parties
with “ties and affiliations to Russia.”286 The investigation did not identify evidence that any such
meetings occurred. Associates and security experts who worked with Smith on the initiative did
not believe that Smith was in contact with Russian hackers and were aware of no such
connection.287 The investigation did not establish that Smith was in contact with Russian hackers
or that Smith, Ledeen, or other individuals in touch with the Trump Campaign ultimately obtained
the deleted Clinton emails.

                                                   ***

         In sum, the investigation established that the GRU hacked into email accounts of persons
affiliated with the Clinton Campaign, as well as the computers of the DNC and DCCC. The GRU
then exfiltrated data related to the 2016 election from these accounts and computers, and
disseminated that data through fictitious online personas (DCLeaks and Guccifer 2.0) and later
through WikiLeaks. The investigation also established that the Trump Campaign displayed
interest in the WikiLeaks releases, and that former Campaign member Roger Stone was in contact
with the Campaign about those releases, claiming advance knowledge of more to come. As
explained in Volume I, Section V.B, infra, the evidence was sufficient to support computer-
intrusion (and other) charges against GRU officers for their role in election-related hacking.    (b)(5)-2
(b) (5)




       286
             8/31/16 Email, Smith to Smith.
       287
             Safron 3/20/18 302, at 3; Szobocsan 3/29/18 302, at 6.

                                                     65
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 74 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



IV. RUSSIAN GOVERNMENT LINKS TO AND CONTACTS WITH THE TRUMP CAMPAIGN

        The Office identified multiple contacts—“links,” in the words of the Appointment Order—
between Trump Campaign officials and individuals with ties to the Russian government. The
Office investigated whether those contacts constituted a third avenue of attempted Russian
interference with or influence on the 2016 presidential election. In particular, the investigation
examined whether these contacts involved or resulted in coordination or a conspiracy with the
Trump Campaign and Russia, including with respect to Russia providing assistance to the
Campaign in exchange for any sort of favorable treatment in the future. Based on the available
information, the investigation did not establish such coordination.

        This Section describes the principal links between the Trump Campaign and individuals
with ties to the Russian government, including some contacts with Campaign officials or associates
that have been publicly reported to involve Russian contacts. Each subsection begins with an
overview of the Russian contact at issue and then describes in detail the relevant facts, which are
generally presented in chronological order, beginning with the early months of the Campaign and
extending through the post-election, transition period.

       A. Campaign Period (September 2015 – November 8, 2016)

        Russian-government-connected individuals and media entities began showing interest in
Trump’s campaign in the months after he announced his candidacy in June 2015.288 Because
Trump’s status as a public figure at the time was attributable in large part to his prior business and
entertainment dealings, this Office investigated whether a business contact with Russia-linked
individuals and entities during the campaign period—the Trump Tower Moscow project, see
Volume I, Section IV.A.1, infra—led to or involved coordination of election assistance.

       Outreach from individuals with ties to Russia continued in the spring and summer of 2016,
when Trump was moving toward—and eventually becoming—the Republican nominee for
President. As set forth below, the Office also evaluated a series of links during this period:
outreach to two of Trump’s then-recently named foreign policy advisors, including a
representation that Russia had “dirt” on Clinton in the form of thousands of emails (Volume I,
Sections IV.A.2 & IV.A.3); dealings with a D.C.-based think tank that specializes in Russia and
has connections with its government (Volume I, Section IV.A.4); a meeting at Trump Tower
between the Campaign and a Russian lawyer promising dirt on candidate Clinton that was “part of
Russia and its government’s support for [Trump]” (Volume I, Section IV.A.5); events at the
Republican National Convention (Volume I, Section IV.A.6); post-Convention contacts between
Trump Campaign officials and Russia’s ambassador to the United States (Volume I, Section
IV.A.7); and contacts through campaign chairman Paul Manafort, who had previously worked for
a Russian oligarch and a pro-Russian political party in Ukraine (Volume I, Section IV.A.8).

       288
           For example, on August 18, 2015, on behalf of the editor-in-chief of the internet newspaper
Vzglyad, Georgi Asatryan emailed campaign press secretary Hope Hicks asking for a phone or in-person
candidate interview. 8/18/15 Email, Asatryan to Hicks. One day earlier, the publication’s founder (and
former Russian parliamentarian) Konstantin Rykov had registered two Russian websites—Trump2016.ru
and DonaldTrump2016.ru. No interview took place.

                                                 66
                                       U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 75 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



                1. Trnmp Tower Moscow Proj ect

       The Tnunp Organization has pursued and completed projects outside the United States as
paii of its real estate po1ifolio. Some projects have involved the acquisition and ownership
(through subsidia1y cmporate structures) of prope1iy. In other cases, the Trnmp Organization has
executed licensing deals with real estate developers and management companies, often local to the
countiy where the project was located.289

        Between at least 2013 and 2016, the Trnmp Organization explored a similai· licensing deal
in Russia involving the construction of a Trnmp-branded prope1iy in Moscow. The project,
commonly refe1Ted to as a "Trnmp Tower Moscow" or "Tnunp Moscow" project, anticipated a
combination of commercial, hotel, and residential prope1iies all within the saine building.
Between 2013 and June 2016, several employees of the Trnmp Organization, including then­
president of the organization Donald J. Trnmp, pursued a Moscow deal with several Russian
counte1paii ies. From the fall of 2015 until the middle of 2016, Michael Cohen spearheaded the
Trnmp Organization's pursuit of a Trnmp Tower Moscow project, including by reporting on the
project's status to candidate Trnmp and other executives in the Trnmp Organization.290

                a. Trump Tower Moscow Venture with the Crocus Group (2013-2014)

        The Trnmp Organization and the Crocus Group, a Russian real estate conglomerate owned
and conti·olled by Aras Agalarov, began discussing a Russia-based real estate project sho1i ly after
the conclusion of the 2013 Miss Universe pageant in Moscow. 291 Donald J. Trnmp Jr. served as
the primaiy negotiator on behalf of the Trnmp Organization; Emin Agalarov (son of Aras
Agalarov) and Irakli "Ike" Kaveladze represented the Crocus Group during negotiations,292 with
the occasional assistance of Robert Goldstone.293

        In December 2013, Kaveladze and Tnunp Jr. negotiated and signed preliininaiy te1ms of


        289
            See, e.g., Inteniiew of Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 151-52
(Sept. 7, 2017) (discussing licensing deals of specific projects).
        290
           As noted in Volume I, Section III.D.1, supra, in November 2018, Cohen pleaded guilty to
making false statements to Congress concerning, among other things, the duration of the Tmmp Tower
Moscow project. See Info1mation ,i 7(a), United States v. Michael Cohen , l:18-cr-850 (S.D.N.Y. Nov. 29,
2018), Doc. 2 ("Cohen Info1m ation").
        291
           See Inteniie,,v of Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 13 (Sept. 7,
2017) ("Following the pageant the Tmmp Organization and Mr. Agalarov's company, Crocus Group, began
prelimina1ily discussion [sic] potential real estate projects in Moscow."). As has been widely repo1ted, the
Miss Universe pageant- which Tmmp co-owned at the time- was held at the Agalarov-owned Crocus
City Hall in Moscow in November 2013. Both groups were involved in organizing the pageant, and Arns
Agalarov' s son Emin was a musical perfo1mer at the event, which Tmmp attended.
         Kaveladze 11/ 16/ 17 302, at 2, 4-6; (b) (3)
        292
                                                                                                      OSC- (b)(3)-1
KAV_ 00385 (12/6/ 13 Email, Tmmp Jr. to Kaveladze & E. Agalarov).
                                                                                                               (b)(3)-1


                                                    67
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 76 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



an agreement for the Trump Tower Moscow project.294 On December 23, 2013, after discussions
with Donald J. Trump, the Trump Organization agreed to accept an arrangement whereby the
organization received a flat 3.5% commission on all sales, with no licensing fees or incentives.295
The parties negotiated a letter of intent during January and February 2014.296

         From January 2014 through November 2014, the Trump Organization and Crocus Group
discussed development plans for the Moscow project. Some time before January 24, 2014, the
Crocus Group sent the Trump Organization a proposal for a 800-unit, 194-meter building to be
constructed at an Agalarov-owned site in Moscow called “Crocus City,” which had also been the
site of the Miss Universe pageant.297 In February 2014, Ivanka Trump met with Emin Agalarov
and toured the Crocus City site during a visit to Moscow.298 From March 2014 through July 2014,
the groups discussed “design standards” and other architectural elements.299 For example, in July
2014, members of the Trump Organization sent Crocus Group counterparties questions about the
“demographics of these prospective buyers” in the Crocus City area, the development of
neighboring parcels in Crocus City, and concepts for redesigning portions of the building.300 In
August 2014, the Trump Organization requested specifications for a competing Marriott-branded
tower being built in Crocus City.301

        Beginning in September 2014, the Trump Organization stopped responding in a timely
fashion to correspondence and proposals from the Crocus Group.302 Communications between the
two groups continued through November 2014 with decreasing frequency; what appears to be the
last communication is dated November 24, 2014.303 The project appears not to have developed
past the planning stage, and no construction occurred.



       294
             (b) (3)                                                                  (b)(3)-1
       295
             OSC-KAV_00452 (12/23/13 Email, Trump Jr. to Kaveladze & E. Agalarov).
       296
        See, e.g., OSC-KAV_01158 (Letter agreement signed by Trump Jr. & E. Agalarov); OSC-
KAV_01147 (1/20/14 Email, Kaveladze to Trump Jr. et al.).
       297
           See, e.g., OSC-KAV_00972 (10/14/14 Email, McGee to Khoo et al.) (email from Crocus Group
contractor about specifications); OSC-KAV_00540 (1/24/14 Email, McGee to Trump Jr. et al.).
       298
          See OSC-KAV_00631 (2/5/14 Email, E. Agalarov to Ivanka Trump, Trump Jr. & Kaveladze);
Goldstone Facebook post, 2/4/14 (8:01 a.m.) (b) (7)(A), (b) (7)(E)                       (b)(7)(E)-2
       299
          See, e.g., OSC-KAV_00791 (6/3/14 Email, Kaveladze to Trump Jr. et al.; OSC-KAV_00799
(6/10/14 Email, Trump Jr. to Kaveladze et al.); OSC-KAV_00817 (6/16/14 Email, Trump Jr. to Kaveladze
et al.).
       300
             OSC-KAV_00870 (7/17/14 Email, Khoo to McGee et al.).
       301
             OSC-KAV_00855 (8/4/14 Email, Khoo to McGee et al.).
       302
          OSC-KAV_00903 (9/29/14 Email, Tropea to McGee & Kaveladze (noting last response was on
August 26, 2014)); OSC-KAV_00906 (9/29/14 Email, Kaveladze to Tropea & McGee (suggesting silence
“proves my fear that those guys are bailing out of the project”)); OSC-KAV_00972 (10/14/14 Email,
McGee to Khoo et al.) (email from Crocus Group contractor about development specifications)).
       303
             OSC-KAV_01140 (11/24/14 Email, Khoo to McGee et al.).

                                                 68
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 77 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  b. Communications with I.C. Expert Investment Company and Giorgi
                     Rtskhiladze (Summer and Fall 2015)

        In the late summer of 2015, the Trump Organization received a new inquiry about pursuing
a Trump Tower project in Moscow. In approximately September 2015, Felix Sater, a New York-
based real estate advisor, contacted Michael Cohen, then-executive vice president of the Trump
Organization and special counsel to Donald J. Trump.304 Sater had previously worked with the
Trump Organization and advised it on a number of domestic and international projects. Sater had
explored the possibility of a Trump Tower project in Moscow while working with the Trump
Organization and therefore knew of the organization’s general interest in completing a deal
there.305 Sater had also served as an informal agent of the Trump Organization in Moscow
previously and had accompanied Ivanka Trump and Donald Trump Jr. to Moscow in the mid-
2000s.306

        Sater contacted Cohen on behalf of I.C. Expert Investment Company (I.C. Expert), a
Russian real-estate development corporation controlled by Andrei Vladimirovich Rozov.307 Sater
had known Rozov since approximately 2007 and, in 2014, had served as an agent on behalf of
Rozov during Rozov’s purchase of a building in New York City.308 Sater later contacted Rozov
and proposed that I.C. Expert pursue a Trump Tower Moscow project in which I.C. Expert would
license the name and brand from the Trump Organization but construct the building on its own.
Sater worked on the deal with Rozov and another employee of I.C. Expert.309

         Cohen was the only Trump Organization representative to negotiate directly with I.C.
Expert or its agents. In approximately September 2015, Cohen obtained approval to negotiate with
I.C. Expert from candidate Trump, who was then president of the Trump Organization. Cohen
provided updates directly to Trump about the project throughout 2015 and into 2016, assuring him
the project was continuing.310 Cohen also discussed the Trump Moscow project with Ivanka
Trump as to design elements (such as possible architects to use for the project311) and Donald J.
Trump Jr. (about his experience in Moscow and possible involvement in the project312) during the
fall of 2015.




       304
           Sater provided information to our Office in two 2017 interviews conducted under a proffer
agreement,(b) (3)                                 (b)(3)-1
       305
             (b) (3)                                  (b)(3)-1
       306
             Sater 9/19/17 302, at 1-2, 5.
       307
             Sater 9/19/17 302, at 3.
       308
             Rozov 1/25/18 302, at 1.
       309
             Rozov 1/25/18 302, at 1; see also 11/2/15 Email, Cohen to Rozov et al. (sending letter of intent).
       310
             Cohen 9/12/18 302, at 1-2, 4-6.
       311
             Cohen 9/12/18 302, at 5.
       312
             Cohen 9/12/18 302, at 4-5.

                                                      69
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 78 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Also during the fall of 2015, Cohen communicated about the Trump Moscow proposal with
Giorgi Rtskhiladze, a business executive who previously had been involved in a development deal
with the Trump Organization in Batumi, Georgia.313 Cohen stated that he spoke to Rtskhiladze in
part because Rtskhiladze had pursued business ventures in Moscow, including a licensing deal with
the Agalarov-owned Crocus Group.314 On September 22, 2015, Cohen forwarded a preliminary
design study for the Trump Moscow project to Rtskhiladze, adding “I look forward to your reply
about this spectacular project in Moscow.” Rtskhiladze forwarded Cohen’s email to an associate
and wrote, “[i]f we could organize the meeting in New York at the highest level of the Russian
Government and Mr. Trump this project would definitely receive the worldwide attention.”315

         On September 24, 2015, Rtskhiladze sent Cohen an attachment that he described as a
proposed “[l]etter to the Mayor of Moscow from Trump org,” explaining that “[w]e need to send
this letter to the Mayor of Moscow (second guy in Russia) he is aware of the potential project and
will pledge his support.”316 In a second email to Cohen sent the same day, Rtskhiladze provided a
translation of the letter, which described the Trump Moscow project as a “symbol of stronger
economic, business and cultural relationships between New York and Moscow and therefore
United States and the Russian Federation.”317 On September 27, 2015, Rtskhiladze sent another
email to Cohen, proposing that the Trump Organization partner on the Trump Moscow project with
“Global Development Group LLC,” which he described as being controlled by Michail Posikhin, a
Russian architect, and Simon Nizharadze.318 Cohen told the Office that he ultimately declined the
proposal and instead continued to work with I.C. Expert, the company represented by Felix Sater.319

                     c. Letter of Intent and Contacts to Russian Government (October 2015-January
                        2016)

                         i. Trump Signs the Letter of Intent on behalf of the Trump Organization

        Between approximately October 13, 2015 and November 2, 2015, the Trump Organization
(through its subsidiary Trump Acquisition, LLC) and I.C. Expert completed a letter of intent (LOI)
for a Trump Moscow property. The LOI, signed by Trump for the Trump Organization and Rozov
on behalf of I.C. Expert, was “intended to facilitate further discussions” in order to “attempt to


          313
           Rtskhiladze was a U.S.-based executive of the Georgian company Silk Road Group. In
approximately 2011, Silk Road Group and the Trump Organization entered into a licensing agreement to

Trump-branded project in Astana, Kazakhstan. The Office twice interviewed Rtskhiladze,
(b) (3)
          314

          315
                Cohen 9/12/18 302, at 12; see also Rtskhiladze 5/10/18 302, at 1.
                9/22/15 Email, Rtskhiladze to Nizharadze.
                                                                                            -
build a Trump-branded property in Batumi, Georgia. Rtskhiladze was also involved in discussions for a
                                                                                                        (b)(3)-1



          316
                9/24/15 Email, Rtskhiladze to Cohen.
          317
                9/24/15 Email, Rtskhiladze to Cohen.
          318
                9/27/15 Email, Rtskhiladze to Cohen.
          319
                Cohen 9/12/18 302, at 12.

                                                        70
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 79 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



enter into a mutually acceptable agreement” related to the Trump-branded project in Moscow.320
The LOI contemplated a development with residential, hotel, commercial, and office components,
and called for “[a]pproximately 250 first class, luxury residential condominiums,” as well as “[o]ne
first class, luxury hotel consisting of approximately 15 floors and containing not fewer than 150
hotel rooms.”321 For the residential and commercial portions of the project, the Trump
Organization would receive between 1% and 5% of all condominium sales,322 plus 3% of all rental
and other revenue.323 For the project’s hotel portion, the Trump Organization would receive a base
fee of 3% of gross operating revenues for the first five years and 4% thereafter, plus a separate
incentive fee of 20% of operating profit. 324 Under the LOI, the Trump Organization also would
receive a $4 million “up-front fee” prior to groundbreaking.325 Under these terms, the Trump
Organization stood to earn substantial sums over the lifetime of the project, without assuming
significant liabilities or financing commitments.326

       On November 3, 2015, the day after the Trump Organization transmitted the LOI, Sater
emailed Cohen suggesting that the Trump Moscow project could be used to increase candidate
Trump’s chances at being elected, writing:

        Buddy our boy can become President of the USA and we can engineer it. I will get all of
        Putins team to buy in on this, I will manage this process. . . . Michael, Putin gets on stage
        with Donald for a ribbon cutting for Trump Moscow, and Donald owns the republican
        nomination. And possibly beats Hillary and our boy is in. . . . We will manage this process
        better than anyone. You and I will get Donald and Vladimir on a stage together very
        shortly. That the game changer.327

Later that day, Sater followed up:

        Donald doesn’t stare down, he negotiates and understands the economic issues and Putin
        only want to deal with a pragmatic leader, and a successful business man is a good
        candidate for someone who knows how to negotiate. “Business, politics, whatever it all is
        the same for someone who knows how to deal”


        320
           11/2/15 Email, Cohen to Rozov et al. (attachment) (hereinafter “LOI”); see also 10/13/15 Email,
Sater to Cohen & Davis (attaching proposed letter of intent).
        321
              LOI, p. 2.
        322
           The LOI called for the Trump Organization to receive 5% of all gross sales up to $100 million;
4% of all gross sales from $100 million to $250 million; 3% of all gross sales from $250 million to $500
million; 2% of all gross sales from $500 million to $1 billion; and 1% of all gross sales over $1 billion.
LOI, Schedule 2.
        323
              LOI, Schedule 2.
        324
              LOI, Schedule 1.
        325
              LOI, Schedule 2.
        326
              Cohen 9/12/18 302, at 3.
        327
              11/3/15 Email, Sater to Cohen (12:14 p.m.).

                                                     71
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 80 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       I think I can get Putin to say that at the Trump Moscow press conference.
       If he says it we own this election. Americas most difficult adversary agreeing that Donald
       is a good guy to negotiate. . . .
       We can own this election.
       Michael my next steps are very sensitive with Putins very very close people, we can pull
       this off.
       Michael lets go. 2 boys from Brooklyn getting a USA president elected. This is good really
       good.328

        According to Cohen, he did not consider the political import of the Trump Moscow project
to the 2016 U.S. presidential election at the time. Cohen also did not recall candidate Trump or
anyone affiliated with the Trump Campaign discussing the political implications of the Trump
Moscow project with him. However, Cohen recalled conversations with Trump in which the
candidate suggested that his campaign would be a significant “infomercial” for Trump-branded
properties.329

                       ii. Post-LOI Contacts with Individuals in Russia

       Given the size of the Trump Moscow project, Sater and Cohen believed the project required
approval (whether express or implicit) from the Russian national government, including from the
Presidential Administration of Russia.330 Sater stated that he therefore began to contact the
Presidential Administration through another Russian business contact.331 In early negotiations
with the Trump Organization, Sater had alluded to the need for government approval and his
attempts to set up meetings with Russian officials. On October 12, 2015, for example, Sater wrote
to Cohen that “all we need is Putin on board and we are golden,” and that a “meeting with Putin
and top deputy is tentatively set for the 14th [of October].”332 (b) (3)                this meeting (b)(3)-1
was being coordinated by associates in Russia and that he had no direct interaction with the Russian
government.333

       Approximately a month later, after the LOI had been signed, Lana Erchova emailed Ivanka
Trump on behalf of Erchova’s then-husband Dmitry Klokov, to offer Klokov’s assistance to the
Trump Campaign.334 Klokov was at that time Director of External Communications for PJSC
Federal Grid Company of Unified Energy System, a large Russian electricity transmission

       328
             11/3/15 Email, Sater to Cohen (12:40 p.m.).
       329
             Cohen 9/12/18 302, at 3-4; Cohen 8/7/18 302, at 15.
       330
             (b) (3)                               Sater 12/15/17 302, at 2.                 (b)(3)-1
       331
             Sater 12/15/17 302, at 3-4.
       332
             10/12/15 Email, Sater to Cohen (8:07 a.m.).
       333
             (b) (3)                                                                         (b)(3)-1
       334
          Ivanka Trump received an email from a woman who identified herself as “Lana E. Alexander,”
which said in part, “If you ask anyone who knows Russian to google my husband Dmitry Klokov, you’ll
see who he is close to and that he has done Putin’s political campaigns.” 11/16/15 Email, Erchova to
I. Trump.

                                                      72
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 81 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



company, and had been previously employed as an aide and press secretary to Russia’s energy
minister. Ivanka Trump forwarded the email to Cohen.335 He told the Office that, after receiving
this inquiry, he had conducted an internet search for Klokov’s name and concluded (incorrectly)
that Klokov was a former Olympic weightlifter.336

        Between November 18 and 19, 2015, Klokov and Cohen had at least one telephone call
and exchanged several emails. Describing himself in emails to Cohen as a “trusted person” who
could offer the Campaign “political synergy” and “synergy on a government level,” Klokov
recommended that Cohen travel to Russia to speak with him and an unidentified intermediary.
Klokov said that those conversations could facilitate a later meeting in Russia between the
candidate and an individual Klokov described as “our person of interest.”337 In an email to the
Office, Erchova later identified the “person of interest” as Russian President Vladimir Putin.338

        In the telephone call and follow-on emails with Klokov, Cohen discussed his desire to use
a near-term trip to Russia to do site surveys and talk over the Trump Moscow project with local
developers. Cohen registered his willingness also to meet with Klokov and the unidentified
intermediary, but was emphatic that all meetings in Russia involving him or candidate Trump—
including a possible meeting between candidate Trump and Putin—would need to be “in
conjunction with the development and an official visit” with the Trump Organization receiving a
formal invitation to visit.339 (Klokov had written previously that “the visit [by candidate Trump
to Russia] has to be informal.”)340

        Klokov had also previously recommended to Cohen that he separate their negotiations over
a possible meeting between Trump and “the person of interest” from any existing business track.341
Re-emphasizing that his outreach was not done on behalf of any business, Klokov added in second
email to Cohen that, if publicized well, such a meeting could have “phenomenal” impact “in a
business dimension” and that the “person of interest[’s]” “most important support” could have
significant ramifications for the “level of projects and their capacity.” Klokov concluded by telling

        335
              11/16/15 Email, I. Trump to Cohen.
        336
           Cohen 8/7/18 302, at 17. During his interviews with the Office, Cohen still appeared to believe
that the Klokov he spoke with was that Olympian. The investigation, however, established that the email
address used to communicate with Cohen belongs to a different Dmitry Klokov, as described above.
        337
              11/18/15 Email, Klokov to Cohen (6:51 a.m.).
        338
            In July 2018, the Office received an unsolicited email purporting to be from Erchova, in which
she wrote that “[a]t the end of 2015 and beginning of 2016 I was asked by my ex-husband to contact Ivanka
Trump . . . and offer cooperation to Trump’s team on behalf of the Russian officials.” 7/27/18 Email,
Erchova to Special Counsel’s Office. The email claimed that the officials wanted to offer candidate Trump
“land in Crimea among other things and unofficial meeting with Putin.” Id. In order to vet the email’s
claims, the Office responded requesting more details. The Office did not receive any reply.
        339
              11/18/15 Email, Cohen to Klokov (7:15 a.m.).
        340
              11/18/15 Email, Klokov to Cohen (6:51 a.m.).
        341
          11/18/15 Email, Klokov to Cohen (6:51 a.m.) (“I would suggest separating your negotiations
and our proposal to meet. I assure you, after the meeting level of projects and their capacity can be
completely different, having the most important support.”).

                                                    73
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 82 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Cohen that there was “no bigger warranty in any project than [the] consent of the person of
interest.”342 Cohen rejected the proposal, saying that “[c]urrently our LOI developer is in talks
with VP’s Chief of Staff and arranging a formal invite for the two to meet.”343 This email appears
to be their final exchange, and the investigation did not identify evidence that Cohen brought
Klokov’s initial offer of assistance to the Campaign’s attention or that anyone associated with the
Trump Organization or the Campaign dealt with Klokov at a later date. Cohen explained that he
did not pursue the proposed meeting because he was already working on the Moscow Project with
Sater, who Cohen understood to have his own connections to the Russian government.344

        By late December 2015, however, Cohen was complaining that Sater had not been able to
use those connections to set up the promised meeting with Russian government officials. Cohen
told Sater that he was “setting up the meeting myself.”345 On January 11, 2016, Cohen emailed
the office of Dmitry Peskov, the Russian government’s press secretary, indicating that he desired
contact with Sergei Ivanov, Putin’s chief of staff. Cohen erroneously used the email address
“Pr_peskova@prpress.gof.ru” instead of “Pr_peskova@prpress.gov.ru,” so the email apparently
did not go through.346 On January 14, 2016, Cohen emailed a different address
(info@prpress.gov.ru) with the following message:

       Dear Mr. Peskov,
       Over the past few months, I have been working with a company based in Russia regarding
       the development of a Trump Tower-Moscow project in Moscow City.
       Without getting into lengthy specifics, the communication between our two sides has
       stalled. As this project is too important, I am hereby requesting your assistance.
       I respectfully request someone, preferably you; contact me so that I might discuss the
       specifics as well as arranging meetings with the appropriate individuals.
       I thank you in advance for your assistance and look forward to hearing from you soon.347

Two days later, Cohen sent an email to Pr_peskova@prpress.gov.ru, repeating his request to speak
with Sergei Ivanov.348

       Cohen testified to Congress, and initially told the Office, that he did not recall receiving a
response to this email inquiry and that he decided to terminate any further work on the Trump
Moscow project as of January 2016. Cohen later admitted that these statements were false. In




       342
             11/19/15 Email, Klokov to Cohen (7:40 a.m.).
       343
             11/19/15 Email, Cohen to Klokov (12:56 p.m.).
       344
             Cohen 9/18/18 302, at 12.
       345
             FS00004 (12/30/15 Text Message, Cohen to Sater (6:17 p.m.)).
       346
             1/11/16 Email, Cohen to pr_peskova@prpress.gof.ru (9:12 a.m.).
       347
             1/14/16 Email, Cohen to info@prpress.gov.ru (9:21 a.m.).
       348
             1/16/16 Email, Cohen to pr_peskova@prpress.gov.ru (10:28 a.m.).

                                                    74
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 83 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



fact, Cohen had received (and recalled receiving) a response to his inquiry, and he continued to
work on and update candidate Trump on the project through as late as June 2016.349

        On January 20, 2016, Cohen received an email from Elena Poliakova, Peskov’s personal
assistant. Writing from her personal email account, Poliakova stated that she had been trying to
reach Cohen and asked that he call her on the personal number that she provided.350 Shortly after
receiving Poliakova’s email, Cohen called and spoke to her for 20 minutes.351 Cohen described to
Poliakova his position at the Trump Organization and outlined the proposed Trump Moscow
project, including information about the Russian counterparty with which the Trump Organization
had partnered. Cohen requested assistance in moving the project forward, both in securing land to
build the project and with financing. According to Cohen, Poliakova asked detailed questions and
took notes, stating that she would need to follow up with others in Russia.352

        Cohen could not recall any direct follow-up from Poliakova or from any other
representative of the Russian government, nor did the Office identify any evidence of direct
follow-up. However, the day after Cohen’s call with Poliakova, Sater texted Cohen, asking him
to “[c]all me when you have a few minutes to chat . . . It’s about Putin they called today.”353 Sater
then sent a draft invitation for Cohen to visit Moscow to discuss the Trump Moscow project,354
along with a note to “[t]ell me if the letter is good as amended by me or make whatever changes
you want and send it back to me.”355 After a further round of edits, on January 25, 2016, Sater
sent Cohen an invitation—signed by Andrey Ryabinskiy of the company MHJ—to travel to
“Moscow for a working visit” about the “prospects of development and the construction business
in Russia,” “the various land plots available suited for construction of this enormous Tower,” and
“the opportunity to co-ordinate a follow up visit to Moscow by Mr. Donald Trump.”356 According




        349
             Cohen Information ¶¶ 4, 7. Cohen’s interactions with President Trump and the President’s
lawyers when preparing his congressional testimony are discussed further in Volume II. See Vol. II, Section
II.K.3, infra.
        350
           1/20/16 Email, Poliakova to Cohen (5:57 a.m.) (“Mr. Cohen[,] I can’t get through to both your
phones. Pls, call me.”).
        351
           Telephone records show a 20-minute call on January 20, 2016 between Cohen and the number
Poliakova provided in her email. Call Records of Michael Cohen (b) (3)                         After (b)(3)-1
the call, Cohen saved Poliakova’s contact information in his Trump Organization Outlook contact list.
1/20/16 Cohen Microsoft Outlook Entry (6:22 a.m.).
        352
              Cohen 9/12/18 302, at 2-3.
        353
              FS00011 (1/21/16 Text Messages, Sater to Cohen).
        354
           The invitation purported to be from Genbank, a Russian bank that was, according to Sater,
working at the behest of a larger bank, VTB, and would consider providing financing. FS00008 (12/31/15
Text Messages, Sater & Cohen). Additional information about Genbank can be found infra.
        355
           FS00011 (1/21/16 Text Message, Sater to Cohen (7:44 p.m.)); 1/21/16 Email, Sater to Cohen
(6:49 p.m.).
        356
              1/25/16 Email, Sater to Cohen (12:01 p.m.) (attachment).

                                                      75
                                             U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 84 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to Cohen, he elected not to travel at the time because of concerns about the lack of concrete
proposals about land plots that could be considered as options for the project.357

                    d. Discussions about Russia Travel by Michael Cohen or Candidate Trump
                        (December 2015-June 2016)

                        i. Sater’s Overtures to Cohen to Travel to Russia

        The late January communication was neither the first nor the last time that Cohen
contemplated visiting Russia in pursuit of the Trump Moscow project. Beginning in late 2015,
Sater repeatedly tried to arrange for Cohen and candidate Trump, as representatives of the Trump
Organization, to travel to Russia to meet with Russian government officials and possible financing
partners. In December 2015, Sater sent Cohen a number of emails about logistics for traveling to
Russia for meetings.358 On December 19, 2015, Sater wrote:

          Please call me I have Evgeney [Dvoskin] on the other line.[359] He needs a copy of your
          and Donald’s passports they need a scan of every page of the passports. Invitations &
          Visas will be issued this week by VTB Bank to discuss financing for Trump Tower
          Moscow. Politically neither Putins office nor Ministry of Foreign Affairs cannot issue
          invite, so they are inviting commercially/ business. VTB is Russia’s 2 biggest bank and
          VTB Bank CEO Andrey Kostin, will be at all meetings with Putin so that it is a business
          meeting not political. We will be invited to Russian consulate this week to receive invite
          & have visa issued.360

In response, Cohen texted Sater an image of his own passport.361 Cohen told the Office that at one
point he requested a copy of candidate Trump’s passport from Rhona Graff, Trump’s executive
assistant at the Trump Organization, and that Graff later brought Trump’s passport to Cohen’s




          357
                Cohen 9/12/18 302, at 6-7.
          358
           See, e.g., 12/1/15 Email, Sater to Cohen (12:41 p.m.) (“Please scan and send me a copy of your
passport for the Russian Ministry of Foreign Affairs.”).
          359
            Toll records show that Sater was speaking to Evgeny Dvoskin. Call Records of Felix Sater
(b) (3)                            Dvoskin is an executive of Genbank, a large bank with lending focused (b)(3)-1
in Crimea, Ukraine. At the time that Sater provided this financing letter to Cohen, Genbank was subject to
U.S. government sanctions, see Russia/Ukraine-related Sanctions and Identifications, Office of Foreign
Assets Control (Dec. 22, 2015), available at https://www.treasury.gov/resource-center/sanctions/OFAC-
Enforcement/Pages/20151222.aspx. Dvoskin, who had been deported from the United States in 2000 for
criminal activity, was under indictment in the United States for stock fraud under the aliases Eugene Slusker
and Gene Shustar. See United States v. Rizzo, et al., 2:03-cr-63 (E.D.N.Y. Feb. 6, 2003).
          360
           12/19/15 Email, Sater to Cohen (10:50 a.m.); FS00002 (12/19/15 Text Messages, Sater to
Cohen, (10:53 a.m.).
          361
         FS00004 (12/19/15 Text Message, Cohen to Sater); ERT_0198-256 (12/19/15 Text Messages,
Cohen & Sater).

                                                        76
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 85 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



office.362 The investigation did not, however, establish that the passport was forwarded to Sater.363

       Into the spring of 2016, Sater and Cohen continued to discuss a trip to Moscow in
connection with the Trump Moscow project. On April 20, 2016, Sater wrote Cohen, “[t]he People
wanted to know when you are coming?”364 On May 4, 2016, Sater followed up:

       I had a chat with Moscow. ASSUMING the trip does happen the question is before or after
       the convention. I said I believe, but don't know for sure, that’s it’s probably after the
       convention. Obviously the pre-meeting trip (you only) can happen anytime you want but
       the 2 big guys where [sic] the question. I said I would confirm and revert. . . . Let me
       know about If I was right by saying I believe after Cleveland and also when you want to
       speak to them and possibly fly over.365

Cohen responded, “My trip before Cleveland. Trump once he becomes the nominee after the
convention.”366

        The day after this exchange, Sater tied Cohen’s travel to Russia to the St. Petersburg
International Economic Forum (“Forum”), an annual event attended by prominent Russian
politicians and businessmen. Sater told the Office that he was informed by a business associate
that Peskov wanted to invite Cohen to the Forum.367 On May 5, 2016, Sater wrote to Cohen:

       Peskov would like to invite you as his guest to the St. Petersburg Forum which is Russia’s
       Davos it’s June 16-19. He wants to meet there with you and possibly introduce you to
       either Putin or Medvedev, as they are not sure if 1 or both will be there.
       This is perfect. The entire business class of Russia will be there as well.
       He said anything you want to discuss including dates and subjects are on the table to
       discuss[.]368

The following day, Sater asked Cohen to confirm those dates would work for him to travel; Cohen
wrote back, “[w]orks for me.”369




       362
             Cohen 9/12/18 302, at 5.
       363
            On December 21, 2015, Sater sent Cohen a text message that read, “They need a copy of DJT
passport,” to which Cohen responded, “After I return from Moscow with you with a date for him.” FS00004
(12/21/15 Text Messages, Cohen & Sater).
       364
             FS00014 (4/20/16 Text Message, Sater to Cohen (9:06 p.m.)).
       365
             FS00015 (5/4/16 Text Message, Sater to Cohen (7:38 p.m.)).
       366
             FS00015 (5/4/16 Text Message, Cohen to Sater (8:03 p.m.)).
       367
             Sater 12/15/17 302, at 4.
       368
             FS00016 (5/5/16 Text Messages, Sater to Cohen (6:26 & 6:27 a.m.)).
       369
             FS00016 (5/6/16 Text Messages, Cohen & Sater).

                                                    77
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 86 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On June 9, 2016, Sater sent Cohen a notice that he (Sater) was completing the badges for
the Forum, adding, “Putin is there on the 17th very strong chance you will meet him as well.”370
On June 13, 2016, Sater forwarded Cohen an invitation to the Forum signed by the Director of the
Roscongress Foundation, the Russian entity organizing the Forum.371 Sater also sent Cohen a
Russian visa application and asked him to send two passport photos.372 According to Cohen, the
invitation gave no indication that Peskov had been involved in inviting him. Cohen was concerned
that Russian officials were not actually involved or were not interested in meeting with him (as
Sater had alleged), and so he decided not to go to the Forum.373 On June 14, 2016, Cohen met
Sater in the lobby of the Trump Tower in New York and informed him that he would not be
traveling at that time.374

                      ii. Candidate Trump’s Opportunities to Travel to Russia

      The investigation identified evidence that, during the period the Trump Moscow project
was under consideration, the possibility of candidate Trump visiting Russia arose in two contexts.

        First, in interviews with the Office, Cohen stated that he discussed the subject of traveling
to Russia with Trump twice: once in late 2015; and again in spring 2016.375 According to Cohen,
Trump indicated a willingness to travel if it would assist the project significantly. On one occasion,
Trump told Cohen to speak with then-campaign manager Corey Lewandowski to coordinate the
candidate’s schedule. Cohen recalled that he spoke with Lewandowski, who suggested that they
speak again when Cohen had actual dates to evaluate. Cohen indicated, however, that he knew
that travel prior to the Republican National Convention would be impossible given the candidate’s
preexisting commitments to the Campaign.376

        Second, like Cohen, Trump received and turned down an invitation to the St. Petersburg
International Economic Forum. In late December 2015, Mira Duma—a contact of Ivanka Trump’s
from the fashion industry—first passed along invitations for Ivanka Trump and candidate Trump
from Sergei Prikhodko, a Deputy Prime Minister of the Russian Federation.377 On January 14,
2016, Rhona Graff sent an email to Duma stating that Trump was “honored to be asked to
participate in the highly prestigious” Forum event, but that he would “have to decline” the
invitation given his “very grueling and full travel schedule” as a presidential candidate.378 Graff

       370
             FS00018 (6/9/16 Text Messages, Sater & Cohen).
       371
             6/13/16 Email, Sater to Cohen (2:10 p.m.).
       372
             FS00018 (6/13/16 Text Message, Sater to Cohen (2:20 p.m.)); 6/13/16 Email, Sater to Cohen.
       373
             Cohen 9/12/18 302, at 6-8.
       374
             FS00019 (6/14/16 Text Messages, Cohen & Sater (12:06 and 2:50 p.m.)).
       375
             Cohen 9/12/18 302, at 2.
       376
             Cohen 9/12/18 302, at 7.
       377
          12/21/15 Email, Mira to Ivanka Trump (6:57 a.m.) (attachments); TRUMPORG_16_000057
(1/7/16 Email, I. Trump to Graff (9:18 a.m.)).
       378
             1/14/16 Email, Graff to Mira.

                                                     78
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 87 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



asked Duma whether she recommended that Graff “send a formal note to the Deputy Prime
Minister” declining his invitation; Duma replied that a formal note would be “great.”379

        It does not appear that Graff prepared that note immediately. According to written answers
from President Trump,380 Graff received an email from Deputy Prime Minister Prikhodko on
March 17, 2016, again inviting Trump to participate in the 2016 Forum in St. Petersburg.381 Two
weeks later, on March 31, 2016, Graff prepared for Trump’s signature a two-paragraph letter
declining the invitation.382 The letter stated that Trump’s “schedule has become extremely
demanding” because of the presidential campaign, that he “already ha[d] several commitments in
the United States” for the time of the Forum, but that he otherwise “would have gladly given every
consideration to attending such an important event.”383 Graff forwarded the letter to another
executive assistant at the Trump Organization with instructions to print the document on letterhead
for Trump to sign.384

        At approximately the same time that the letter was being prepared, Robert Foresman—a
New York-based investment banker—began reaching out to Graff to secure an in-person meeting
with candidate Trump. According to Foresman, he had been asked by Anton Kobyakov, a Russian
presidential aide involved with the Roscongress Foundation, to see if Trump could speak at the
Forum.385 Foresman first emailed Graff on March 31, 2016, following a phone introduction
brokered through Trump business associate Mark Burnett (who produced the television show The
Apprentice). In his email, Foresman referenced his long-standing personal and professional
expertise in Russia and Ukraine, his work setting up an early “private channel” between Vladimir
Putin and former U.S. President George W. Bush, and an “approach” he had received from “senior
Kremlin officials” about the candidate. Foresman asked Graff for a meeting with the candidate,
Corey Lewandowski, or “another relevant person” to discuss this and other “concrete things”
Foresman felt uncomfortable discussing over “unsecure email.”386 On April 4, 2016, Graff
forwarded Foresman’s meeting request to Jessica Macchia, another executive assistant
to Trump.387

       379
             1/15/16 Email, Mira to Graff.
       380
            As explained in Volume II and Appendix C, on September 17, 2018, the Office sent written
questions to the President’s counsel. On November 20, 2018, the President provided written answers to
those questions through counsel.
       381
             Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV,
Part (e)) (“[D]ocuments show that Ms. Graff prepared for my signature a brief response declining the
invitation.”).
       382
             Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV, Part
(e)); see also TRUMPORG_16_000134 (unsigned letter dated March 31, 2016).
       383
             TRUMPORG_16_000134 (unsigned letter).
       384
             TRUMPORG_16_000133 (3/31/16 Email, Graff to Macchia).
       385
             Foresman 10/17/18 302, at 3-4.
       386
            See TRUMPORG_16_00136 (3/31/16 Email, Foresman to Graff); see also Foresman 10/17/18
302, at 3-4.
       387
             See TRUMPORG_16_00136 (4/4/16 Email, Graff to Macchia).

                                                  79
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 88 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        With no response forthcoming, Foresman twice sent reminders to Graff—first on April 26
and again on April 30, 2016.388 Graff sent an apology to Foresman and forwarded his April 26
email (as well as his initial March 2016 email) to Lewandowski.389 On May 2, 2016, Graff
forwarded Foresman’s April 30 email—which suggested an alternative meeting with Donald
Trump Jr. or Eric Trump so that Foresman could convey to them information that “should be
conveyed to [the candidate] personally or [to] someone [the candidate] absolutely trusts”—to
policy advisor Stephen Miller.390

        No communications or other evidence obtained by the Office indicate that the Trump
Campaign learned that Foresman was reaching out to invite the candidate to the Forum or that the
Campaign otherwise followed up with Foresman until after the election, when he interacted with
the Transition Team as he pursued a possible position in the incoming Administration.391 When
interviewed by the Office, Foresman denied that the specific “approach” from “senior Kremlin
officials” noted in his March 31, 2016 email was anything other than Kobyakov’s invitation to
Roscongress. According to Foresman, the “concrete things” he referenced in the same email were
a combination of the invitation itself, Foresman’s personal perspectives on the invitation and
Russia policy in general, and details of a Ukraine plan supported by a U.S. think tank (EastWest
Institute). Foresman told the Office that Kobyakov had extended similar invitations through him
to another Republican presidential candidate and one other politician. Foresman also said that
Kobyakov had asked Foresman to invite Trump to speak after that other presidential candidate
withdrew from the race and the other politician’s participation did not work out.392 Finally,
Foresman claimed to have no plans to establish a back channel involving Trump, stating the
reference to his involvement in the Bush-Putin back channel was meant to burnish his credentials
to the Campaign. Foresman commented that he had not recognized any of the experts announced
as Trump’s foreign policy team in March 2016, and wanted to secure an in-person meeting with
the candidate to share his professional background and policy views, including that Trump should
decline Kobyakov’s invitation to speak at the Forum.393

                 2. George Papadopoulos

       George Papadopoulos was a foreign policy advisor to the Trump Campaign from March



       388
           See TRUMPORG_16_00137 (4/26/16 Email, Foresman to Graff); TRUMPORG_16_00141
(4/30/16 Email, Foresman to Graff).
       389
           See TRUMPORG_16_00139 (4/27/16 Email, Graff to Foresman); TRUMPORG_16_00137
(4/27/16 Email, Graff to Lewandowski).
       390
          TRUMPORG_16_00142 (5/2/16 Email, Graff to S. Miller); see also TRUMPORG_16_00143
(5/2/16 Email, Graff to S. Miller) (forwarding March 2016 email from Foresman).
       391
            Foresman’s contacts during the transition period are discussed further in Volume I, Section
IV.B.3, infra.
       392
             Foresman 10/17/18 302, at 4.
       393
             Foresman 10/17/18 302, at 8-9.

                                                  80
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 89 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



2016 to early October 2016.394 In late April 2016, Papadopoulos was told by London-based
professor Joseph Mifsud, immediately after Mifsud’s return from a trip to Moscow, that the
Russian government had obtained “dirt” on candidate Clinton in the form of thousands of emails.
One week later, on May 6, 2016, Papadopoulos suggested to a representative of a foreign
government that the Trump Campaign had received indications from the Russian government that
it could assist the Campaign through the anonymous release of information that would be
damaging to candidate Clinton.

        Papadopoulos shared information about Russian “dirt” with people outside of the
Campaign, and the Office investigated whether he also provided it to a Campaign official.
Papadopoulos and the Campaign officials with whom he interacted told the Office that they did
not recall that Papadopoulos passed them the information. Throughout the relevant period of time
and for several months thereafter, Papadopoulos worked with Mifsud and two Russian nationals
to arrange a meeting between the Campaign and the Russian government. That meeting never
came to pass.

                   a. Origins of Campaign Work

       In March 2016, Papadopoulos became a foreign policy advisor to the Trump Campaign.395
As early as the summer of 2015, he had sought a role as a policy advisor to the Campaign but, in
a September 30, 2015 email, he was told that the Campaign was not hiring policy advisors.396 In
late 2015, Papadopoulos obtained a paid position on the campaign of Republican presidential
candidate Ben Carson.397

        Although Carson remained in the presidential race until early March 2016, Papadopoulos
had stopped actively working for his campaign by early February 2016.398 At that time,
Papadopoulos reached out to a contact at the London Centre of International Law Practice
(LCILP), which billed itself as a “unique institution . . . comprising high-level professional
international law practitioners, dedicated to the advancement of global legal knowledge and the
practice of international law.”399 Papadopoulos said that he had finished his role with the Carson


        394
           Papadopoulos met with our Office for debriefings on several occasions in the summer and fall
of 2017, after he was arrested and charged in a sealed criminal complaint with making false statements in
a January 2017 FBI interview about, inter alia, the timing, extent, and nature of his interactions and
communications with Joseph Mifsud and two Russian nationals: Olga Polonskaya and Ivan Timofeev.
Papadopoulos later pleaded guilty, pursuant to a plea agreement, to an information charging him with
making false statements to the FBI, in violation of 18 U.S.C. § 1001(a).
        395
          A Transcript of Donald Trump’s Meeting with the Washington Post Editorial Board,
Washington Post (Mar. 21, 2016).
        396
          7/15/15 LinkedIn Message, Papadopoulos to Lewandowski (6:57 a.m.); 9/30/15 Email, Glassner
to Papadopoulos (7:42:21 a.m.).
        397
              Papadopoulos 8/10/17 302, at 2.
        398
              Papadopoulos 8/10/17 302, at 2; 2/4/16 Email, Papadopoulos to Idris.
        399
              London Centre of International Law Practice, at https://www.lcilp.org/ (via web.archive.org).

                                                      81
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 90 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



campaign and asked if LCILP was hiring.400 In early February, Papadopoulos agreed to join
LCILP and arrived in London to begin work.401

        As he was taking his position at LCILP, Papadopoulos contacted Trump campaign manager
Corey Lewandowski via LinkedIn and emailed campaign official Michael Glassner about his
interest in joining the Trump Campaign.402 On March 2, 2016, Papadopoulos sent Glassner
another message reiterating his interest.403 Glassner passed along word of Papadopoulos’s interest
to another campaign official, Joy Lutes, who notified Papadopoulos by email that she had been
told by Glassner to introduce Papadopoulos to Sam Clovis, the Trump Campaign’s national co-
chair and chief policy advisor.404

        At the time of Papadopoulos’s March 2 email, the media was criticizing the Trump
Campaign for lack of experienced foreign policy or national security advisors within its ranks.405
To address that issue, senior Campaign officials asked Clovis to put a foreign policy team together
on short notice.406 After receiving Papadopoulos’s name from Lutes, Clovis performed a Google
search on Papadopoulos, learned that he had worked at the Hudson Institute, and believed that he
had credibility on energy issues.407 On March 3, 2016, Clovis arranged to speak with
Papadopoulos by phone to discuss Papadopoulos joining the Campaign as a foreign policy advisor,
and on March 6, 2016, the two spoke.408 Papadopoulos recalled that Russia was mentioned as a
topic, and he understood from the conversation that Russia would be an important aspect of the
Campaign’s foreign policy.409 At the end of the conversation, Clovis offered Papadopoulos a role
as a foreign policy advisor to the Campaign, and Papadopoulos accepted the offer.410

                   b. Initial Russia-Related Contacts

        Approximately a week after signing on as a foreign policy advisor, Papadopoulos traveled


        400
              2/4/16 Email, Papadopoulos to Idris.
        401
           2/5/16 Email, Idris to Papadopoulos (6:11:25 p.m.); 2/6/16 Email, Idris to Papadopoulos
(5:34:15 p.m.).
        402
          2/4/16 LinkedIn Message, Papadopoulos to Lewandowski (1:28 p.m.); 2/4/16 Email,
Papadopoulos to Glassner (2:10:36 p.m.).
        403
              3/2/16 Email, Papadopoulos to Glassner (11:17:23 a.m.).
        404
              3/2/16 Email, Lutes to Papadopoulos (10:08:15 p.m.).
        405
              Clovis 10/3/17 302 (1 of 2), at 4.
        406
              Clovis 10/3/17 302 (1 of 2), at 4.
        407
              (b) (3)                                     ; 3/3/16 Email, Lutes to Clovis & Papadopoulos   (b)(3)-1
(6:05:47 p.m.).
        408
              3/6/16 Email, Papadopoulos to Clovis (4:24:21 p.m.).
        409
          Statement of Offense ¶ 4, United States v. George Papadopoulos, 1:17-cr-182 (D.D.C. Oct. 5,
2017), Doc. 19 (“Papadopoulos Statement of Offense”).
        410
              Papadopoulos 8/10/17 302, at 2.

                                                     82
                                                                U.S. Depar tment of Justice
                         ______________________________________________________
                         Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 91 of 207
                         Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                 to Rome, Italy, as pali of his duties with LCILP.411 The pmpose of the ti·ip was to meet officials
                 affiliated with Link Campus University, a for-profit institution headed by a fo1mer Italian
                 government official. 412 During the visit, Papadopoulos was inti·oduced to Joseph Mifsud.

                         Mifsud is a Maltese national who worked as a professor at the London Academy of
                 Diplom acy in London, England. 413 Although Mifsud worked out of London and was also affiliated
                 with LCILP, the encounter in Rome was the first time that Papadopoulos met him.4 14 Mifsud
                 maintained various Russian contacts while living in London, as described further below. Among
                 his contacts was                    ,415 a one-time employee of the IRA, the entity that caITied out
                 the Russian social media campaign (see Volume ! Section II, supra). In Janua1y and Febrnaiy
                 2016, Mifsud and -              discussed              11919191 @fPJB!
                                                                                possibly meeting in Russia._ The (b)(7)(E)-2
                 investigation did not identi evidence of them meeting. Later, in the spring of 2016, -
                 was also in contact •          •      •           that was linked to an employee of tne Russian
                 Ministry of Defense, and that account had overlapping contacts with a group of Russian milita1y­
                 conu-olled Facebook accounts that included accounts used to promote the DCLeaks releases in the
                 course of the GRU's hack-and-release operations (see Volume I, Section III.B .1, supra).

                        According to Papadopoulos, Mifsud at first seem ed uninterested in Papadopoulos when
                 they met in Rom e. 416 After Papadopoulos info1med Mifsud about his role in the Trnmp Campaign,
                 however, Mifsud appear ed to tak e greater interest in Papadopoulos. 417 The two discussed Mifsud 's
                 European and Russian contacts and had a general discussion about Russia; Mifsud also offered to
                 inu-oduce Papadopoulos to European leaders and oth ers with contacts to the Russian
                 government. 4 18 Papadopoulos told the Office that Mifsud's claim of substantial connections with
                 Russian government officials interested Papadopoulos, who thought that such connections could
                 increase his importan ce as a policy advisor to the Trnmp Campaign. 4 19




                             411
                                    Papadopoulos 8/ 10/ 17 302, at 2-3; Papadopoulos Statement of Offense ,i 5.
                             412
                             Papadopoulos 8/ 10/ 17 302, at 2-3; Stephanie Kirchgaessner et al. , Joseph Mifsud: more
                 questions than answers about mystery professor linked to Russia, The Guardian (Oct. 31, 2017) ("Link
                 Campus University ... is headed by a fo1mer Italian interior minister named Vincenzo Scotti.").
                              413
                                    Papadopoulos Statement of Offense ,i 5.            (b)(7)(E)-2                       (b)(3)-2, (b)(7)(E)-1
(b)(3)-2, (b)(7)(E)-1        414
                                    Papadopoulos 8/ 10/ 17 302, at 3.
                                     (b) (7)(A), (b) (7)(E)
                                      --         , !
                                 (b) (7)(A), (b) (7)(E)
                 (b)(7)(A), (b)(7)(E), (b) (3)                                          l(b) (7)(A), (b) (7)(E), (b)   (3) (b) (7)(A), (b ) (7)(E )

                 (b) (7)(A), (b) (7)(E)

                                                                                                                                                      (b)(7)(E)-2
                             416
                                    Papadopoulos Statement of Offense ,i 5.
(b)(7)(E)-2
                             417                                                          (b)(7)(E)-2
                                    Papadopoulos Statement of Offense ,i 5.
                             418
                                    Papadopoulos 8/ 10/ 17 302, at 3; Papadopoulos 8/ 11/ 17 302, at 2.
                             419
                                    Papadopoulos Statement of Offense ,i 5.

                                                                              83
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 92 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On March 17, 2016, Papadopoulos returned to London.420 Four days later, candidate
Trump publicly named him as a member of the foreign policy and national security advisory team
chaired by Senator Jeff Sessions, describing Papadopoulos as “an oil and energy consultant” and
an “[e]xcellent guy.”421

        On March 24, 2016, Papadopoulos met with Mifsud in London.422 Mifsud was
accompanied by a Russian female named Olga Polonskaya. Mifsud introduced Polonskaya as a
former student of his who had connections to Vladimir Putin.423 Papadopoulos understood at the
time that Polonskaya may have been Putin’s niece but later learned that this was not true.424 During
the meeting, Polonskaya offered to help Papadopoulos establish contacts in Russia and stated that
the Russian ambassador in London was a friend of hers.425 Based on this interaction, Papadopoulos
expected Mifsud and Polonskaya to introduce him to the Russian ambassador in London, but that
did not occur.426

       Following his meeting with Mifsud, Papadopoulos sent an email to members of the Trump
Campaign’s foreign policy advisory team. The subject line of the message was “Meeting with
Russian leadership--including Putin.”427 The message stated in pertinent part:

       I just finished a very productive lunch with a good friend of mine, Joseph Mifsud, the
       director of the London Academy of Diplomacy--who introduced me to both Putin’s niece
       and the Russian Ambassador in London--who also acts as the Deputy Foreign Minister.428

       The topic of the lunch was to arrange a meeting between us and the Russian leadership to
       discuss U.S.-Russia ties under President Trump. They are keen to host us in a “neutral”
       city, or directly in Moscow. They said the leadership, including Putin, is ready to meet with
       us and Mr. Trump should there be interest. Waiting for everyone’s thoughts on moving
       forward with this very important issue.429

       420
             Papadopoulos 8/10/17 302, at 2.
       421
          Phillip Rucker & Robert Costa, Trump Questions Need for NATO, Outlines Noninterventionist
Foreign Policy, Washington Post (Mar. 21, 2016).
       422
             Papadopoulos 8/10/17 302, at 3; 3/24/16 Text Messages, Mifsud & Papadopoulos.
       423
             Papadopoulos 8/10/17 302, at 3.
       424
            Papadopoulos 8/10/17 302, at 3; Papadopoulos 2/10/17 302, at 2-3; Papadopoulos Internet
Search History (3/24/16) (revealing late-morning and early-afternoon searches on March 24, 2016 for
“putin’s niece,” “olga putin,” and “russian president niece olga,” among other terms).
       425
             Papadopoulos 8/10/17 302, at 3.
       426
             Papadopoulos Statement of Offense ¶ 8 n.1.
       427
             3/24/16 Email, Papadopoulos to Page et al. (8:48:21 a.m.).
       428
           Papadopoulos’s statements to the Campaign were false. As noted above, the woman he met was
not Putin’s niece, he had not met the Russian Ambassador in London, and the Ambassador did not also
serve as Russia’s Deputy Foreign Minister.
       429
             3/24/16 Email, Papadopoulos to Page et al. (8:48:21 a.m.).

                                                     84
                                         U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 93 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)




Papadopoulos ' s message came at a time when Clovis perceived a shift in the Campaign's approach
toward Russia-from one of engaging with Russia throu h the NATO framework and takin a
strnn stance on Russian a ression in Ukraine                                                     (b)(3)-1


       Clovis 's response to Papadopoulos, however, did not reflect that shift. Replying to
Papadopoulos and the other members of the foreign policy adviso1y team copied on the initial
email, Clovis wrote:

       This is most infonnative. Let me work it through the campaign. No commitments until we
       see how this plays out. My thought is that we probably should not go fo1ward with any
       meetings with the Russians until we have had occasion to sit with our NATO allies,
       especially France, Gennany and Great Britain. We need to reassure our allies that we are
       not going to advan ce anything with Russia until we have eve1yone on the same page.

       More thoughts later today. Great work. 43 1

                  c. March 31 Foreign Policy Team Meeting

       The Campaign held a meeting of the foreign policy adviso1y team with Senator Sessions
and candidate Tnnnp approximately one week later, on March 31 , 2016, in Washington, D.C. 432
The meeting- which was intended to generate press coverage for the Campaign433- took place at
the Tnnnp International Hotel. 434 Papadopoulos flew to Washington for the event. At the meeting,
Senator Sessions sat at one end of an oval table, while Tnnnp sat at the other. As reflected in the
photograph below (which was posted to Tmmp's Instagram account), Papadopoulos sat between
the two, two seats to Sessions's left:




       430   (b) (3)                                                                         (b)(3)-1
       431
             3/24/ 16 Email , Clovis to Papadopoulos et al. (8 :55:04 a.m.).
       432
             Papadopoulos 8/ 10/ 17 302, at 4 ; Papadopoulos 8/ 11/ 17 302, at 3.
       433
             Sessions 1/ 17118 302, at 16-17.
       434
             Papadopoulos 8/ 10/ 17 302, at 4.

                                                       85
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 94 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       March 31, 2016 Meeting of Foreign Policy Team, with Papadopoulos (Fourth from Right of Candidate Trump)

         During the meeting, each of the newly announced foreign policy advisors introduced
themselves and briefly described their areas of experience or expertise.435 Papadopoulos spoke
about his previous work in the energy sector and then brought up a potential meeting with Russian
officials.436 Specifically, Papadopoulos told the group that he had learned through his contacts in
London that Putin wanted to meet with candidate Trump and that these connections could help
arrange that meeting.437

        Trump and Sessions both reacted to Papadopoulos’s statement. Papadopoulos and
Campaign advisor J.D. Gordon—who told investigators in an interview that he had a “crystal
clear” recollection of the meeting—have stated that Trump was interested in and receptive to the
idea of a meeting with Putin.438 Papadopoulos understood Sessions to be similarly supportive of
his efforts to arrange a meeting.439 Gordon and two other attendees, however, recall that Sessions
generally opposed the proposal, though they differ in their accounts of the concerns he voiced or
the strength of the opposition he expressed.440

                  d. George Papadopoulos Learns That Russia Has “Dirt” in the Form of Clinton
                     Emails

       Whatever Sessions’s precise words at the March 31 meeting, Papadopoulos did not
understand Sessions or anyone else in the Trump Campaign to have directed that he refrain from

       435
             Papadopoulos 8/10/17 302, at 4.
       436
             Papadopoulos 8/10/17 302, at 4.
       437
           Papadopoulos Statement of Offense ¶ 9; see Gordon 8/29/17 302, at 14; Carafano 9/12/17 302,
at 2; Hoskins 9/14/17 302, at 1.
       438
             Papadopoulos 8/10/17 302, at 4-5; Gordon 9/7/17 302, at 4-5.
       439
             Papadopoulos 8/10/17 302, at 5; Papadopoulos 8/11/17 302, at 3.
       440
           Sessions 1/17/18 302, at 17; Gordon 9/7/17 302, at 5; Hoskins 9/14/17 302, at 1; Carafano
9/12/17 302, at 2.

                                                        86
                                          U.S. Department of Justice
        ______________________________________________________
        Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 95 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



making further efforts to arrange a meeting between the Campaign and the Russian government.
To the contrary, Papadopoulos told the Office that he understood the Campaign to be supportive
of his efforts to arrange such a meeting.441 Accordingly, when he returned to London,
Papadopoulos resumed those efforts.442

        Throughout April 2016, Papadopoulos continued to correspond with, meet with, and seek
Russia contacts through Mifsud and, at times, Polonskaya.443 For example, within a week of her
initial March 24 meeting with him, Polonskaya attempted to send Papadopoulos a text message—
which email exchanges show to have been drafted or edited by Mifsud—addressing
Papadopoulos’s “wish to engage with the Russian Federation.”444 When Papadopoulos learned
from Mifsud that Polonskaya had tried to message him, he sent her an email seeking another
meeting.445 Polonskaya responded the next day that she was “back in St. Petersburg” but “would
be very pleased to support [Papadopoulos’s] initiatives between our two countries” and “to meet
[him] again.”446 Papadopoulos stated in reply that he thought “a good step” would be to introduce
him to “the Russian Ambassador in London,” and that he would like to talk to the ambassador, “or
anyone else you recommend, about a potential foreign policy trip to Russia.”447

        Mifsud, who had been copied on the email exchanges, replied on the morning of April 11,
2016. He wrote, “This is already been agreed. I am flying to Moscow on the 18th for a Valdai
meeting, plus other meetings at the Duma. We will talk tomorrow.”448 The two bodies referenced
by Mifsud are part of or associated with the Russian government: the Duma is a Russian legislative
assembly,449 while “Valdai” refers to the Valdai Discussion Club, a Moscow-based group that “is
close to Russia’s foreign-policy establishment.”450 Papadopoulos thanked Mifsud and said that he
would see him “tomorrow.”451 For her part, Polonskaya responded that she had “already alerted
my personal links to our conversation and your request,” that “we are all very excited the
possibility of a good relationship with Mr. Trump,” and that “[t]he Russian Federation would love
to welcome him once his candidature would be officially announced.”452

          441
                Papadopoulos 8/10/17 302, at 4-5; Papadopoulos 8/11/17 302, at 3; Papadopoulos 9/20/17 302,
at 2.
          442
                Papadopoulos Statement of Offense ¶ 10.
          443
                Papadopoulos Statement of Offense ¶¶ 10-15.
          444
                3/29/16 Emails, Mifsud to Polonskaya (3:39 a.m. and 5:36 a.m.).
          445
                4/10/16 Email, Papadopoulos to Polonskaya (2:45:59 p.m.).
          446
                4/11/16 Email, Polonskaya to Papadopoulos (3:11:24 a.m.).
          447
                4/11/16 Email, Papadopoulos to Polonskaya (9:21:56 a.m.).
          448
                4/11/16 Email, Mifsud to Papadopoulos (11:43:53).
          449
                Papadopoulos Statement of Offense ¶ 10(c).
          450
           Anton Troianovski, Putin Ally Warns of Arms Race as Russia Considers Response to U.S.
Nuclear Stance, Washington Post (Feb. 10, 2018).
          451
                4/11/16 Email, Papadopoulos to Mifsud (11:51:53 a.m.).
          452
                4/12/16 Email, Polonskaya to Papadopoulos (4:47:06 a.m.).

                                                       87
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 96 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       Papadopoulos’s and Mifsud’s mentions of seeing each other “tomorrow” referenced a
meeting that the two had scheduled for the next morning, April 12, 2016, at the Andaz Hotel in
London. Papadopoulos acknowledged the meeting during interviews with the Office,453 and
records from Papadopoulos’s UK cellphone and his internet-search history all indicate that the
meeting took place.454

        Following the meeting, Mifsud traveled as planned to Moscow.455 On April 18, 2016,
while in Russia, Mifsud introduced Papadopoulos over email to Ivan Timofeev, a member of the
Russian International Affairs Council (RIAC).456 Mifsud had described Timofeev as having
connections with the Russian Ministry of Foreign Affairs (MFA),457 the executive entity in Russia
responsible for Russian foreign relations.458 Over the next several weeks, Papadopoulos and
Timofeev had multiple conversations over Skype and email about setting “the groundwork” for a
“potential” meeting between the Campaign and Russian government officials.459 Papadopoulos
told the Office that, on one Skype call, he believed that his conversation with Timofeev was being
monitored or supervised by an unknown third party, because Timofeev spoke in an official manner
and Papadopoulos heard odd noises on the line.460 Timofeev also told Papadopoulos in an April
25, 2016 email that he had just spoken “to Igor Ivanov[,] the President of RIAC and former Foreign
Minister of Russia,” and conveyed Ivanov’s advice about how best to arrange a “Moscow visit.”461

      After a stop in Rome, Mifsud returned to England on April 25, 2016.462 The next day,
Papadopoulos met Mifsud for breakfast at the Andaz Hotel (the same location as their last



        453
              Papadopoulos 9/19/17 302, at 7.
        454
           4/12/16 Email, Mifsud to Papadopoulos (5:44:39 a.m.) (forwarding Libya-related document);
4/12/16 Email, Mifsud to Papadopoulos & Obaid (10:28:20 a.m.); Papadopoulos Internet Search History
(Apr. 11, 2016 10:56:49 p.m.) (search for “andaz hotel liverpool street”); 4/12/16 Text Messages, Mifsud
& Papadopoulos.
        455
              See, e.g., 4/18/16 Email, Mifsud to Papadopoulos (8:04:54 a.m.).
        456
              Papadopoulos 8/10/17 302, at 5.
        457
              Papadopoulos Statement of Offense ¶ 11.
        458
             During the campaign period, Papadopoulos connected over LinkedIn with several MFA-
affiliated individuals in addition to Timofeev. On April 25, 2016, he connected with Dmitry Andreyko,
publicly identified as a First Secretary at the Russian Embassy in Ireland. In July 2016, he connected with
Yuriy Melnik, the spokesperson for the Russian Embassy in Washington and with Alexey Krasilnikov,
publicly identified as a counselor with the MFA. And on September 16, 2016, he connected with Sergei
Nalobin, also identified as an MFA official. See Papadopoulos LinkedIn Connections (b) (7)(A), (b) (7)(E) (b)(7)(E)-2

        459
              Papadopoulos Statement of Offense ¶ 11.
        460
              Papadopoulos 8/10/17 302, at 5; Papadopoulos 9/19/17 302, at 10.
        461
              4/25/16 Email, Timofeev to Papadopoulos (8:16:35 a.m.).
        462
              4/22/16 Email, Mifsud to Papadopoulos (12:41:01 a.m.).

                                                     88
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 97 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



meeting).463 During that meeting, Mifsud told Papadopoulos that he had met with high-level
Russian government officials during his recent trip to Moscow. Mifsud also said that, on the trip,
he learned that the Russians had obtained “dirt” on candidate Hillary Clinton. As Papadopoulos
later stated to the FBI, Mifsud said that the “dirt” was in the form of “emails of Clinton,” and that
they “have thousands of emails.”464 On May 6, 2016, 10 days after that meeting with Mifsud,
Papadopoulos suggested to a representative of a foreign government that the Trump Campaign had
received indications from the Russian government that it could assist the Campaign through the
anonymous release of information that would be damaging to Hillary Clinton.465

                   e. Russia-Related Communications With The Campaign

         While he was discussing with his foreign contacts a potential meeting of campaign officials
with Russian government officials, Papadopoulos kept campaign officials apprised of his efforts.
On April 25, 2016, the day before Mifsud told Papadopoulos about the emails, Papadopoulos wrote
to senior policy advisor Stephen Miller that “[t]he Russian government has an open invitation by
Putin for Mr. Trump to meet him when he is ready,” and that “[t]he advantage of being in London
is that these governments tend to speak a bit more openly in ‘neutral’ cities.”466 On April 27, 2016,
after his meeting with Mifsud, Papadopoulos wrote a second message to Miller stating that “some
interesting messages [were] coming in from Moscow about a trip when the time is right.”467 The
same day, Papadopoulos sent a similar email to campaign manager Corey Lewandowski, telling
Lewandowski that Papadopoulos had “been receiving a lot of calls over the last month about Putin
wanting to host [Trump] and the team when the time is right.”468

       Papadopoulos’s Russia-related communications with Campaign officials continued
throughout the spring and summer of 2016. On May 4, 2016, he forwarded to Lewandowski an
email from Timofeev raising the possibility of a meeting in Moscow, asking Lewandowski
whether that was “something we want to move forward with.”469 The next day, Papadopoulos
forwarded the same Timofeev email to Sam Clovis, adding to the top of the email “Russia
update.”470 He included the same email in a May 21, 2016 message to senior Campaign official
Paul Manafort, under the subject line “Request from Russia to meet Mr. Trump,” stating that
“Russia has been eager to meet Mr. Trump for quite sometime and have been reaching out to me

        463
              Papadopoulos Statement of Offense ¶ 14; 4/25/16 Text Messages, Mifsud & Papadopoulos.
        464
              Papadopoulos Statement of Offense ¶ 14.
        465
            This information is contained in the FBI case-opening document and related materials. The
information is law-enforcement sensitive (LES) and must be treated accordingly in any external
dissemination. The foreign government conveyed this information to the U.S. government on July 26,
2016, a few days after WikiLeaks’s release of Clinton-related emails. The FBI opened its investigation of
potential coordination between Russia and the Trump Campaign a few days later based on the information.
        466
              4/25/16 Email, Papadopoulos to S. Miller (8:12:44 p.m.).
        467
              4/27/16 Email, Papadopoulos to S. Miller (6:55:58 p.m.).
        468
              4/27/16 Email, Papadopoulos to Lewandowski (7:15:14 p.m.).
        469
              5/4/16 Email, Papadopoulos to Lewandowski (8:14:49 a.m.).
        470
              5/5/16 Email, Papadopoulos to Clovis (7:15:21 p.m.).

                                                     89
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 98 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to discuss.”471 Manafort forwarded the message to another Campaign official, without including
Papadopoulos, and stated: “Let[’]s discuss. We need someone to communicate that [Trump] is
not doing these trips. It should be someone low level in the Campaign so as not to send
any signal.”472

       On June 1, 2016, Papadopoulos replied to an earlier email chain with Lewandowski about
a Russia visit, asking if Lewandowski “want[ed] to have a call about this topic” and whether “we
were following up with it.”473 After Lewandowski told Papadopoulos to “connect with” Clovis
because he was “running point,” Papadopoulos emailed Clovis that “the Russian MFA” was asking
him “if Mr. Trump is interested in visiting Russia at some point.”474 Papadopoulos wrote in an
email that he “[w]anted to pass this info along to you for you to decide what’s best to do with it
and what message I should send (or to ignore).”475

        After several email and Skype exchanges with Timofeev,476 Papadopoulos sent one more
email to Lewandowski on June 19, 2016, Lewandowski’s last day as campaign manager.477 The
email stated that “[t]he Russian ministry of foreign affairs” had contacted him and asked whether,
if Mr. Trump could not travel to Russia, a campaign representative such as Papadopoulos could
attend meetings.478 Papadopoulos told Lewandowski that he was “willing to make the trip off the
record if it’s in the interest of Mr. Trump and the campaign to meet specific people.”479

       Following Lewandowski’s departure from the Campaign, Papadopoulos communicated
with Clovis and Walid Phares, another member of the foreign policy advisory team, about an off-
the-record meeting between the Campaign and Russian government officials or with
Papadopoulos’s other Russia connections, Mifsud and Timofeev.480 Papadopoulos also interacted

       471
             5/21/16 Email, Papadopoulos to Manafort (2:30:14 p.m.).
       472
             Papadopoulos Statement of Offense ¶ 19 n.2.
       473
             6/1/16 Email, Papadopoulos to Lewandowski (3:08:18 p.m.).
       474
           6/1/16 Email, Lewandowski to Papadopoulos (3:20:03 p.m.); 6/1/16 Email, Papadopoulos to
Clovis (3:29:14 p.m.).
       475
            6/1/16 Email, Papadopoulos to Clovis (3:29:14 p.m.). Papadopoulos’s email coincided in time
with another message to Clovis suggesting a Trump-Putin meeting. First, on May 15, 2016, David Klein—
a distant relative of then-Trump Organization lawyer Jason Greenblatt—emailed Clovis about a potential
Campaign meeting with Berel Lazar, the Chief Rabbi of Russia. The email stated that Klein had contacted
Lazar in February about a possible Trump-Putin meeting and that Lazar was “a very close confidante of
Putin.” DJTFP00011547 (5/15/16 Email, Klein to Clovis (5:45:24 p.m.)). The investigation did not find
evidence that Clovis responded to Klein’s email or that any further contacts of significance came out of
Klein’s subsequent meeting with Greenblatt and Rabbi Lazar at Trump Tower. Klein 8/30/18 302, at 2.
       476
             Papadopoulos Statement of Offense ¶ 21(a).
       477
             (b) (3)                                                                                  (b)(3)-1
       478
             6/19/16 Email, Papadopoulos to Lewandowski (1:11:11 p.m.).
       479
             6/19/16 Email, Papadopoulos to Lewandowski (1:11:11 p.m.).
       480
           Papadopoulos Statement of Offense ¶ 21; 7/14/16 Email, Papadopoulos to Timofeev (11:57:24
p.m.); 7/15/16 Email, Papadopoulos to Mifsud; 7/27/16 Email, Papadopoulos to Mifsud (2:14:18 p.m.).

                                                   90
                                        U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 99 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



directly with Clovis and Phares in connection with the summit of the Transatlantic Parliamentary
Group on Counterterrorism (TAG), a group for which Phares was co-secretary general.481 On July
16, 2016, Papadopoulos attended the TAG summit in Washington, D.C., where he sat next to
Clovis (as reflected in the photograph below).482




                         George Papadopoulos (far right) and Sam Clovis (second from right)

        Although Clovis claimed to have no recollection of attending the TAG summit,483
Papadopoulos remembered discussing Russia and a foreign policy trip with Clovis and Phares
during the event.484 Papadopoulos’s recollection is consistent with emails sent before and after
the TAG summit. The pre-summit messages included a July 11, 2016 email in which Phares
suggested meeting Papadopoulos the day after the summit to chat,485 and a July 12 message in the
same chain in which Phares advised Papadopoulos that other summit attendees “are very nervous
about Russia. So be aware.”486 Ten days after the summit, Papadopoulos sent an email to Mifsud
listing Phares and Clovis as other “participants” in a potential meeting at the London Academy of
Diplomacy.487

       Finally, Papadopoulos’s recollection is also consistent with handwritten notes from a


       481
           Papadopoulos 9/19/17 302, at 16-17; 9th TAG Summit in Washington DC, Transatlantic
Parliament Group on Counter Terrorism.
       482
             9th TAG Summit in Washington DC, Transatlantic Parliament Group on Counter Terrorism.
       483
             (b) (3)                                                                                 (b)(3)-1
       484
             Papadopoulos 9/19/17 302, at 16-17.
       485
             7/11/16 Email, Phares to Papadopoulos.
       486
             7/12/16 Email, Phares to Papadopoulos (14:52:29).
       487
             7/27/16 Email, Papadopoulos to Mifsud (14:14:18).

                                                        91
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 100 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



jomnal that he kept at the time. 488 Those notes, which are reprinted in part below, appear to refer
to potential September 2016 meetings in London with representatives of the "office of Putin," and
suggest that Phares, Clovis, and Papadopoulos ("Walid/Sam me") would attend without the official
backing of the Campaign ("no official letter/no message from Tnunp").489

               September:                                  7ef¥--1~ ~       ~
          Have an explorato1y meeting
  te or lose. In September - if allowed
                                                        ,t{ ~      -#f(- h /k<J.0
                                                                     A,-.                                   >~
  they will blast Mr. T1ump.                            {o X, . fi'[ >efkAW- , . , T{- ,-.                   (,,r__,,_/
         We want the meeting in                        {t'7        l.<..:f/    6l•"f/- ,#r. 1rvv•{
   London/England
                                                       •   ~ t..,-j,..           k       f'N<~            w.,.c:» I Set~
               Walid/Sam me
                                                           ( V\.       ~Jc-/ ~ J                           ~
         No official letter/no message
   fromTmmp                                                     1=t           t1.({.;r,~1    l-er!.,v /      11
               They are talking to us.                                   ht;     f'\\1( 4~     ~          1 ~''
               -It is a lot of dsk.
               -Office of Putin.
               -Explore: we are a campaign.


               off Israel! EGYPT
         Willingness to meet the FM sp
  with Walid/Sam
               -FM coming
               -Useful to have a session with
  him.


        Later communications indicate that Clovis dete1mined that he (Clovis) could not travel.
On August 15, 2016, Papadopoulos emailed Clovis that he had received requests from multiple
foreign governments, "even Russia[] ," for "closed door workshops/consultations abroad," and
asked whether there was still interest for Clovis, Phares, and Papadopoulos "to go on that trip."490
Clovis copied Phares on his response, which said that he could not "travel before the election" but
that he "would encomage [Papadopoulos] and Walid to make the trips, if it is feasible. " 491


         488
               Papadopoulos 9/20/ 17 302, at 3.
         489
             Papadopoulos declined to assist in deciphering his notes, telling investigators that he could not
read his own handw1iting from the journal. Papadopoulos 9/ 19/ 17 302, at 21. The notes, however, appear
to read as listed in the column to the left of the image above.
         490
               8/ 15/ 16 Email, Papadopoulos to Clovis (11:59: 07 a.m.).
         491
               8/ 15/ 16 Email, Clovis to Papadopoulos (12 :01 :45 p.m.).

                                                           92
        Case 1:19-cv-00810-RBW U.S. Department
                               Document   122-1of Justice
        ______________________________________________________
                                                   Filed 06/19/20 Page 101 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Papadopoulos was dismissed from the Tmmp Campaign in early October 2016, after an
interview he gave to the Russian news agency Inte1fax generated adverse publicity.492

                     f. Trump Campaign Knowledge of "Dirt"

        Papadopoulos admitted telling at least one individual outside of the Campaign­
specifically, the then-Greek foreign minister-about Russia's obtaining Clinton-related emails. 493
In addition, a different foreign government infonned the FBI that, 10 days after meeting with
Mifsud in late April 2016, Papadopoulos suggested that the Tnnnp Campaign had received
indications from the Russian government that it could assist the Campaign through the anonymous
release of info1mation that would be damaging to Hillaiy Clinton .494 (This conversation occmTed
after the GRU speai-phished Clinton Campaign chaiiman John Podesta and stole his emails, and
the GRU hacked into the DCCC and DNC, see Volume I, Sections III.A & III.B, supra.) Such
disclosmes raised questions about whether Papadopoulos info1med any Tnnnp Campaign official
about the emails.

        When interviewed, Papadopoulos and the Campaign officials who interacted with him told
the Office that they could not recall Papadopoulos' s sharing the info1mation that Russia had
obtained "dni" on candidate Clinton in the fo1m of emails or that Russia could assist the Campaign
through the anonymous release of info1mation about Clinton. Papadopoulos stated that he could
not clearly recall having told anyone on the Campaign and wavered about whether he accmately
remembered an incident in which Clovis had been upset after hearing Papadopoulos tell Clovis
that Papadopoulos thought "they have her emails."495 The Campaign officials who interacted or
con esponded with Papadopoulos have similarly stated, with vaiying degrees of ce1iainty, that he
did not tell them. Senior policy advisor Stephen Miller, for example, did not remember hearing
anything from Papadopoulos or Clovis about Russia having emails of or di1i on candidate
Clinton. 496 Clovis stated that he did not recall anyone, including Papadopoulos, having given him
non-public information that a forei n overnment mi ht be in ossession of material <lama in to
Hillai Clinton .497
                                                                                                                (b)(3)-1




          492
            George Papadopoulos: Sanctions Have Done Little More Than to Tum Russia Towards China,
Inte1fax (Sept. 30, 2016).
          493
           Papadopoulos 9/19/ 17 302, at 14-15; Def. Sent. Mem., United States v. George Papadopoulos,
l:17-cr-182 (D.D.C. Aug. 31, 2018), Doc. 45.
          494
                See footnote 465 of Volume I, Section IV.A.2.d, s upra.
          495
                Papadopoulos 8/ 10/ 17 302, at 5; Papadopoulos 8/ 11/17 302, at 5; Papadopoulos 9/20/ 17 302,
at 2.
          496
                S. Miller 12/ 14/ 17 302, at 10.
          497   (b) (3)                                        (b)(3)-1
          498   (b) (3)                                           (b)(3)-1

                                                        93
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 102 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                          (b)(3)-1
                           No documentaiy evidence, and nothing in the email accounts or other
commun1cat10ns ac1 1ties reviewed by the Office, shows that Papadopoulos shai·ed this
infonnation with the Cainpaign.

                 g. Additional George Papadopoulos Contact

        The Office investigated another Russia-related contact with Papadopoulos. The Office was
not folly able to explore the contact because the individual at issue-Sergei Millian-remained
out of the countiy since the inception of om investigation and declined to meet with members of
the Office despite om repeated effo1is to obtain an interview.

        Papadopoulos first connected with Millian via Linked.In on July 15, 2016, sho1ily after
Papadopoulos had attended the TAG Summit with Clovis. 500 Millian, an American citizen who is
a native of Belaius, inti·oduced himself"as president of [the] New York-based Russian American
Chamber of Commerce," and claimed that through that position he had "insider knowledge and
direct access to the top hierai·chy in Russian politics." 501 Papadopoulos asked Timofeev whether
he had heai·d of Millian. 502 Although Timofeev said no,503 Papadopoulos met Millian in New York
City.504 The meetings took place on July 30 and August 1, 2016. 505 Afte1wai·ds, Millian invited
Papadopoulos to attend-and potentially speak at- two international energy conferences,
including one that was to be held in Moscow in September 2016. 506 Papadopoulos ultimately did
not attend either conference.

       On July 31 , 2016, following his first in-person meeting with Millian, Papadopoulos
emailed Trnmp Campaign official Bo Denysyk to say that he had been contacted "by some leaders
of Russian-American voters here in the US about their interest in voting for Mr. Tnnnp," and to
ask whether he should "put you in touch with their group (US-Russia chamber of commerce)." 507
Denysyk thanked Papadopoulos "for taking the initiative," but asked him to "hold off with




                                                                                                  (b)(3)-1
       499
             (b) (3)
       500
             7/ 15/ 16 Linkedln Message, Millian to Papadopoulos.
       501
             7/ 15/ 16 Linkedln Message, Millian to Papadopoulos.
       502
          7/22/ 16 Facebook Message, Papadopoulos to Timofeev (7 :40:23 p.m.); 7/26/ 16 Facebook
Message, Papadopoulos to Timofeev (3:08:57 p.m.).
       503
          7/23/ 16 Facebook Message, Timofeev to Papadopoulos (4:31 :37 a.m.); 7/26/ 16 Facebook
Message, Timofeev to Papadopoulos (3:37: 16 p.m.).
       504
             7/ 16/ 16 Text Messages, Papadopoulos & Millian (7:55 :43 p.m.).
        sos 7/30/ 16 Text Messages, Papadopoulos & Millian (5 :38 & 6:05 p.m.); 7/31/16 Text Messages,
Millian & Papadopoulos (3 :48 & 4:18 p.m.); 8/ 1/ 16 Text Message, Millian to Papadopoulos (8:19 p.m.).
       506
         8/2/16 Text Messages, Millian & Papadopoulos (3:04 & 3:05 p.m.); 8/3/ 16 FacebookMessages,
Papadopoulos & Millian (4:07:37 a.m. & 1:11:58 p.m.).
       507
             7/31/ 16 Email, Papadopoulos to Denysyk (12:29:59 p.m.).

                                                     94
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 103 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



outreach to Russian-Americans” because “too many articles” had already portrayed the Campaign,
then-campaign chairman Paul Manafort, and candidate Trump as “being pro-Russian.”508

        On August 23, 2016, Millian sent a Facebook message to Papadopoulos promising that he
would “share with you a disruptive technology that might be instrumental in your political work
for the campaign.”509 Papadopoulos claimed to have no recollection of this matter.510

        On November 9, 2016, shortly after the election, Papadopoulos arranged to meet Millian
in Chicago to discuss business opportunities, including potential work with Russian “billionaires
who are not under sanctions.”511 The meeting took place on November 14, 2016, at the Trump
Hotel and Tower in Chicago.512 According to Papadopoulos, the two men discussed partnering on
business deals, but Papadopoulos perceived that Millian’s attitude toward him changed when
Papadopoulos stated that he was only pursuing private-sector opportunities and was not interested
in a job in the Administration.513 The two remained in contact, however, and had extended online
discussions about possible business opportunities in Russia.514 The two also arranged to meet at a
Washington, D.C. bar when both attended Trump’s inauguration in late January 2017.515

                 3. Carter Page

        Carter Page worked for the Trump Campaign from January 2016 to September 2016. He
was formally and publicly announced as a foreign policy advisor by the candidate in March
2016.516 Page had lived and worked in Russia, and he had been approached by Russian intelligence
officers several years before he volunteered for the Trump Campaign. During his time with the
Campaign, Page advocated pro-Russia foreign policy positions and traveled to Moscow in his
personal capacity. Russian intelligence officials had formed relationships with Page in 2008 and
2013 and Russian officials may have focused on Page in 2016 because of his affiliation with the
Campaign. However, the investigation did not establish that Page coordinated with the Russian
government in its efforts to interfere with the 2016 presidential election.




       508
             7/31/16 Email, Denysyk to Papadopoulos (21:54:52).
       509
             8/23/16 Facebook Message, Millian to Papadopoulos (2:55:36 a.m.).
       510
             Papadopoulos 9/20/17 302, at 2.
       511
             11/10/16 Facebook Message, Millian to Papadopoulos (9:35:05 p.m.).
       512
             11/14/16 Facebook Message, Millian to Papadopoulos (1:32:11 a.m.).
       513
             Papadopoulos 9/19/17 302, at 19.
       514
          E.g., 11/29/16 Facebook Messages, Papadopoulos & Millian (5:09 - 5:11 p.m.); 12/7/16
Facebook Message, Millian to Papadopoulos (5:10:54 p.m.).
       515
             1/20/17 Facebook Messages, Papadopoulos & Millian (4:37-4:39 a.m.).
       516
           Page was interviewed by the FBI during five meetings in March 2017, before the Special
Counsel’s appointment. (b) (3)                                                                    (b)(3)-1

                                                   95
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 104 of 207
    Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



                  a. Background

        Before he began working for the Campaign in Janmuy 2016, Page had substantial prior
experience studying Russian policy issues and living and working in Moscow. From 2004 to 2007,
Page was the deputy branch manager of Menill Lynch 's Moscow office. 517 There, he worked on
transactions involving the Russian energy company Gazprom and came to know Gazprom's
deputy chief financial officer, Sergey Yatsenko. 518

       In 2008, Page founded Global Energy Capital LLC (GEC), an investment mana
adviso1 fom focused on the ener sector in emerging markets.5 19
                                      520
                                          The company oth e1wise had no sources of income, and
Page was forced to draw down his life savings to support himself and pursue his business (b)(3)-1
venture. 52 1 Pa e asked Y atsenko to work with him at GEC as a senior advisor on a contin enc
basis


        In 2008, Page met Alexander Bulatov, a Russian government official who worked at the
Russian Consulate in New York. 523 Pa elater learned that Bulatov was a Russian intelli ence
officer,. . .11                                                                         524  (b)(3)-1

        In 2013, Victor Podobnyy, another Russian intelligence officer working covertly in the
United States under diplomatic cover, fonned a relationship with Page. 525 Podobnyy met Page at
an energy symposium in New York City and began exchanging emails with him. 526 Podobnyy
and Page also met in person on multiple occasions, during which Page offered his outlook on the
future of the energy industry and provided documents to Podobnyy about the energy business. 527
In a recorded conversation on April 8, 2013, Podobnyy told another intelligence officer that Page
was interested in business opportunities in Russia. 528 In Podobnyy's words, Page "got hooked on


       517
          Testimony ofCarter Page, Hearing Before the US. House ofRepresentatives, Pennanent Select
Committee on Intelligence, 115th Cong. 40 (Nov. 2, 2017) (exhibit).
       518
             Page 3/30/ 17 302, at 10.
       519 (b)   (3)                                (b)(3)-1
       520 (b)   (3)                                       (b)(3)-1
       521 (b)   (3)                                                  (b)(3)-1
       522
             Page 3/30/ 17 302, at 10; (b) (3)                                      (b)(3)-1
       523   (b) (3)                                    (b)(3)-1
       524   (b) (3)                                   (b)(3)-1
                                                  Complaint ,i,i 22, 24, 32, United States v. Buryakov, l :l 5-   (b)(3)-1
                                            "Buryakov Complaint").
       526
             Buryakov Complaint ,i 34.
       527
             Buryakov Complaint ,i 34.
       528
             Buryakov Complaint ,i 32.

                                                      96
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 105 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Gazprom thinking that if they have a project, he could . . . rise up. Maybe he can. . . . [I]t’s obvious
that he wants to earn lots of money.”529 Podobnyy said that he had led Page on by “feed[ing] him
empty promises” that Podobnyy would use his Russian business connections to help Page.530
Podobnyy told the other intelligence officer that his method of recruiting foreign sources was to
promise them favors and then discard them once he obtained relevant information from them.531

        In 2015, Podobnyy and two other Russian intelligence officers were charged with
conspiracy to act as an unregistered agent of a foreign government.532 The criminal complaint
detailed Podobnyy’s interactions with and conversations about Page, who was identified only as
“Male-1.”533 Based on the criminal complaint’s description of the interactions, Page was aware
that he was the individual described as “Male-1.”534 Page later spoke with a Russian government
official at the United Nations General Assembly and identified himself so that the official would
understand he was “Male-1” from the Podobnyy complaint.535 Page told the official that he “didn’t
do anything” (b) (3)                                                        .536                  (b)(3)-1

        In interviews with the FBI before the Office’s opening, Page acknowledged that he
understood that the individuals he had associated with were members of the Russian intelligence
services, but he stated that he had only provided immaterial non-public information to them and
that he did not view this relationship as a backchannel.537 Page told investigating agents that “the
more immaterial non-public information I give them, the better for this country.”538

                  b. Origins of and Early Campaign Work

        In January 2016, Page began volunteering on an informal, unpaid basis for the Trump
Campaign after Ed Cox, a state Republican Party official, introduced Page to Trump Campaign
officials.539 Page told the Office that his goal in working on the Campaign was to help candidate
Trump improve relations with Russia.540 To that end, Page emailed Campaign officials offering
his thoughts on U.S.-Russia relations, prepared talking points and briefing memos on Russia, and

       529
             Buryakov Complaint.
       530
             Buryakov Complaint.
       531
             Buryakov Complaint.
       532
           See Buryakov Complaint; see also Indictment, United States v. Buryakov, 1:15-cr-73 (S.D.N.Y.
                                                                                                           (b)(3)-1
Feb. 9, 2015), Doc. 10; (b) (3)
       533
             Buryakov Complaint ¶¶ 32-34; (b) (3)                               (b)(3)-1
       534
             (b) (3)                                   (b)(3)-1
       535
             Page 3/16/17 302, at 4; (b) (3)                                (b)(3)-1
       536
             Page 3/16/17 302, at 4; (b) (3)                               (b)(3)-1
       537
             Page 3/30/17 302, at 6; Page 3/31/17 302, at 1.
       538
             Page 3/31/17 302, at 1.
       539
             Page 3/16/17 302, at 1; (b) (3)                                (b)(3)-1
       540
             Page 3/10/17 302, at 2.

                                                     97
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 106 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



proposed th at can didate Trnmp meet with President Vladimir Putin in Moscow. 541

         In communications with Campaign officials, Page also repeatedly touted his high-level
contacts in Russia an d his ability to forge connections between can didate Tnnnp and senior
Russian governmental officials. For example, on Janua1y 30, 2016, Page sent an email to senior
Campaign officials stating that he had "spent the past week in Europe an d ha[d] been in discussions
with som e individuals with close ties to the Kremlin" who recognized that Tnnnp could have a
"gam e-changing effect .. . in bringing the end of the new Cold War." 542 The email stated that
" [t]hrough [his] discussions with these high level contacts," Page believed that "a direct meeting
in Moscow between Mr[.] Tnnnp an d Putin could be aITan ed." 543 Pa e closed the email b
criticizin U.S. sanctions on Russia. 544
                                                                                                             (b)(3)-1


        On March 21, 2016, can didate Tnnnp fo1mally an d publicly identified Page as a member
of his foreign policy team to advise on Russia an d the energy sector. 546 Over the next several
months, Page continued providing policy-related work product to Campaign officials. For
example, in April 2016, Page provided feedback on an outline for a foreign policy speech that the
can didate gave at the Mayflower Hotel, 547 see Volume I, Section IV.A.4, infra. In May 2016, Page
prepar ed an outline of an energy policy speech for the Campaign an d then traveled to Bismarck,
North Dakota, to watch the can didate deliver the speech .548 Chief policy advisor Sam Clovis
expressed appreciation for Page's work and praised his work to other Campaign officials. 549

                   c. Carter Page's July 2016 Trip To Moscow

       Page 's affiliation with the Tnnnp Campaign took on a higher profile and drew the attention
of Russian officials after the can didate nam ed him a foreign policy advisor. As a result, in late
April 2016, Page was invited to give a speech at the July 2016 commencement ceremony at the



        541
           See, e.g. , 1/30/ 16 Email, Page to Glassner et al. ; 3/ 17/ 16 Email, Page to Clovis (attaching a
"President's Daily Brief' prepared by Page that discussed the "severe de radation of U.S.-Russia relations
following Washington 's meddling" in Ukraine);                                                                (b)(3)-1
        542
              1/30/ 16 Email, Page to Glassner et al.
        543
              1/30/ 16 Email, Page to Glassner et al.
        544
              1/30/ 16 Email, Page to Glassner et al.
        545   (b) (3)                                    (b)(3)-1
        546
          A Transcript of Donald
Washington Post (Mar. 21, 2016);                                            (b)(3)-1
        547 (b)   (3)                                   (b)(3)-1
        548 (b)   (3)                                   (b)(3)-1
        549
            See, e.g., 3/28/ 16 Email, Clovis to Lewandowski et al. (forwarding notes prepared by Page and
stating, "I wanted to let you know the type of work some of our advisors are capable of.").

                                                        98
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 107 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



New Economic School (NES) in Moscow.550 The NES commencement ceremony generally
featured high-profile speakers; for example, President Barack Obama delivered a commencement
address at the school in 2009.551 NES officials told the Office that the interest in inviting Page to
speak at NES was based entirely on his status as a Trump Campaign advisor who served as the
candidate’s Russia expert.552 Andrej Krickovic, an associate of Page’s and assistant professor at
the Higher School of Economics in Russia, recommended that NES rector Shlomo Weber invite
Page to give the commencement address based on his connection to the Trump Campaign.553
Denis Klimentov, an employee of NES, said that when Russians learned of Page’s involvement in
the Trump Campaign in March 2016, the excitement was palpable.554 Weber recalled that in
summer 2016 there was substantial interest in the Trump Campaign in Moscow, and he felt that
bringing a member of the Campaign to the school would be beneficial.555

        Page was eager to accept the invitation to speak at NES, and he sought approval from
Trump Campaign officials to make the trip to Russia.556 On May 16, 2016, while that request was
still under consideration, Page emailed Clovis, J.D. Gordon, and Walid Phares and suggested that
candidate Trump take his place speaking at the commencement ceremony in Moscow.557 On June
19, 2016, Page followed up again to request approval to speak at the NES event and to reiterate
that NES “would love to have Mr. Trump speak at this annual celebration” in Page’s place.558
Campaign manager Corey Lewandowski responded the same day, saying, “If you want to do this,
it would be out side [sic] of your role with the DJT for President campaign. I am certain Mr.
Trump will not be able to attend.”559

       In early July 2016, Page traveled to Russia for the NES events. On July 5, 2016, Denis
Klimentov, copying his brother, Dmitri Klimentov,560 emailed Maria Zakharova, the Director of
the Russian Ministry of Foreign Affairs’ Information and Press Department, about Page’s visit and
his connection to the Trump Campaign.561 Denis Klimentov said in the email that he wanted to
draw the Russian government’s attention to Page’s visit in Moscow.562 His message to Zakharova

          550
                Page 3/16/17 302, at 2-3; Page 3/10/17 302, at 3.
          551
                S. Weber 7/28/17 302, at 3.
          552
                Y. Weber 6/1/17 302, at 4-5; S. Weber 7/28/17 302, at 3.
          553
                See Y. Weber 6/1/17 302, at 4; S. Weber 7/28/17 302, at 3.
          554
                De. Klimentov 6/9/17 302, at 2.
          555
                S. Weber 7/28/17 302, at 3.
          556
                See 5/16/16 Email, Page to Phares et al. (referring to submission of a “campaign advisor request
form”).
          557
                (b) (3)                                 5/16/16 Email, Page to Phares et al.                   (b)(3)-1
          558
                6/19/16 Email, Page to Gordon et al.
          559
                6/19/16 Email, Lewandowski to Page et al.
          560
                Dmitri Klimentov is a New York-based public relations consultant.
          561
                7/5/16 Email, Klimentov to Zakharova (translated).
          562
                7/5/16 Email, Klimentov to Zakharova (translated).

                                                        99
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 108 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



continued: "Page is Tmmp's adviser on foreign policy. He is a known businessman; he used to
work in Russia.. . . If you have any questions, I will be happy to help contact him." 563 Dmitri
Klimentov then contacted Russian Press Secretaiy Dmitiy Peskov about Page 's visit to see if
Peskov wanted to inti·oduce Page to any Russian government officials. 564 The following day,
Peskov responded to what appears to have been the same Denis Klimentov-Zakharova email
thread. Peskov wrote, "I have read about [Page]. Specialists say that he is far from being the main
one. So I better not initiate a meeting in the Kremlin."565

        On July 7, 2016, Page delivered the first of his two speeches in Moscow at NES. 566 In the
speech, Page criticized the U.S. government's foreign policy toward Russia, stating that
"Washington an d other Western capitals have impeded potential progress through their often
hypocritical focus on ideas such as democratization, inequality, c01n1ption and regime change." 567
On July 8, 2016, Page delivered a speech during the NES commencement. 568 After Page delivered
his commencement address, Russian Deputy Prime Minister and NES board member Arkady
Dvorkovich spoke at the ceremony an d stated that the sanctions the United States had imposed on
Russia had hmi the NES .569 Page and Dvorkovich shook hands at th e commencement ceremony,
and Weber recalled that Dvorkovich made statements to Pa e about workin to ether in the
future.570                                                                                              (b)(3)-1


      Page said that, during his time in Moscow, he met with friends and associates he knew
from when he lived in Russia, including Andrey Baran ov, a fon ner Gazprom employee who had
become the head of investor relations at Rosneft, a Russian energy company. 572 Page stated that
he and Baranov talked about "immaterial non-public" infon nation.573 Page believed he and
Baranov discussed Rosneft president Igor Sechin, and he thought Baranov might have mentioned



       563
             7/5/ 16 Email, Klimentov to Zakharova (translated).
       564
             Dm. Klimentov 11/27/ 18 302, at 1-2.
       565
             7/6/ 16 Email, Peskov to Klimentov (translated).
       566
             Page 3/ 10/ 17 302, at 3.
       567
              See Ca1ter W. Page, The Lecture of Trump's Advisor Carter Page in Moscow, YouTube
Channel Katehon Think Tank, Posted July 7, 2016, available at https://www.youtube.com/watch?
time_continue=28&v=l CYF29saA9w. Page also provided the FBI with a copy of his speech and slides
from the speech. See Cait er Page, "The Evolution of the World Economy: Trends and Potential," Speech
at N ational Economic Speech (July 7, 2016).
       568
             Page 3/ 10/ 17 302, at 3.
       569
             Page 3/ 16/ 17 302, at 3.
       570
             s. Weber 7/28/ 17 302, at 4.
       571   (b) (3)                                                                              (b)(3)-1
       5
        n Page 3/ 10/ 17 302, at 3; Page 3/30/ 17 302, at 3; Page 3/31/ 17 302, at 2.
       573
             Page 3/30/ 17 302, at 3.

                                                     100
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 109 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the possibility of a sale of a stake in Rosneft in passing.574 Page recalled mentioning his
involvement in the T111mp Campaign with Baranov, although he did not remember details of the
conversation.575 Page also met with individuals from Tatneft, a Russian energy company, to
discuss possible business deals, including having Page work as a consultant. 576

        On July 8, 2016, while he was in Moscow, Page emailed several Campaign officials and
stated he would send "a readout soon regarding some incredible insights and outreach I've received
from a few Russian legislators and senior members of the Presidential Administrntion here." 577
On July 9, 2016, Page emailed Clovis, writing in pe1tinent pait:

          Russian Deputy Prime minister and NES boai·d member Arkady Dvorkovich also spoke
          before the event. In a private conversation, Dvorkovich expressed strong suppo1t for Mr.
          T111mp and a desire to work together towai·d devising better solutions in response to the
          vast range of cunent international problems. Based on feedback from a diverse atTay of
          other sources close to the Presidential Administration, it was readily apparent that this
          sentiment is widely held at all levels of government. 578

          • •    •   •     •                             1•   , 1    (b} (3)


                                                                                                             (b)(3)-1
(b} (3)

                                                                                      lliil(b) (3)

                               lilllD)   lJ)



             The Office was unable to obtain additional evidence or testimony about who Page
may ave met or communicated with in Moscow; thus, Page's activities in Russia-as described
in his emails with the Campaign-were not fully explained.



                                                                                                             (b)(3)-1

          575   (b} (3)                               Page 3/30/17 302, at 3.          (b)(3)-1
          576
                Page 3/10/17 302, at 3; Page 3/30/17 302, at 7; Page 3/31/17 302, at 2.
          5n (b} (3)                                    7/8/16 Email, Page to Dahl & Gordon. (b)(3)-1
          578 (b}    (3)                                   7/9/16 Email, Page to Clovis.          (b)(3)-1
          579 (b}    (3)                                                              (b)(3)-1
          580 (b}    (3)                                   (b)(3)-1
          581 (b}    (3)                                                   (b)(3)-1
                                                                    (b)(3)-1
          582   (b} (3)

                                                        101
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 110 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                   d. Later Campaign Work and Removal from the Campaign

       In July 2016, after returning from Russia, Page traveled to the Republican National
Convention in Cleveland. 583 While there, Page met Russian Ambassador to the United States
Sergey Kislyak; that interaction is described in Volume I, Section IV.A.6.a, infra.584 Page later
emailed Campaign officials with feedback he said he received from ambassadors he had met at the
Convention, and he wrote that Ambassador Kisl ak was ve1 woITied about candidate Clinton 's
world views.585
                                                                                                                     (b)(3)-1



        Following th e Convention, Page's trip to Moscow and his advocacy for pro-Russia foreign
policy drew the media's attention and began to generate substantial press coverage. The Campaign
responded by distancing itself from Page, describing him as an "infon nal foreign policy advisor"
who did "not speak for Mr. Trnmp or the campaign." 587 On September 23 , 2016, Yahoo! News
repo1ied that U.S. intelligence officials were investigating whether Page had opened private
communications with senior Russian officials to discuss U.S . san ctions policy under a possible
Trnmp Administration.588 A Campaign spokesman told Yahoo! News that Page had "no role" in
the Campaign an d that the Campaign was "not aware of any of his activities, past or present." 589
On September 24, 2016, Page was fo1m ally removed from the Campaign. 590

        Alth ough Page had been removed from the Campaign , after the election he sought a
position in the Tnunp Administration.591 On November 14, 2016, he subinitted an application to
the Transition Team that inflated his credentials and experiences, stating that in his capacity as a
Tnunp Campaign foreign policy advisor he had met with "top world leaders" an d "effectively

        583
              Page 3/ 10/ 17 302, at 4; Page 3/16/ 17 302, at 3.
        584
              Page 3/ 10/ 17 302, at 4; Page 3/16/ 17 302, at 3.
                                                                   7/23/ 16 Email, Page to Clovis; 7/25/ 16 Email,   (b)(3)-1

        586   (b) (3)                                          (b)(3)-1
        587
          See, e.g., Steven Mufson & Tom Hamburger, Trump Advisor's Public Comments, Ties to
Moscow Stir Unease in Both Parties, Washington Post (Aug. 5, 2016).
        588
          Michael Isikoff, US. Intel Officials Probe Ties Between Trump Adviser and Kremlin, Yahoo!
News (Sept. 23, 2016).
        589
           Michael Isikoff, US. Intel Officials Probe Ties Between Trump Adviser and Kremlin, Yahoo!
News (Sept. 23 , 2016); see also 9/25/ 16 Email, Hicks to Conway & Bannon (instrncting that inquiries about
Page should be answered with "[h]e was announced as an infonnal adviser in March. Since then he has
had no role or official contact with the campaign. We have no knowledge of activities past or present and
he now officially has been removed from all lists etc.").
        590
            Page 3/ 16/ 17 302, at 2 ; see, e.g., 9/23/ 16 Email, J. Miller to Bannon & S. Miller (discussing
plans to remove Page from the campaign).
                                                                   "Transition Online Fo1m ," 11/ 14/ 16 -           (b)(3)-1

                                                        102
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 111 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



responded to diplomatic outreach efforts from senior government officials in Asia, Europe, the
Middle East, Africa, [and] the Americas." 592 Page received no response from the Transition Team.
When Page took a personal trip to Moscow in December 2016, he met again with at least one
Russian government official. That interaction and a discussion of the December ti·ip are set fo1th
in Volume I, Section IV.B .6, infra.

                   4. Dimiti·i Simes and the Center for the National Interest

        Members of the Trnmp Campaign interacted on several occasions with the Center for the
National Interest (CNI), principally through its President and Chief Executive Officer, Dimitri
Simes. CNI is a think tank with expe1tise in and connections to the Russian government. Simes
was born in the fo1mer Soviet Union and illlllligrated to the United States in the 1970s. In April
2016, candidate Trnmp delivered his first speech on foreign policy and national security at an event
hosted by the National Interest, a publication affiliated with CNI. Then-Senator Jeff Sessions and
Russian Ambassador Kislyak both attended the event and, as a result, it gained some attention in
relation to Sessions ' s confiimation hearings to become Attorney General. Sessions had various
oth er contacts with CNI during the campaign period on foreign-policy matters, including Russia.
Jared Kushner also interacted with Simes about Russian issues during the campaign. The
investigation did not identify evidence that the Campaign passed or received any messages to or
from the Russian government through CNI or Simes.

                   a. CNI and Dimitri Simes Connect with the Trump Campaign

        CNI is a Washington-based non-profit organization that grew out of a center founded by
fo1mer President Richard Nixon. 593 CNI describes itself "as a voice for strategic realism in U.S.
foreign policy," and publishes a bi-monthly foreign policy magazine, the National Interest.594 CNI
is overseen by a board of directors and an adviso1y council that is largely honoraiy and whose
members at the relevant time included Sessions, who served as an advisor to candidate Tnnnp on
national security and foreign policy issues.595

        Dirniti·i Simes is president and CEO of CNI and the publisher and CEO of the National
Interest.596 Simes was born in the fonner Soviet Union, emigrated to the United States in the eai·ly
1970s, and joined CNl's predecessor after working at the Cain egie Endowment for International



                                                                Printout, "Transition Online Fo1m," 11/ 14/ 16
                                                                                                                 (b)(3)-1

        593
              Simes 3/8/ 18 302, at 1-2.
        594
              About the Center, CNI, available at https://cftni.org/about/.
        595
               Advisory Counsel, CNI, available at https://web.archive.org/web/20161030025331/
http://cftni.org/about/adviso1y-council/; Simes 3/8/ 18 302, at 3-4; Saunders 2/ 15/18 302, at 4; Sessions
1/ 17/ 18 302, at 16.
        596
              Simes 3/8/ 18 302, at 2.

                                                       103
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 112 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Peace.597 Simes personally has many contacts with current and former Russian government
officials,598 as does CNI collectively. As CNI stated when seeking a grant from the Carnegie
Corporation in 2015, CNI has “unparalleled access to Russian officials and politicians among
Washington think tanks,”599 in part because CNI has arranged for U.S. delegations to visit Russia
and for Russian delegations to visit the United States as part of so-called “Track II” diplomatic
efforts.600

        On March 14, 2016, CNI board member Richard Plepler organized a luncheon for CNI and
its honorary chairman, Henry Kissinger, at the Time Warner Building in New York.601 The idea
behind the event was to generate interest in CNI’s work and recruit new board members for CNI.602
Along with Simes, attendees at the event included Jared Kushner, son-in-law of candidate
Trump.603 Kushner told the Office that the event came at a time when the Trump Campaign was
having trouble securing support from experienced foreign policy professionals and that, as a result,
he decided to seek Simes’s assistance during the March 14 event.604

        Simes and Kushner spoke again on a March 24, 2016 telephone call,605 three days after
Trump had publicly named the team of foreign policy advisors that had been put together on short
notice.606 On March 31, 2016, Simes and Kushner had an in-person, one-on-one meeting in
Kushner’s New York office.607 During that meeting, Simes told Kushner that the best way to
handle foreign-policy issues for the Trump Campaign would be to organize an advisory group of
experts to meet with candidate Trump and develop a foreign policy approach that was consistent
with Trump’s voice.608 Simes believed that Kushner was receptive to that suggestion.609

       Simes also had contact with other individuals associated with the Trump Campaign
regarding the Campaign’s foreign policy positions. For example, on June 17, 2016, Simes sent
J.D. Gordon an email with a “memo to Senator Sessions that we discussed at our recent meeting”

       597
             Simes 3/8/18 302, at 1-2; Simes 3/27/18 302, at 19.
       598
             Simes 3/27/18 302, at 10-15.
       599
             C00011656 (Rethinking U.S.-Russia Relations, CNI (Apr. 18, 2015)).
       600
             Simes 3/8/18 302, at 5; Saunders 2/15/18 302, at 29-30; Zakheim 1/25/18 302, at 3.
       601
            Simes 3/8/18 302, at 6; C00006784 (3/11/16 Email, Gilbride to Saunders (3:43:12 p.m.); cf.
Zakheim 1/25/18 302, at 1 (Kissinger was CNI’s “Honorary Chairman of the Board”); Boyd 1/24/18 302,
at 2; P. Sanders 2/15/18 302, at 5.
       602
             Simes 3/8/18 302, at 5-6; Simes 3/27/18 302, at 2.
       603
             Simes 3/8/18 302, at 6; Kushner 4/11/18 302 at 2.
       604
             Kushner 4/11/18 302, at 2.
       605
             Simes 3/8/18 302, at 6-7.
       606
             (b) (3)                               see Volume I, Section IV.A.2, supra.                  (b)(3)-1
       607
             Simes 3/8/18 302, at 7-9.
       608
             Simes 3/8/18 302, at 7-8.
       609
             Simes 3/8/18 302, at 8; see also Boyd 1/24/18 302, at 2.

                                                    104
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 113 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and asked Gordon to both read it and share it with Sessions. The memorandum proposed building
a “small and carefully selected group of experts” to assist Sessions with the Campaign, operating
under the assumption “that Hillary Clinton is very vulnerable on national security and foreign
policy issues.” The memorandum outlined key issues for the Campaign, including a “new
beginning with Russia.”610

                   b. National Interest Hosts a Foreign Policy Speech at the Mayflower Hotel

        During both their March 24 phone call and their March 31 in-person meeting, Simes and
Kushner discussed the possibility of CNI hosting a foreign policy speech by candidate Trump.611
Following those conversations, Simes agreed that he and others associated with CNI would
provide behind-the-scenes input on the substance of the foreign-policy speech and that CNI
officials would coordinate the logistics of the speech with Sessions and his staff, including
Sessions’s chief of staff, Rick Dearborn.612

        In mid-April 2016, Kushner put Simes in contact with senior policy advisor Stephen Miller
and forwarded to Simes an outline of the foreign-policy speech that Miller had prepared.613 Simes
sent back to the Campaign bullet points with ideas for the speech that he had drafted with CNI
Executive Director Paul Saunders and board member Richard Burt.614 Simes received subsequent
draft outlines from Miller, and he and Saunders spoke to Miller by phone about substantive
changes to the speech.615 It is not clear, however, whether CNI officials received an actual draft
of the speech for comment; while Saunders recalled having received an actual draft, Simes did not,
and the emails that CNI produced to this Office do not contain such a draft.616

        After board members expressed concern to Simes that CNI’s hosting the speech could be
perceived as an endorsement of a particular candidate, CNI decided to have its publication, the
National Interest, serve as the host and to have the event at the National Press Club.617 Kushner
later requested that the event be moved to the Mayflower Hotel, which was another venue that
Simes had mentioned during initial discussions with the Campaign, in order to address concerns
about security and capacity.618


        610
              C00008187 (6/17/16 Email, Simes to Gordon (3:35:45 p.m.)).
        611
              Simes 3/8/18 302, at 7.
        612
              Simes 3/8/18 302, at 8-11; C00008923 (4/6/16 Email, Simes to Burt (2:22:28 p.m.)); Burt 2/9/18
302, at 7.
        613
           C00008551 (4/17/16 Email, Kushner to Simes (2:44:25 p.m.)); C00006759 (4/14/16 Email
Kushner to Simes & S. Miller (12:30 p.m.)).
        614
              Burt 2/9/18 302, at 7; Saunders 2/15/18 302, at 7-8.
        615
              Simes 3/8/18 302, at 13; Saunders 2/15/18 302, at 7-8.
        616
              Simes 3/8/18 302, at 13; Saunders 2/15/18 302, at 7-8.
        617
            Saunders 2/15/18 302, at 8; Simes 3/8/18 302, at 12; C00003834-43 (4/22/16 Email, Simes to
Boyd et al. (8:47 a.m.)).
        618
              Simes 3/8/18 302, at 12, 18; Saunders 2/15/18 302, at 11.

                                                      105
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 114 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       On April 25, 2016, Saunders booked event rooms at the Mayflower to host both the speech
and a VIP reception that was to be held beforehand.619 Saunders understood that the reception—
at which invitees would have the chance to meet candidate Trump—would be a small event.620
Saunders decided who would attend by looking at the list of CNI’s invitees to the speech itself and
then choosing a subset for the reception.621 CNI’s invitees to the reception included Sessions and
Kislyak.622 The week before the speech Simes had informed Kislyak that he would be invited to
the speech, and that he would have the opportunity to meet Trump.623

        When the pre-speech reception began on April 27, a receiving line was quickly organized
so that attendees could meet Trump.624 Sessions first stood next to Trump to introduce him to the
members of Congress who were in attendance.625 After those members had been introduced,
Simes stood next to Trump and introduced him to the CNI invitees in attendance, including
Kislyak.626 Simes perceived the introduction to be positive and friendly, but thought it clear that
Kislyak and Trump had just met for the first time.627 Kislyak also met Kushner during the pre-
speech reception. The two shook hands and chatted for a minute or two, during which Kushner
recalled Kislyak saying, “we like what your candidate is saying . . . it’s refreshing.”628

         Several public reports state that, in addition to speaking to Kushner at the pre-speech
reception, Kislyak also met or conversed with Sessions at that time.629 Sessions stated to
investigators, however, that he did not remember any such conversation.630 Nor did anyone else
affiliated with CNI or the National Interest specifically recall a conversation or meeting between
Sessions and Kislyak at the pre-speech reception.631 It appears that, if a conversation occurred at
the pre-speech reception, it was a brief one conducted in public view, similar to the exchange
between Kushner and Kislyak.

        619
              Saunders 2/15/18 302, at 11-12; C00006651-57 (Mayflower Group Sales Agreement).
        620
              Saunders 2/15/18 302, at 12-13.
        621
              Saunders 2/15/18 302, at 12.
        622
              C00002575 (Attendee List); C00008536 (4/25/16 Email, Simes to Kushner (4:53:45 p.m.)).
        623
              Simes 3/8/18 302, at 19-20.
        624
              Simes 3/8/18 302, at 21.
        625
              Simes 3/8/18 302, at 21.
        626
              Simes 3/8/18 302, at 21.
        627
              Simes 3/8/18 302, at 21.
        628
              Kushner 4/11/18 302, at 4.
        629
           See, e.g., Ken Dilanian, Did Trump, Kushner, Sessions Have an Undisclosed Meeting With
Russian?, NBC News (June 1, 2016); Julia Ioffe, Why Did Jeff Sessions Really Meet With Sergey Kislyak,
The Atlantic (June 13, 2017).
        630
              Sessions 1/17/18 302, at 22.
        631
           Simes 3/8/18 302, at 21; Saunders 2/15/18 302, at 14, 21; Boyd 1/24/18 302, at 3-4; Heilbrunn
2/1/18 302, at 6; Statement Regarding President Trump’s April 27, 2016 Foreign Policy Speech at the
Center for the National Interest, CNI (Mar. 8, 2017).

                                                   106
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 115 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The Office found no evidence that Kislyak conversed with either Trump or Sessions after
the speech, or would have had the opportunity to do so. Simes, for example, did not recall seeing
Kislyak at the post-speech luncheon,632 and the only witness who accounted for Sessions’s
whereabouts stated that Sessions may have spoken to the press after the event but then departed
for Capitol Hill.633 Saunders recalled, based in part on a food-related request he received from a
Campaign staff member, that Trump left the hotel a few minutes after the speech to go to the
airport.634

                   c. Jeff Sessions’s Post-Speech Interactions with CNI

        In the wake of Sessions’s confirmation hearings as Attorney General, questions arose about
whether Sessions’s campaign-period interactions with CNI apart from the Mayflower speech
included any additional meetings with Ambassador Kislyak or involved Russian-related matters.
With respect to Kislyak contacts, on May 23, 2016, Sessions attended CNI’s Distinguished Service
Award dinner at the Four Seasons Hotel in Washington, D.C.635 Sessions attended a pre-dinner
reception and was seated at one of two head tables for the event.636 A seating chart prepared by
Saunders indicates that Sessions was scheduled to be seated next to Kislyak, who appears to have
responded to the invitation by indicating he would attend the event.637 Sessions, however, did not
remember seeing, speaking with, or sitting next to Kislyak at the dinner.638 Although CNI board
member Charles Boyd said he may have seen Kislyak at the dinner,639 Simes, Saunders, and Jacob
Heilbrunn—editor of the National Interest—all had no recollection of seeing Kislyak at the May
23 event.640 Kislyak also does not appear in any of the photos from the event that the Office
obtained.

         In the summer of 2016, CNI organized at least two dinners in Washington, D.C. for
Sessions to meet with experienced foreign policy professionals.641 The dinners included CNI-
affiliated individuals, such as Richard Burt and Zalmay Khalilzad, a former U.S. ambassador to
Afghanistan and Iraq and the person who had introduced Trump before the April 27, 2016 foreign-


        632
              Simes 3/8/18 302, at 22; Heilbrunn 2/1/18 302, at 7.
        633
              Luff 1/30/18 302, at 4.
        634
              Saunders 2/15/18 302, at 15.
        635
              Sessions 1/17/18 302, at 22; Saunders 2/15/18 302, at 17.
        636
           Saunders 2/15/18 302, at 17; C00004779-80 (5/23/16 Email, Cantelmo to Saunders & Hagberg
(9:30:12 a.m.); C00004362 (5/23/16 Email, Bauman to Cantelmo et al. (2:02:32 a.m.).
        637
              C00004362 (5/23/16 Email Bauman to Cantelmo et al. (2:02:32 a.m.).
        638
              Sessions 1/17/18 302, at 22.
        639
              Boyd 1/24/18 302, at 4.
        640
              Simes 3/8/18 302, at 23; Saunders 2/15/18 302, at 18; Heilbrunn 2/1/18 302, at 7.
        641
              Simes 3/8/18 302, at 31; Saunders 2/15/18 302, at 19; Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18
302, at 5.

                                                      107
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 116 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



policy speech.642 Khalilzad also met with Sessions one-on-one separately from the dinners.643 At
the dinners and in the meetings, the participants addressed U.S. relations with Russia, including
how U.S. relations with NATO and European countries affected U.S. policy toward Russia.644 But
the discussions were not exclusively focused on Russia.645 Khalilzad, for example, recalled
discussing “nation-building” and violent extremism with Sessions.646 In addition, Sessions asked
Saunders (of CNI) to draft two memoranda not specific to Russia: one on Hillary Clinton’s foreign
policy shortcomings and another on Egypt.647

                   d. Jared Kushner’s Continuing Contacts with Simes

        Between the April 2016 speech at the Mayflower Hotel and the presidential election, Jared
Kushner had periodic contacts with Simes.648 Those contacts consisted of both in-person meetings
and phone conversations, which concerned how to address issues relating to Russia in the
Campaign and how to move forward with the advisory group of foreign policy experts that Simes
had proposed.649 Simes recalled that he, not Kushner, initiated all conversations about Russia, and
that Kushner never asked him to set up back-channel conversations with Russians.650 According
to Simes, after the Mayflower speech in late April, Simes raised the issue of Russian contacts with
Kushner, advised that it was bad optics for the Campaign to develop hidden Russian contacts, and
told Kushner both that the Campaign should not highlight Russia as an issue and should handle
any contacts with Russians with care.651 Kushner generally provided a similar account of his
interactions with Simes.652

       Among the Kushner-Simes meetings was one held on August 17, 2016, at Simes’s request,
in Kushner’s New York office. The meeting was to address foreign policy advice that CNI was
providing and how to respond to the Clinton Campaign’s Russia-related attacks on candidate

        642
              Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18 302, at 1-2, 5.
        643
              Khalilzad 1/9/18 302, at 5-6.
        644
              Simes 3/8/18 302, at 31; Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18 302, at 5.
        645
              Saunders 2/15/18 302, at 20.
        646
              Khalilzad 1/9/18 302, at 6.
        647
              Saunders 2/15/18 302, at 19-20.
        648
              Simes 3/8/18 302, at 27.
        649
              Simes 3/8/18 302, at 27.
        650
              Simes 3/8/18 302, at 27.
        651
            Simes 3/8/18 302, at 27. During this period of time, the Campaign received a request for a high-
level Campaign official to meet with an officer at a Russian state-owned bank “to discuss an offer [that
officer] claims to be carrying from President Putin to meet with” candidate Trump. NOSC00005653
(5/17/16 Email, Dearborn to Kushner (8:12 a.m.)). Copying Manafort and Gates, Kushner responded, “Pass
on this. A lot of people come claiming to carry messages. Very few are able to verify. For now I think we
decline such meetings. Most likely these people go back home and claim they have special access to gain
importance for themselves. Be careful.” NOSC00005653 (5/17/16 Email, Kushner to Dearborn).
        652
              Kushner 4/11/18 302, at 11-13.

                                                      108
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 117 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Trnmp. 653 In advance of the meeting, Simes sent Kushner a "Russia Policy Memo" laying out
"what Mr. Trnmp may want to say about Russia. " 654 In a cover email ti·ansrnitting that memo and
a phone call to set up the meeting, Simes mentioned "a well-documented sto1y of highly
questionable connections between Bill Clinton" and the Russian government, "parts of [which]"
(according to Simes) had even been "discussed with the CIA and the FBI in the late 1990s and
shared with the [Independent Counsel] at the end of the Clinton presidency." 655 Kushner
fo1warded the email to senior Tnnnp Campaign officials Stephen Miller, Paul Manafo1t, and Rick
Gates, with the note "suggestion only. " 656 Manafort subsequently forwarded the email to his
assistant and scheduled a meeting with Simes. 657 (Manafort was on the verge of leaving the
Campaign by the time of the scheduled meeting with Simes, and Simes ended up meeting only
with Kushner).

        During the August 17 meeting, Simes provided Kushner the Clinton-related info1mation
that he had rornised. 658 Simes told Kushner that                                            (b)(6)/
                                                                                                           (b)(7)(C)-4
                               Simes claimed that he had received this information from fo1mer
CIA an Reagan          te House official Fritz Eimaith, who claimed to have learned it from U.S.
intelligence sources, not from Russians. 660

       Simes perceived that Kushner did not find the information to be of interest or use to the
Campaign because it was, in Simes's words, "old news." 661 When interviewed by the Office,
Kushner stated that he believed that there was little chance of something new being revealed about
the Clintons given their long cai·eer as public figures , and that he never received from Simes
info1mation that could be "operationalized" for the Trnmp Campaign.662 Despite Kushner's

        653
           Simes 3/8/18 302, at 29-30; Simes 3/27/18 302, at 6; Kushner 4/11/18 302, at 12; C00007269
(8/10/ 16 Meeting Invitation, Vargas to Simes et al.); DJTFP00023484 (8/11/16 Email, Hagan to Manafo1t
(5:57:15 p.m.)).
        654
            C00007981-84 (8/9/16 Email, Simes to Kushner (6:09:21 p.m.)). The memorandum
recommended "downplaying Russia as a U.S. foreign policy p1iority at this time" and suggested that "some
tend to exaggerate Putin' s flaws." The memorandum also recommended approaching general Russian­
related questions in the framework of "how to work with Russia to advance impo1tant U.S. national
interests" and that a Tmmp Administration "not go abroad in search of monsters to destroy." The
memorandum did not discuss sanctions but did address how to handle Ukraine-related questions, including
questions about Russia's invasion and annexation of Crimea.
       655
              C00007981 (8/9/16 Email, Simes to Kushner (6:09:21 p.m.)).
       656
              DJTFP00023459 (8/10/16 Email, Kushner to S. Miller et al. (11 :30:13 a.m.)).
        657
              DJTFP00023484 (8/11/16 Email, Hagan to Manafo1t (5:57:15 p.m.)).
        658
              Simes 3/8/18 302, at 29-30; Simes 3/27/18 302, at 6; Kushner 4/11/18 302, at 12.
       659
              Simes 3/8/18 302, at 30; Simes 3/27/ 18 302, at 6.
       660
              Simes 3/8/18 302, at 30.
        661
              Simes 3/8/18 302, at 30; Simes 3/27/ 18 302, at 6.
        662
              Kushner 4/11/18 302, at 12.

                                                      109
        Case  1:19-cv-00810-RBW U.S.    Department
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 118 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



reaction, Simes believed that he provided the same information at a small group meeting of foreign
policy experts that CNI organized for Sessions.663

                     5. June 9, 2016 Meeting at Trump Tower

        On June 9, 2016, senior representatives of the Trump Campaign met in Trump Tower with
a Russian attorney expecting to receive derogatory information about Hillary Clinton from the
Russian government. The meeting was proposed to Donald Trump Jr. in an email from Robert
Goldstone, at the request of his then-client Emin Agalarov, the son of Russian real-estate developer
Aras Agalarov. Goldstone relayed to Trump Jr. that the “Crown prosecutor of Russia . . . offered
to provide the Trump Campaign with some official documents and information that would
incriminate Hillary and her dealings with Russia” as “part of Russia and its government’s support
for Mr. Trump.” Trump Jr. immediately responded that “if it’s what you say I love it,” and arranged
the meeting through a series of emails and telephone calls.

        Trump Jr. invited campaign chairman Paul Manafort and senior advisor Jared Kushner to
attend the meeting, and both attended. Members of the Campaign discussed the meeting before it
occurred, and Michael Cohen recalled that Trump Jr. may have told candidate Trump about an
upcoming meeting to receive adverse information about Clinton, without linking the meeting to
Russia. According to written answers submitted by President Trump, he has no recollection of
learning of the meeting at the time, and the Office found no documentary evidence showing that he
was made aware of the meeting—or its Russian connection—before it occurred.

        The Russian attorney who spoke at the meeting, Natalia Veselnitskaya, had previously
worked for the Russian government and maintained a relationship with that government throughout
this period of time. She claimed that funds derived from illegal activities in Russia were provided
to Hillary Clinton and other Democrats. Trump Jr. requested evidence to support those claims, but
Veselnitskaya did not provide such information. She and her associates then turned to a critique of
the origins of the Magnitsky Act, a 2012 statute that imposed financial and travel sanctions on
Russian officials and that resulted in a retaliatory ban on adoptions of Russian children. Trump Jr.
suggested that the issue could be revisited when and if candidate Trump was elected. After the
election, Veselnitskaya made additional efforts to follow up on the meeting, but the Trump
Transition Team did not engage.

                     a. Setting Up the June 9 Meeting

                          i. Outreach to Donald Trump Jr.

       Aras Agalarov is a Russian real-estate developer with ties to Putin and other members of
the Russian government, including Russia’s Prosecutor General, Yuri Chaika.664 Aras Agalarov
is the president of the Crocus Group, a Russian enterprise that holds substantial Russian
government construction contracts and that—as discussed above, Volume I, Section IV.A.1, supra

          663
                Simes 3/8/18 302, at 30.
          664
                (b) (3)                                                        Goldstone 2/8/18 302,   (b)(3)-1
at 4.

                                                    110
        Case  1:19-cv-00810-RBW U.S.    Depar tment
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 119 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



- worked with Tmmp in connection with the 2013 Miss Universe pageant in Moscow and a
potential Trnmp Moscow real-estate project. 665 The relationship continued over time, as the paiiies
pursued the Trnmp Moscow project in 2013-2014 an d exchanged gifts an d letters in 2016. 666 For
example, in April 2016, Trnmp responded to a letter from Aras Agalarov with a handwritten
note.667 Aras Agalarov expressed interest in Trnmp 's campaign, passed on "congratulations" for
winning in th e prima1y an d- according to one email drafted by Goldstone-an "offer" of his
"suppo1i an d that of many of his important Russian friends an d colleagues[,] especially with
reference to U.S./Russian relations."668

       On June 3, 2016, Emin Agalarov called Goldstone, Emin's then-publicist. 669 Goldstone is
a music and events promoter who represented Emin Agalai·ov from approximately late 2012 until
late 2016.670 While representing Emin Agalai·ov, Goldstone facilitated th e ongoing contact
between the Tnunps an d the Agalarovs-includin an invitation that Tnun sent to Putin to attend
the 2013 Miss Universe Pa eant in Moscow. 671
                                                                                                                 (b)(3)-1




                                                                                                     Kaveladze
                                                                                                                 (b)(3)-1

                                                                  Goldstone 2/8/ 18 302, at 10;      !XWM        (b)(3)-1
                                       Kave a e 11 16 17 302, at 5-6; 4/25/ 16 Email, Graff to Gol \ one.
          667
                RG000033-34 (4/25/ 16 Email, Graff to Goldstone (attachment)).

                                                                                                                 (b)(3)-1

          669
                Call Records of Robe1t Goldstone (b) (3)                                                          (b)(3)-1
                         Goldstone 2/8/ 18 302, at 6.
          670
                Goldstone 2/8/ 18 302, at 1-2; (b) (3)                               Beniaminov 1/6/ 18 302,     (b)(3)-1
at 3.
           Goldstone 2/8/18 302, at 1-5; ~~
          671
                                                                                  DJTJR00008 (b)(3)-1
(2/29/ 19 Email, Goldstone to Tmmp Jr.); Bemammov 1 6 18 302, at 3; S ugait 9 25 17 302, at 2;
TRUMPORG_ l8_001325 (6/21/ 13 Email, Goldstone to Graff); TRUMPORG_ l8_001013 (6/24/ 13 Email,
Goldstone to      Graff); TRUMPORG 18 001014           (6/24/13 Email,  Graff to      Shugart);
TRUMPORG_ l8_ 001018 (6/26/ 13 Email, Graff to Goldstone); TRUMPORG_ l8_001022 (6/27/ 13 Email,
Graff to L. Kelly); TRUMPORG_ l 8_001333 (9/ 12/13 Email, Goldstone to Graff, Shuga1t);
MUO00004289 (7/27/ 13 Email, Goldstone to Graff, Shugart).
                (b) (3)                                         see Goldstone 2/8/ 18 302, at 6-7.    (b)(3)-1
          673   (b) (3)                                                 (b)(3)-1
                                                                   (b)(3)-1
          674   (b) (3)

                                                         111
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 120 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (3)                                                                                   675                  (b)(3)-1

        The (b) (3)                                 mentioned by Emin Agalarov was Natalia (b)(3)-1
               676
Veselnitskaya. From approximately 1998 until 2001, Veselnitskaya worked as a prosecutor for
the Central Administrative District of the Russian Prosecutor’s Office,677 and she continued to
perform government-related work and maintain ties to the Russian government following her
departure.678 She lobbied and testified about the Magnitsky Act, which imposed financial
sanctions and travel restrictions on Russian officials and which was named for a Russian tax
specialist who exposed a fraud and later died in a Russian prison.679 Putin called the statute “a
purely political, unfriendly act,” and Russia responded by barring a list of current and former U.S.
officials from entering Russia and by halting the adoption of Russian children by U.S. citizens.680
Veselnitskaya performed legal work for Denis Katsyv,681 the son of Russian businessman Peter
Katsyv, and for his company Prevezon Holdings Ltd., which was a defendant in a civil-forfeiture
action alleging the laundering of proceeds from the fraud exposed by Magnitsky.682 She also
          675
                (b) (3)                                                                                        (b)(3)-1
          676
           In December 2018, a grand jury in the Southern District of New York returned an indictment
charging Veselnitskaya with obstructing the Prevezon litigation discussed in the text above. See Indictment,
United States v. Natalia Vladimirovna Veselnitskaya, No. 18-cr-904 (S.D.N.Y.). The indictment alleges,
among other things, that Veselnitskaya lied to the district court about her relationship to the Russian
Prosecutor General’s Office and her involvement in responding to a U.S. document request sent to the
Russian government.
          677
                Veselnitskaya 11/20/17 Statement to the Senate Committee on the Judiciary, at 2; (b) (3)       (b)(3)-1

          678
           Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017)
at 33; Keir Simmons & Rachel Elbaum, Russian Lawyer Veselnitskaya Says She Didn’t Give Trump Jr.
Info on Clinton, NBC News (July 11, 2017); Maria Tsvetkova & Jack Stubbs, Moscow Lawyer Who Met
Trump Jr. Had Russian Spy Agency As Client, Reuters (July 21, 2017); Andrew E. Kramer & Sharon
LaFraniere, Lawyer Who Was Said to Have Dirt on Clinton Had Closer Ties to Kremlin than She Let On,
New York Times (Apr. 27, 2018).
          679
           See Pub. L. No. 112-208 §§ 402, 404(a)(1), 126 Stat. 1502, 1502-1506. Sergei Magnitsky was
a Russian tax specialist who worked for William Browder, a former investment fund manager in Russia.
Browder hired Magnitsky to investigate tax fraud by Russian officials, and Magnitsky was charged with
helping Browder embezzle money. After Magnitsky died in a Russian prison, Browder lobbied Congress
to pass the Magnitsky Act. See, e.g., Andrew E. Kramer, Turning Tables in Magnitsky Case, Russia
Accuses Nemesis of Murder, New York Times (Oct. 22, 2017); Testimony of Natalia Veselnitskaya Before
the Senate Committee on Judiciary (Nov. 20, 2017), Exhibits at 1-4; Rosie Gray, Bill Browder’s Testimony
to the Senate Judiciary Committee, The Atlantic (July 25, 2017).
          680
         Ellen Barry, Russia Bars 18 Americans After Sanctions by US, New York Times (Apr. 13, 2013);
Tom Porter, Supporters of the Magnitsky Act Claim They’ve Been Targets of Russian Assassination and
Kidnapping Bids, Newsweek (July 16, 2017).
          681
                Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017),
at 21.
          682
          See Veselnitskaya Decl., United States v. Prevezon Holdings, Ltd., No. 13-cv-6326 (S.D.N.Y.);
see Prevezon Holdings, Second Amended Complaint; Prevezon Holdings, Mem. and Order; Prevezon
Holdings, Deposition of Oleg Lurie.

                                                      112
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 121 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



appears to have been involved in an April 2016 approach to a U.S. congressional delegation in
Moscow offering “confidential information” from “the Prosecutor General of Russia” about
“interactions between certain political forces in our two countries.”683

        Shortly after his June 3 call with Emin Agalarov, Goldstone emailed Trump Jr.684 The
email stated:




Within minutes of this email, Trump Jr. responded, emailing back: “Thanks Rob I appreciate that.
I am on the road at the moment but perhaps I just speak to Emin first. Seems we have some time
and if it’s what you say I love it especially later in the summer. Could we do a call first thing next
week when I am back?”685 Goldstone conveyed Trump Jr.’s interest to Emin Agalarov, emailing
that Trump Jr. “wants to speak personally on the issue.”686

       On June 6, 2016, Emin Agalarov asked Goldstone if there was “[a]ny news,” and Goldstone
explained that Trump Jr. was likely still traveling for the “final elections . . . where [T]rump will
be ‘crowned’ the official nominee.”687 On the same day, Goldstone again emailed Trump Jr. and
asked when Trump Jr. was “free to talk with Emin about this Hillary info.”688 Trump Jr. asked if




       683
           See Gribbin 8/31/17 302, at 1-2 & 1A (undated one-page document given to congressional
delegation). The Russian Prosecutor General is an official with broad national responsibilities in the
Russian legal system. See Federal Law on the Prosecutor’s Office of the Russian Federation (1992,
amended 2004).
       684
          RG000061 (6/3/16 Email, Goldstone to Trump Jr.); DJTJR00446 (6/3/16 Email, Goldstone to
Donald Trump Jr.); @DonaldJTrumpJr 07/11/17 (11:00) Tweet.
       685
         DJTJR00446 (6/3/16 Email, Trump Jr. to Goldstone); @DonaldJTrumpJr 07/11/17 (11:00)
Tweet; RG000061 (6/3/16 Email, Trump Jr. to Goldstone).
       686
             (b) (3)                              RG000062 (6/3/16 Email, Goldstone & Trump Jr.).    (b)(3)-1
       687
          RG000063 (6/6/16 Email, A. Agalarov to Goldstone); RG000064 (6/6/16 Email, Goldstone to
A. Agalarov).
       688
              RG000065 (6/6/16 Email, Goldstone to Trump Jr.); DJTJR00446 (6/6/16 Email, Goldstone to
Trump Jr.).

                                                  113
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 122 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



they could "speak now," and Goldstone ananged a call between Trnmp Jr. and Emin Agalarov. 689
On June 6 and June 7, Trnmp Jr. and Emin Agalarov had multiple brief calls. 690

        Also on June 6, 2016, Aras Agalarov called Ike Kaveladze and asked him to attend a
meeting in New York with the Trnmp Organization. 691 Kaveladze is a Georgia-born, naturalized
U.S. citizen who worked in the United States for the Crocus Group and repo1ied to Aras
Agalarov.692 Kaveladze told the Office that, in a second phone call on June 6, 2016, Aras Agalarov
asked Kaveladze if he knew anything about the Magnitsky Act, and Aras sent him a sho1i synopsis
for the meeting and Veselnitskaya's business card. According to Kaveladze, Aras Agalarov said
the pmpose of the meeting was to discuss the Magnitsky Act, and he asked Kaveladze to
translate.693

                       ii. Awareness ofthe Meeting Within the Campaign

       On June 7, Goldstone emailed Trnmp Jr. and said that "Emin asked that I schedule a
meeting with you and [t]he Russian government attorney who is flying over from Moscow." 694
Tnnnp Jr. replied that Manafo1i (identified as the "campaign boss"), Jared Kushner, and Tnnnp
Jr. would likely attend. 695 G o ~ d to learn that Tnnnp Jr., Manafo1i, and Kushner
would attend. 696 Kaveladze -                       "puzzled" by the list of attendees and that he (b)(3)-1
checked with one of Emin Agalarov's assistants, Roman Beniaminov, who said that the pmpose
of the meeting was for Veselnitskaya to convey "negative info1mation on Hillaiy Clinton." 697
Beniaininov, however, stated that he did not recall having known or said that. 698

        Early on June 8, 2016 Kushner emailed his assistant, asking her to discuss a 3:00 p.m.



        689
        DJTJR00445 6/6/ 16 Email, Goldstone and Tnnnp Jr.); RG000065-67 (6/6/ 16 Email, Goldstone
                                                                                                          (b)(3)-1
and Tmmp Jr.);
                                                             (b} (3)                      Call Records    (b)(3)-1
        691
              Kaveladze 11/16/ 17 302, at 6; (b} (3)                                                      (b)(3)-1
        692
            Kaveladze 11/16/ 17 302, at 1-2;                                         Beniaminov 1/6/ 18
302, at 2-3;                                                                                              (b)(3)-1
        693
              Kaveladze 11/ 16/ 17 302, at 6.
        694
         DJTJR00467 (6/7/16 Email, Goldstone to Tmm
Tweet; RG000068 (6/7/16 Email, Goldstone to Tmmp         Jr.);w:11;                                       (b)(3)-1
        695
          DJTJR00469 (6/7/16 Email, Tmmp Jr. to Goldstone); @DonaldJTmmpJr 07/ 11/ 17 (11:00)
Tweet; RG000071 6/7/16 Email, Tmm Jr. to Goldstone); OSC-KAV_ 00048 (6/7/16 Email, Goldstone to
Kaveladze);                                                                                               (b)(3)-1
        696
              Goldstone 2/8/ 18 302, at 7; (b} (3)                                                        (b)(3)-1
        697
                                                               see Kaveladze 11/ 16/ 17 302 at 7; OSC-    (b)(3)-1

        698
              Beniaminov 1/6/ 18 302, at 3.

                                                       114
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 123 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



meeting the following day with Trump Jr.699 Later that day, Trump Jr. forwarded the entirety of
his email correspondence regarding the meeting with Goldstone to Manafort and Kushner, under
the subject line “FW: Russia - Clinton – private and confidential,” adding a note that the “[m]eeting
got moved to 4 tomorrow at my offices.”700 Kushner then sent his assistant a second email,
informing her that the “[m]eeting with don jr is 4pm now.”701 Manafort responded, “See you
then. P.”702

        Rick Gates, who was the deputy campaign chairman, stated during interviews with the
Office that in the days before June 9, 2016 Trump Jr. announced at a regular morning meeting of
senior campaign staff and Trump family members that he had a lead on negative information about
the Clinton Foundation.703 Gates believed that Trump Jr. said the information was coming from a
group in Kyrgyzstan and that he was introduced to the group by a friend.704 Gates recalled that
the meeting was attended by Trump Jr., Eric Trump, Paul Manafort, Hope Hicks, and, joining late,
Ivanka Trump and Jared Kushner. According to Gates, Manafort warned the group that the
meeting likely would not yield vital information and they should be careful.705 Hicks denied any
knowledge of the June 9 meeting before 2017,706 and Kushner did not recall if the planned June 9
meeting came up at all earlier that week.707

        Michael Cohen recalled being in Donald J. Trump’s office on June 6 or 7 when Trump Jr.
told his father that a meeting to obtain adverse information about Clinton was going forward.708
Cohen did not recall Trump Jr. stating that the meeting was connected to Russia.709 From the tenor
of the conversation, Cohen believed that Trump Jr. had previously discussed the meeting with his
father, although Cohen was not involved in any such conversation.710 In an interview with the
Senate Judiciary Committee, however, Trump Jr. stated that he did not inform his father about the

        699
              NOSC0000007-08 (6/8/18 Email, Kushner to Vargas).
        700
          NOSC00000039-42 (6/8/16 Email, Trump Jr. to Kushner & Manafort); DJTJR00485 (6/8/16
Email, Trump Jr. to Kushner & Manafort).
        701
              NOSC0000004 (6/8/16 Email, Kushner to Vargas).
        702
              6/8/16 Email, Manafort to Trump Jr.
        703
            Gates 1/30/18 302, at 7; Gates 3/1/18 302, at 3-4. Although the March 1 302 refers to “June
19,” that is likely a typographical error; external emails indicate that a meeting with those participants
occurred on June 6. See NOSC00023603 (6/6/16 Email, Gates to Trump Jr. et al.).
        704
            Gates 1/30/18 302, at 7. Aras Agalarov is originally from Azerbaijan, and public reporting
indicates that his company, the Crocus Group, has done substantial work in Kyrgyzstan. See Neil
MacFarquhar, A Russian Developer Helps Out the Kremlin on Occasion. Was He a Conduit to Trump?,
New York Times (July 16, 2017).
        705
              Gates 3/1/18 302, at 3-4.
        706
              Hicks 12/7/17 302, at 6.
        707
              Kushner 4/11/18 302, at 8.
        708
              Cohen 8/7/18 302, at 4-6.
        709
              Cohen 8/7/18 302, at 4-5.
        710
              Cohen 9/12/18 302, at 15-16.

                                                    115
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 124 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



emails or the upcoming meeting.711 Similarly, neither Manafort nor Kushner recalled anyone
informing candidate Trump of the meeting, including Trump Jr.712 President Trump has stated to
this Office, in written answers to questions, that he has “no recollection of learning at the time”
that his son, Manafort, or “Kushner was considering participating in a meeting in June 2016
concerning potentially negative information about Hillary Clinton.”713

                   b. The Events of June 9, 2016

                        i. Arrangements for the Meeting

        Veselnitskaya was in New York on June 9, 2016, for appellate proceedings in the Prevezon
civil forfeiture litigation.714 That day, Veselnitskaya called Rinat Akhmetshin, a Soviet-born U.S.
lobbyist, (b) (3)                        and when she learned that he was in New York, invited him (b)(3)-1
to lunch.715 Akhmetshin told the Office that he had worked on issues relating to the Magnitsky
Act and had worked on the Prevezon litigation.716 Kaveladze and Anatoli Samochornov, a

        711
              Interview of: Donald J. Trump, Jr., Senate Judiciary Committee, 115th Cong. 28-29, 84, 94-95
(Sept. 7, 2017). The Senate Judiciary Committee interview was not under oath, but Trump Jr. was advised
that it is a violation of 18 U.S.C. § 1001 to make materially false statements in a congressional investigation.
Id. at 10-11.
        712
              Manafort 9/11/18 302, at 3-4; Kushner 4/11/18 302, at 10.
        713
            Written Responses of Donald J. Trump (Nov. 20, 2018), at 8 (Response to Question I, Parts (a)-
(c)). We considered whether one sequence of events suggested that candidate Trump had contemporaneous
knowledge of the June 9 meeting. On June 7, 2016 Trump announced his intention to give “a major speech”
“probably Monday of next week”—which would have been June 13—about “all of the things that have
taken place with the Clintons.” See, e.g., Phillip Bump, What we know about the Trump Tower meeting,
Washington Post (Aug. 7, 2018). Following the June 9 meeting, Trump changed the subject of his planned
speech to national security. But the Office did not find evidence that the original idea for the speech was
connected to the anticipated June 9 meeting or that the change of topic was attributable to the failure of that
meeting to produce concrete evidence about Clinton. Other events, such as the Pulse nightclub shooting
on June 12, could well have caused the change. The President’s written answers to our questions state that
the speech’s focus was altered “[i]n light of” the Pulse nightclub shooting. See Written Responses, supra.
As for the original topic of the June 13 speech, Trump has said that “he expected to give a speech referencing
the publicly available, negative information about the Clintons,” and that the draft of the speech prepared
by Campaign staff “was based on publicly available material, including, in particular, information from the
book Clinton Cash by Peter Schweizer.” Written Responses, supra. In a later June 22 speech, Trump did
speak extensively about allegations that Clinton was corrupt, drawing from the Clinton Cash book. See
Full Transcript: Donald Trump NYC Speech on Stakes of the Election, politico.com (June 22, 2016).
        714
            Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017)
at 41, 42; Alison Frankel, How Did Russian Lawyer Veselnitskaya Get into U.S. for Trump Tower Meeting?
Reuters, (Nov. 6, 2017); Michael Kranish et al., Russian Lawyer who Met with Trump Jr. Has Long History
Fighting Sanctions, Washington Post (July 11, 2017); see OSC-KAV00113 (6/8/16 Email, Goldstone to
Kaveladze); RG000073 (6/8/16 Email, Goldstone to Trump Jr.); Lieberman 12/13/17 302, at 5; see also
Prevezon Holdings Order (Oct. 17, 2016).
        715
              (b) (3)                                               (b)(3)-1
        716
              Akhmetshin 11/14/17 302, at 4-6; (b) (3)                                              (b)(3)-1

                                                     116
          Case  1:19-cv-00810-RBW U.S.    Depar tment
                                      Document   122-1of Justice
          ______________________________________________________
                                                          Filed 06/19/20 Page 125 of 207
          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




~~--
Russian-born translator who had assisted Veselnitska a with Ma nitsky-related lobbying an d the
Prevezon case also attended the lunch.717                          Veselnitska a said she was

asked Akhmetshin what she should tell him.                                                   ~
                                                  According to several paiiicipants in the lunch,                                                           (b)(3)-1
Veselnitskaya showed Akhmetshin a document alleging finan cial misconduct by Bill Browder and
th e Ziff brothers (Americans with business in Russia an d th ose individuals subse uentl makin
  olitical donations to th e DNC.719



            The group then went to Trnmp Tower for th e meeting. 721

                                     ii. Conduct of the Meeting

        Trnmp Jr., Manafo1i, and Kushner paiiicipated on the Trnmp side, while Kaveladze,
Samochornov, Akhmetshin, and Goldstone attended with Veselnitskaya. 722 The Office spoke to
eve1y paiticipant except Veselnitska a an d Trnm Jr. the latter of whom declined to be voluntai·il
interviewed b the Office
                                                                                                                                                           (b)(3)-1



                                                                                                                                                            (b)(3)-1
                        Goldstone recalled that Tn unp Jr. invited Veselnitskaya to begin but did not
say anything about the subject of the meeting. 725 Pa1ticipants agreed that Veselnitskaya stated that
th e Ziff broth ers had broken Russian laws and had donated their profits to the DNC or the Clinton
Campaign.726 She asse1ied th at the Ziff brothers had engaged in tax evasion and money laundering


            717
            Kaveladze 11/16/ 17 302, at 7;                                                                                          Samochomov 7/ 13/ 17    (b)(3)-1
302, at 2, 4;
            718
                  (b) (3)                                                          (b)(3)-1
                 '(b) (3)                                                                .   I                                       (b) (3)
                                                                                                                                           I
                                                             -.           -. •
                                                                                                                                                           (b)(3)-1
                                                                                                           I   I       I        I    I
  I   .                                     I   I                 I   I                          (b) (3)
                                                                                                                                                .
                                                                                                 .   I .
                                                                                                                                                    •.
                                                                                  -.                                       -.
             I     I       I



            no (b) (3)
                       I       I I    . I            I . I                             I I                         I
                                                                                                                                                     -
                                                                                       (b)(3)-1
            ni    E.g., Samochomov 7/ 12/ 17 302, at 4.
            n2    E.g., Samochomov 7/ 12/ 17 302, at 4.
            723
                  E.g., Samochomov 7/ 12/ 17 302, at 4; Goldstone 2/8/ 18 302, at 9.
            n4 (b)     (3)                                                       (b)(3)-1
            ns (b) (3)                                                          (b)(3)-1
            n6 (b)     (3)                                                                                                                                 (b)(3)-1

                                                                          117
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 126 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



in both the United States and Russia,727 (b) (3)                                                   (b)(3)-1
                                     728
                                         According to Akhmetshin, Trnmp Jr. asked follow-up
questions a out ow t e a ege payments could be tied specifically to the Clinton Campaign, but
Veselnitskaya indicated that she could not ti-ace the money once it entered the United States. 729
Kaveladze similarly recalled that Trnmp Jr. asked what they have on Clinton, and Kushner became
aggravated and asked " [w]hat are we doing here?"730

         Akhmetshin then spoke about U.S. san ctions imposed under the Magnitsky Act and
Russia's response prohibiting U.S. adoption of Russian children.731 Several pa1ticipants recalled
that Trnmp Jr. commented that Tnnnp is a private citizen, and there was nothing they could do at
th at time.732 Trnmp Jr. also said that they could revisit the issue if and when they were in
govenunent. 733 Notes that Man afo1t took on his phone reflect the general flow of the conversation,
although not all of its details.734

       At some point in the meeting, Kushner sent an iMessage to Manafo1t stating "waste of time,"
followed immediately by two separate emails to assistants at Kushner Companies with requests that



       n1 (b)    (3)                                                                                        (b)(3)-1
       ns (b) (3)                                         (b)(3)-1
       n9    (b) (3)                                             Akhmetshin 11/14/17 302, at 12. (b)(3)-1

                                                                                                            (b)(3)-1

                                                                                                            (b)(3)-1
       732
             E.g., Akhmetshin 11/14/ 17 302, at 12-13; (b) (3)                                  (b)(3)-1
       733
           Akhmetshin 11/ 14/ 17 302, at 12-13;._,.1111                               Samochomov (b)(3)-1
7/ 13/17 302, at 3. Tnnnp Jr. confnmed this in a statement e ma e m Ju y 2017 a er news of the June
2016 meeting broke. Intenliew of Donald J Trump, Jr. , Senate Judiciary Committee US. Senate
Washington DC, 115th Cong. 57 (Sept. 7, 2017).
       734
             Manafo1t's notes state:
       Bill browder
       Offshore - Cyprns
       133m shares
       Companies
       Not invest - loan
       Value in Cyprns as inter
       Illici
       Active sponsors ofRNC
       Browder hired Joanna Glover
       Tied into Cheney
       Russian adoption by Ame1ican fainilies

PJM-SJC-00000001-02 (Notes Produced to Senate Judicia1y Cominittee).

                                                    118
        Case  1:19-cv-00810-RBW U.S.    Department
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 127 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



they call him to give him an excuse to leave.735 Samochornov recalled that Kushner departed the
meeting before it concluded; Veselnitskaya recalled the same when interviewed by the press in
July 2017.736

        Veselnitskaya’s press interviews and written statements to Congress differ materially from
other accounts. In a July 2017 press interview, Veselnitskaya claimed that she has no connection
to the Russian government and had not referred to any derogatory information concerning the
Clinton Campaign when she met with Trump Campaign officials.737 Veselnitskaya’s November
2017 written submission to the Senate Judiciary Committee stated that the purpose of the June 9
meeting was not to connect with “the Trump Campaign” but rather to have “a private meeting with
Donald Trump Jr.—a friend of my good acquaintance’s son on the matter of assisting me or my
colleagues in informing the Congress members as to the criminal nature of manipulation and
interference with the legislative activities of the US Congress.”738 In other words, Veselnitskaya
claimed her focus was on Congress and not the Campaign. No witness, however, recalled any
reference to Congress during the meeting. Veselnitskaya also maintained that she “attended the
meeting as a lawyer of Denis Katsyv,” the previously mentioned owner of Prevezon Holdings, but
she did not “introduce [her]self in this capacity.”739

         In a July 2017 television interview, Trump Jr. stated that while he had no way to gauge the
reliability, credibility, or accuracy of what Goldstone had stated was the purpose of the meeting,
if “someone has information on our opponent . . . maybe this is something. I should hear them
out.”740 Trump Jr. further stated in September 2017 congressional testimony that he thought he
should “listen to what Rob and his colleagues had to say.”741 Depending on what, if any,
information was provided, Trump Jr. stated he could then “consult with counsel to make an
informed decision as to whether to give it any further consideration.”742




          735
           NOSC00003992 (6/9/16 Text Message, Kushner to Manafort); Kushner 4/11/18 302, at 9;
Vargas 4/4/18 302, at 7; NOSC00000044 (6/9/16 Email, Kushner to Vargas); NOSC00000045 (6/9/16
Email, Kushner to Cain).
          736
            Samochornov 7/12/17 302, at 4; (b) (3)                                       Kushner 4/11/18 (b)(3)-1
302, at 9-10; see also Interview of: Donald J. Trump, Jr., Senate Judiciary Committee, 115th Cong. 48-49
(Sept. 7, 2017).
          737
            Russian Lawyer Veselnitskaya Says She Didn’t Give Trump Jr. Info on Clinton, NBC News
(July 11, 2017).
          738
        Testimony of Natalia Veselnitskaya before the United States Senate Committee on the Judiciary,
   th
115 Cong. 10 (Nov 20, 2017).
          739
        Testimony of Natalia Veselnitskaya before the United States Senate Committee on the Judiciary,
   th
115 Cong. 21 (Nov. 20, 2017).
          740
                Sean Hannity, Transcript-Donald Trump Jr, Fox News (July 11, 2017).
          741
                Interview of: Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 16 (Sept. 7, 2017).
          742
                Interview of: Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 16-17 (Sept. 7,
2017).

                                                       119
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 128 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                             II • •    .•
                                      (b) (3)
                                                 ••• • • •       •• • •   .   .•       II I   Jr. 743 According to
                                                                                                           744 and
 •• •
••              ..• • •
              I .           I I

                                       II I I·
                                                                                   •                     (b) (3)   (b)(3)-1
                        (b) (3)
                                                               Aras Agalarov asked Kaveladze to
repo1i in after the meeting, but before Kaveladze could call, Aras Agalarov called him .747 With
Veselnitskaya next to him, Kaveladze repo1i ed that the meeting had gone well, but he later told
Aras Agalarov that the meeting about the Magnitsky Act had been a waste of time because it was
not with lawyers and they were "preaching to the wrong crowd. " 748

                    c. Post-June 9 Events

       Veselnitskaya an d Aras Agalarov made at least two unsuccessful attempts after the election
to meet with Trnmp representatives to convey similar infonnation about Browder an d the
Magnitsky Act.749 On November 23 , 201 6, Kaveladze emailed Goldstone about setting up another
meeting "with T people" and sent a document bearing allegations similar to those conveyed on
         °
June 9.75 Kaveladze followed up with Goldstone, stating that "Mr. A," which Goldstone
understood to mean Aras Agalarov, called to ask about the meeting. 751 Goldstone emailed the
document to Rhona Graff, saying that "Aras Agalarov has as ked me to pass on this document in
the hope it can be passed on to the appropriate team. If needed, a lawyer representing the case is

                                                                                              Goldstone 2/8/ 18 302, (b)(3)-1

       744   (b) (3)                                  (b)(3)-1
                                                     The week after the June 9 meeting, a cybersecmi
                                                     NC. See Volllllle I, Section III.B.2, su ra.
                                                                                                                    (b)(3)-1




       746   (b) (3)                                             (b)(3)-1
       747
             Kaveladze 11/16/ 17 302, at 8; Call Records of Ike Kaveladze (b) (3)                                   (b)(3)-1
                                                                                                                    (b)(3)-1



       749
             Goldstone 2/8/ 18 302, at 11; (b) (3)                                     (b)(3)-1
                                                                                                                     (b)(3)-1
       750
             OSC-KAV 00138 11/23/ 16 Email, Goldstone to Kaveladze); (b) (3)


                                                                                                                    (b)(3)-1
       751
             RG000196 (11/26-29/ 16 Text Messages, Goldstone & Kaveladze); (b) (3)


                                                     120
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 129 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



in New York cmTently and happy to meet with any member of his transition team."752 According
to Goldstone, around Janmuy 2017, Kaveladze contacted him again to set up another meeting, but
Goldstone did not make the request. 753 The investigation did not identify evidence of the transition
team following up.

       Paiiicipants in the June 9, 2016 meeting began rece1vmg inqumes from attorneys
representing the Trnmp Organization staii ing in approximately June 2017.754 On approximately
June 2, 2017, Goldstone spoke with Alan Gaiien, general counsel of the Tnnnp Organization,
about his paii icipation in the June 9 meeting. 755 The same day, Goldstone emailed Veselnitskaya's
name to Gaii en, identifying her as the "woman who was the attorney who spoke at the meeting
from Moscow."756 Later in June 2017, Goldstone participated in a lengthier call with Gaiien and
Alan Futerfas, outside counsel for the Tnnnp Organization (and, subsequently, personal counsel
for Tnnnp Jr.). 757 On June 27, 2017, Goldstone emailed Emin Agalarov with the subject "Tnnnp
attorneys" and stated that he was "interviewed by attorneys" about the June 9 meeting who were
"concerned because it links Don Jr. to officials from Russia-which he has always denied
meeting." 758 Goldstone stressed that he "did say at the time this was an awful idea and a teITible
meeting." 759 Emin Agalarov sent a screenshot of the message to Kaveladze.760

       The June 9 meeting became public in July 2017 . In a July 9, 2017 text message to Emin
Agalarov, Goldstone wrote "I made sme I kept you and yom father out of [t]his stoiy ," 761 and " [i]f
contacted I can do a dance and keep you out of it."762 Goldstone added, "FBI now investigating,"
and "I hope this favor was worth for yom dad-it could blow up."763 On July 12, 2017 Emin
Agalarov complained to Kaveladze that his father, Aras, "never listens" to him and that their

        752
          Goldstone 2/8/ 18 302, at 11 ; (b} (3)                                   DJTJR00l 18 (11/28/ 16 (b)(3)-1
Email, Goldstone to Graft).
        753   (b} (3)                                      (b)(3)-1
        754   (b} (3)                                      (b)(3)-1
        755   (b} (3)                                      (b)(3)-1
        756
              RG000256 (6/2/17 Email, Goldstone to Gatten).
        757   (b} (3)                                      (b)(3)-1
        758
              RG000092 (6/27/ 17 Email, Goldstone to E. Agalai·ov).
                                                             :        (b} (3)
                                                                                                         (b)(3)-1


        760
              OSC-KAV_ 01190 (6/27/ 17 Text Message, E. Agalai·ov to Kaveladze).
        761
              RG000286-87 (7/9/ 17 Text Messages, E. Agalai·ov & Goldstone); (b} (3)                     (b)(3)-1

         · (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2

         · (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2
                                                   (b} (3)
                                                                                                        (b)(3)-1
                                                     121
    Case 1:19-cv-00810-RBW U.S. Department
                           Document   122-1of Justice
    ______________________________________________________
                                               Filed 06/19/20 Page 130 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



relationship with "rm T has been thrown down the drain." 764 The next month, Goldstone
commented to Emin Agalarov about the volume of publicity the June 9 meeting had generated,
stating that his "reputation [was] basically destroyed by this dumb meeting which your father
insisted on even though Ike and Me told him would be bad news and not to do."765 Goldstone
added, "I am not able to respond out of courtesy to you and your father. So am painted as some
mysterious link to Putin. " 766

        After public repo1iing on the June 9 meeting began , representatives from the Tmmp
Organization again reached out to paiiicipants. On July 10, 2017, Futerfas sent Goldstone an email
with a proposed statement for Goldstone to issue, which read:

       As the person who aiTanged the meeting, I can definitively state that the statements I have
       read by Donald Trump Jr. are 100% accurate. The meeting was a complete waste oftime
       and Don was never told Ms. Veselnitskaya' s name prior to the meeting. Ms. Veselnitskaya
       mostly talked about the Magnitsky Act and Russian adoption laws and the meeting lasted
       20 to 30 minutes at most. There was never any follow up and nothing ever came of the
       meeting .767

                           the statement drafted by Tnnnp Organization representatives was
                                 768                                                                (b)(3)-1
                                      He proposed a different statement, asse1iing that he had been
asked "by [his] client in Moscow - Einin Agalai·ov - to facilitate a meeting between a Russian
attorney (Natalia Veselnitzkaya [sic]) and Donald T1ump Jr. The lawyer had appai·ently stated
that she had some information regarding funding to the DNC from Russia, which she believed Mr.
Trump Jr. inight find interesting." 769 Goldstone never released either statement. 770

       On the Russian end, there were also communications about what paiiicipants should say
about the June 9 meeting. Specifically, the organization that hired Sam ochornov-an anti­
Magnitsky Act group controlled by Veselnitskaya and the owner of Prevezon~ffered to pay
$90,000 of Sam ochornov's legal fees.771 At Veselnitskaya's request, the organization sent
Sainochornov a transcript of a Veselnitskaya press interview, and Samochornov understood that
the organization would pay his legal fees only if he made statements consistent with
Veselnitskaya's. 772 Samochornov declined, telling the Office that he did not want to perjure


                                                                                                       (b)(3)-1
       764
             OSC-KAV 01197 (7/ 11-12/ 17 Text Messages, Kaveladze & E. Agalarov); (b) (3)

       765   (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
       766   (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
       767
             7/ 10/ 17 Email, Goldstone to Futerfas & Gruten.
       768   (b) (3)                                            (b)(3)-1
       769
             7/ 10/ 17 Email, Goldstone to Futerfas & Gruten.
       no (b) (3)                                      (b)(3)-1
       m Samochomov7/ 13/ 17 302, at l ; (b) (3)                                            (b)(3)-1
       m (b) (3)                                        Samochomov 7/ 13/ 17 302, at 1.   (b)(3)-1

                                                     122
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 131 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



himself.773 The individual who conveyed Veselnitskaya’s request to Samochornov stated that he
did not expressly condition payment on following Veselnitskaya’s answers but, in hindsight,
recognized that by sending the transcript, Samochornov could have interpreted the offer of
assistance to be conditioned on his not contradicting Veselnitskaya’s account.774

       Volume II, Section II.G, infra, discusses interactions between President Trump, Trump Jr.,
and others in June and July 2017 regarding the June 9 meeting.

                  6. Events at the Republican National Convention

        Trump Campaign officials met with Russian Ambassador Sergey Kislyak during the week
of the Republican National Convention. The evidence indicates that those interactions were brief
and non-substantive. During platform committee meetings immediately before the Convention,
J.D. Gordon, a senior Campaign advisor on policy and national security, diluted a proposed
amendment to the Republican Party platform expressing support for providing “lethal” assistance
to Ukraine in response to Russian aggression. Gordon requested that platform committee
personnel revise the proposed amendment to state that only “appropriate” assistance be provided
to Ukraine. The original sponsor of the “lethal” assistance amendment stated that Gordon told her
(the sponsor) that he was on the phone with candidate Trump in connection with his request to
dilute the language. Gordon denied making that statement to the sponsor, although he
acknowledged it was possible he mentioned having previously spoken to the candidate about the
subject matter. The investigation did not establish that Gordon spoke to or was directed by the
candidate to make that proposal. Gordon said that he sought the change because he believed the
proposed language was inconsistent with Trump’s position on Ukraine.

                  a. Ambassador Kislyak’s Encounters with Senator Sessions and J.D. Gordon the
                     Week of the RNC

        In July 2016, Senator Sessions and Gordon spoke at the Global Partners in Diplomacy
event, a conference co-sponsored by the State Department and the Heritage Foundation held in
Cleveland, Ohio the same week as the Republican National Convention (RNC or
“Convention”).775 Approximately 80 foreign ambassadors to the United States, including Kislyak,
were invited to the conference.776

        On July 20, 2016, Gordon and Sessions delivered their speeches at the conference.777 In
his speech, Gordon stated in pertinent part that the United States should have better relations with

       773
             Samochornov 7/13/17 302, at 1.
       774
             (b) (3)                                        (b)(3)-1
       775
           Gordon 8/29/17 302, at 9; Sessions 1/17/18 302, at 22; Allan Smith, We Now Know More About
why Jeff Sessions and a Russian Ambassador Crossed Paths at the Republican Convention, Business Insider
(Mar. 2, 2017).
       776
           Gordon 8/29/17 302, at 9; Laura DeMarco, Global Cleveland and Sen. Bob Corker Welcome
International Republican National Convention Guests, Cleveland Plain Dealer (July 20, 2016).
       777
             Gordon 8/29/17 302, at 9; Sessions 1/17/18 302, at 22.

                                                    123
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 132 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Russia.778 During Sessions’s speech, he took questions from the audience, one of which may have
been asked by Kislyak.779 When the speeches concluded, several ambassadors lined up to greet
the speakers.780 Gordon shook hands with Kislyak and reiterated that he had meant what he said
in the speech about improving U.S.-Russia relations.781 Sessions separately spoke with between
six and 12 ambassadors, including Kislyak.782 Although Sessions stated during interviews with
the Office that he had no specific recollection of what he discussed with Kislyak, he believed that
the two spoke for only a few minutes and that they would have exchanged pleasantries and said
some things about U.S.-Russia relations.783

       Later that evening, Gordon attended a reception as part of the conference.784 Gordon ran
into Kislyak as the two prepared plates of food, and they decided to sit at the same table to eat.785
They were joined at that table by the ambassadors from Azerbaijan and Kazakhstan, and by Trump
Campaign advisor Carter Page.786 As they ate, Gordon and Kislyak talked for what Gordon
estimated to have been three to five minutes, during which Gordon again mentioned that he meant
what he said in his speech about improving U.S.-Russia relations.787

                   b. Change to Republican Party Platform

        In preparation for the 2016 Convention, foreign policy advisors to the Trump Campaign,
working with the Republican National Committee, reviewed the 2012 Convention’s foreign policy
platform to identify divergence between the earlier platform and candidate Trump’s positions.788
The Campaign team discussed toning down language from the 2012 platform that identified Russia
as the country’s number one threat, given the candidate’s belief that there needed to be better U.S.
relations with Russia.789 The RNC Platform Committee sent the 2016 draft platform to the
National Security and Defense Platform Subcommittee on July 10, 2016, the evening before its



        778
              Gordon 8/29/17 302, at 9.
        779
              Sessions 1/17/18 302, at 22; Luff 1/30/18 302, at 3.
        780
              Gordon 8/29/17 302, at 9; Luff 1/30/18 302, at 3.
        781
              Gordon 8/29/17 302, at 9.
        782
           Sessions 1/17/18 302, at 22; Luff 1/30/18 302, at 3; see also Volume I, Section IV.A.4.b, supra
(explaining that Sessions and Kislyak may have met three months before this encounter during a reception
held on April 26, 2016, at the Mayflower Hotel).
        783
              Sessions 1/17/18 302, at 22.
        784
              Gordon 8/29/17 302, at 9-10.
        785
              Gordon 8/29/17 302, at 9-10.
        786
         Gordon 8/29/17 302, at 10; see also Volume I, Section IV.A.3.d, supra (explaining that Page
acknowledged meeting Kislyak at this event).
        787
              Gordon 8/29/17 302, at 10.
        788
              Gordon 8/29/17 302, at 10.
        789
              Gordon 8/29/17 302, at 10.

                                                      124
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 133 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



first meeting to propose amendments.790

        Although only delegates could participate in formal discussions and vote on the platform,
the Trump Campaign could request changes, and members of the Trump Campaign attended
committee meetings.791 John Mashburn, the Campaign’s policy director, helped oversee the
Campaign’s involvement in the platform committee meetings.792 He told the Office that he
directed Campaign staff at the Convention, including J.D. Gordon, to take a hands-off approach
and only to challenge platform planks if they directly contradicted Trump’s wishes.793

        On July 11, 2016, delegate Diana Denman submitted a proposed platform amendment that
included provision of armed support for Ukraine.794 The amendment described Russia’s “ongoing
military aggression” in Ukraine and announced “support” for “maintaining (and, if warranted,
increasing) sanctions against Russia until Ukraine’s sovereignty and territorial integrity are fully
restored” and for “providing lethal defensive weapons to Ukraine’s armed forces and greater
coordination with NATO on defense planning.”795 Gordon reviewed the proposed platform
changes, including Denman’s.796 Gordon stated that he flagged this amendment because of
Trump’s stated position on Ukraine, which Gordon personally heard the candidate say at the March
31 foreign policy meeting—namely, that the Europeans should take primary responsibility for any
assistance to Ukraine, that there should be improved U.S.-Russia relations, and that he did not
want to start World War III over that region.797 Gordon told the Office that Trump’s statements
on the campaign trail following the March meeting underscored those positions to the point where
Gordon felt obliged to object to the proposed platform change and seek its dilution.798

        On July 11, 2016, at a meeting of the National Security and Defense Platform
Subcommittee, Denman offered her amendment.799 Gordon and another Campaign staffer, Matt
Miller, approached a committee co-chair and asked him to table the amendment to permit further
discussion.800 Gordon’s concern with the amendment was the language about providing “lethal



       790
             Gordon 8/29/17 302, at 10; Hoff 5/26/17 302, at 1-2.
       791
             Hoff 5/26/17 302, at 1; Gordon 9/7/17 302, at 10.
       792
             Mashburn 6/25/18 302, at 4; Manafort 9/20/18 302, at 7-8.
       793
             Mashburn 6/25/18 302, at 4; Gordon 8/29/17 302, at 10.
       794
         DENMAN 000001-02, DENMAN 000012, DENMAN 000021-22; Denman 12/4/17 302, at 1;
Denman 6/7/17 302, at 2.
       795
             DENMAN 000001-02, DENMAN 000012, DENMAN 000021-22.
       796
             Gordon 8/29/17 302, at 10-11.
       797
             Gordon 8/29/17 302, at 11; Gordon 9/7/17 302, at 11; Gordon 2/14/19 302, at 1-2, 5-6.
       798
             Gordon 2/14/19 302, at 5-6.
       799
             Denman 6/7/17 302, at 2; see DENMAN 000014.
       800
           Denman 6/7/17 302, at 2; Denman 12/4/17 302, at 2; Gordon 9/7/17 302, at 11-12; see Hoff
5/26/17 302, at 2.

                                                    125
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 134 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



defensive weapons to Ukraine.”801 Miller did not have any independent basis to believe that this
language contradicted Trump’s views and relied on Gordon’s recollection of the candidate’s
views.802

        According to Denman, she spoke with Gordon and Matt Miller, and they told her that they
had to clear the language and that Gordon was “talking to New York.”803 Denman told others that
she was asked by the two Trump Campaign staffers to strike “lethal defense weapons” from the
proposal but that she refused.804 Denman recalled Gordon saying that he was on the phone with
candidate Trump, but she was skeptical whether that was true.805 Gordon denied having told
Denman that he was on the phone with Trump, although he acknowledged it was possible that he
mentioned having previously spoken to the candidate about the subject matter.806 Gordon’s phone
records reveal a call to Sessions’s office in Washington that afternoon, but do not include calls
directly to a number associated with Trump.807 And according to the President’s written answers
to the Office’s questions, he does not recall being involved in the change in language of the
platform amendment.808

        Gordon stated that he tried to reach Rick Dearborn, a senior foreign policy advisor, and
Mashburn, the Campaign policy director. Gordon stated that he connected with both of them (he
could not recall if by phone or in person) and apprised them of the language he took issue with in
the proposed amendment. Gordon recalled no objection by either Dearborn or Mashburn and that
all three Campaign advisors supported the alternative formulation (“appropriate assistance”).809
Dearborn recalled Gordon warning them about the amendment, but not weighing in because
Gordon was more familiar with the Campaign’s foreign policy stance.810 Mashburn stated that
Gordon reached him, and he told Gordon that Trump had not taken a stance on the issue and that
the Campaign should not intervene.811

      When the amendment came up again in the committee’s proceedings, the subcommittee
changed the amendment by striking the “lethal defense weapons” language and replacing it with


         801
               Denman 6/7/17 302, at 3.
         802
               M. Miller 10/25/17 302 at 3.
         803
               Denman 12/4/17 302, at 2; Denman 6/7/17 302, at 2.
         804
               Hoff 5/26/17 302, at 2.
         805
               Denman 6/7/17 302, at 2-3, 3-4; Denman 12/4/17 302, at 2.
         806
               Gordon 2/14/19 302, at 7.
         807
            Call Records of J.D. Gordon (b) (3)                           Gordon stated to the Office that (b)(3)-1
his calls with Sessions were unrelated to the platform change. Gordon 2/14/19 302, at 7.
         808
               Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV,
Part (f)).
         809
               Gordon 2/14/19 302, at 6-7; Gordon 9/7/17 302, at 11-12; see Gordon 8/29/17 302, at 11.
         810
               Dearborn 11/28/17 302, at 7-8.
         811
               Mashburn 6/25/18 302, at 4.

                                                     126
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 135 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



“appropriate assistance.”812 Gordon stated that he and the subcommittee co-chair ultimately
agreed to replace the language about armed assistance with “appropriate assistance.”813 The
subcommittee accordingly approved Denman’s amendment but with the term “appropriate
assistance.”814 Gordon stated that, to his recollection, this was the only change sought by the
Campaign.815 Sam Clovis, the Campaign’s national co-chair and chief policy advisor, stated he
was surprised by the change and did not believe it was in line with Trump’s stance.816 Mashburn
stated that when he saw the word “appropriate assistance,” he believed that Gordon had violated
Mashburn’s directive not to intervene.817

                  7. Post-Convention Contacts with Kislyak

        Ambassador Kislyak continued his efforts to interact with Campaign officials with
responsibility for the foreign-policy portfolio—among them Sessions and Gordon—in the weeks
after the Convention. The Office did not identify evidence in those interactions of coordination
between the Campaign and the Russian government.

                  a. Ambassador Kislyak Invites J.D. Gordon to Breakfast at the Ambassador’s
                     Residence

         On August 3, 2016, an official from the Embassy of the Russian Federation in the United
States wrote to Gordon “[o]n behalf of” Ambassador Kislyak inviting Gordon “to have
breakfast/tea with the Ambassador at his residence” in Washington, D.C. the following week.818
Gordon responded five days later to decline the invitation. He wrote, “[t]hese days are not optimal
for us, as we are busily knocking down a constant stream of false media stories while also preparing
for the first debate with HRC. Hope to take a raincheck for another time when things quiet down
a bit. Please pass along my regards to the Ambassador.”819 The investigation did not identify
evidence that Gordon made any other arrangements to meet (or met) with Kislyak after this email.

                  b. Senator Sessions’s September 2016 Meeting with Ambassador Kislyak

        Also in August 2016, a representative of the Russian Embassy contacted Sessions’s Senate
office about setting up a meeting with Kislyak.820 At the time, Sessions was a member of the


       812
             Hoff 5/26/17 302, at 2-3; see Denman 12/4/17 302, at 2-3; Gordon 8/29/17 302, at 11.
       813
             Gordon 8/29/17 302, at 11; Gordon 9/7/17 302, at 12.
       814
             Hoff 5/26/17 302, at 2-3.
       815
             Gordon 2/14/19 302, at 6.
       816
             Clovis 10/3/17 302, at 10-11.
       817
             Mashburn 6/25/18 302, at 4.
       818
             DJTFP00004828 (8/3/16 Email, Pchelyakov [embassy@russianembassy.org] to Gordon).
       819
             DJTFP00004953 (8/8/16 Email, Gordon to embassy@russianembassy.org).
       820
             Luff 1/30/18 302, at 5.

                                                   127
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 136 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Senate Foreign Relations Committee and would meet with foreign officials in that capacity.821 But
Sessions’s staff reported, and Sessions himself acknowledged, that meeting requests from
ambassadors increased substantially in 2016, as Sessions assumed a prominent role in the Trump
Campaign and his name was mentioned for potential cabinet-level positions in a future
Trump Administration.822

        On September 8, 2016, Sessions met with Kislyak in his Senate office.823 Sessions said
that he believed he was doing the Campaign a service by meeting with foreign ambassadors,
including Kislyak.824 He was accompanied in the meeting by at least two of his Senate staff:
Sandra Luff, his legislative director; and Pete Landrum, who handled military affairs.825 The
meeting lasted less than 30 minutes.826 Sessions voiced concerns about Russia’s sale of a missile-
defense system to Iran, Russian planes buzzing U.S. military assets in the Middle East, and Russian
aggression in emerging democracies such as Ukraine and Moldova.827 Kislyak offered
explanations on these issues and complained about NATO land forces in former Soviet-bloc
countries that border Russia.828 Landrum recalled that Kislyak referred to the presidential
campaign as “an interesting campaign,”829 and Sessions also recalled Kislyak saying that the
Russian government was receptive to the overtures Trump had laid out during his campaign.830
None of the attendees, though, remembered any discussion of Russian election interference or any
request that Sessions convey information from the Russian government to the Trump Campaign.831

       During the meeting, Kislyak invited Sessions to further discuss U.S.-Russia relations with
him over a meal at the ambassador’s residence.832 Sessions was non-committal when Kislyak
extended the invitation. After the meeting ended, Luff advised Sessions against accepting the one-
on-one meeting with Kislyak, whom she assessed to be an “old school KGB guy.”833 Neither Luff
nor Landrum recalled that Sessions followed up on the invitation or made any further effort to dine


        821
              Sessions 1/17/18 302, at 23-24; Luff 1/30/18 302, at 5.
        822
              Sessions 1/17/18 302, at 23-24; Luff 1/30/18 302, at 5; Landrum 2/27/18 302, at 3-5.
        823
              Sessions 1/17/18 302, at 23.
        824
              Sessions 1/17/18 302, at 23.
        825
           Sessions 1/17/18 302, at 23; Luff 1/30/18 302, at 5-6; Landrum 2/27/18 302, at 4-5 (stating he
could not remember if election was discussed).
        826
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 5.
        827
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 4-5.
        828
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302 at 4-5.
        829
              Landrum 2/27/18 302, at 5.
        830
          Sessions 1/17/18 302, at 23. Sessions also noted that ambassadors came to him for information
about Trump and hoped he would pass along information to Trump. Sessions 1/17/18 302, at 23-24.
        831
              Sessions 1/17/18 302, at 23; Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 5.
        832
              Luff 1/30/18 302, at 5; Landrum 2/27/18 302, at 4.
        833
              Luff 1/30/18 302, at 5.

                                                      128
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 137 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



or meet with Kislyak before the November 2016 election.834 Sessions and Landrum recalled that,
after the election, some efforts were made to arrange a meeting between Sessions and Kislyak.835
According to Sessions, the request came through CNI and would have involved a meeting between
Sessions and Kislyak, two other ambassadors, and the Governor of Alabama.836 Sessions,
however, was in New York on the day of the anticipated meeting and was unable to attend.837 The
investigation did not identify evidence that the two men met at any point after their September 8
meeting.

                   8. Paul Manafort

       Paul Manafort served on the Trump Campaign, including a period as campaign chairman,
from March to August 2016.838 Manafort had connections to Russia through his prior work for
Russian oligarch Oleg Deripaska and later through his work for a pro-Russian regime in Ukraine.
Manafort stayed in touch with these contacts during the campaign period through Konstantin
Kilimnik, a longtime Manafort employee who previously ran Manafort’s office in Kiev and who
the FBI assesses to have ties to Russian intelligence.

        Manafort instructed Rick Gates, his deputy on the Campaign and a longtime employee,839
to provide Kilimnik with updates on the Trump Campaign—including internal polling data,
although Manafort claims not to recall that specific instruction. Manafort expected Kilimnik to
share that information with others in Ukraine and with Deripaska. Gates periodically sent such
polling data to Kilimnik during the campaign.

        834
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 4-5.
        835
              Sessions 1/17/18 302, at 23.
        836
              Sessions 1/17/18 302, at 23.
        837
              Sessions 1/17/18 302, at 23.
        838
            On August 21, 2018, Manafort was convicted in the Eastern District of Virginia on eight tax,
Foreign Bank Account Registration (FBAR), and bank fraud charges. On September 14, 2018, Manafort
pleaded guilty in the District of Columbia to (1) conspiracy to defraud the United States and conspiracy to
commit offenses against the United States (money laundering, tax fraud, FBAR, Foreign Agents
Registration Act (FARA), and FARA false statements), and (2) conspiracy to obstruct justice (witness
tampering). Manafort also admitted criminal conduct with which he had been charged in the Eastern
District of Virginia, but as to which the jury hung. The conduct at issue in both cases involved Manafort’s
work in Ukraine and the money he earned for that work, as well as crimes after the Ukraine work ended.
On March 7, 2019, Manafort was sentenced to 47 months of imprisonment in the Virginia prosecution. On
March 13, the district court in D.C. sentenced Manafort to a total term of 73 months: 60 months on the
Count 1 conspiracy (with 30 of those months to run concurrent to the Virginia sentence), and 13 months on
the Count 1 conspiracy, to be served consecutive to the other two sentences. The two sentences resulted in
a total term of 90 months.
        839
            As noted in Volume I, Section III.D.1.b, supra, Gates pleaded guilty to two criminal charges in
the District of Columbia, including making a false statement to the FBI, pursuant to a plea agreement. He
has provided information and in-court testimony that the Office has deemed to be reliable. See also
Transcript at 16, United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Feb. 13, 2019), Doc. 514
(“Manafort 2/13/19 Transcript”) (court’s explanation of reasons to credit Gates’s statements in one
instance).

                                                     129
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 138 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Manafo1i also twice met Kilimnik in th e United States during the campaign period and
conveyed campaign info1mation. The second meeting took place on August 2, 2016, in New York
City. Kilimnik requested the meeting to deliver in person a message from fo1m er Ukrainian
President Viktor Y anukovych, who was then living in Russia. The message was about a peace
plan for Ukraine that Man afo1i has since acknowledged was a "backdoor" means for Russia to
control eastern Ukraine. Several months later, after the presidential election, Kilimnik wrote an
email to Man afo1i expressing the view- which Manafo1t later said he shared- that the plan 's
success would require U.S . suppo1i to succeed: "all that is required to start the process is a ve1y
minor 'wink' (or slight push) from [Donald Trnmp]." 840 The email also stated that if Manafo1t
were designated as the U.S . representative and staiied the process, Yanukovych would ensure his
reception in Russia "at th e ve1y top level."

        Manafo1i communicated with Kilimnik about peace plans for Ukraine on at least four
occasions after their first discussion of the topic on August 2: December 2016 (the Kilimnik email
described above); Januaiy 2017; Febrnaiy 2017; and again in the spring of 2018. The Office
reviewed numerous Manafo1i email an d text collllllunications, and asked President Trnmp about
the plan in written questions.841 The investigation did not uncover evidence ofManafo1i's passing
along info1mation about Ukrainian peace plans to the candidate or anyone else in the Campaign or
the Administration . The Office was not, however, able to gain access to all of Man afo1i's
electronic communications (in som e instan ces, messages were sent using enc1yption applications).
And while Manafort denied that he spoke to members of the Trnmp Campaign or the new
Administration about the peace plan , he lied to the Office and the grand jmy about the peace plan
and his m eetings with Kilimnik, and his unreliability on this subject was among the reasons that
the district judge found that he breached his cooperation agreem ent. 842

       The Office could not reliably dete1mine Man afo1i's m ose in sharin
with Kilimnik during the campaign period. Man afo1i                                                               (b)(3)-1
a downside to shai·ing campaign info1mation, an d told Gates that his role in the Campaign would



                                                                                                                 (b)(7)(E)-2


        841
          According to the President's written answers, he does not remember Manafo1t communicating
to him any pa1ticular positions that Ukraine or Russia would want the United States to suppo1t. Written
Responses of Donald J. Tmmp (Nov. 20, 2018), at 16-17 (Response to Question IV, Pait (d)).
        842
             Manafo1t made several false statements dming debriefings. Based on that conduct, the Office
detemlined that Manafo1t had breached his plea agreement and could not be a cooperating witness. The
judge presiding in Manafo1t's D.C. crinlinal case found by a preponderance of the evidence that Manafo1t
intentionally made multiple false statements to the FBI, the Office, and the grand jmy concerning his
interactions and communications with Kilimnik (and concerning two other issues). Although the repo1t
refers at times to Manafo1t' s statements, it does so only when those statements are sufficiently con oborated
to be tmstwo1thy, to identify issues on which Manafo1t's untmthful responses may themselves be of
evidentiaiy value, or to provide Manafo1t's explanations for ce1t ain events, even when we were unable to
detemline whether that explanation was credible.

                                                    130
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 139 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



be “good for business” and potentially a way to be made whole for work he previously completed
in the Ukraine. As to Deripaska, Manafort claimed that by sharing campaign information with
him, Deripaska might see value in their relationship and resolve a “disagreement”—a reference to
one or more outstanding lawsuits. Because of questions about Manafort’s credibility and our
limited ability to gather evidence on what happened to the polling data after it was sent to Kilimnik,
the Office could not assess what Kilimnik (or others he may have given it to) did with it. The
Office did not identify evidence of a connection between Manafort’s sharing polling data and
Russia’s interference in the election, which had already been reported by U.S. media outlets at the
time of the August 2 meeting. The investigation did not establish that Manafort otherwise
coordinated with the Russian government on its election-interference efforts.

                  a. Paul Manafort’s Ties to Russia and Ukraine

       Manafort’s Russian contacts during the campaign and transition periods stem from his
consulting work for Deripaska from approximately 2005 to 2009 and his separate political
consulting work in Ukraine from 2005 to 2015, including through his company DMP International
LLC (DMI). Kilimnik worked for Manafort in Kiev during this entire period and continued to
communicate with Manafort through at least June 2018. Kilimnik, who speaks and writes
Ukrainian and Russian, facilitated many of Manafort’s communications with Deripaska and
Ukrainian oligarchs.

                         i.   Oleg Deripaska Consulting Work
        In approximately 2005, Manafort began working for Deripaska, a Russian oligarch who
has a global empire involving aluminum and power companies and who is closely aligned with
Vladimir Putin.843 A memorandum describing work that Manafort performed for Deripaska in
2005 regarding the post-Soviet republics referenced the need to brief the Kremlin and the benefits
that the work could confer on “the Putin Government.”844 Gates described the work Manafort did
for Deripaska as “political risk insurance,” and explained that Deripaska used Manafort to install
friendly political officials in countries where Deripaska had business interests.845 Manafort’s
company earned tens of millions of dollars from its work for Deripaska and was loaned millions
of dollars by Deripaska as well.846

       In 2007, Deripaska invested through another entity in Pericles Emerging Market Partners
L.P. (“Pericles”), an investment fund created by Manafort and former Manafort business partner
Richard Davis. The Pericles fund was established to pursue investments in Eastern Europe.847
Deripaska was the sole investor.848 Gates stated in interviews with the Office that the venture led

       843
             Pinchuk et al., Russian Tycoon Deripaska in Putin Delegation to China, Reuters (June 8, 2018).
       844
             6/23/05 Memo, Manafort & Davis to Deripaska & Rothchild.
       845
             Gates 2/2/18 302, at 7.
       846
          Manafort 9/20/18 302, at 2-5; Manafort Income by Year, 2005 – 2015; Manafort Loans from
Wire Transfers, 2005 – 2015.
       847
             Gates 3/12/18 302, at 5.
       848
             Manafort 12/16/15 Dep., at 157:8-11.

                                                    131
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 140 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to a deterioration of the relationship between Manafort and Deripaska.849 In particular, when the
fund failed, litigation between Manafort and Deripaska ensued. Gates stated that, by 2009,
Manafort’s business relationship with Deripaska had “dried up.”850 According to Gates, various
interactions with Deripaska and his intermediaries over the past few years have involved trying to
resolve the legal dispute.851 As described below, in 2016, Manafort, Gates, Kilimnik, and others
engaged in efforts to revive the Deripaska relationship and resolve the litigation.

                         ii.   Political Consulting Work
        Through Deripaska, Manafort was introduced to Rinat Akhmetov, a Ukrainian oligarch
who hired Manafort as a political consultant.852 In 2005, Akhmetov hired Manafort to engage in
political work supporting the Party of Regions,853 a political party in Ukraine that was generally
understood to align with Russia. Manafort assisted the Party of Regions in regaining power, and
its candidate, Viktor Yanukovych, won the presidency in 2010. Manafort became a close and
trusted political advisor to Yanukovych during his time as President of Ukraine. Yanukovych
served in that role until 2014, when he fled to Russia amidst popular protests.854

                        iii.   Konstantin Kilimnik
        Kilimnik is a Russian national who has lived in both Russia and Ukraine and was a
longtime Manafort employee.855 Kilimnik had direct and close access to Yanukovych and his
senior entourage, and he facilitated communications between Manafort and his clients, including
Yanukovych and multiple Ukrainian oligarchs.856 Kilimnik also maintained a relationship with
Deripaska’s deputy, Viktor Boyarkin,857 a Russian national who previously served in the defense
attaché office of the Russian Embassy to the United States.858




        849
              Gates 2/2/18 302, at 9.
        850
              Gates 2/2/18 302, at 6.
        851
              Gates 2/2/18 302, at 9-10.
        852
              Manafort 7/30/14 302, at 1; Manafort 9/20/18 302, at 2.
        853
              Manafort 9/11/18 302, at 5-6.
        854
              Gates 3/16/18 302, at 1; Davis 2/8/18 302, at 9; Devine 7/6/18 302, at 2-3.
        855
          Patten 5/22/18 302, at 5; Gates 1/29/18 302, at 18-19; 10/28/97 Kilimnik Visa Record, U.S.
Department of State.
        856
            Gates 1/29/18 302, at 18-19; Patten 5/22/18 302, at 8; Gates 1/31/18 302, at 4-5; Gates 1/30/18
302, at 2; Gates 2/2/18 302, at 11.
        857
              Gates 1/29/18 302, at 18; Patten 5/22/18 302, at 8.
        858
              Boyarkin Visa Record, U.S. Department of State.

                                                      132
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 141 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Manafort told the Office that he did not believe Kilimnik was working as a Russian
        859
“spy.”     The FBI, however, assesses that Kilimnik has ties to Russian intelligence.860 Several
pieces of the Office’s evidence—including witness interviews and emails obtained through court-
authorized search warrants—support that assessment:

        Kilimnik was born on April 27, 1970, in Dnipropetrovsk Oblast, then of the Soviet Union,
         and attended the Military Institute of the Ministry of Defense from 1987 until 1992.861 Sam
         Patten, a business partner to Kilimnik,862 stated that Kilimnik told him that he was a
         translator in the Russian army for seven years and that he later worked in the Russian
         armament industry selling arms and military equipment.863

        U.S. government visa records reveal that Kilimnik obtained a visa to travel to the United
         States with a Russian diplomatic passport in 1997.864

        Kilimnik worked for the International Republican Institute’s (IRI) Moscow office, where
         he did translation work and general office management from 1998 to 2005.865 While
         another official recalled the incident differently,866 one former associate of Kilimnik’s at
         IRI told the FBI that Kilimnik was fired from his post because his links to Russian
         intelligence were too strong. The same individual stated that it was well known at IRI that
         Kilimnik had links to the Russian government.867

        Jonathan Hawker, a British national who was a public relations consultant at FTI
         Consulting, worked with DMI on a public relations campaign for Yanukovych. After
         Hawker’s work for DMI ended, Kilimnik contacted Hawker about working for a Russian




         859
               Manafort 9/11/18 302, at 5.
         860
           The Office has noted Kilimnik’s assessed ties to Russian intelligence in public court filings.
E.g., Gov’t Opp. to Mot. to Modify, United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Dec. 4,
2017), Doc. 73, at 2 (“Manafort (D.D.C.) Gov’t Opp. to Mot. to Modify”).
         861
               12/17/16 Kilimnik Visa Record, U.S. Department of State.
         862
            In August 2018, Patten pleaded guilty pursuant to a plea agreement to violating the Foreign
Agents Registration Act, and admitted in his Statement of Offense that he also misled and withheld
documents from the Senate Select Committee on Intelligence in the course of its investigation of Russian
election interference. Plea Agreement, United States v. W. Samuel Patten, 1:18-cr-260 (D.D.C. Aug. 31,
2018), Doc. 6; Statement of Offense, United States v. W. Samuel Patten, 1:18-cr-260 (D.D.C. Aug. 31,
2018), Doc. 7.
         863
               Patten 5/22/18 302, at 5-6.
         864
               10/28/97 Kilimnik Visa Record, U.S. Department of State.
         865
               Nix 3/30/18 302, at 1-2.
         866
               Nix 3/30/18 302, at 2.
         867
               Lenzi 1/30/18 302, at 2.

                                                     133
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 142 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        government entity on a public-relations project that would promote, in Western and
        Ukrainian media, Russia’s position on its 2014 invasion of Crimea.868

       Gates suspected that Kilimnik was a “spy,” a view that he shared with Manafort, Hawker,
        and Alexander van der Zwaan,869 an attorney who had worked with DMI on a report for
        the Ukrainian Ministry of Foreign Affairs.870

(b) (3), (b) (7)(A), (b) (7)(E)                                                                              (b)(3)-2
                                                                                                             (b)(7)(E)-1
                   b. Contacts during Paul Manafort’s Time with the Trump Campaign

                       i. Paul Manafort Joins the Campaign

        Manafort served on the Trump Campaign from late March to August 19, 2016. On March
29, 2016, the Campaign announced that Manafort would serve as the Campaign’s “Convention
Manager.”871 On May 19, 2016, Manafort was promoted to campaign chairman and chief
strategist, and Gates, who had been assisting Manafort on the Campaign, was appointed deputy
campaign chairman.872

       Thomas Barrack and Roger Stone both recommended Manafort to candidate Trump.873 In
early 2016, at Manafort’s request, Barrack suggested to Trump that Manafort join the Campaign
to manage the Republican Convention.874 Stone had worked with Manafort from approximately
1980 until the mid-1990s through various consulting and lobbying firms. Manafort met Trump in
1982 when Trump hired the Black, Manafort, Stone and Kelly lobbying firm.875 Over the years,
Manafort saw Trump at political and social events in New York City and at Stone’s wedding, and
Trump requested VIP status at the 1988 and 1996 Republican conventions worked by Manafort.876



        868
              Hawker 1/9/18 302, at 13; 3/18/14 Email, Hawker & Tulukbaev.
        869
            van der Zwaan pleaded guilty in the U.S. District Court for the District of Columbia to making
false statements to the Special Counsel’s Office. Plea Agreement, United States v. Alex van der Zwaan,
1:18-cr-31 (D.D.C. Feb. 20, 2018), Doc. 8.
        870
           Hawker 6/9/18 302, at 4; van der Zwaan 11/3/17 302, at 22. Manafort said in an interview that
Gates had joked with Kilimnik about Kilimnik’s going to meet with his KGB handler. Manafort 10/16/18
302, at 7.
        871
         Press Release – Donald J. Trump Announces Campaign Convention Manager Paul J. Manafort,
The American Presidency Project – U.C. Santa Barbara (Mar. 29, 2016).
        872
        Gates 1/29/18 302, at 8; Meghan Keneally, Timeline of Manafort’s role in the Trump Campaign,
ABC News (Oct. 20, 2017).
        873
              Gates 1/29/18 302, at 7-8; Manafort 9/11/18 302, at 1-2; Barrack 12/12/17 302, at 3.
        874
              Barrack 12/12/17 302, at 3; Gates 1/29/18 302, at 7-8.
        875
              Manafort 10/16/18 302, at 6.
        876
              Manafort 10/16/18 302, at 6.

                                                     134
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 143 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       According to Gates, in March 2016, Manafort traveled to Trump’s Mar-a-Lago estate in
Florida to meet with Trump. Trump hired him at that time.877 Manafort agreed to work on the
Campaign without pay. Manafort had no meaningful income at this point in time, but resuscitating
his domestic political campaign career could be financially beneficial in the future. Gates reported
that Manafort intended, if Trump won the Presidency, to remain outside the Administration and
monetize his relationship with the Administration.878

                      ii. Paul Manafort’s Campaign-Period Contacts

        Immediately upon joining the Campaign, Manafort directed Gates to prepare for his review
separate memoranda addressed to Deripaska, Akhmetov, Serhiy Lyovochkin, and Boris
Kolesnikov,879 the last three being Ukrainian oligarchs who were senior Opposition Bloc
officials.880 The memoranda described Manafort’s appointment to the Trump Campaign and
indicated his willingness to consult on Ukrainian politics in the future. On March 30, 2016, Gates
emailed the memoranda and a press release announcing Manafort’s appointment to Kilimnik for
translation and dissemination.881 Manafort later followed up with Kilimnik to ensure his messages
had been delivered, emailing on April 11, 2016 to ask whether Kilimnik had shown “our friends”
the media coverage of his new role.882 Kilimnik replied, “Absolutely. Every article.” Manafort
further asked: “How do we use to get whole. Has Ovd [Oleg Vladimirovich Deripaska] operation
seen?” Kilimnik wrote back the same day, “Yes, I have been sending everything to Victor
[Boyarkin, Deripaska’s deputy], who has been forwarding the coverage directly to OVD.”883

        Gates reported that Manafort said that being hired on the Campaign would be “good for
business” and increase the likelihood that Manafort would be paid the approximately $2 million
he was owed for previous political consulting work in Ukraine.884 Gates also explained to the
Office that Manafort thought his role on the Campaign could help “confirm” that Deripaska had
dropped the Pericles lawsuit, and that Gates believed Manafort sent polling data to Deripaska (as

       877
             Gates 2/2/18 302, at 10.
       878
             Gates 1/30/18 302, at 4.
       879
             Gates 2/2/18 302, at 11.
       880
             See Sharon LaFraniere, Manafort’s Trial Isn’t About Russia, but It Will Be in the Air, New York
Times (July 30, 2018); Tierney Sneed, Prosecutors Believe Manafort Made $60 Million Consulting in
Ukraine, Talking Points Memo (July 30, 2018); Mykola Vorobiov, How Pro-Russian Forces Will Take
Revenge on Ukraine, Atlantic Council (Sept. 23, 2018); Sergii Leshchenko, Ukraine’s Oligarchs Are Still
Calling the Shots, Foreign Policy (Aug. 14, 2014); Interfax-Ukraine, Kolesnikov: Inevitability of
Punishment Needed for Real Fight Against Smuggling in Ukraine, Kyiv Post (June 23, 2018); Igor Kossov,
Kyiv Hotel Industry Makes Room for New Entrants, Kyiv Post (Mar. 7, 2019); Markian Kuzmowycz, How
the Kremlin Can Win Ukraine’s Elections, Atlantic Council (Nov. 19, 2018). The Opposition Bloc is a
Ukraine political party that largely reconstituted the Party of Regions.
       881
             3/30/16 Email, Gates to Kilimnik.
       882
             4/11/16 Email, Manafort & Kilimnik.
       883
             4/11/16 Email, Manafort & Kilimnik.
       884
             Gates 2/2/18 302, at 10.

                                                    135
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 144 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



discussed fmth er below) so that Deripaska would not move foiward with his lawsuit against
Manafoii .885 Gates fmi her stated that Deripaska wanted a visa to the United States, that Deripaska
could believe that having Manafoli in a position inside the Campaign or Administration might be
helpful to Deripaska, and that Man afoii's relationship with Tnunp could help Deripaska in other
ways as well.886 Gates stated, however, that Manafoii never told him anything specific about what,
if anything, Manafort might be offering Deripaska.887

         Gates also repoiied that Man afoii instructed him in April 2016 or early May 2016 to send
Kilimnik Campaign internal polling data an d other updates so that Kilimnik, in tum, could shar e
it with Ukrainian oli archs.888 Gates understood that the infon nation would also be shared with
Deripaska, • •                                                      889
                                                                        Gates repoiied to the Office (b)(3)-1
th at he did not know why Manafort wanted him to send polling infoimation, but Gates thought it
was a way to showcase Manafoii's work, and Manafoii wanted to open doors to jobs after the
Trnmp Campaign ended.890 Gates said that Man afoii's instruction included sending internal
polling data prepared for the Tnunp Campaign by pollster Tony Fabrizio. 891 Fabrizio had worked
with Man afoii for years and was brought into th e Campaign by Manafoii . Gates stated that, in
accordance with Manafort's instruction, he periodically sent Kilimnik polling data via WhatsApp;
Gates then deleted the communications on a daily basis. 892 Gates fmiher told the Office that, after
Manafoii left the Campaign in mid-August, Gates sent Kilimnik polling data less frequently and
that the data he sent was more publicly available information an d less internal data. 893

                                                                                                               (b)(3)-1
                                                                       wit mu tip e emai s . at
Kilimnik sent to U.S. associates and press contacts between late July an d mid-August of 2016.
Those emails referenced "internal polling," described the status of the Trnmp Campaign and




        885
              Gates 2/2/ 18 302, at 11; Gates 9/27/ 18 302 (serial 740), at 2.
        886
              Gates 2/2/ 18 302, at 12.
        887
              Gates 2/2/ 18 302, at 12.
        888
           Gates 1/31/ 18 302, at 17; Gates 9/27/18 302 (serial 740), at 2. In a later inteiview with the
Office, Gates stated that Manafoit directed him to send polling data to Kilimnik after a May 7, 2016 meeting
between Manafoit and Kilimnik in New York, discussed in Volume I, Section IV.A.8.b.iii, infra . Gates
11/7/18 302, at 3.
        889
              Gates 9/27/ 18 302, Pait II, at 2; (b} (3)                                                       (b)(3)-1
        890
              Gates 2/ 12/ 18 302, at 10; Gates 1/31/ 18 302, at 17.
        891
              Gates 9/27/ 18 302 (seiial 740), at 2; Gates 2/7/ 18 302, at 15.
        892
              Gates 1/31/ 18 302, at 17.
        893
           Gates 2/ 12/ 18 302, at 11-12. According to Gates, his access to internal polling data was more
limited because Fabrizio was himself distanced from the Campaign at that point.
                                                                                                               (b)(3)-1
        894 (b}   (3)

                                                           136
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 145 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                              an d assessed Trnmp 's prospects for
                              Gates to send Kilimnik internal data Pl!ll:WZ:~
                                                                                                                  (b)(3)-1


        The Office also obtained contemporaneous emails that shed light on the purpose of the
communications with Deripaska and that are consistent with Gates 's account. For example, in
response to a July 7, 2016, email from a Ukrainian reporter about Manafo1t's failed Deripaska­
backed investment, Manafo1t asked Kilimnik whether there had been any movement on "this issue
with our friend."897 Gates stated that "our friend" likely referred to Deripaska, 898 and Manafo1t
told the Office that the "issue" (an d "our biggest interest," as stated below) was a solution to the
Deripaska-Pericles issue.899 Kilimnik replied:

        I am carefully optimistic on the question of our biggest interest.

        Our friend [Boyarkin] said th ere is lately significantly more attention to th e campaign in
        his boss ' [Deripaska's] mind, and he will be most likely looking for ways to reach out to
        you pretty soon, understanding all the time sensitivity. I am more than sure that it will be
        resolved and we will get back to the original relationship with V. 's boss [Deripaska]. 900

Eight minutes later, Manafort replied that Kilimnik should tell Boyarkin's "boss," a reference to
Deripaska, "that if he needs private briefings we can accommodate."901 Manafo1t has alleged to
the Office that he was willing to brief Deripaska only on public campaign matters and gave an
example: why Tnunp selected Mike Pence as the Vice-Presidential rnnning mate. 902 Manafo1t
said he never gave Deripaska a briefing .903 Manafo1t noted that if Trnmp won, Deripaska would
want to use Manafo1t to advan ce whatever interests Deripaska had in th e United States and
elsewhere. 904




        895
           8/ 18/ 16 Email, Kilimnik to Dirkse; 8/ 18/ 16 Email, Kilimnik to Schultz; 8/ 18/ 16 Email, Kilimnik
to Marson; 7/27/ 16 Email, Kilimnik to Ash; 8/ 18/ 16 Email, Kilimnik to Ash; 8/ 18/ 16 Email, Kilimnik to
Jackson; 8/ 18/ 16 Email, Kilimnik to Mendoza-Wilson; 8/ 19/ 16 Email, Kilimnik to Patten.
        896 (b)   (3)                                                                                      (b)(3)-1
        897
              7/7/ 16 Email, Manafo1t to Kilimnik.
        898
              Gates 2/2/ 18 302, at 13.
        899
              Manafo1t 9/ 11/18 302, at 6.
        900
              7/8/ 16 Email, Kilimnik to Manafo1t.
        901
              7/8/ 16 Email, Kilimnik to Manafo1t; Gates 2/2/ 18 302, at 13.
        902
              Manafo1t 9/ 11/18 302, at 6.
        903
              Manafo1t 9/ 11/18 302, at 6.
        904
              Manafo1t 9/ 11/18 302, at 6.

                                                      137
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 146 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                       iii. Paul Manafort’s Two Campaign-Period Meetings with Konstantin Kilimnik
                             in the United States

        Manafort twice met with Kilimnik in person during the campaign period—once in May
and again in August 2016. The first meeting took place on May 7, 2016, in New York City.905 In
the days leading to the meeting, Kilimnik had been working to gather information about the
political situation in Ukraine. That included information gleaned from a trip that former Party of
Regions official Yuriy Boyko had recently taken to Moscow—a trip that likely included meetings
between Boyko and high-ranking Russian officials.906 Kilimnik then traveled to Washington, D.C.
on or about May 5, 2016; while in Washington, Kilimnik had pre-arranged meetings with State
Department employees.907

        Late on the evening of May 6, Gates arranged for Kilimnik to take a 3:00 a.m. train to meet
Manafort in New York for breakfast on May 7.908 According to Manafort, during the meeting, he
and Kilimnik talked about events in Ukraine, and Manafort briefed Kilimnik on the Trump
Campaign, expecting Kilimnik to pass the information back to individuals in Ukraine and
elsewhere.909 Manafort stated that Opposition Bloc members recognized Manafort’s position on
the Campaign was an opportunity, but Kilimnik did not ask for anything.910 Kilimnik spoke about
a plan of Boyko to boost election participation in the eastern zone of Ukraine, which was the base
for the Opposition Bloc.911 Kilimnik returned to Washington, D.C. right after the meeting with
Manafort.

        Manafort met with Kilimnik a second time at the Grand Havana Club in New York City
on the evening of August 2, 2016. The events leading to the meeting are as follows. On July 28,
2016, Kilimnik flew from Kiev to Moscow.912 The next day, Kilimnik wrote to Manafort
requesting that they meet, using coded language about a conversation he had that day.913 In an
email with a subject line “Black Caviar,” Kilimnik wrote:

        I met today with the guy who gave you your biggest black caviar jar several years ago. We
        spent about 5 hours talking about his story, and I have several important messages from
        him to you. He asked me to go and brief you on our conversation. I said I have to run it
        by you first, but in principle I am prepared to do it. . . . It has to do about the future of his

        905
              (b) (7)(A), (b) (7)(E)                       (b)(7)(E)-2
        906
           4/26/16 Email, Kilimnik to Purcell, at 2; Gates 2/2/18 302, at 12; Patten 5/22/18 302, at 6-7;
Gates 11/7/18 302, at 3.
        907
              5/7/16 Email, Kilimnik to Charap & Kimmage; 5/7/16 Email, Kasanof to Kilimnik.
        908
              5/6/16 Email, Manafort to Gates; 5/6/16 Email, Gates to Kilimnik.
        909
              Manafort 10/11/18 302, at 1.
        910
              Manafort 10/11/18 302, at 1.
        911
              Manafort 10/11/18 302, at 1.
        912
              7/25/16 Email, Kilimnik to katrin@yana.kiev.ua (2:17:34 a.m.).
        913
              7/29/16 Email, Kilimnik to Manafort (10:51 a.m.).

                                                     138
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 147 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        country, and is quite interesting.914

Manafort identified “the guy who gave you your biggest black caviar jar” as Yanukovych. He
explained that, in 2010, he and Yanukovych had lunch to celebrate the recent presidential election.
Yanukovych gave Manafort a large jar of black caviar that was worth approximately $30,000 to
$40,000.915 Manafort’s identification of Yanukovych as “the guy who gave you your biggest black
caviar jar” is consistent with Kilimnik being in Moscow—where Yanukovych resided—when
Kilimnik wrote “I met today with the guy,” and with a December 2016 email in which Kilimnik
referred to Yanukovych as “BG,” (b) (3)                 916
                                                            Manafort replied to Kilimnik’s July 29 (b)(3)-1
email, “Tuesday [August 2] is best . . . Tues or weds in NYC.”917

        Three days later, on July 31, 2016, Kilimnik flew back to Kiev from Moscow, and on that
same day, wrote to Manafort that he needed “about 2 hours” for their meeting “because it is a long
caviar story to tell.”918 Kilimnik wrote that he would arrive at JFK on August 2 at 7:30 p.m., and
he and Manafort agreed to a late dinner that night.919 Documentary evidence—including flight,
phone, and hotel records, and the timing of text messages exchanged920—confirms the dinner took
place as planned on August 2.921

         As to the contents of the meeting itself, the accounts of Manafort and Gates—who arrived
late to the dinner—differ in certain respects. But their versions of events, when assessed alongside
available documentary evidence and what Kilimnik told business associate Sam Patten, indicate
that at least three principal topics were discussed.

       First, Manafort and Kilimnik discussed a plan to resolve the ongoing political problems in
Ukraine by creating an autonomous republic in its more industrialized eastern region of Donbas,922
        914
              7/29/16 Email, Kilimnik to Manafort (10:51 a.m.).
        915
              Manafort 9/12/18 302, at 3.
        916                                                                                                  (b)(3)-1
              7/29/16 Email, Manafort to Kilimnik; (b) (7)(A), (b) (7)(E)            ; (b) (3)
                                                                                                             (b)(7)(E)-2
        917
              7/29/16 Email, Manafort to Kilimnik.
        918
              7/31/16 Email, Manafort to Kilimnik.
        919
              7/31/16 Email, Manafort to Kilimnik.
        920
           Kilimnik 8/2/16 CBP Record; Call Records of Konstantin Kilimnik(b) (3)                            (b)(3)-1
      Call Records of Rick Gates (b) (3)                       ; 8/2-3/16, Kilimnik Park Lane Hotel
Receipt.
        921
           Deripaska’s private plane also flew to Teterboro Airport in New Jersey on the evening of August
2, 2016. According to Customs and Border Protection records, the only passengers on the plane were
Deripaska’s wife, daughter, mother, and father-in-law, and separate records obtained by our Office confirm
that Kilimnik flew on a commercial flight to New York.
        922
           The Luhansk and Donetsk People’s Republics, which are located in the Donbas region of
Ukraine, declared themselves independent in response to the popular unrest in 2014 that removed President
Yanukovych from power. Pro-Russian Ukrainian militia forces, with backing from the Russian military,
have occupied the region since 2014. Under the Yanukovych-backed plan, Russia would assist in
withdrawing the military, and Donbas would become an autonomous region within Ukraine with its own

                                                     139
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 148 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and having Yanukovych, the Ukrainian President ousted in 2014, elected to head that republic .923
That plan, Man afo1i later acknowledged, constituted a "backdoor" means for Russia to control
eastern Ukraine. 924 Man afo1i initially said that, if he had not cut off the discussion, Kilimnik would
have asked Man afo1i in the August 2 meeting to convince Trnmp to come out in favor of the peace
plan , an d Yanukovych would have expected Manafo1i to use his connections in Europe and
Ukraine to suppo1i the plan. 925 Manafo1i also initially told the Office that he had said to Kilimnik
th at the plan was crazy, that the discussion ended, an d that he did not recall Kilimnik askin
Manafo1i to reconsider the lan after their Au ust 2 m eetin .926 Manafo1i said
                                                                                                                   (b)(3)-1
                       that he reacted negatively to Y anukovych sending- years later -an "urgent"
request when Yanukovych needed him.927 When confronted with an email written by Kilimnik on
or about December 8, 2016, however, Manafo1i acknowledged Kilimnik raised the peace plan
again in that email. 928 Manafo1i ultimately acknowled ed Kilimnik also raised the eace Ian in
Januai an d Febrnaiy 2017 meetings with Manafo1i,                                                                   (b)(3)-1
                         929



        Second, Man afo1i briefed Kilimnik on the state of the Trnmp Campaign and Man afo1i's
plan to win the election .930 That briefing encompassed the Campaign's messaging and its internal
polling data. According to Gates, it also included discussion of "battleground" states, which
Manafo1i identified as Michigan, Wisconsin, Pennsylvania, an d Minnesota. 931 Manafo1i did not
refer ex licitl to "battle ·ound" states in his tellin of the Au st 2 discussion
                                                                                                                    (b)(3)-1



prime filllllster. The plan emphasized that Yanukovych would be an ideal candidate to bring peace to the
region as prime minister of the republic, and facilitate the reintegration of the re~         aine with the
suppo1t of the U.S. and Russian presidents. As noted above, according to ~                      the written
documentation describin the Ian, for the Ian to work, both U.S. and Russian suppo1t were necessa1y. (b)(3)-1
                                              2/21/ 18 Email, Manafo1t, Ward, & Fabrizio, at 3-5.
        923
               Manafo1t 9/11/18 302, at4; (b) (3)                                                                   (b)(3)-1

        924    (b) (3)                                                  (b)(3)-1
        925
               Manafo1t 9/ 11/18 302, at 4.
        926
               Manafo1t 9/ 12/18 302, at 4.
        927    (b)(3)                                           Manafo1t 9/ 11/ 18 302, at 5; Manafo1t 9/ 12/18       (b)(3)-1
302, at 4.
        928
               Manafo1t 9/ 12/ 18 302, at 4; (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
                                                                                                                    (b)(3)-1
        929
                                                                                                Documentaiy
                                                                                              01wai·ding email

        930
               Manafo1t 9/ 11/18 302, at 5.
        93 1
               Gates 1/30/ 18 302, at 3, 5.
               (b) (3)                                                (b)(3)-1
        932



                                                       140
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 149 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Third, according to Gates and what Kilimnik told Patten, Manafort and Kilimnik discussed
two sets of financial disputes related to Manafort’s previous work in the region. Those consisted
of the unresolved Deripaska lawsuit and the funds that the Opposition Bloc owed to Manafort for
his political consulting work and how Manafort might be able to obtain payment.933

       After the meeting, Gates and Manafort both stated that they left separately from Kilimnik
because they knew the media was tracking Manafort and wanted to avoid media reporting on his
connections to Kilimnik.934

                  c. Post-Resignation Activities

        Manafort resigned from the Trump Campaign in mid-August 2016, approximately two
weeks after his second meeting with Kilimnik, amidst negative media reporting about his political
consulting work for the pro-Russian Party of Regions in Ukraine. Despite his resignation,
Manafort continued to offer advice to various Campaign officials through the November election.
Manafort told Gates that he still spoke with Kushner, Bannon, and candidate Trump,935 and some
of those post-resignation contacts are documented in emails. For example, on October 21, 2016,
Manafort sent Kushner an email and attached a strategy memorandum proposing that the
Campaign make the case against Clinton “as the failed and corrupt champion of the establishment”
and that “Wikileaks provides the Trump campaign the ability to make the case in a very credible
way – by using the words of Clinton, its campaign officials and DNC members.”936 Later, in a
November 5, 2016 email to Kushner entitled “Securing the Victory,” Manafort stated that he was
“really feeling good about our prospects on Tuesday and focusing on preserving the victory,” and
that he was concerned the Clinton Campaign would respond to a loss by “mov[ing] immediately
to discredit the [Trump] victory and claim voter fraud and cyber-fraud, including the claim that
the Russians have hacked into the voting machines and tampered with the results.”937

        Trump was elected President on November 8, 2016. Manafort told the Office that, in the
wake of Trump’s victory, he was not interested in an Administration job. Manafort instead
preferred to stay on the “outside,” and monetize his campaign position to generate business given
his familiarity and relationship with Trump and the incoming Administration.938 Manafort
appeared to follow that plan, as he traveled to the Middle East, Cuba, South Korea, Japan, and
China and was paid to explain what a Trump presidency would entail.939

       Manafort’s activities in early 2017 included meetings relating to Ukraine and Russia. The

       933
             Gates 1/30/18 302, at 2-4; Patten 5/22/18 302, at 7.
       934
             Gates 1/30/18 302, at 5; Manafort 9/11/18 302, at 5.
       935
             Gates 2/12/18 302, at 12.
       936
             NOSC00021517-20 (10/21/16 Email, Manafort to Kushner).
       937
             NOSC00021573-75 (11/5/16 Email, Manafort to Kushner).
       938
             Manafort 9/12/18 302, at 1, 4-5; Gates 1/30/18 302, at 4.
       939
             Manafort 9/12/18 302, at 1.

                                                     141
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 150 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



first meeting, which took place in Madrid, Spain in January 2017, was with Georgiy Oganov.
Oganov, who had previously worked at the Russian Embassy in the United States, was a senior
executive at a Deripaska company and was believed to report directly to Deripaska.940 Manafort
initially denied attending the meeting. When he later acknowledged it, he claimed that the meeting
had been arranged by his lawyers and concerned only the Pericles lawsuit.941 Other evidence,
however, provides reason to doubt Manafort’s statement that the sole topic of the meeting was the
Pericles lawsuit. In particular, text messages to Manafort from a number associated with Kilimnik
suggest that Kilimnik and Boyarkin—not Manafort’s counsel—had arranged the meeting between
Manafort and Oganov.942 Kilimnik’s message states that the meeting was supposed to be “not
about money or Pericles” but instead “about recreating [the] old friendship”—ostensibly between
Manafort and Deripaska—“and talking about global politics.”943 Manafort also replied by text that
he “need[s] this finished before Jan. 20,”944 which appears to be a reference to resolving Pericles
before the inauguration.

        On January 15, 2017, three days after his return from Madrid, Manafort emailed K.T.
McFarland, who was at that time designated to be Deputy National Security Advisor and was
formally appointed to that position on January 20, 2017.945 Manafort’s January 15 email to
McFarland stated: “I have some important information I want to share that I picked up on my
travels over the last month.”946 Manafort told the Office that the email referred to an issue
regarding Cuba, not Russia or Ukraine, and Manafort had traveled to Cuba in the past month.947
Either way, McFarland—who was advised by Flynn not to respond to the Manafort inquiry—
appears not to have responded to Manafort.948

       Manafort told the Office that around the time of the Presidential Inauguration in January,
he met with Kilimnik and Ukrainian oligarch Serhiy Lyovochkin at the Westin Hotel in
Alexandria, Virginia.949 During this meeting, Kilimnik again discussed the Yanukovych peace
plan that he had broached at the August 2 meeting and in a detailed December 8, 2016 message
found in Kilimnik’s DMP email account.950 In that December 8 email, which Manafort

       940
           Kalashnikova 5/17/18 302, at 4; Gary Lee, Soviet Embassy’s Identity Crisis, Washington Post
(Dec. 20, 1991); Georgy S. Oganov Executive Profile & Biography, Bloomberg (Mar. 12, 2019).
       941
             Manafort 9/11/18 302, at 7.
       942
             Text Message, Manafort & Kilimnik.
       943
             Text Message, Manafort & Kilimnik; Manafort 9/12/18 302, at 5.
       944
             Text Message, Manafort & Kilimnik.
       945
             1/15/17 Email, Manafort, McFarland, & Flynn.
       946
             1/15/17 Email, Manafort, McFarland, & Flynn.
       947
             Manafort 9/11/18 302, at 7.
       948
             1/15/17 Email, Manafort, McFarland, & Flynn; McFarland 12/22/17 302, at 18-19.
       949
             (b) (3)                                   Manafort 9/11/18 302, at 7; Manafort 9/21/18      (b)(3)-1
302, at 3; 1/19/17 & 1/22/17 Kilimnik CBP Records, Jan. 19 and 22, 2017; 2016-17 Text Messages,
Kilimnik & Patten, at 1-2.
       950
             (b) (7)(A), (b) (7)(E)                 (b)(7)(E)-2

                                                  142
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 151 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



acknowledged having read,951 Kilimnik wrote, " [a]ll that is required to strut the process is a ve1y
minor 'wink' (or slight push) from DT"- an appai·ent reference to President-elect Tmmp--"and
a decision to authorize you to be a 'special representative' and manage this process." Kilimnik
assured Manafo1t, with that authority, he "could sta1t the process and within 10 days visit Russia
[Yanukovych] guai·antees your reception at the ve1y top level," an d that "DT could have peace in
Ukraine basically within a few months after inauguration ."952

                   • • ••
                       •
                                         (b} (3)                          and statem ents to the Office, Manafo1t sou
               •   I       I   •   I .   •     •   I I •    •   .   •   Ian. \DJ\->}

                                             fill(b} (3)                                                                      (b)(3)-1

                                               lil(b} (3)

                                                                                                 ill(b} (3)




       On Febmaiy 26, 2017, Manafo1t met Kilimnik in Madrid, where Kilimnik had flown from
Moscow.956 In his first two interviews with th e Office, Manafo1t denied meeting with Kilimnik
on his Madrid trip and then-after being confronted with documenta1y evidence th at Kilimnik was
in Madrid at the same time as him-recognized that he met him in Madrid. Manafo1t said that
Kilimnik had updated him on a criminal investigation into so-called "black ledger" payments to
Manafo1t that was bein conducted b Ukraine's National Anti-Conu tion Bureau .957

                                                                                                                              (b)(3)-1



        Manafo1t remained in contact with Kilimnik throughout 2017 and into the spring of 2018.

        951
              Manafo1t 9/ 11/18 302, at 6; (b} (3)                                                               (b)(3)-1
        952   (b} (7}(A}, (b} (7}(E}                                    (b)(7)(E)-2
                                                                                                                            (b)(3)-1

        954   (b} (3)                                                                 (b)(3)-1
        955   (b} (3)                                                                 (b)(3)-1
        956
              2/21/ 17 Email, Zatynaiko to Kilimnik.
        957
              Manafo1t 9/ 13/ 18 302, at 1.
        958
                                                                In resolving whether Manafo1t breached
                                                                                                          (b)(3)-1
          ._.._
his cooperation p ea agreement y ymg to e O ice, t e 1strict comt f01md that Manafo1t lied about,
among other things, his contacts with Kilimnik regarding the peace plan, including the meeting in Madrid.
Manafort 2/ 13/ 19 Transc1ipt, at 29-31, 40.

                                                                        143
              Case  1:19-cv-00810-RBW U.S.    Depar tment
                                          Document   122-1of Justice
              ______________________________________________________
                                                              Filed 06/19/20 Page 152 of 207
              Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



        Those contacts included matters pertaining to the criminal charges brought by the Office,959 and
        the Ukraine peace plan. In early 2018, Manafort retained his longtime polling fnm to craft a draft
        poll in Ukraine, sent the pollsters a three-page primer on the plan sent by Kilimnik, and worked
        with Kilimnik to fo1mulate the polling questions.960 The primer sent to the pollsters specifically
        called for the United States and President Trnmp to suppo1t the Autonomous Republic ofDonbas
        with Yanukovych as Prime Minister,961 and a series of questions in the draft poll asked for opinions
        on Yanukovych's role in resolving the conflict in Donbas. 962 (The poll was not solely about
        Donbas; it also sought paiticipants ' views on leaders apa1t from Y anukovych as they pe1tained to
        the 2019 Ukraine presidential election.)

                The Office has not uncovered evidence that Manafo1t brought the Ukraine peace plan to
        the attention of the Trnmp Campaign or the Trnmp Administration. Kilimnik continued his effo1ts
        to promote the peace plan to the Executive Branch (e.g. , U.S. Depa1tment of State) into the sUilllller
        of 2018. 963

                 B. Post-Election and Transition-Period Contacts

                Trnmp was elected President on November 8, 2016. Beginning illllllediately after the
        election, individuals connected to the Russian government staited contacting officials on the
        Trnmp Campaign and Transition Team through multiple channels-sometimes through Russian
        Ambassador Kislyak and at oth er times through individuals who sought reliable contacts through
        U.S. persons not fo1mally tied to the Campaign or Transition Team. The most senior levels of the
        Russian government encouraged these effo1ts. The investigation did not establish that these effo1ts
        reflected or constituted coordination between the Trnmp Campaign and Russia in its election­
        interference activities.

                            1. Immediate Post-Election Activity

                As soon as news broke that Tnnnp had been elected President, Russian government
        officials and prominent Russian businessmen began hy ing to make imoads into the new
        Adminish'ation. They appeai·ed not to have preexisting contacts and snuggled to connect with
        senior officials ai·ound the President-Elect. As explained below, those efforts entailed both official
        contact through the Russian Embassy in the United States and outreaches- sanctioned at high
        levels of the Russian government-through business rather than political contacts.



                 959
                    Manafort (D.D.C.) Gov't Opp. to Mot. to Modify, at 2; Superseding Indictm ent ,i,i 48-51,
        United States v. Paul J. Manafort, Jr., 1:l 7-cr-201 (D.D.C. June 8, 2018), Doc. 318.
                 960
                   2/12/18 Email, Fabrizio to Manafo1t & Ward; 2/ 16/18 Email, Fabrizio to Manafo1t ; 2/ 19/ 18
        Email, Fabrizio to Ward; 2/21/ 18 Email, Manafo1t to Ward & Fab1izio.
(b)(7)(E)-2
                 961
                       2/21/ 18 Email, Manafo1t to Ward & Fabrizio (7:16:49 a.m.) (attachment).            (b)(7)(E)-2
                 962
                       3/9/ 18 Email, Ward to Manafo1t & Fabrizio (attachment).


       HP1M1w•■--Il3IU>•e>-
                                                                                                  (b) (7)(A), (b) (7)(E)



                                                                                          (b)(3)-2, (b)(7)(E)-1
(b)(3)-2, (b)(7)(E)-1                                         144
                                                                       (b)(7)(E)-2
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 153 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  a. Outreach from the Russian Government

        At approximately 3 a.m. on election night, Trump Campaign press secretary Hope Hicks
received a telephone call on her personal cell phone from a person who sounded foreign but was
calling from a number with a DC area code.964 Although Hicks had a hard time understanding the
person, she could make out the words “Putin call.”965 Hicks told the caller to send her an email.966

       The following morning, on November 9, 2016, Sergey Kuznetsov, an official at the Russian
Embassy to the United States, emailed Hicks from his Gmail address with the subject line,
“Message from Putin.”967 Attached to the email was a message from Putin, in both English and
Russian, which Kuznetsov asked Hicks to convey to the President-Elect.968 In the message, Putin
offered his congratulations to Trump for his electoral victory, stating he “look[ed] forward to
working with [Trump] on leading Russian-American relations out of crisis.”969

        Hicks forwarded the email to Kushner, asking, “Can you look into this? Don’t want to get
duped but don’t want to blow off Putin!”970 Kushner stated in Congressional testimony that he
believed that it would be possible to verify the authenticity of the forwarded email through the
Russian Ambassador, whom Kushner had previously met in April 2016.971 Unable to recall the
Russian Ambassador’s name, Kushner emailed Dimitri Simes of CNI, whom he had consulted
previously about Russia, see Volume I, Section IV.A.4, supra, and asked, “What is the name of
Russian ambassador?”972 Kushner forwarded Simes’s response—which identified Kislyak by
name—to Hicks.973 After checking with Kushner to see what he had learned, Hicks conveyed
Putin’s letter to transition officials.974 Five days later, on November 14, 2016, Trump and Putin
spoke by phone in the presence of Transition Team members, including incoming National
Security Advisor Michael Flynn.975



       964
             Hicks 12/8/17 302, at 3.
       965
             Hicks 12/8/17 302, at 3.
       966
             Hicks 12/8/17 302, at 3.
       967
             NOSC00044381 (11/9/16 Email, Kuznetsov to Hicks (5:27 a.m.)).
       968
             NOSC00044381-82 (11/9/16 Email, Kuznetsov to Hicks (5:27 a.m.)).
       969
             NOSC00044382 (11/9/16 Letter from Putin to President-Elect Trump (Nov. 9, 2016)
(translation)).
       970
             NOSC00044381 (11/9/16 Email, Hicks to Kushner (10:26 a.m.)).
       971
             Statement of Jared C. Kushner to Congressional Committees, at 4 (Jul. 24, 2017).
       972
          NOSC00000058 (11/9/16 Email, Kushner to Simes (10:28 a.m.)); Statement of Jared Kushner
to Congressional Committees, at 4 (Jul. 24, 2017).
       973
             NOSC00000058 (11/9/16 Email, Kushner to Hicks (11:05:44 a.m.)).
       974
             Hicks 12/8/17 302, at 3-4.
       975
           Flynn 11/16/17 302, at 8-10; see Doug G. Ware, Trump, Russia’s Putin Talk about Syria, Icy
Relations in Phone Call, UPI (Nov. 14, 2016).

                                                    145
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 154 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     b. High-Level Encouragement of Contacts through Alternative Channels

        As Russian officials in the United States reached out to the President-Elect and his team, a
number of Russian individuals working in the private sector began their own efforts to make
contact. Petr Aven, a Russian national who heads Alfa-Bank, Russia’s largest commercial bank,
described to the Office interactions with Putin during this time period that might account for the
flurry of Russian activity.976

        Aven told the Office that he is one of approximately 50 wealthy Russian businessmen who
regularly meet with Putin in the Kremlin; these 50 men are often referred to as “oligarchs.”977
Aven told the Office that he met on a quarterly basis with Putin, including in the fourth quarter
(Q4) of 2016, shortly after the U.S. presidential election.978 Aven said that he took these meetings
seriously and understood that any suggestions or critiques that Putin made during these meetings
were implicit directives, and that there would be consequences for Aven if he did not follow
through.979 As was typical, the 2016 Q4 meeting with Putin was preceded by a preparatory meeting
with Putin’s chief of staff, Anton Vaino.980

        According to Aven, at his Q4 2016 one-on-one meeting with Putin,981 Putin raised the
prospect that the United States would impose additional sanctions on Russian interests, including
sanctions against Aven and/or Alfa-Bank.982 Putin suggested that Aven needed to take steps to
protect himself and Alfa-Bank.983 Aven also testified that Putin spoke of the difficulty faced by
the Russian government in getting in touch with the incoming Trump Administration.984
According to Aven, Putin indicated that he did not know with whom formally to speak and
generally did not know the people around the President-Elect.985



          976
                Aven provided information to the Office in an interview and through an attorney proffer,
(b) (3)                                                                                                        (b)(3)-1
          977
                Aven 8/2/18 302, at 7.
          978
                (b) (3)                                           (b)(3)-1
          979
                Aven 8/2/18 302, at 2-3.
          980
            (b) (3)                                                         and interview with the Office, (b)(3)-1
Aven referred to the high-ranking Russian government officials using numbers (e.g., Official 1, Official 2).
Aven separately confirmed through an attorney proffer that Official 1 was Putin and Official 2 was Putin’s
chief of staff, Vaino. See Affidavit of Ryan Junck (Aug. 2, 2018) (hard copy on file).
          981
           At the time of his Q4 2016 meeting with Putin, Aven was generally aware of the press coverage
about Russian interference in the U.S. election. According to Aven, he did not discuss that topic with Putin
at any point, and Putin did not mention the rationale behind the threat of new sanctions. Aven 8/2/18 302,
at 5-7.
          982
                (b) (3)                                          (b)(3)-1
          983
                (b) (3)                                          (b)(3)-1
          984
                (b) (3)                                          (b)(3)-1
          985
                (b) (3)                                         (b)(3)-1

                                                       146
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 155 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Aven (b) (3)           told Putin he would take steps to protect himself and the Alfa-Bank           (b)(3)-1
shareholders from potential sanctions, and one of those steps would be to try to reach out to the
incoming Administration to establish a line of communication.986 Aven described Putin
responding with skepticism about Aven’s prospect for success.987 According to Aven, although
Putin did not expressly direct him to reach out to the Trump Transition Team, Aven understood
that Putin expected him to try to respond to the concerns he had raised.988 Aven’s efforts are
described in Volume I, Section IV.B.5, infra.

                   2. Kirill Dmitriev’s Transition-Era Outreach to the Incoming Administration

        Aven’s description of his interactions with Putin is consistent with the behavior of Kirill
Dmitriev, a Russian national who heads Russia’s sovereign wealth fund and is closely connected
to Putin. Dmitriev undertook efforts to meet members of the incoming Trump Administration in
the months after the election. Dmitriev asked a close business associate who worked for the United
Arab Emirates (UAE) royal court, George Nader, to introduce him to Trump transition officials,
and Nader eventually arranged a meeting in the Seychelles between Dmitriev and Erik Prince, a
Trump Campaign supporter and an associate of Steve Bannon.989 In addition, the UAE national
security advisor introduced Dmitriev to a hedge fund manager and friend of Jared Kushner, Rick
Gerson, in late November 2016. In December 2016 and January 2017, Dmitriev and Gerson
worked on a proposal for reconciliation between the United States and Russia, which Dmitriev
implied he cleared through Putin. Gerson provided that proposal to Kushner before the
inauguration, and Kushner later gave copies to Bannon and Secretary of State Rex Tillerson.

                   a. Background

        Dmitriev is a Russian national who was appointed CEO of Russia’s sovereign wealth fund,
the Russian Direct Investment Fund (RDIF), when it was founded in 2011.990 Dmitriev reported
directly to Putin and frequently referred to Putin as his “boss.”991

        RDIF has co-invested in various projects with UAE sovereign wealth funds.992 Dmitriev
regularly interacted with Nader, a senior advisor to UAE Crown Prince Mohammed bin Zayed
        986
              (b) (3)                                       (b)(3)-1
        987
              (b) (3)                            Aven 8/2/18 302, at 6.   (b)(3)-1
        988
              Aven 8/2/18 302, at 4-8; (b) (3)                              (b)(3)-1
        989
            Nader provided information to the Office in multiple interviews, all but one of which were
conducted under a proffer agreement, (b) (3)                                                       The
investigators also interviewed Prince under a proffer agreement. Bannon was interviewed by the Office, (b)(3)-1
(b) (3)                        under a proffer agreement.
        990
                Kirill Dmitriev Biography, Russian Direct Investment Fund, available at
https://rdif.ru/Eng_person_dmitriev_kirill/. See also Overview, Russian Direct Investment Fund, available
at https://rdif.ru/Eng_About/.
        991
          Gerson 6/15/18 302, at 1. See also, e.g., 12/14/16 Text Message, Dmitriev to Gerson; 1/9/17
Text Message, Dmitriev to Gerson.
        992
              (b) (3)                                                        (b)(3)-1

                                                      147
    Case 1:19-cv-00810-RBW U.S. Department
                           Document   122-1of Justice
    ______________________________________________________
                                               Filed 06/19/20 Page 156 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(Crown Prince Mohammed), in connection with RDIF 's dealings with the UAE. 993 Putin wanted
Dmitriev to be in charge of both the financial and the political relationship between Russia and the
Gulf states, in pa1t because Dmitriev had been educated in the West and spoke English fluently. 994
Nader considered Dmitriev to be Putin's interlocutor in the Gulf region, and would relay
Dmitriev's views directly to Crown Prince Mohammed.995

        Nader developed contacts with both U.S. presidential campaigns dming the 2016 election,
and kept Dmitriev abreast of his effo1ts to do so.996 According to Nader, Dmitriev said that his
and the government of Russia's preference was for candidate Tnnn to win and asked Nader to
assist him in meetin members of the Trnm Cam ai n .997
                                                                                                 (b)(3)-1
                                                                                 Nader did not
introduce Dmitriev to anyone associated with the Trnmp Campaign before the election.999

          (b} (3)


                                             lliil{D) {~)la{D) {~)                                           (b)(3)-1

                                                                                   lliit(b} (3)


(b} (3)


       Erik Prince is a businessman who had relationships with various individuals associated
with the Trnmp Campaign, including Steve Bannon, Donald Trnmp Jr., and Roger Stone. 1005
Prince did not have a fonnal role in the Campaign, although he offered to host a fundraiser for

          993
                 Nader 1/22/ 18 302, at 1-2; Nader 1/23/ 18 302, at 2-3; 5/3/ 16 Email, Nader to Phares; -
(b} (3)
                                                                                                             (b)(3)-1
          994
                Nader 1/22/18 302, at 1-2.
          995
                Nader 1/22/18 302, at 3.
          996
                Nader 1/22/18 302, at 3; (b} (3)                                      (b)(3)-1
                Nader 1/22/18 302, at 3; (b} (3)                                      (b)(3)-1
          997

          998   (b} (3)                                       (b)(3)-1
          999
                Nader 1/22/18 302, at 3.
          1000   (b} (3)                                      (b)(3)-1
          1001   (b} (3)                                      (b)(3)-1
          1002   (b} (3)                                      (b)(3)-1
          1003   (b} (3)                                        (b)(3)-1
          1004   (b} (3)                                      (b)(3)-1
          1005
                 Prince 4/4/ 18 302, at 1-5; Bannon 2/ 14/ 18 302, at 21.

                                                          148
                   Case 1:19-cv-00810-RBW U.S. Department
                                          Document   122-1of Justice
                   ______________________________________________________
                                                              Filed 06/19/20 Page 157 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              Trnmp and sent unsolicited policy papers on issues such as foreign policy, trade, and Russian
              election interference to Bannon. 1006

                       After the election, Prince frequently visited transition offices at Trnmp Tower, primarily
              to meet with Bannon but on occasion to meet Michael Flynn and others. 1007 Prince and Bannon
              would discuss, inter alia, foreign policy issues and Prince's recollllllendations regarding who
              should be appointed to fill key n a t i ~sitions. 1008 Although ~ (b)(3)-1
              affiliated with the transition, N a d e r - received a s s u r a n c e s _
              that the incoming Administration considered Prince a trusted associate.10

                                        b. Kirill Dmitriev's Post-Election Contacts With the Incoming Administration

                      Soon after midnight on election night, Dmiti·iev messaged (b) (3), (b) (7)(A), (b) (7)(E)
                             who was ti·avelin to New York to attend the 2016 World Chess Championship. (b)(3)-2
              (b) (3), (b) ( n,....,, , ... , ,, n .... ,                                        Dmitiy Peskov, the (b)(7)(E)-1
                                                                                               ss Cham ionshi .1010
              (b) (3), (b) (7)(A), (b) (7)(E)                                     'J!llllr.JTF.'1'11


                                                                                                                        1      (b) (3), (b) (7)(A), (b) (7)(E)

                                                                                                                                                        (b)(7)(E)-2
                                 I I        I                 "   I   I   I I         I                       I   I          · I I         · I   I
                                                •   •   , •                 1 1   ,       ,     • , •     •   (b) (7)(A), (b) (7)(E)
                                                                                                                        OJ l~J, lOJ l' JlAJ, lOJ l' }lt:J
                                                                                                        • · (b) (3), (b) (7)(A), (b) (7)(E)
                    I   •   I    I     II


                                                                                                                                             (b)(3)-2, (b)(7)(E)-1

                        1006
                          Prince 4/4/ 18 302, at 1, 3-4; Prince 5/3/ 18 302, at 2; Bannon 2/ 14/ 18 302, at 19-20; 10/ 18/ 16
              Email, Prince to Bannon.
                        1007
                          Flynn 11/20/ 17 302, at 6; Flynn 1/ 11/ 18 302, at 5; Flynn 1/24/18 302, at 5-6; Flynn 5/ 1/18 302,
              at 11; P1ince 4/4/18 302, at 5, 8; Bannon 2/ 14/ 18 302, at 20-21 ; 11/12/ 16 Email, Prince to Corallo.
                        1008                                                                                                         (b)(3)-2, (b)(7)(E)-1
                                Prince 4/4/ 18 302, at 5; Bannon 2/ 14/ 18 302, at 21.
                        1009
                                (b) (3)                                                       (b)(3)-1                                                           (b)(3)-1
(b)(3)-1
                                                                                                                      INader 1/22/18 302, at 5-6; -

                        lOll
                    (b) (3), (b) (7)(A), (b) (7)(E)                                                                         (b)(3)-2, (b)(7)(E)-1
                1
                  • '. b) (3), (b) (7)(A), (b) (7)(E)                                                                     (b)(3)-2, (b)(7)(E)-1
              __, (b) (3), (b) (7)(A), (b) (7)(E)
  (b)(3)-2
(b)(7)(E)-1
                        1014
                             (b) (3), (b) (7)(A), (b) (7)(E)                                                                (b)(3)-2, (b)(7)(E)-1
                        1015
                             (b) (3), (b) (7)(A), (b) (7)(E)
                                                                                                                      I     (b)(3)-2, (b)(7)(E)-1

                                                                                              149
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 158 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Later that morning, Dmitriev contacted Nader, who was in New York, to request a meeting
with the "key people" in the incoming Administrntion as soon as possible in light of the "[g]reat
results." 10 16 He asked Nader to convey to the incoming Administration that "we want to sta1t
rebuilding the relationship in whatever is a comfo1table pace for them. We understand all of the
sensitivities and are not in a msh." 1017 Dmitriev and Nader had previously discussed Nader
introducing him to the contacts Nader had made within the Tnnnp Campaign. 1018 Dmiti·iev also
told Nader that he would ask Putin for permission to ti·avel to the United States, where he would
be able to speak to media outlets about the positive impact of Tnunp 's election and the need for
reconciliation between the United States and Russia. 1019

        Later that day, Dmitriev flew to New York, where Peskov was separately traveling to
attend the chess tournament. 1020 Dmiti·iev invited Nader to the opening of the tomnament and
noted that, if there was "a chance to see anyone key from Tnunp camp," he "would love to sta1t
building for the fotme." 1021 Dmiti·iev also asked Nader to invite Kushner to the event so that he
(Dmitriev) could meet him. 1022 Nader did not pass along Dmitriev's invitation to anyone
connected with the incoming Administi·ation. 1023 Although one World Chess Federation official
recalled hearing from an attendee that President-Elect Tnnnp had stopped by the tomnament, the
investigation did not establish that Tnunp or any Campaign or Transition Team official attended
the event. 1024 And the President's written answers denied that he had.1025

        Nader stated that Dmiti·iev continued to press him to set up a meeting with ti·ansition
officials, and was paiticularly focused on Kushner and Tnunp Jr. 1026 Drnitriev told Nader that

(b} (3)
                               ~                                      .                                     (b)(3)-1



            1016
                   11/9/ 16 Text Message, Dmitriev to Nader (9:34 a.m.); Nader 1/22/18 302, at 4.
            1011
                   11/9/ 16 Text Message, Dmitriev to Nader (11 :58 p.m.).
            1018
                   Nader 1/22/18 302, at 3.
            1019
            11/9/ 16 Text Messa e, Dmitriev to Nader 10:06 a.m.); 11/9/ 16 Text Message, Dmitiiev to
Nader (10: 10 a.m.);                                                                                        (b)(3)-1
            1020
            11/9/ 16 Text Message, Dmitriev to Nader (10:08 a.m.); 11/9/ 16 Text Message, Dmitiiev to
Nader (3:40 p.m.); Nader 1/22/ 18 302, at 5.
            1021
                   11/9/ 16 Text Message, Dmitriev to Nader (7 :10 p.m.).
            1022
                   11/ 10/ 16 Text Message, Dmitriev to Nader (5:20 a.m.).
            1023
                   Nader 1/22/ 18 302, at 5-6.
            1024
                   Marinello 5/31/18 302, at 2-3; Nader 1/22/ 18 302, at 5-6.
            1025
                   W1itten Responses of Donald J. Tmmp (Nov. 20, 2018), at 17-18 (Response to Question V,
Pait (a).



-                                                                                                           (b)(3)-1
            1026
                   Nader 1/22/ 18 302, at 6; (b} (3)

            1027
                   Nader 1/22/18 302, at 6; (b} (3)                                                         (b)(3)-1

                                                          150
     Case 1:19-cv-00810-RBW U.S. Department
                            Document   122-1of Justice
     ______________________________________________________
                                                Filed 06/19/20 Page 159 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                          (b)(3)-1
                                                       According to Nader, Dmiti·iev was ve1y
allXlous to connect wit t e mcommg A mmsti·at1on and told Nader that he would tiy other routes
to do so besides Nader himself. 1030 Nader did not ultimately inti·oduce Dmiu-iev to anyone
associated with the incoming Adminisu-ation during Dmitriev's post-election u-ip to New York. 1031

       In early December 2016, Dmiti·iev again broached the topic of meeting incoming
Adminisu-ation officials with Nader in Januaiy or Febmaiy. 1032 Dmiu-iev sent Nader a list of
publicly available quotes of Dmiu-iev speaking positively about Donald Tnnnp "in case they
[were] helpful." 1033

                   c. Erik Prince and Kirill Dmitriev Meet in the Seychelles

                         i. George Nader and Erik Prince Arrange Seychelles Meeting with Dmitriev

        Nader traveled to New York in eai·ly Januaiy 2017 and had lunchtime and dinner meetings
with Erik Prince on Januaiy 3, 2017 .1034 Nader and Prince discussed Dmiu-iev. 1035 Nader
info1med Prince that the Russians were looking to build a link with the incoming Tnnnp
Adminisu-ation .1036                        he told Prince that Dmiti·iev had been ushin Nader to
inu-oduce him to someone from the incomin Administi·ation                                                (b)(3)-1
                                                             1037
                                                           .      Nader suggested, in light of Prince' s
relationship with Transition Team officials that Prince and Dmiti·iev meet to discuss issues of
mutual concem .1038                                                                 Prince told Nader
that he needed to think fuii her about it and to check with Transition Team officials. 1039

       After his dinner with Prince, Nader sent Prince a link to a Wikipedia entiy about Dmiti·iev,
and sent Dmiu-iev a message stating that he had j ust met "with some key people within the fainily
and inner circle"- a reference to Prince- and that he had spoken at length and positively about


        1028
               (b) (3)                                                  (b)(3)-1
        1029   (b) (3)                                      (b)(3)-1
        1030
               Nader 1/22/18 302, at 6.
        1031
               Nader 1/22/ 18 302, at 5-7.
        1032
               12/8/ 16 Text Messages, Dmitiiev to Nader (12: 10:31 a.m.); Nader 1/22/ 18 302, at 11.
        1033
           12/8/ 16 Text Message, Dmitriev to Nader (12:10:31 a.m.); 12/8/ 16 Text Message, Dmitiiev to
Nader (12:10:57 a.m.).
        1034
               Prince 4/4/ 18 302, at 8.
        1035
               Prince 5/3/ 18 302, at 3; (b) (3)                                               (b)(3)-1
        1036   (b) (3)                                       (b)(3)-1
        1037   (b) (3)                                       (b)(3)-1
        1038   (b) (3)                                       (b)(3)-1
        1039   (b) (3)                                       (b)(3)-1

                                                      151
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 160 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



Dmitriev.1040 Nader told Dmitriev that the people he met had asked for Dmitriev's bio, and
Dmitriev replied that he would update and send it. 1041 Nader later received from Dmiti·iev two
files concerning Dmitriev: one was a two-page biography, and the other was a list of Dmitriev's
positive quotes about Donald Tnnnp. 1042

        The next morning, Nader fo1warded the message and attachments Dmiti·iev had sent him
to Prince.1043 Nader wrote to Prince that these documents were the versions "to be used with some
additional details for them" (with "them" refeITing to members of the incoming
Administration) .1044 Prince opened the attachments at Tnnnp Tower within an hour of receiving
them. 1045 Prince stated that, while he was at Tnnnp Tower that day, he spoke with Kellyanne
Conway, Wilbur Ross, Steve Mnuchin, and others while waiting to see Bannon. 1046 Cell-site
location data for Prince's mobile phone indicates that Prince remained at Tnnnp Tower for
approximately three hours.1047 Prince said that he could not recall whether, durin those three
hours he met with Bannon and discussed Dmitriev with him. 1048                                    (b)(3)-1


        Prince booked a ticket to the Seychelles on Januaiy 7, 2017. 1050 The following day, Nader
wrote to Dmitriev that he had a "pleasant smprise" for him, namely that he had aITanged for
Dmitriev to meet "a Special Guest" from "the New Team," refeITing to Prince. 1051 Nader asked
Dmitriev if he could come to the Seychelles for the meeting on Janua1y 12, 2017, and Dmiti·iev
agreed. 1052

       The following d a y , ~ s u r a n c e from Nader that the Seychelles meeting
would be woii hwhile. 1053 ~ Dmitriev was not enthusiastic about the idea of                                 (b)(3)-1
meeting with Prince, and that Nader assured him that Prince wielded influence with the incoming


        1040
            1/4/ 17 Text Message, N ader to Prince; 1/4/ 17 Text Messa es, Nader to Dmitriev (5 :24 a.m. -
5:26 a.m.); Nader 1/22/ 18 302, at 8-9;                                                                      (b)(3)-1
        1041
               1/4/ 17 Text Messages, Nader & Dmitriev (7:24:27 a.m.).
        1042
               1/4/ 17 Text Messages, Dmitriev to N ader (7:25-7:29 a.m.)
        1043
               1/4/ 17 Text Messages, Nader to Prince.
        1044
               1/4/ 17 Text Messages, Nader to Prince; (b) (3)                                   (b)(3)-1
        1045
               Prince 5/3/ 18 302, at 1-3 .
        1046
               Prince 5/3/ 18 302, at 2-3.
        1047
               Cell-site location data for Prince's mobile phone (b) (7)(A), (b) (7)(E)               (b)(7)(E)-2
        1048
               Prince 5/3/ 18 302, at 3.
        1049   (b) (3)                                   (b)(3)-1
        1050
               1/5/ 17 Email, Kasbo to Prince.
        1051
               1/8/ 17 Text Messages, Nader to Dmitriev (6: 05 - 6: 10 p.m.).
        1052
               1/8/ 17 Text Messages, Nader & Dmitriev (6: 10 - 7:27 p.m.).
        1053
               1/9/ 17 Text Message, Dmitriev to Nader.

                                                      152
     Case 1:19-cv-00810-RBW U.S. Department
                            Document   122-1of Justice
     ______________________________________________________
                                                Filed 06/19/20 Page 161 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Administration .1054 Nader wrote to Dmitriev, "This guy [Prince] is designated by Steve [Bannon]
to meet you! I know him and he is ve1y ve1y well connected and tm sted by the New Team. His
sister is now a Minister of Education." 1055 According to Nader, Prince had led him to believe that
Bannon was aware of Prince's upcoming meeting with Dmitriev, and Prince acknowledged that it
was fair for Nader to think that Prince would pass info1mation on to the Transition Team. 1056
Bannon, however, told the Office that Prince did not tell him in advance about his meeting
with Dmitriev.1057

                           ii. The Seychelles Meetings

        Dmitriev aiTived with his wife in the Seychelles on Januaiy 11, 2017, and checked into the
Four Seasons Reso1i where Crown Prince Mohalllllled and Nader were staying. 1058 Prince aiTived
that sam e day. 1059 Prince and Dmitriev met for the first time that afternoon in Nader's villa, with
Nader present. 1060 The initial meeting lasted approximately 30-45 minutes. 1061

                                                                                                               (b)(3)-1
                                                                      Prince described the eight
years o t e O ama A       1strab on m negative tenns, an state that he was looking fo1ward to a
new era of cooperation and conflict resolution .1063 According to Prince, he told Dmitriev that
Bannon was effective if not conventional, and that Prince provided policy papers to Bannon .1064

          (b} (3)
                                                                                                                (b)(3)-1
                                    llill(b} (3)




          1054   (b} (3)                                   (b)(3)-1
          1055
                 1/9/ 17 Text Message, Nader to Dmitriev (2 :12:56 p.m.); Nader 1/ 19/ 18 302, at 13; -
(b} (3)                                                                                                         (b)(3)-1
          1056
                 Nader 1/ 19/ 18 302, at 13; (b} (3)                           Prince 5/3/ 18 302, at 3.   (b)(3)-1
          1057
                 Bannon 2/ 14/ 18 302, at 25-26.
          1058
           1/ 10/ 17 Text Messages, Dmitriev & Nader (2 :05:54 - 3:30:25 p.m.); 1/ 11/ 17 Text Messages,
Dmitriev & Nader (2 :1 6:16 - 5:17:59 p.m.).
          1059
                 1/7/ l 7 Email, Kasbo to Prince.
          1060
                 1/ 11/ 17 Text Messages, Nader & Dmitiiev (5 :1 8:24 - 5:37:14 p.m.); (b} (3)
                                                                                                               (b)(3)-1
          1061
                 Prince 5/3/ 18 302, at 4; (b} (3)                            (b)(3)-1
          1062   (b} (3)                                       (b)(3)-1
          1063   (b} (3)                                  (b)(3)-1
          1064
                 Prince 5/3/ 18 302, at 4.
          1065   (b} (3)                                   (b)(3)-1

                                                         153
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 162 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                                                                                                             (b)(3)-1



topic of Russian interference in the 2016 election did not come up.

                                                                                                             (b)(3)-1
Prince added that he would info1m Bannon about his meeting with Dmitriev, and that ifthere was
interest in continuin the discussion Bannon or someone else on the Transition Team would do

                                                                                                             (b)(3)-1


       Afte1wards, Prince returned to his room, where he learned that a Russian aircraft caiTier
had sailed to Libya, which led him to call Nader and ask him to set up another meeting with
Dmitriev. 1073 According to Nader, Prince called and said he had checked with his associates back
home and needed to convey to Dmitriev that Libya was "off the table." 1074 Nader wrote to
Dmitriev that Prince had "received an urgent message that he needs to convey to you immediately,"
and aiTanged for himself, Dmitriev, and Prince to meet at a restaurant on the Four Seasons
propei1y_101s

       At the second meeting, Prince told Dmitriev that the United States could not acce
Russian involvement in Lib a because it would make the situation there much worse. 1076
                                                                                        --.~
                                                                                                             (b)(3)-1


       1066   (b) (3)                                                                                       (b)(3)-1
       1067   (b) (3)                                                                                       (b)(3)-1
       1068
              (b) (3)                                                                                       (b)(3)-1
       1069
              Prince 5/3/ 18 302, at 4-5.
       1070   (b) (3)                                                                                       (b)(3)-1
       1011
              Prince 5/3/ 18 302, at 4; (b) (3)                                                             (b)(3)-1
       1072   (b) (3)                                                                                       (b)(3)-1
       1073
              Prince 4/4/18 302, at 10; Prince 5/3/ 18 302, at 4; (b) (3)                                   (b)(3)-1
       1074
              Nader 1/22/18 302, at 14; (b) (3)                                                             (b)(3)-1
       1075   (b) (3)                                   1/ 11/ 17 Text Messages, Dmitriev & Nader (9:13:54 - (b)(3)-1
10:24:25 p.m
                                                                                                             (b)(3)-1




                                                       154
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 163 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(b} (3)                                                                  1077                         (b)(3)-1

         After the brief second meeting concluded, Nader and Dmiti·iev discussed what had
ti·anspired. 1078 Dmiti·iev told Nader that he was disappointed in his meetings with Prince for two
reasons: first, he believed the Russians needed to be communicating with someone who had more
authority within the incoming Adminisu-ation than Prince had. 1079 Second, he had hoped to have             (b)(3)-1
a discussion of greater substance, such as outlinin a sti·ate ic roadmap for both counti·ies to
follow. 1080 Dmiu-iev told Nader that                                  Prince's comments
                                                                                         1081
                                                                                                [Q>lij•

        Hours after the second meeting, Prince sent two text messages to Bannon from the
Seychelles. 1082 As described further below, investigators were unable to obtain the content of these
or other messages between Prince and Bannon, and the investigation also did not identify evidence
of any further communication between Prince and Dmiu-iev after their meetings in the Seychelles.

                           iii. Erik Prince 's Meeting with Steve Bannon after the Seychelles Trip

        After the Seychelles meetings, Prince told Nader that he would infonn Bannon about his
discussion with Dmiu-iev and would convey that someone within the Russian power structure was
interested in seeking better relations with the incoming Administi·ation. 1083 On Januaiy 12, 2017,
Prince contacted Bannon 's personal assistant to set up a meeting for the following week. 1084
Several days later, Prince messaged her again asking about Bannon 's schedule. 1085

        Prince said that he met Bannon at Bannon 's home after returning to the United States in
mid-Januaiy and briefed him about several topics, including his meeting with Drniti·iev. 1086 Prince
told the Office that he explained to Bannon that Dmiti·iev was the head of a Russian sovereign
wealth fund and was interested in improving relations between the United States and Russia. 1087
Prince had on his cellphone a screenshot of Dmiu-iev' s Wikipedia page dated Janua1y 16, 2017,


          1077
                 (b} (3)                                                                                  (b)(3)-1
          1078
                 Nader 1/22/ 18 302, at 15; (b} (3)                                                       (b)(3)-1




-·
          1079
                 Nader 1/22/ 18 302, at 9, 15; (b} (3)                                                    (b)(3)-1
          1080
                 Nader 1/22/18 302, at 15.
          1081   (b} (3)                                  Nader 1/22/ 18 302, at 15.                      (b)(3)-1
          1082
                 Call Records of Erik Prince (b} (3)                                                      (b)(3)-1
          1083
                 Prince 4/4/ 18 302, at 10; Prince 5/3/ 18 302, at 4; (b} (3)                             (b)(3)-1
          1084
                 1/ 12/ 17 Text Messages, Prince to Preate.
          1085
                 1/ 15/ 17 Text Message, Prince to Pt·eate.
          1086
                 Pt·ince 4/4/ 18 302, at 11; Prince 5/3/ 18 302, at 5.
          1087
                 Pt·ince 4/4/ 18 302, at 11; Prince 5/3/ 18 302, at 5.

                                                           155
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 164 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and Prince told the Office that he likely showed that image to Bannon.1088 Prince also believed he
provided Bannon with Dmitriev’s contact information.1089 According to Prince, Bannon instructed
Prince not to follow up with Dmitriev, and Prince had the impression that the issue was not a
priority for Bannon.1090 Prince related that Bannon did not appear angry, just relatively
uninterested.1091

       Bannon, by contrast, told the Office that he never discussed with Prince anything regarding
Dmitriev, RDIF, or any meetings with Russian individuals or people associated with Putin.1092
Bannon also stated that had Prince mentioned such a meeting, Bannon would have remembered it,
and Bannon would have objected to such a meeting having taken place.1093

        The conflicting accounts provided by Bannon and Prince could not be independently
clarified by reviewing their communications, because neither one was able to produce any of the
messages they exchanged in the time period surrounding the Seychelles meeting. Prince’s phone
contained no text messages prior to March 2017, though provider records indicate that he and
Bannon exchanged dozens of messages.1094 Prince denied deleting any messages but claimed he
did not know why there were no messages on his device before March 2017.1095 Bannon’s devices
similarly contained no messages in the relevant time period, and Bannon also stated he did not
know why messages did not appear on his device.1096 Bannon told the Office that, during both the
months before and after the Seychelles meeting, he regularly used his personal Blackberry and
personal email for work-related communications (including those with Prince), and he took no
steps to preserve these work communications.1097

                   d. Kirill Dmitriev’s Post-Election Contact with Rick Gerson Regarding U.S.-
                      Russia Relations

       Dmitriev’s contacts during the transition period were not limited to those facilitated by
Nader. In approximately late November 2016, the UAE national security advisor introduced
Dmitriev to Rick Gerson, a friend of Jared Kushner who runs a hedge fund in New York.1098
Gerson stated he had no formal role in the transition and had no involvement in the Trump

        1088
               Prince 5/3/18 302, at 5; 1/16/17 Image on Prince Phone (on file with the Office).
        1089
               Prince 5/3/18 302, at 5.
        1090
               Prince 5/3/18 302, at 5.
        1091
               Prince 5/3/18 302, at 5.
        1092
               Bannon 10/26/18 302, at 10-11.
        1093
               Bannon 10/26/18 302, at 10-11.
        1094
               Call Records of Erik Prince (b) (3)                                                 (b)(3)-1
        1095
               Prince 4/4/18 302, at 6.
        1096
               Bannon 10/26/18 302, at 11; Bannon 2/14/18 302, at 36.
        1097
               Bannon 10/26/18 302, at 11.
        1098
            Gerson 6/5/18 302, at 1, 3; 11/26/16 Text Message, Dmitriev to Gerson; 1/25/17 Text Message,
Dmitriev to Nader.

                                                      156
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 165 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Campaign other than occasional casual discussions about the Campaign with Kushner.1099 After
the election, Gerson assisted the transition by arranging meetings for transition officials with
former UK prime minister Tony Blair and a UAE delegation led by Crown Prince Mohammed.1100

        When Dmitriev and Gerson met, they principally discussed potential joint ventures
between Gerson’s hedge fund and RDIF.1101 Dmitriev was interested in improved economic
cooperation between the United States and Russia and asked Gerson who he should meet with in
the incoming Administration who would be helpful towards this goal.1102 Gerson replied that he
would try to figure out the best way to arrange appropriate introductions, but noted that
confidentiality would be required because of the sensitivity of holding such meetings before the
new Administration took power, and before Cabinet nominees had been confirmed by the
Senate.1103 Gerson said he would ask Kushner and Michael Flynn who the “key person or people”
were on the topics of reconciliation with Russia, joint security concerns, and economic matters.1104

        Dmitriev told Gerson that he had been tasked by Putin to develop and execute a
reconciliation plan between the United States and Russia. He noted in a text message to Gerson
that if Russia was “approached with respect and willingness to understand our position, we can
have Major Breakthroughs quickly.”1105 Gerson and Dmitriev exchanged ideas in December 2016
about what such a reconciliation plan would include.1106 Gerson told the Office that the Transition
Team had not asked him to engage in these discussions with Dmitriev, and that he did so on his
own initiative and as a private citizen.1107

       On January 9, 2017, the same day he asked Nader whether meeting Prince would be
worthwhile, Dmitriev sent his biography to Gerson and asked him if he could “share it with Jared
(or somebody else very senior in the team) – so that they know that we are focused from our side
on improving the relationship and my boss asked me to play a key role in that.”1108 Dmitriev also
asked Gerson if he knew Prince, and if Prince was somebody important or worth spending time




        1099
               Gerson 6/5/18 302, at 1.
        1100
               Gerson 6/5/18 302, at 1-2; Kushner 4/11/18 302, at 21.
        1101
           Gerson 6/5/18 302, at 3-4; see, e.g., 12/2/16 Text Messages, Dmitriev & Gerson; 12/14/16 Text
Messages, Dmitriev & Gerson; 1/3/17 Text Message, Gerson to Dmitriev; 12/2/16 Email, Tolokonnikov to
Gerson.
        1102
               Gerson 6/5/18 302, at 3; 12/14/16 Text Message, Dmitriev to Gerson.
        1103
               12/14/16 Text Message, Gerson to Dmitriev.
        1104
               12/14/16 Text Message, Gerson to Dmitriev.
        1105
               12/14/16 Text Messages, Dmitriev & Gerson; Gerson 6/15/18 302, at 1.
        1106
               12/14/16 Text Messages, Dmitriev & Gerson.
        1107
               Gerson 6/15/18 302, at 1.
        1108
               1/9/17 Text Messages, Dmitriev to Gerson; 1/9/17 Text Message, Dmitriev to Nader.

                                                     157
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 166 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



with.1109 After his trip to the Seychelles, Dmitriev told Gerson that Bannon had asked Prince to
meet with Dmitriev and that the two had had a positive meeting.1110

        On January 16, 2017, Dmitriev consolidated the ideas for U.S.-Russia reconciliation that
he and Gerson had been discussing into a two-page document that listed five main points: (1)
jointly fighting terrorism; (2) jointly engaging in anti-weapons of mass destruction efforts; (3)
developing “win-win” economic and investment initiatives; (4) maintaining an honest, open, and
continual dialogue regarding issues of disagreement; and (5) ensuring proper communication and
trust by “key people” from each country.1111 On January 18, 2017, Gerson gave a copy of the
document to Kushner.1112 Kushner had not heard of Dmitriev at that time.1113 Gerson explained
that Dmitriev was the head of RDIF, and Gerson may have alluded to Dmitriev’s being well
connected.1114 Kushner placed the document in a file and said he would get it to the right
people.1115 Kushner ultimately gave one copy of the document to Bannon and another to Rex
Tillerson; according to Kushner, neither of them followed up with Kushner about it.1116 On
January 19, 2017, Dmitriev sent Nader a copy of the two-page document, telling him that this was
“a view from our side that I discussed in my meeting on the islands and with you and with our
friends. Please share with them – we believe this is a good foundation to start from.”1117

        Gerson informed Dmitriev that he had given the document to Kushner soon after delivering
  1118
it.     On January 26, 2017, Dmitriev wrote to Gerson that his “boss”—an apparent reference to
Putin—was asking if there had been any feedback on the proposal.1119 Dmitriev said, “[w]e do
not want to rush things and move at a comfortable speed. At the same time, my boss asked me to
try to have the key US meetings in the next two weeks if possible.”1120 He informed Gerson that
Putin and President Trump would speak by phone that Saturday, and noted that that information
was “very confidential.”1121

       The same day, Dmitriev wrote to Nader that he had seen his “boss” again yesterday who
had “emphasized that this is a great priority for us and that we need to build this communication

         1109
                Gerson 6/5/18 302, at 4.
         1110
                1/18/17 Text Messages, Dmitriev & Gerson.
         1111
                1/16/17 Text Messages, Dmitriev & Gerson.
         1112
                Gerson 6/5/18 302, at 3; Gerson 6/15/18 302, at 2.
         1113
                Gerson 6/5/18 302, at 3.
         1114
                Gerson 6/5/18 302, at 3; Gerson 6/15/18 302, at 1-2; Kushner 4/11/18 302, at 22.
         1115
                Gerson 6/5/18 302, at 3.
         1116
                Kushner 4/11/18 302, at 32.
         1117
                1/19/17 Text Message, Dmitriev to Nader (11:11:56 a.m.).
         1118
                1/18/17 Text Message, Gerson to Dmitriev; Gerson 6/15/18 302, at 2.
         1119
                1/26/17 Text Message, Dmitriev to Gerson.
         1120
                1/26/17 Text Message, Dmitriev to Gerson.
         1121
                1/26/17 Text Message, Dmitriev to Gerson.

                                                      158
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 167 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



channel to avoid bureaucracy.”1122 On January 28, 2017, Dmitriev texted Nader that he wanted
“to see if I can confirm to my boss that your friends may use some of the ideas from the 2 pager I
sent you in the telephone call that will happen at 12 EST,”1123 an apparent reference to the call
scheduled between President Trump and Putin. Nader replied, “Definitely paper was so submitted
to Team by Rick and me. They took it seriously!”1124 After the call between President Trump and
Putin occurred, Dmitriev wrote to Nader that “the call went very well. My boss wants me to
continue making some public statements that us [sic] Russia cooperation is good and
important.”1125 Gerson also wrote to Dmitriev to say that the call had gone well, and Dmitriev
replied that the document they had drafted together “played an important role.”1126

       Gerson and Dmitriev appeared to stop communicating with one another in approximately
March 2017, when the investment deal they had been working on together showed no signs of
progressing.1127

                   3. Ambassador Kislyak’s Meeting with Jared Kushner and Michael Flynn in
                      Trump Tower Following the Election

       On November 16, 2016, Catherine Vargas, an executive assistant to Kushner, received a
request for a meeting with Russian Ambassador Sergey Kislyak.1128 That same day, Vargas sent
Kushner an email with the subject, “MISSED CALL: Russian Ambassador to the US, Sergey
Ivanovich Kislyak . . . .”1129 The text of the email read, “RE: setting up a time to meet w/you on
12/1. LMK how to proceed.” Kushner responded in relevant part, “I think I do this one -- confirm
with Dimitri [Simes of CNI] that this is the right guy.”1130 After reaching out to a colleague of
Simes at CNI, Vargas reported back to Kushner that Kislyak was “the best go-to guy for routine
matters in the US,” while Yuri Ushakov, a Russian foreign policy advisor, was the contact for
“more direct/substantial matters.”1131

       Bob Foresman, the UBS investment bank executive who had previously tried to transmit
to candidate Trump an invitation to speak at an economic forum in Russia, see Volume I, Section
IV.A.1.d.ii, supra, may have provided similar information to the Transition Team. According to

        1122
               1/26/17 Text Message, Dmitriev to Nader (10:04:41 p.m.).
        1123
               1/28/17 Text Message, Dmitriev to Nader (11:05:39 a.m.).
        1124
               1/28/17 Text Message, Nader to Dmitriev (11:11:33 a.m.).
        1125
               1/29/17 Text Message, Dmitriev to Nader (11:06:35 a.m.).
        1126
               1/28/17 Text Message, Gerson to Dmitriev; 1/29/17 Text Message, Dmitriev to Gerson.
        1127
               Gerson 6/15/18 302, at 4; 3/21/17 Text Message, Gerson to Dmitriev.
        1128
             Statement of Jared C. Kushner to Congressional Committees (“Kushner Stmt.”), at 6 (7/24/17)
(written statement by Kushner to the Senate Judiciary Committee).
        1129
               NOSC00004356 (11/16/16 Email, Vargas to Kushner (6:44 p.m.)).
        1130
               NOSC00004356 (11/16/16 Email, Kushner to Vargas (9:54 p.m.)).
        1131
           11/17/16 Email, Brown to Simes (10:41 a.m.); Brown 10/13/17 302, at 4; 11/17/16 Email,
Vargas to Kushner (12:31:18).

                                                    159
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 168 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Foresman, at the end of an early December 2016 meeting with incoming National Security Advisor
Michael Flynn and his designated deputy (K.T. McFarland) in New York, Flynn asked Foresman
for his thoughts on Kislyak. Foresman had not met Kislyak but told Flynn that, while Kislyak was
an important person, Kislyak did not have a direct line to Putin.1132 Foresman subsequently
traveled to Moscow, inquired of a source he believed to be close to Putin, and heard back from
that source that Ushakov would be the official channel for the incoming U.S. national security
advisor.1133 Foresman acknowledged that Flynn had not asked him to undertake that inquiry in
Russia but told the Office that he nonetheless felt obligated to report the information back to Flynn,
and that he worked to get a face-to-face meeting with Flynn in January 2017 so that he could do
so.1134 Email correspondence suggests that the meeting ultimately went forward,1135 but Flynn has
no recollection of it or of the earlier December meeting.1136 (The investigation did not identify
evidence of Flynn or Kushner meeting with Ushakov after being given his name.1137)

       In the meantime, although he had already formed the impression that Kislyak was not
necessarily the right point of contact,1138 Kushner went forward with the meeting that Kislyak had
requested on November 16. It took place at Trump Tower on November 30, 2016.1139 At
Kushner’s invitation, Flynn also attended; Bannon was invited but did not attend.1140 During the
meeting, which lasted approximately 30 minutes, Kushner expressed a desire on the part of the
incoming Administration to start afresh with U.S.-Russian relations.1141 Kushner also asked
Kislyak to identify the best person (whether Kislyak or someone else) with whom to direct future
discussions—someone who had contact with Putin and the ability to speak for him.1142

         The three men also discussed U.S. policy toward Syria, and Kislyak floated the idea of
having Russian generals brief the Transition Team on the topic using a secure communications
line.1143 After Flynn explained that there was no secure line in the Transition Team offices,




           1132
                  Foresman 10/17/18 302, at 17.
           1133
                  Foresman 10/17/18 302, at 17-18.
           1134
                  Foresman 10/17/18 302, at 18.
           1135
           RMF-SCO-00000015 (1/5/17 Email, Foresman to Atencio & Flaherty); RMF-SCO-00000015
(1/5/17 Email, Flaherty to Foresman & Atencio).
           1136
                  9/26/18 Attorney Proffer from Covington & Burling LLP (reflected in email on file with the
Office).
           1137
                  Vargas 4/4/18 302, at 5.
           1138
                  Kushner 11/1/17 302, at 4.
           1139
                  AKIN_GUMP_BERKOWITZ_0000016-019 (11/29/16 Email, Vargas to Kuznetsov).
           1140
                  Flynn 1/11/18 302, at 2; NOS00004240 (Calendar Invite, Vargas to Kushner & Flynn).
           1141
                  Kushner Stmt. at 6.
           1142
                  Kushner Stmt. at 6; Kushner 4/11/18 302, at 18.
           1143
                  Kushner Stmt. at 7; Kushner 4/11/18 302, at 18; Flynn 1/11/18 302, at 2.

                                                        160
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 169 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Kushner asked Kislyak if they could communicate using secure facilities at the Russian
Embassy.1144 Kislyak quickly rejected that idea.1145

                     4. Jared Kushner’s Meeting with Sergey Gorkov

        On December 6, 2016, the Russian Embassy reached out to Kushner’s assistant to set up a
second meeting between Kislyak and Kushner.1146 Kushner declined several proposed meeting
dates, but Kushner’s assistant indicated that Kislyak was very insistent about securing a second
meeting.1147 Kushner told the Office that he did not want to take another meeting because he had
already decided Kislyak was not the right channel for him to communicate with Russia, so he
arranged to have one of his assistants, Avi Berkowitz, meet with Kislyak in his stead.1148 Although
embassy official Sergey Kuznetsov wrote to Berkowitz that Kislyak thought it “important” to
“continue the conversation with Mr. Kushner in person,”1149 Kislyak nonetheless agreed to meet
instead with Berkowitz once it became apparent that Kushner was unlikely to take a meeting.

       Berkowitz met with Kislyak on December 12, 2016, at Trump Tower.1150 The meeting
lasted only a few minutes, during which Kislyak indicated that he wanted Kushner to meet
someone who had a direct line to Putin: Sergey Gorkov, the head of the Russian-government-
owned bank Vnesheconombank (VEB).

        Kushner agreed to meet with Gorkov.1151 The one-on-one meeting took place the next day,
December 13, 2016, at the Colony Capital building in Manhattan, where Kushner had previously
scheduled meetings.1152 VEB was (and is) the subject of Department of Treasury economic
sanctions imposed in response to Russia’s annexation of Crimea.1153 Kushner did not, however,
recall any discussion during his meeting with Gorkov about the sanctions against VEB or sanctions
more generally.1154 Kushner stated in an interview that he did not engage in any preparation for

          1144
                 Kushner 4/11/18 302, at 18.
          1145
                 Kushner 4/11/18 302, at 18.
          1146
                 Kushner Stmt. at 7; NOSC00000123 (12/6/16 Email, Vargas to Kushner (12:11:40 p.m.)).
          1147
                 Kushner 4/11/18 302, at 19; NOSC00000130 (12/12/16 Email, Kushner to Vargas (10:41
p.m.)).
          1148
            Kushner 4/11/18 302, at 19; Kushner Stmt. at 7; DJTFP_SCO_01442290 (12/6/16 Email,
             (b) (3), (b) (6), (b) (7)(C), (b) (7)(E)                                          (b)(3)-2
Berkowitz to                                                                                   (b)(6)/(b)(7)(C)-4,
          1149
                                                                                                  to Berkowitz (12:31:39 p.m.)). (b)(7)(E)-1
                                                       (b) (3), (b) (6), (b) (7)(C), (b) (7)(E)
                 DJTFP_SCO_01442290 (12/7/16 Email,
          1150
           Berkowitz 1/12/18 302, at 7; AKIN_GUMP_BERKOWITZ_000001-04 (12/12/16 Text
Messages, Berkowitz & 202-701-8532).
          1151
                 Kushner 4/11/18 302, at 19; NOSC00000130-135 (12/12/16 Email, Kushner to Berkowitz).
          1152
                 Kushner 4/11/18 302, at 19; NOSC00000130-135 (12/12/16 Email, Kushner to Berkowitz).
          1153
            Announcement of Treasury Sanctions on Entities Within the Financial Services and Energy
Sectors of Russia, Against Arms or Related Materiel Entities, and those Undermining Ukraine's
Sovereignty, United States Department of the Treasury (Jul. 16, 2014).
          1154
                 Kushner 4/11/18 302, at 20.

                                                     161
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 170 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the meeting and that no one on the Transition Team even did a Google search for
Gorkov’s name.1155

         At the start of the meeting, Gorkov presented Kushner with two gifts: a painting and a bag
of soil from the town in Belarus where Kushner’s family originated.1156

        The accounts from Kushner and Gorkov differ as to whether the meeting was diplomatic
or business in nature. Kushner told the Office that the meeting was diplomatic, with Gorkov
expressing disappointment with U.S.-Russia relations under President Obama and hopes for
improved relations with the incoming Administration.1157 According to Kushner, although Gorkov
told Kushner a little bit about his bank and made some statements about the Russian economy, the
two did not discuss Kushner’s companies or private business dealings of any kind.1158 (At the time
of the meeting, Kushner Companies had a debt obligation coming due on the building it owned at
666 Fifth Avenue, and there had been public reporting both about efforts to secure lending on the
property and possible conflicts of interest for Kushner arising out of his company’s borrowing
from foreign lenders.1159)

        In contrast, in a 2017 public statement, VEB suggested Gorkov met with Kushner in
Kushner’s capacity as CEO of Kushner Companies for the purpose of discussing business, rather
than as part of a diplomatic effort. In particular, VEB characterized Gorkov’s meeting with
Kushner as part of a series of “roadshow meetings” with “representatives of major US banks and
business circles,” which included “negotiations” and discussion of the “most promising business
lines and sectors.”1160

        Foresman, the investment bank executive mentioned in Volume I, Sections IV.A.1 and
IV.B.3, supra, told the Office that he met with Gorkov and VEB deputy chairman Nikolay
Tsekhomsky in Moscow just before Gorkov left for New York to meet Kushner.1161 According to
Foresman, Gorkov and Tsekhomsky told him that they were traveling to New York to discuss post-
election issues with U.S. financial institutions, that their trip was sanctioned by Putin, and that they
would be reporting back to Putin upon their return.1162



        1155
           Kushner 4/11/18 302, at 19. Berkowitz, by contrast, stated to the Office that he had googled
Gorkov’s name and told Kushner that Gorkov appeared to be a banker. Berkowitz 1/12/18 302, at 8.
        1156
               Kushner 4/11/18 302, at 19-20.
        1157
               Kushner Stmt. at 8.
        1158
               Kushner Stmt. at 8.
        1159
            See, e.g., Peter Grant, Donald Trump Son-in-Law Jared Kushner Could Face His Own Conflict-
of-Interest Questions, Wall Street Journal (Nov. 29, 2016).
        1160
           Patrick Reevell & Matthew Mosk, Russian Banker Sergey Gorkov Brushes off Questions About
Meeting with Jared Kushner, ABC News (June 1, 2017).
        1161
               Foresman 10/17/18 302, at 14-15.
        1162
               Foresman 10/17/18 302, at 15-16.

                                                  162
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 171 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       The investigation did not resolve the apparent conflict in the accounts of Kushner and
Gorkov or determine whether the meeting was diplomatic in nature (as Kushner stated), focused
on business (as VEB’s public statement indicated), or whether it involved some combination of
those matters or other matters. Regardless, the investigation did not identify evidence that Kushner
and Gorkov engaged in any substantive follow-up after the meeting.

        Rather, a few days after the meeting, Gorkov’s assistant texted Kushner’s assistant, “Hi,
please inform your side that the information about the meeting had a very positive response!”1163
Over the following weeks, the two assistants exchanged a handful of additional cordial texts.1164
On February 8, 2017, Gorkov’s assistant texted Kushner’s assistant (Berkowitz) to try to set up
another meeting, and followed up by text at least twice in the days that followed.1165 According
to Berkowitz, he did not respond to the meeting request in light of the press coverage regarding
the Russia investigation, and did not tell Kushner about the meeting request.1166

                  5. Petr Aven’s Outreach Efforts to the Transition Team

       In December 2016, weeks after the one-on-one meeting with Putin described in Volume I,
Section IV.B.1.b, supra, Petr Aven attended what he described as a separate “all-hands” oligarch
meeting between Putin and Russia’s most prominent businessmen.1167 As in Aven’s one-on-one
meeting, a main topic of discussion at the oligarch meeting in December 2016 was the prospect of
forthcoming U.S. economic sanctions.1168

       After the December 2016 all-hands meeting, Aven tried to establish a connection to the
Trump team. Aven instructed Richard Burt to make contact with the incoming Trump
Administration. Burt was on the board of directors for LetterOne (L1), another company headed
by Aven, and had done work for Alfa-Bank.1169 Burt had previously served as U.S. ambassador
to Germany and Assistant Secretary of State for European and Canadian Affairs, and one of his
primary roles with Alfa-Bank and L1 was to facilitate introductions to business contacts in the
United States and other Western countries.1170

        While at a L1 board meeting held in Luxembourg in late December 2016, Aven pulled Burt
aside and told him that he had spoken to someone high in the Russian government who expressed

       1163
             AKIN_GUMP_BERKOWITZ_0000011 (12/19/16 Text Message, Ivanchenko to Berkowitz
(9:56 a.m.)).
       1164
          AKIN_GUMP_BERKOWITZ_0000011-15 (12/19/16 – 2/16/17 Text Messages, Ivanchenko
& Berkowitz).
       1165
             AKIN_GUMP_BERKOWITZ_0000015 (2/8/17 Text Message, Ivanchenko to Berkowitz
(10:41 a.m.)).
       1166
              Berkowitz 3/22/18 302, at 4-5.
       1167
              Aven 8/2/18 302, at 7; (b) (3)                                                          (b)(3)-1
       1168
              (b) (3)                                                                                 (b)(3)-1
       1169
              (b) (3)                             Aven 8/2/18 302, at 6.                              (b)(3)-1
       1170
              (b) (3)                                 Aven 8/2/18 302, at 6; Burt 2/9/18 302, at 2.   (b)(3)-1

                                                163
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 172 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



interest in establishing a communications channel between the Kremlin and the Trump Transition
Team.1171 Aven asked for Burt’s help in contacting members of the Transition Team.1172 Although
Burt had been responsible for helping Aven build connections in the past, Burt viewed Aven’s
request as unusual and outside the normal realm of his dealings with Aven.1173

        Burt, who is a member of the board of CNI (discussed at Volume I, Section IV.A.4,
supra),1174 decided to approach CNI president Dimitri Simes for help facilitating Aven’s request,
recalling that Simes had some relationship with Kushner.1175 At the time, Simes was lobbying the
Trump Transition Team, on Burt’s behalf, to appoint Burt U.S. ambassador to Russia.1176

         Burt contacted Simes by telephone and asked if he could arrange a meeting with Kushner
to discuss setting up a high-level communications channel between Putin and the incoming
Administration.1177 Simes told the Office that he declined and stated to Burt that setting up such
a channel was not a good idea in light of the media attention surrounding Russian influence in the
U.S. presidential election.1178 According to Simes, he understood that Burt was seeking a secret
channel, and Simes did not want CNI to be seen as an intermediary between the Russian
government and the incoming Administration.1179 Based on what Simes had read in the media, he
stated that he already had concerns that Trump’s business connections could be exploited by
Russia, and Simes said that he did not want CNI to have any involvement or apparent involvement
in facilitating any connection.1180

         In an email dated December 22, 2016, Burt recounted for Aven his conversation with
Simes:

         Through a trusted third party, I have reached out to the very influential person I mentioned
         in Luxembourg concerning Project A. There is an interest and an understanding for the
         need to establish such a channel. But the individual emphasized that at this moment, with
         so much intense interest in the Congress and the media over the question of cyber-hacking
         (and who ordered what), Project A was too explosive to discuss. The individual agreed to
         discuss it again after the New Year. I trust the individual’s instincts on this.



         1171
                Burt 2/9/18 302, at 2; (b) (3)                                                 (b)(3)-1
         1172
                (b) (3)                                                                        (b)(3)-1
         1173
                Burt 2/9/18 302, at 4.
         1174
                Burt 2/9/18 302, at 5.
         1175
                Burt 2/9/18 302, at 3.
         1176
                Burt 2/9/18 302, at 3.
         1177
                Burt 2/9/18 302, at 3; Simes 3/27/18 302, at 4.
         1178
                Burt 2/9/18 302, at 3; Simes 3/27/18 302, at 4.
         1179
                Simes 3/27/18 302, at 5.
         1180
                Simes 3/27/18 302, at 5.

                                                       164
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 173 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       If this is unclear or you would like to discuss, don’t hesitate to call.1181

According to Burt, the “very influential person” referenced in his email was Simes, and the
reference to a “trusted third party” was a fabrication, as no such third party existed. “Project A”
was a term that Burt created for Aven’s effort to help establish a communications channel between
Russia and the Trump team, which he used in light of the sensitivities surrounding what Aven was
requesting, especially in light of the recent attention to Russia’s influence in the U.S. presidential
election.1182 According to Burt, his report that there was “interest” in a communications channel
reflected Simes’s views, not necessarily those of the Transition Team, and in any event, Burt
acknowledged that he added some “hype” to that sentence to make it sound like there was more
interest from the Transition Team than may have actually existed.1183

        Aven replied to Burt’s email on the same day, saying “Thank you. All clear.”1184
According to Aven, this statement indicated that he did not want the outreach to continue.1185 Burt
spoke to Aven some time thereafter about his attempt to make contact with the Trump team,
explaining to Aven that the current environment made it impossible, (b) (3)
                      .1186 Burt did not recall discussing Aven’s request with Simes again, nor did (b)(3)-1
he recall speaking to anyone else about the request.1187

       In the first quarter of 2017, Aven met again with Putin and other Russian officials.1188 At
that meeting, Putin asked about Aven’s attempt to build relations with the Trump Administration,
and Aven recounted his lack of success.1189 (b) (3)                                                      (b)(3)-1
        .1190 Putin continued to inquire about Aven’s efforts to connect to the Trump
Administration in several subsequent quarterly meetings.1191

        Aven also told Putin’s chief of staff that he had been subpoenaed by the FBI.1192 As part
of that conversation, he reported that he had been asked by the FBI about whether he had worked
to create a back channel between the Russian government and the Trump Administration.1193

       1181
              12/22/16 Email, Burt to Aven (7:23 p.m.).
       1182
              Burt 2/9/18 302, at 3.
       1183
              Burt 2/9/18 302, at 3-4.
       1184
              12/22/16 Email, Aven to Burt (4:58:22 p.m.).
       1185
              Aven 8/2/18 302, at 7.
       1186
              (b) (3)                                                                                    (b)(3)-1
       1187
              Burt 2/9/18 302, at 3-4.
       1188
              (b) (3)                                                                                    (b)(3)-1
       1189
              (b) (3)                               Aven 8/2/18 302, at 7.                               (b)(3)-1
       1190
              (b) (3)                                                                                    (b)(3)-1
       1191
              (b) (3)                                                                                    (b)(3)-1
       1192
              Aven 8/2/18 302, at 8.
                                                                                                         (b)(3)-1
       1193
              Aven 8/2/18 302, at 8; (b) (3)

                                                   165
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 174 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



According to A ven, the official showed no emotion in response to this repo1i and did not appear
to care. 1194

                  6. Caiier Page Contact with Deputy Prime Minister Arkady Dvorkovich

       In December 2016, more than two months after he was removed from the T111mp
Campaign, fo1mer Campaign foreign policy advisor Caiier Pa e a ain visited Moscow in an
attem t to ursue business o oiiunities.11 95
                                                                                                       (b)(3)-1

                                          According to Konstantin Kilimnik, Paul Manafo1i' s
associate, Page also gave some individuals in Russia the impression that he had maintained his
connections to President-Elect T111mp. In a December 8, 2016 email intended for Manafo1i,
Kilimnik wrote, "Caiier Page is in Moscow today, sending messages he is authorized to talk to
Russia on behalf of DT on a range of issues of mutual interest, including Ukraine." 1197

        On December 9, 2016, Page went to dinner with NES employees Shlomo Weber and
Andrej Krickovic. 1198 Weber had contacted Dvorkovich to let him know that Page was in town
and to invite him to stop by the dinner if he wished to do so, and Dvorkovich came to the restaurant
for a few minutes to meet with Page.1199 Dvorkovich congratulated Page on Tnunp 's election and
expressed interest in starting a dialogue between the United States and Russia.1200 Dvorkovich
asked Page if he could facilitate connecting Dvorkovich with individuals involved in the transition
to be in a discussion of future coo eration. 1201
                                                                                                        (b)(3)-1




                                     (b) (3)                                  (b)(3)-1

                                                                                                        (b)(3)-1


       1196   (b) (3)                                   (b)(3)-1
       1197   (b) (7)(A), (b) (7)(E)                 (b)(7)(E)-2
       1198
              Page 3/16/ 17 302, at 3; Page 3/30/17 302, at 8.
       1199
              Weber 7/28/17 302, at 4; Page 3/16/17 302, at 3; (b) (3)                       (b)(3)-1
       1200
              Page 3/16/ 17 302, at 3; (b) (3)                           (b)(3)-1
       1201
              Page 3/16/ 17 302, at 3; (b) (3)                              (b)(3)-1
       1202   (b) (3)                                 (b)(3)-1
       1203   (b) (3)                                  (b)(3)-1

                                                    166
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 175 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       (b} (3)

                                                                                                            (b)(3)-1




                   7. Contacts With an d Through Michael T. Flynn

        Incoming National Security Advisor Michael Flynn was the Transition Team 's primaiy
conduit for communications with the Russian Ambassador and dealt with Russia on two sensitive
matters during the transition period: a United Nations Security Council vote and the Russian
government's reaction to the United States's imposition of sanctions for Russian interference in
the 2016 election.1207 Despite Kushner' s conclusion that Kislyak did not wield influence inside
the Russian government, the Transition Team turned to Flynn's relationship with Kislyak on
both issues. As to the san ctions, Flynn spoke by phone to K.T. McFai·land, his incoming deputy,
to prepai·e for his call to Kislyak; McFai·land was with the President-Elect and other senior
members of the Transition Team at Mar-a-Lago at the time. Although transition officials at Mai·­
a-Lago had some concern about possible Russian reactions to the sanctions, the investigation did
not identify evidence that the President-Elect asked Flynn to make any request to Kislyak. Flynn
asked Kislyak not to escalate th e situation in response to U.S . sanctions imposed on December 29,
2016, and Kislyak later repo1ied to Flynn that Russia acceded to that request.

                   a. United Nations Vote on Israeli Settlements

        On December 21 , 2016, Egypt sub1nitted a resolution to the United Nations Security
Council calling on Israel to cease settlement activities in Palestinian ten itoiy. 1208 The Security
Council, which includes Russia, was scheduled to vote on the resolution the following day. 1209
There was speculation in the media that the Obama Administration would not oppose the
resolution. 1210

        1204   (b} (3)                                           (b)(3)-1
                                                      (b)(3)-1
        1205
               (b} (3)
        1206   (b} (3)                                (b)(3)-1
        1207
             As discussed fmther in Volume I, Section V.C.4, infra, Flynn pleaded guilty to making false
statements to the FBI, in violation of 18 U.S.C. § 1001, about these communications with Ambassador
Kislyak. Plea Agreement, United States v. Michael T. Fly nn, No. 1:l 7-cr-232 (D.D.C. Dec. 1, 2017), Doc.
3. Flynn's plea agreement required that he cooperate with this Office, and the statements from Flynn in
this repo1t reflect his cooperation over the course of multiple debriefings in 2017 and 2018.
        1208
            Karen DeYoung, How the US. Came to Abstain on a UN Resolution Condemning Israeli
Settlements, Washington Post (Dec. 28, 2016).
        1209
            Karen DeYoung, How the US. Came to Abstain on a UN Resolution Condemning Israeli
Settlements, Washington Post (Dec. 28, 2016).
        1210
            Michelle Nichols & Lesley Wroughton, US. Intended to Allow Passage of UN Draft Critical
ofIsrael, Reuters (Dec. 21, 2016).

                                                  167
      Case  1:19-cv-00810-RBW U.S.    Department
                                  Document   122-1of Justice
      ______________________________________________________
                                                      Filed 06/19/20 Page 176 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        According to Flynn, the Transition Team regarded the vote as a significant issue and
wanted to support Israel by opposing the resolution.1211 On December 22, 2016, multiple members
of the Transition Team, as well as President-Elect Trump, communicated with foreign government
officials to determine their views on the resolution and to rally support to delay the vote or defeat
the resolution.1212 Kushner led the effort for the Transition Team; Flynn was responsible for the
Russian government.1213 Minutes after an early morning phone call with Kushner on December
22, Flynn called Kislyak.1214 According to Flynn, he informed Kislyak about the vote and the
Transition Team’s opposition to the resolution, and requested that Russia vote against or delay the
resolution.1215 Later that day, President-Elect Trump spoke with Egyptian President Abdel Fattah
al-Sisi about the vote.1216 Ultimately, Egypt postponed the vote.1217

         On December 23, 2016, Malaysia, New Zealand, Senegal, and Venezuela resubmitted the
resolution.1218 Throughout the day, members of the Transition Team continued to talk with foreign
leaders about the resolution, with Flynn continuing to lead the outreach with the Russian
government through Kislyak.1219 When Flynn again spoke with Kislyak, Kislyak informed Flynn
that if the resolution came to a vote, Russia would not vote against it.1220 The resolution later
passed 14-0, with the United States abstaining.1221

                   b. U.S. Sanctions Against Russia

       Flynn was also the Transition Team member who spoke with the Russian government when
the Obama Administration imposed sanctions and other measures against Russia in response to
Russia’s interference in the 2016 presidential election. On December 28, 2016, then-President
Obama signed Executive Order 13757, which took effect at 12:01 a.m. the following day and


        1211
               Flynn 11/16/17 302, at 12; Flynn 11/17/17 302, at 2.
        1212
               Flynn 11/16/17 302, at 12-14; Flynn 11/17/17 302, at 2.
           Flynn 11/16/17 302, at 12-14; Flynn 11/17/17 302, at 2; Kushner 11/1/17 302, at 3; 12/22/16 (b)(6)/
        1213

Email, Kushner to Flynn; 12/22/16 Email, McFarland to (b) (6), (b) (7)(C)               et al.         (b)(7)(C)-4
        1214
               Flynn 11/16/17 302, at 13; Call Records of Michael T. Flynn (b) (3)                               (b)(3)-1
        1215
            Statement of Offense ¶ 3(d), United States v. Michael T. Flynn, No. 1:17-cr-232 (D.D.C. Dec.
1, 2017), Doc. 4 (“Flynn Statement of Offense”); Flynn 11/16/17 302, at 12-13.
        1216
               Flynn 11/17/17 302, at 2; Flynn 11/16/17 302, at 13.
        1217
               U.N. Vote on Israeli Settlement Postponed, “Potentially Indefinitely”, Reuters (Dec. 22, 2016).
        1218
          Somini Sengupta & Rick Gladstone, Rebuffing Israel, U.S. Allows Censure Over Settlements,
New York Times (Dec. 23, 2016).
        1219
               Flynn 11/16/17 302, at 12-14; Kushner 11/1/17 302, at 3; 12/23/16 Email, Flynn to Kushner et
al.
        1220
               Flynn Statement of Offense ¶ 3(g).
        1221
            Israel’s Settlements Have No Legal Validity, Constitute Flagrant Violation of International
Law, Security Council Reaffirms, 7853rd Meeting (PM), United Nations Security Council (Dec. 23, 2016).

                                                      168
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 177 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



imposed sanctions on nine Russian individuals and entities.1222 On December 29, 2016, the Obama
Administration also expelled 35 Russian government officials and closed two Russian
government-owned compounds in the United States.1223

        During the rollout of the sanctions, President-Elect Trump and multiple Transition Team
senior officials, including McFarland, Steve Bannon, and Reince Priebus, were staying at the Mar-
a-Lago club in Palm Beach, Florida. Flynn was on vacation in the Dominican Republic,1224 but
was in daily contact with McFarland.1225

       The Transition Team and President-Elect Trump were concerned that these sanctions
would harm the United States’s relationship with Russia.1226 Although the details and timing of
sanctions were unknown on December 28, 2016, the media began reporting that retaliatory
measures from the Obama Administration against Russia were forthcoming.1227 When asked about
imposing sanctions on Russia for its alleged interference in the 2016 presidential election,
President-Elect Trump told the media, “I think we ought to get on with our lives.”1228

       Russia initiated the outreach to the Transition Team. On the evening of December 28,
2016, Kislyak texted Flynn, “can you kindly call me back at your convenience.”1229 Flynn did not
respond to the text message that evening. Someone from the Russian Embassy also called Flynn
the next morning, at 10:38 a.m., but they did not talk.1230

       The sanctions were announced publicly on December 29, 2016.1231 At 1:53 p.m. that day,
McFarland began exchanging emails with multiple Transition Team members and advisors about
the impact the sanctions would have on the incoming Administration.1232 At 2:07 p.m., a Transition
Team member texted Flynn a link to a New York Times article about the sanctions.1233 At 2:29


       1222
           Taking Additional Steps to Address the National Emergency With Respect to Significant
Malicious Cyber-Enabled Activities, The White House, Office of the Press Secretary (Dec. 29, 2016).
       1223
          Statement by the President on Actions in Response to Russian Malicious Cyber Activity and
Harassment, The White House, Office of the Press Secretary (Dec. 29, 2016).
       1224
              Flynn 11/16/17 302, at 14; McFarland 12/22/17 302, at 3-8; Bannon 2/12/18 302, at 5.
       1225
              Flynn 11/17/17 302, at 5; Flynn 1/19/18 302, at 1; McFarland 11/22/17 302, at 3-9.
       1226
              Flynn 11/17/17 302, at 3.
       1227
         Christine Wang, US to announce new sanctions against Russia in response to election hacking,
CNBC (Dec. 28, 2016).
       1228
          John Wagner, Trump on alleged election interference by Russia: “Get on with our lives”,
Washington Post (Dec. 29, 2016).
       1229
              SF000006 (12/28/16 Text Message, Kislyak to Flynn).
       1230
              Call Records of Michael T. Flynn (b) (3)                                               (b)(3)-1
       1231
              Flynn 11/17/17 302, at 2-3; McFarland 12/22/17 302, at 4-5.
       1232
              12/29/16 Email, McFarland to O’Brien et al.; 12/29/16 Email, McFarland to Flynn et al.
       1233
              SF000001 (12/29/16 Text Message, Flaherty to Flynn).

                                                    169
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 178 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



p.m., McFarland called Flynn, but they did not talk.1234 Shortly thereafter, McFarland and Bannon
discussed the sanctions.1235 According to McFarland, Bannon remarked that the sanctions would
hurt their ability to have good relations with Russia, and that Russian escalation would make things
more difficult.1236 McFarland believed she told Bannon that Flynn was scheduled to talk to Kislyak
later that night.1237 McFarland also believed she may have discussed the sanctions with Priebus,
and likewise told him that Flynn was scheduled to talk to Kislyak that night.1238 At 3:14 p.m.,
Flynn texted a Transition Team member who was assisting McFarland, “Time for a call???”1239
The Transition Team member responded that McFarland was on the phone with Tom Bossert, a
Transition Team senior official, to which Flynn responded, “Tit for tat w Russia not good. Russian
AMBO reaching out to me today.”1240

        Flynn recalled that he chose not to communicate with Kislyak about the sanctions until he
had heard from the team at Mar-a-Lago.1241 He first spoke with Michael Ledeen,1242 a Transition
Team member who advised on foreign policy and national security matters, for 20 minutes.1243
Flynn then spoke with McFarland for almost 20 minutes to discuss what, if anything, to
communicate to Kislyak about the sanctions.1244 On that call, McFarland and Flynn discussed the
sanctions, including their potential impact on the incoming Trump Administration’s foreign policy
goals.1245 McFarland and Flynn also discussed that Transition Team members in Mar-a-Lago did
not want Russia to escalate the situation.1246 They both understood that Flynn would relay a
message to Kislyak in hopes of making sure the situation would not get out of hand.1247




          1234
                 Call Records of K.T. McFarland (b) (3)                             (b)(3)-1
          1235
                 McFarland 12/22/17 302, at 5-6.
          1236
                 McFarland 12/22/17 302, at 5-6.
          1237
                 McFarland 12/22/17 302, at 6.
          1238
                 McFarland 12/22/17 302, at 6.
          1239
                 SF000001 (12/29/16 Text Message, Flynn to Flaherty).
          1240
                 SF000001 (12/29/16 Text Message, Flynn to Flaherty).
          1241
                 Flynn 11/20/17 302, at 3.
          1242
            Michael Ledeen is married to Barbara Ledeen, the Senate staffer whose 2016 efforts to locate
Hillary Clinton’s missing emails are described in Volume I, Section III.D.2, supra.
          1243
                 Flynn 11/17/17 302, at 3; Call Records of Michael Ledeen (b) (3)                                (b)(3)-1
          1244
                 Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); Call Records of K.T. McFarland
(b) (3)                               Call Records of Michael T. Flynn (b) (3)                                   (b)(3)-1
          1245
                 Flynn 11/17/17 302, at 3-4
          1246
                 Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); McFarland 12/22/17 302, at 6-
7.
          1247
                 Flynn 11/17/17 302, at 4; McFarland 12/22/17 302, at 6-7.

                                                       170
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 179 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Immediately after speaking with McFarland, Flynn called and spoke with Kislyak.1248
Flynn discussed multiple topics with Kislyak, including the sanctions, scheduling a video
teleconference between President-Elect Trump and Putin, an upcoming terrorism conference, and
Russia’s views about the Middle East.1249 With respect to the sanctions, Flynn requested that
Russia not escalate the situation, not get into a “tit for tat,” and only respond to the sanctions in a
reciprocal manner.1250

        Multiple Transition Team members were aware that Flynn was speaking with Kislyak that
day. In addition to her conversations with Bannon and Reince Priebus, at 4:43 p.m., McFarland
sent an email to Transition Team members about the sanctions, informing the group that “Gen
[F]lynn is talking to russian ambassador this evening.”1251 Less than an hour later, McFarland
briefed President-Elect Trump. Bannon, Priebus, Sean Spicer, and other Transition Team members
were present.1252 During the briefing, President-Elect Trump asked McFarland if the Russians did
“it,” meaning the intrusions intended to influence the presidential election.1253 McFarland said
yes, and President-Elect Trump expressed doubt that it was the Russians.1254 McFarland also
discussed potential Russian responses to the sanctions, and said Russia’s response would be an
indicator of what the Russians wanted going forward.1255 President-Elect Trump opined that the
sanctions provided him with leverage to use with the Russians.1256 McFarland recalled that at the
end of the meeting, someone may have mentioned to President-Elect Trump that Flynn was
speaking to the Russian ambassador that evening.1257

        After the briefing, Flynn and McFarland spoke over the phone.1258 Flynn reported on the
substance of his call with Kislyak, including their discussion of the sanctions.1259 According to
McFarland, Flynn mentioned that the Russian response to the sanctions was not going to be
escalatory because they wanted a good relationship with the incoming Administration.1260
McFarland also gave Flynn a summary of her recent briefing with President-Elect Trump.1261
       1248
              Flynn Statement of Offense ¶ 3(d).
       1249
              Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); 12/30/16 Email, Flynn to
McFarland.
       1250
              Flynn 11/17/17 302, at 1; Flynn Statement of Offense ¶ 3(d).
       1251
              12/29/16 Email, McFarland to Flynn et al.
       1252
              12/29/16 Email, Westerhout to Flaherty; McFarland 12/22/17 302, at 7.
       1253
              McFarland 12/22/17 302, at 7.
       1254
              McFarland 12/22/17 302, at 7.
       1255
              McFarland 12/22/17 302, at 7.
       1256
              McFarland 12/22/17 302, at 7.
       1257
              McFarland 12/22/17 302, at 7.
       1258
              McFarland 12/22/17 302, at 7.
       1259
              Flynn 11/17/17 302, at 4; Flynn Statement of Offense ¶ 3(e).
       1260
              McFarland 12/22/17 302, at 8.
       1261
              McFarland 12/22/17 302, at 8.

                                                    171
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 180 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The next day, December 30, 2016, Russian Foreign Minister Sergey Lavrov remarked that
Russia would respond in kind to the sanctions.1262 Putin superseded that comment two hours later,
releasing a statement that Russia would not take retaliatory measures in response to the sanctions
at that time.1263 Hours later President-Elect Trump tweeted, “Great move on delay (by V.
Putin).”1264 Shortly thereafter, Flynn sent a text message to McFarland summarizing his call with
Kislyak from the day before, which she emailed to Kushner, Bannon, Priebus, and other Transition
Team members.1265 The text message and email did not include sanctions as one of the topics
discussed with Kislyak.1266 Flynn told the Office that he did not document his discussion of
sanctions because it could be perceived as getting in the way of the Obama Administration’s
foreign policy.1267

        On December 31, 2016, Kislyak called Flynn and told him the request had been received
at the highest levels and that Russia had chosen not to retaliate to the sanctions in response to the
request.1268 Two hours later, Flynn spoke with McFarland and relayed his conversation with
Kislyak.1269 According to McFarland, Flynn remarked that the Russians wanted a better
relationship and that the relationship was back on track.1270 Flynn also told McFarland that he
believed his phone call had made a difference.1271 McFarland recalled congratulating Flynn in
response.1272 Flynn spoke with other Transition Team members that day, but does not recall
whether they discussed the sanctions.1273 Flynn recalled discussing the sanctions with Bannon the
next day and that Bannon appeared to know about Flynn’s conversation with Kislyak.1274 Bannon,



        1262
            Comment by Foreign Minister Sergey Lavrov on recent US sanctions and the expulsion of
Russian diplomats, Moscow, December 20, 2016, The Ministry of Foreign Affairs of the Russian Federation
(Dec. 30, 2016 (5:32 a.m.)).
        1263
            Statement of the President of the Russian Federation, Kremlin, Office of the President (Dec.
30, 2016 (7:15 a.m.)).
        1264
               @realDonaldTrump 12/30/16 (11:41 a.m.) Tweet.
        1265
               12/30/16 Email, Flynn to McFarland; 12/30/16 Email, McFarland to Kushner et al.
        1266
               12/30/16 Email, McFarland to Kushner et al.
        1267
               Flynn 11/17/17 302, at 4.
        1268
           Call Records of Michael T. Flynn (b) (3)                             Flynn 11/17/17 302, at 1; (b)(3)-1
Flynn 1/19/17 302, at 3; Flynn Statement of Offense ¶ 3(g).
        1269
           Call Records of Michael T. Flynn (b) (3)                             Flynn 11/17/17 302, at 5;   (b)(3)-1
Flynn 1/19/17 302, at 3; McFarland 12/22/17 302, at 10.
        1270
               McFarland 12/22/17 302, at 10.
        1271
               McFarland 12/22/17 302, at 10.
        1272
               McFarland 12/22/17 302, at 10.
        1273
               Flynn 11/17/17 302, at 5-6.
        1274
            Flynn 11/21/17 302, at 1; Flynn 11/20/17 302, at 3; Flynn 1/19/17 302, at 5; Flynn Statement
of Offense ¶ 3(h).

                                                    172
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 181 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



for his part, recalled meeting with Flynn that day, but said that he did not remember discussing
sanctions with him.1275

       Additional information about Flynn’s sanctions-related discussions with Kislyak, and the
handling of those discussions by the Transition Team and the Trump Administration, is provided
in Volume II of this report.

                                               ***
        In sum, the investigation established multiple links between Trump Campaign officials and
individuals tied to the Russian government. Those links included Russian offers of assistance to
the Campaign. In some instances, the Campaign was receptive to the offer, while in other instances
the Campaign officials shied away. Ultimately, the investigation did not establish that the
Campaign coordinated or conspired with the Russian government in its election-interference
activities.




       1275
              Bannon 2/12/18 302, at 9.

                                               173
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 182 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



V. PROSECUTION AND DECLINATION DECISIONS

        The Appointment Order authorized the Special Counsel’s Office “to prosecute federal
crimes arising from [its] investigation” of the matters assigned to it. In deciding whether to
exercise this prosecutorial authority, the Office has been guided by the Principles of Federal
Prosecution set forth in the Justice (formerly U.S. Attorney’s) Manual. In particular, the Office
has evaluated whether the conduct of the individuals considered for prosecution constituted a
federal offense and whether admissible evidence would probably be sufficient to obtain and sustain
a conviction for such an offense. Justice Manual § 9-27.220 (2018). Where the answer to those
questions was yes, the Office further considered whether the prosecution would serve a substantial
federal interest, the individuals were subject to effective prosecution in another jurisdiction, and
there existed an adequate non-criminal alternative to prosecution. Id.

       As explained below, those considerations led the Office to seek charges against two sets of
Russian nationals for their roles in perpetrating the active-measures social media campaign and
computer-intrusion operations. Investigative
                                 (b) (5)      Technique
                                                                                                        (b)(5)-2

                                                                                       The Office
similarly determined that the contacts between Campaign officials and Russia-linked individuals
either did not involve the commission of a federal crime or, in the case of campaign-finance
offenses, that our evidence was not sufficient to obtain and sustain a criminal conviction. At the
same time, the Office concluded that the Principles of Federal Prosecution supported charging
certain individuals connected to the Campaign with making false statements or otherwise
obstructing this investigation or parallel congressional investigations.

       A. Russian “Active Measures” Social Media Campaign

        On February 16, 2018, a federal grand jury in the District of Columbia returned an
indictment charging 13 Russian nationals and three Russian entities—including the Internet
Research Agency (IRA) and Concord Management and Consulting LLC (Concord)—with
violating U.S. criminal laws in order to interfere with U.S. elections and political processes.1276
The indictment charges all of the defendants with conspiracy to defraud the United States (Count
One), three defendants with conspiracy to commit wire fraud and bank fraud (Count Two), and
five defendants with aggravated identity theft (Counts Three through Eight). Internet Research
Agency Indictment. Concord, which is one of the entities charged in the Count One conspiracy,
entered an appearance through U.S. counsel and moved to dismiss the charge on multiple grounds.
In orders and memorandum opinions issued on August 13 and November 15, 2018, the district
court denied Concord’s motions to dismiss. United States v. Concord Management & Consulting
LLC, 347 F. Supp. 3d 38 (D.D.C. 2018). United States v. Concord Management & Consulting
LLC, 317 F. Supp. 3d 598 (D.D.C. 2018). As of this writing, the prosecution of Concord remains
ongoing before the U.S. District Court for the District of Columbia. The other defendants remain
at large.


       1276
         A more detailed explanation of the charging decision in this case is set forth in a separate
memorandum provided to the Acting Attorney General before the indictment.

                                                174
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 183 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Although members of the IRA had contact with individuals affiliated with the Trump
Campaign, the indictment does not charge any Trump Campaign official or any other U.S. person
with participating in the conspiracy. That is because the investigation did not identify evidence
that any U.S. person who coordinated or communicated with the IRA knew that he or she was
speaking with Russian nationals engaged in the criminal conspiracy. The Office therefore
determined that such persons did not have the knowledge or criminal purpose required to charge
them in the conspiracy to defraud the United States (Count One) or in the separate count alleging
a wire- and bank-fraud conspiracy involving the IRA and two individual Russian nationals (Count
Two).

        The Office did, however, charge one U.S. national for his role in supplying false or stolen
bank account numbers that allowed the IRA conspirators to access U.S. online payment systems
by circumventing those systems’ security features. On February 12, 2018, Richard Pinedo pleaded
guilty, pursuant to a single-count information, to identity fraud, in violation of 18 U.S.C.
§ 1028(a)(7) and (b)(1)(D). Plea Agreement, United States v. Richard Pinedo, No. 1:18-cr-24
(D.D.C. Feb. 12, 2018), Doc. 10. The investigation did not establish that Pinedo was aware of the
identity of the IRA members who purchased bank account numbers from him. Pinedo’s sales of
account numbers enabled the IRA members to anonymously access a financial network through
which they transacted with U.S. persons and companies. See Gov’t Sent. Mem. at 3, United States
v. Richard Pinedo, No. 1:18-cr-24 (D.D.C. Sept. 26, 2018), Doc. 24. On October 10, 2018, Pinedo
was sentenced to six months of imprisonment, to be followed by six months of home confinement,
and was ordered to complete 100 hours of community service.

       B. Russian Hacking and Dumping Operations

               1. Section 1030 Computer-Intrusion Conspiracy

               a. Background

       On July 13, 2018, a federal grand jury in the District of Columbia returned an indictment
charging Russian military intelligence officers from the GRU with conspiring to hack into various
U.S. computers used by the Clinton Campaign, DNC, DCCC, and other U.S. persons, in violation
of 18 U.S.C. §§ 1030 and 371 (Count One); committing identity theft and conspiring to commit
money laundering in furtherance of that hacking conspiracy, in violation of 18 U.S.C. §§ 1028A
and 1956(h) (Counts Two through Ten); and a separate conspiracy to hack into the computers of
U.S. persons and entities responsible for the administration of the 2016 U.S. election, in violation
of 18 U.S.C. §§ 1030 and 371 (Count Eleven). Netyksho Indictment.1277 As of this writing, all 12
defendants remain at large.

        The Netyksho indictment alleges that the defendants conspired with one another and with
others to hack into the computers of U.S. persons and entities involved in the 2016 U.S. presidential
election, steal documents from those computers, and stage releases of the stolen documents to
interfere in the election. Netyksho Indictment ¶ 2. The indictment also describes how, in staging

       1277
           The Office provided a more detailed explanation of the charging decision in this case in
meetings with the Office of the Acting Attorney General before the indictment.

                                                175
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-1of Justice
                                                     Filed 06/19/20 Page 184 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the releases, the defendants used the Guccifer 2.0 persona to disseminate documents through
WikiLeaks. On July 22, 2016, WikiLeaks released over 20,000 emails and other documents that
the hacking conspirators had stolen from the DNC. Netyksho Indictment ¶ 48. In addition, on
October 7, 2016, WikiLeaks began releasing emails that some conspirators had stolen from Clinton
Campaign chairman John Podesta after a successful spearphishing operation. Netyksho
Indictment ¶ 49.

        One witness told the Office at one point that the initial release of Podesta emails on October
7 may have come at the behest of, or in coordination with, Roger Stone, an associate of candidate
Trump. As explained in Volume I, Section III.D.1.d, supra, phone records show that Stone called
Jerome Corsi on October 7, after Stone received a call from the Washington Post. The Washington
Post broke a story later that day about a video recording of Trump speaking about women in
graphic terms. According to some of Corsi’s statements to the Office (b) (3)                     Stone (b)(3)-1
said that he had learned about the imminent release of that tape recording, and it was expected to
generate significant negative media attention for the Campaign. Corsi told investigators that Stone
may have believed from their prior dealings that Corsi had connections to Julian Assange,
WikiLeaks’s founder, and that Stone therefore asked Corsi to tell Assange to start releasing the
Podesta emails immediately to shift the news cycle away from the damaging Trump recording.
Although Corsi denies that he actually had access to Assange, he told the Office at one point that
he tried to bring the request to Assange’s attention via public Twitter posts and by asking other
contacts to get in touch with Assange. The investigation did not establish that Corsi actually took
those steps, but WikiLeaks did release the first batch of Podesta emails later on the afternoon of
October 7, within an hour of the publication of the Washington Post’s story on the Trump tape.
                                                                                                                 (b)(5)-2
                 b. Charging Decision As to (b)(5)

        (b)(5)
                                                                                                                 (b)(5)-2

                                                                     278   (b)(5)




        1278
              The Office also considered, but ruled out, charges on the theory that the post-hacking sharing
and dissemination of emails could constitute trafficking in or receipt of stolen property under the National
Stolen Property Act (NSPA), 18 U.S.C. §§ 2314 and 2315. The statutes comprising the NSPA cover
“goods, wares, or merchandise,” and lower courts have largely understood that phrase to be limited to
tangible items since the Supreme Court’s decision in Dowling v. United States, 473 U.S. 207 (1985). See
United States v. Yijia Zhang, 995 F. Supp. 2d 340, 344-48 (E.D. Pa. 2014) (collecting cases). One of those
post-Dowling decisions—United States v. Brown, 925 F.2d 1301 (10th Cir. 1991)—specifically held that
the NSPA does not reach “a computer program in source code form,” even though that code was stored in
tangible items (i.e., a hard disk and in a three-ring notebook). Id. at 1302-03. Congress, in turn, cited the
Brown opinion in explaining the need for amendments to 18 U.S.C. § 1030(a)(2) that “would ensure that
the theft of intangible information by the unauthorized use of a computer is prohibited in the same way theft
of physical items [is] protected.” S. Rep. 104-357, at 7 (1996). That sequence of events would make it
difficult to argue that hacked emails in electronic form, which are the relevant stolen items here, constitute
“goods, wares, or merchandise” within the meaning of the NSPA.

                                                    176
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 185 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          e (b)(5)-2




         (b)(5)

                                                                                            (b)(5)-2




         (b)(5)

                                                                                            (b)(5)-2




                                           177
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 186 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          (b)(5)-2




          (b)(5)
                                                                                          (b)(5)-2
         279   (b)(5)




          (b)(5)
                                                                                          (b)(5)-2




          (b)(5)
                                                                                          (b)(5)-2




          1279
                 (b)(5)
                                                                                          (b)(5)-2

                                           178
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 187 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                                       (b)(5)-2




               2. Potential Section 1030 Violation By (b) (5), (b) (6), (b) (7)(C)   (b)(5)-2, (b)(6)/(b)(7)(C)-2

         (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2




         (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2

                                                                               See United States v.
Willis, 476 F.3d 1121, 1125 n.1 (10th Cir. 2007) (explaining that the 1986 amendments to Section
1030 reflect Congress’s desire to reach “‘intentional acts of unauthorized access—rather than
mistaken, inadvertent, or careless ones’”) (quoting S. Rep. 99-432, at 5 (1986)). In addition, the
computer (b) (5), (b) (6), (b) (7)(C) likely qualifies as a “protected” one under the statute, which
reaches “effectively all computers with Internet access.” United States v. Nosal, 676 F.3d 854,
859 (9th Cir. 2012) (en banc). (b) (5), (b) (6), (b) (7)(C)




       Applying the Principles of Federal Prosecution, however, the Office determined that
prosecution of this potential violation was not warranted. Those Principles instruct prosecutors to
consider, among other things, the nature and seriousness of the offense, the person’s culpability in
connection with the offense, and the probable sentence to be imposed if the prosecution is
successful. Justice Manual § 9-27.230. (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2




                                                   179
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 188 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                        (b)(6)/(b)(7)(C)-2
(b) (5), (b) (6), (b) (7)(C)                                                                            (b)(5)-2



       C. Russian Government Outreach and Contacts

        As explained in Section IV above, the Office’s investigation uncovered evidence of
numerous links (i.e., contacts) between Trump Campaign officials and individuals having or
claiming to have ties to the Russian government. The Office evaluated the contacts under several
sets of federal laws, including conspiracy laws and statutes governing foreign agents who operate
in the United States. After considering the available evidence, the Office did not pursue charges
under these statutes against any of the individuals discussed in Section IV above—with the
exception of FARA charges against Paul Manafort and Richard Gates based on their activities on
behalf of Ukraine.

        One of the interactions between the Trump Campaign and Russian-affiliated individuals—
the June 9, 2016 meeting between high-ranking campaign officials and Russians promising
derogatory information on Hillary Clinton—implicates an additional body of law: campaign-
finance statutes. Schemes involving the solicitation or receipt of assistance from foreign sources
raise difficult statutory and constitutional questions. As explained below, the Office evaluated
those questions in connection with the June 9 meeting and WikiLeaks’s release of stolen materials.
The Office ultimately concluded that, even if the principal legal questions were resolved favorably
to the government, a prosecution would encounter difficulties proving that Campaign officials or
individuals connected to the Campaign willfully violated the law.

         Finally, although the evidence of contacts between Campaign officials and Russia-
affiliated individuals may not have been sufficient to establish or sustain criminal charges, several
U.S. persons connected to the Campaign made false statements about those contacts and took other
steps to obstruct the Office’s investigation and those of Congress. This Office has therefore
charged some of those individuals with making false statements and obstructing justice.

               1. Potential Coordination: Conspiracy and Collusion

        As an initial matter, this Office evaluated potentially criminal conduct that involved the
collective action of multiple individuals not under the rubric of “collusion,” but through the lens
of conspiracy law. In so doing, the Office recognized that the word “collud[e]” appears in the
Acting Attorney General’s August 2, 2017 memorandum; it has frequently been invoked in public
reporting; and it is sometimes referenced in antitrust law, see, e.g., Brooke Group v. Brown &
Williamson Tobacco Corp., 509 U.S. 209, 227 (1993). But collusion is not a specific offense or
theory of liability found in the U.S. Code; nor is it a term of art in federal criminal law. To the
contrary, even as defined in legal dictionaries, collusion is largely synonymous with conspiracy as
that crime is set forth in the general federal conspiracy statute, 18 U.S.C. § 371. See Black’s Law
Dictionary 321 (10th ed. 2014) (collusion is “[a]n agreement to defraud another or to do or obtain
something forbidden by law”); 1 Alexander Burrill, A Law Dictionary and Glossary 311 (1871)
(“An agreement between two or more persons to defraud another by the forms of law, or to employ
such forms as means of accomplishing some unlawful object.”); 1 Bouvier’s Law Dictionary 352



                                                180
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 189 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(1897) (“An agreement between two or more persons to defraud a person of his rights by the forms
of law, or to obtain an object forbidden by law.”).

         For that reason, this Office’s focus in resolving the question of joint criminal liability was
on conspiracy as defined in federal law, not the commonly discussed term “collusion.” The Office
considered in particular whether contacts between Trump Campaign officials and Russia-linked
individuals could trigger liability for the crime of conspiracy—either under statutes that have their
own conspiracy language (e.g., 18 U.S.C. §§ 1349, 1951(a)), or under the general conspiracy
statute (18 U.S.C. § 371). The investigation did not establish that the contacts described in Volume
I, Section IV, supra, amounted to an agreement to commit any substantive violation of federal
criminal law—including foreign-influence and campaign-finance laws, both of which are
discussed further below. The Office therefore did not charge any individual associated with the
Trump Campaign with conspiracy to commit a federal offense arising from Russia contacts, either
under a specific statute or under Section 371’s offenses clause.

        The Office also did not charge any campaign official or associate with a conspiracy under
Section 371’s defraud clause. That clause criminalizes participating in an agreement to obstruct a
lawful function of the U.S. government or its agencies through deceitful or dishonest means. See
Dennis v. United States, 384 U.S. 855, 861 (1966); Hammerschmidt v. United States, 265 U.S.
182, 188 (1924); see also United States v. Concord Mgmt. & Consulting LLC, 347 F. Supp. 3d 38,
46 (D.D.C. 2018). The investigation did not establish any agreement among Campaign officials—
or between such officials and Russia-linked individuals—to interfere with or obstruct a lawful
function of a government agency during the campaign or transition period. And, as discussed in
Volume I, Section V.A, supra, the investigation did not identify evidence that any Campaign
official or associate knowingly and intentionally participated in the conspiracy to defraud that the
Office charged, namely, the active-measures conspiracy described in Volume I, Section II, supra.
Accordingly, the Office did not charge any Campaign associate or other U.S. person with
conspiracy to defraud the United States based on the Russia-related contacts described in Section
IV above.

               2. Potential Coordination: Foreign Agent Statutes (FARA and 18 U.S.C. § 951)

        The Office next assessed the potential liability of Campaign-affiliated individuals under
federal statutes regulating actions on behalf of, or work done for, a foreign government.

               a. Governing Law

        Under 18 U.S.C. § 951, it is generally illegal to act in the United States as an agent of a
foreign government without providing notice to the Attorney General. Although the defendant
must act on behalf of a foreign government (as opposed to other kinds of foreign entities), the acts
need not involve espionage; rather, acts of any type suffice for liability. See United States v.
Duran, 596 F.3d 1283, 1293-94 (11th Cir. 2010); United States v. Latchin, 554 F.3d 709, 715 (7th
Cir. 2009); United States v. Dumeisi, 424 F.3d 566, 581 (7th Cir. 2005). An “agent of a foreign
government” is an “individual” who “agrees to operate” in the United States “subject to the
direction or control of a foreign government or official.” 18 U.S.C. § 951(d).



                                                 181
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 190 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        The crime defined by Section 951 is complete upon knowingly acting in the United States
as an unregistered foreign-government agent. 18 U.S.C. § 951(a). The statute does not require
willfulness, and knowledge of the notification requirement is not an element of the offense. United
States v. Campa, 529 F.3d 980, 998-99 (11th Cir. 2008); Duran, 596 F.3d at 1291-94; Dumeisi,
424 F.3d at 581.

        The Foreign Agents Registration Act (FARA) generally makes it illegal to act as an agent
of a foreign principal by engaging in certain (largely political) activities in the United States
without registering with the Attorney General. 22 U.S.C. §§ 611-621. The triggering agency
relationship must be with a foreign principal or “a person any of whose activities are directly or
indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a
foreign principal.” 22 U.S.C. § 611(c)(1). That includes a foreign government or political party
and various foreign individuals and entities. 22 U.S.C. § 611(b). A covered relationship exists if
a person “acts as an agent, representative, employee, or servant” or “in any other capacity at the
order, request, or under the [foreign principal’s] direction or control.” 22 U.S.C. § 611(c)(1). It
is sufficient if the person “agrees, consents, assumes or purports to act as, or who is or holds
himself out to be, whether or not pursuant to contractual relationship, an agent of a foreign
principal.” 22 U.S.C. § 611(c)(2).

        The triggering activity is that the agent “directly or through any other person” in the United
States (1) engages in “political activities for or in the interests of [the] foreign principal,” which
includes attempts to influence federal officials or the public; (2) acts as “public relations counsel,
publicity agent, information-service employee or political consultant for or in the interests of such
foreign principal”; (3) “solicits, collects, disburses, or dispenses contributions, loans, money, or
other things of value for or in the interest of such foreign principal”; or (4) “represents the interests
of such foreign principal” before any federal agency or official. 22 U.S.C. § 611(c)(1).

       It is a crime to engage in a “[w]illful violation of any provision of the Act or any regulation
thereunder.” 22 U.S.C. § 618(a)(1). It is also a crime willfully to make false statements or
omissions of material facts in FARA registration statements or supplements. 22 U.S.C.
§ 618(a)(2). Most violations have a maximum penalty of five years of imprisonment and a $10,000
fine. 22 U.S.C. § 618.

                b. Application

        The investigation uncovered extensive evidence that Paul Manafort’s and Richard Gates’s
pre-campaign work for the government of Ukraine violated FARA. Manafort and Gates were
charged for that conduct and admitted to it when they pleaded guilty to superseding criminal
informations in the District of Columbia prosecution.1280 The evidence underlying those charges
is not addressed in this report because it was discussed in public court documents and in a separate
        1280
             Gates Superseding Criminal Information; Waiver of Indictment, United States v. Richard W.
Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 203; Waiver of Trial by Jury, United States v. Richard
W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 204; Gates Plea Agreement; Statement of Offense,
United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 206; Plea Agreement,
United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Sept. 14, 2018), Doc. 422; Statement of Offense,
United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Sept. 14, 2018), Doc. 423.

                                                   182
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 191 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



prosecution memorandum submitted to the Acting Attorney General before the original indictment
in that case.

       In addition, the investigation produced evidence of FARA violations involving Michael
Flynn. Those potential violations, however, concerned a count:Iy other than Russia (i.e., Turkey)
and were resolved when Flynn admitted to the underlying facts in the Statement of Offense that
accompanied his guilty plea to a false-statements charge. Statement of Offense, United States v.
Michael T Flynn, No. l :17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 4 ("Flynn Statement of
Offense"). 1281

       The investigation did not, however, yield evidence sufficient to sustain any charge that any
individual affiliated with the Tmmp Campaign acted as an agent of a foreign principal within the
meaning of FARA or, in tenns of Section 951, subject to the direction or conti·ol of the government
of Russia, or any official thereof. In paiiicular, the Office did not find evidence likely to prove
beyond a reasonable doubt that Cainpaign officials such as Paul Manafo1i , George Papadopoulos,
and Carter Page acted as agents of the Russian overnment~r at its direction cont:I-ol or
re uest-durin the relevant time eriod.1282
                                                                                                                (b)(5)-2
                                                                                                                (b)(6)/
                                                                                                                (b)(7)(C)-2
As a result, the Office did not chai·ge     any other Tnunp Campaign official with violating
FARA or Section 951, or attempting or conspiring to do so, based on contacts with the Russian
government or a Russian principal.

       Finally, the Office investigated whether one of the above campaign advisors-George
Papadopoulos-acted as an agent of, or at the direction and conti·ol of, the government of Israel.
While the investigation revealed significant ties between Papadopoulos and Israel (and search
waiTants were obtained in paii on that basis), the Office ultimately determined that the evidence
was not sufficient to obtain and sustain a conviction under FARA or Section 951 .

                3. Campaign Finance

       Several ai·eas of the Office's investigation involved efforts or offers by foreign nationals to
provide negative infonnation about can didate Clinton to the Tnnnp Cainpaign or to dist:i-ibute that
info1mation to the public, to the anticipated benefit of the Cainpaign. As explained below, the
Office considered whether two of those effo1is in particulai·- the June 9, 2016 meeting at Tnnnp




        1282
            On four occasions, the Foreign Intelligence Smveillance Comt (FISC) issued wruTants based
on a finding of probable cause to believe that Page was an agent of a foreign power. 50 U.S.C. §§ 180l(b),
1805(a)(2)(A). The FISC's probable-cause fmding was based on a different (and lower) standru·d than the
one governing the Office's decision whether to bring chru·ges against Page, which is whether admissible
evidence would likely be sufficient to prove beyond a reasonable doubt that Page acted as an agent of the
Russian Federation dming the period at issue. Cf United States v. Cardoza , 713 F.3d 656, 660 (D.C. Cir.
2013) (explaining that probable cause requires only "a fair probability," and not "ce1tainty, or proof beyond
a reasonable doubt, or proof by a preponderance of the evidence").

                                                    183
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-1of Justice
                                                     Filed 06/19/20 Page 192 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Tower and WikiLeaks’s dissemination of hacked emails—constituted prosecutable violations of
the campaign-finance laws. The Office determined that the evidence was not sufficient to charge
either incident as a criminal violation.

                a. Overview Of Governing Law

         “[T]he United States has a compelling interest . . . in limiting the participation of foreign
citizens in activities of democratic self-government, and in thereby preventing foreign influence
over the U.S. political process.” Bluman v. FEC, 800 F. Supp. 2d 281, 288 (D.D.C. 2011)
(Kavanaugh, J., for three-judge court), aff’d, 565 U.S. 1104 (2012). To that end, federal campaign-
finance law broadly prohibits foreign nationals from making contributions, donations,
expenditures, or other disbursements in connection with federal, state, or local candidate elections,
and prohibits anyone from soliciting, accepting, or receiving such contributions or donations. As
relevant here, foreign nationals may not make—and no one may “solicit, accept, or receive” from
them—“a contribution or donation of money or other thing of value” or “an express or implied
promise to make a contribution or donation, in connection with a Federal, State, or local election.”
52 U.S.C. § 30121(a)(1)(A), (a)(2).1283 The term “contribution,” which is used throughout the
campaign-finance law, “includes” “any gift, subscription, loan, advance, or deposit of money or
anything of value made by any person for the purpose of influencing any election for Federal
office.” 52 U.S.C. § 30101(8)(A)(i). It excludes, among other things, “the value of [volunteer]
services.” 52 U.S.C. § 30101(8)(B)(i).

       Foreign nationals are also barred from making “an expenditure, independent expenditure,
or disbursement for an electioneering communication.” 52 U.S.C. § 30121(a)(1)(C). The term
“expenditure” “includes” “any purchase, payment, distribution, loan, advance, deposit, or gift of
money or anything of value, made by any person for the purpose of influencing any election for
Federal office.” 52 U.S.C. § 30101(9)(A)(i). It excludes, among other things, news stories and
non-partisan get-out-the-vote activities. 52 U.S.C. § 30101(9)(B)(i)-(ii). An “independent
expenditure” is an expenditure “expressly advocating the election or defeat of a clearly identified
candidate” and made independently of the campaign. 52 U.S.C. § 30101(17). An “electioneering
communication” is a broadcast communication that “refers to a clearly identified candidate for
Federal office” and is made within specified time periods and targeted at the relevant electorate.
52 U.S.C. § 30104(f)(3).

       The statute defines “foreign national” by reference to FARA and the Immigration and
Nationality Act, with minor modification. 52 U.S.C. § 30121(b) (cross-referencing 22 U.S.C.
§ 611(b)(1)-(3) and 8 U.S.C. § 1101(a)(20), (22)). That definition yields five, sometimes-
overlapping categories of foreign nationals, which include all of the individuals and entities
relevant for present purposes—namely, foreign governments and political parties, individuals



        1283
            Campaign-finance law also places financial limits on contributions, 52 U.S.C. § 30116(a), and
prohibits contributions from corporations, banks, and labor unions, 52 U.S.C. § 30118(a); see Citizens
United v. FEC, 558 U.S. 310, 320 (2010). Because the conduct that the Office investigated involved
possible electoral activity by foreign nationals, the foreign-contributions ban is the most readily applicable
provision.

                                                    184
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 193 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



outside of the U.S. who are not legal permanent residents, and certain non-U.S. entities located
outside of the U.S.

       A “knowing[] and willful[]” violation involving an aggregate of $25,000 or more in a
calendar year is a felony. 52 U.S.C. § 30109(d)(1)(A)(i); see Bluman, 800 F. Supp. 2d at 292
(noting that a willful violation will require some “proof of the defendant’s knowledge of the law”);
United States v. Danielczyk, 917 F. Supp. 2d 573, 577 (E.D. Va. 2013) (applying willfulness
standard drawn from Bryan v. United States, 524 U.S. 184, 191-92 (1998)); see also Wagner v.
FEC, 793 F.3d 1, 19 n.23 (D.C. Cir. 2015) (en banc) (same). A “knowing[] and willful[]” violation
involving an aggregate of $2,000 or more in a calendar year, but less than $25,000, is a
misdemeanor. 52 U.S.C. § 30109(d)(1)(A)(ii).

                       b. Application to June 9 Trump Tower Meeting

       The Office considered whether to charge Trump Campaign officials with crimes in
connection with the June 9 meeting described in Volume I, Section IV.A.5, supra. The Office
concluded that, in light of the government’s substantial burden of proof on issues of intent
(“knowing” and “willful”), and the difficulty of establishing the value of the offered information,
criminal charges would not meet the Justice Manual standard that “the admissible evidence will
probably be sufficient to obtain and sustain a conviction.” Justice Manual § 9-27.220.

         In brief, the key facts are that, on June 3, 2016, Robert Goldstone emailed Donald Trump
Jr., to pass along from Emin and Aras Agalarov an “offer” from Russia’s “Crown prosecutor” to
“the Trump campaign” of “official documents and information that would incriminate Hillary and
her dealings with Russia and would be very useful to [Trump Jr.’s] father.” The email described
this as “very high level and sensitive information” that is “part of Russia and its government’s
support to Mr. Trump-helped along by Aras and Emin.” Trump Jr. responded: “if it’s what you
say I love it especially later in the summer.” Trump Jr. and Emin Agalarov had follow-up
conversations and, within days, scheduled a meeting with Russian representatives that was
attended by Trump Jr., Manafort, and Kushner. The communications setting up the meeting and
the attendance by high-level Campaign representatives support an inference that the Campaign
anticipated receiving derogatory documents and information from official Russian sources that
could assist candidate Trump’s electoral prospects.

        This series of events could implicate the federal election-law ban on contributions and
donations by foreign nationals, 52 U.S.C. § 30121(a)(1)(A). Specifically, Goldstone passed along
an offer purportedly from a Russian government official to provide “official documents and
information” to the Trump Campaign for the purposes of influencing the presidential election.
Trump Jr. appears to have accepted that offer and to have arranged a meeting to receive those
materials. Documentary evidence in the form of email chains supports the inference that Kushner
and Manafort were aware of that purpose and attended the June 9 meeting anticipating the receipt
of helpful information to the Campaign from Russian sources.

       The Office considered whether this evidence would establish a conspiracy to violate the
foreign contributions ban, in violation of 18 U.S.C. § 371; the solicitation of an illegal foreign-
source contribution; or the acceptance or receipt of “an express or implied promise to make a

                                                185
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 194 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



[foreign-source] contribution,” both in violation of 52 U.S.C. § 30121(a)(1)(A), (a)(2). There are
reasonable arguments that the offered information would constitute a “thing of value” within the
meaning of these provisions, but the Office determined that the government would not be likely to
obtain and sustain a conviction for two other reasons: first, the Office did not obtain admissible
evidence likely to meet the government’s burden to prove beyond a reasonable doubt that these
individuals acted “willfully,” i.e., with general knowledge of the illegality of their conduct; and,
second, the government would likely encounter difficulty in proving beyond a reasonable doubt
that the value of the promised information exceeded the threshold for a criminal violation, see 52
U.S.C. § 30109(d)(1)(A)(i).

                   i. Thing-of-Value Element

        A threshold legal question is whether providing to a campaign “documents and
information” of the type involved here would constitute a prohibited campaign contribution. The
foreign contribution ban is not limited to contributions of money. It expressly prohibits “a
contribution or donation of money or other thing of value.” 52 U.S.C. § 30121(a)(1)(A), (a)(2)
(emphasis added). And the term “contribution” is defined throughout the campaign-finance laws
to “include[]” “any gift, subscription, loan, advance, or deposit of money or anything of value.”
52 U.S.C. § 30101(8)(A)(i) (emphasis added).

        The phrases “thing of value” and “anything of value” are broad and inclusive enough to
encompass at least some forms of valuable information. Throughout the United States Code, these
phrases serve as “term[s] of art” that are construed “broad[ly].” United States v. Nilsen, 967 F.2d
539, 542 (11th Cir. 1992) (per curiam) (“thing of value” includes “both tangibles and intangibles”);
see also, e.g., 18 U.S.C. §§ 201(b)(1), 666(a)(2) (bribery statutes); id. § 641 (theft of government
property). For example, the term “thing of value” encompasses law enforcement reports that
would reveal the identity of informants, United States v. Girard, 601 F.2d 69, 71 (2d Cir. 1979);
classified materials, United States v. Fowler, 932 F.2d 306, 310 (4th Cir. 1991); confidential
information about a competitive bid, United States v. Matzkin, 14 F.3d 1014, 1020 (4th Cir. 1994);
secret grand jury information, United States v. Jeter, 775 F.2d 670, 680 (6th Cir. 1985); and
information about a witness’s whereabouts, United States v. Sheker, 618 F.2d 607, 609 (9th Cir.
1980) (per curiam). And in the public corruption context, “‘thing of value’ is defined broadly to
include the value which the defendant subjectively attaches to the items received.” United States
v. Renzi, 769 F.3d 731, 744 (9th Cir. 2014) (internal quotation marks omitted).

        Federal Election Commission (FEC) regulations recognize the value to a campaign of at
least some forms of information, stating that the term “anything of value” includes “the provision
of any goods or services without charge,” such as “membership lists” and “mailing lists.” 11
C.F.R. § 100.52(d)(1). The FEC has concluded that the phrase includes a state-by-state list of
activists. See Citizens for Responsibility and Ethics in Washington v. FEC, 475 F.3d 337, 338
(D.C. Cir. 2007) (describing the FEC’s findings). Likewise, polling data provided to a campaign
constitutes a “contribution.” FEC Advisory Opinion 1990-12 (Strub), 1990 WL 153454 (citing 11
C.F.R. § 106.4(b)). And in the specific context of the foreign-contributions ban, the FEC has
concluded that “election materials used in previous Canadian campaigns,” including “flyers,
advertisements, door hangers, tri-folds, signs, and other printed material,” constitute “anything of



                                                186
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 195 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



value,” even though “the value of these materials may be nominal or difficult to ascertain.” FEC
Advisory Opinion 2007-22 (Hurysz), 2007 WL 5172375, at *5.

        These authorities would support the view that candidate-related opposition research given
to a campaign for the purpose of influencing an election could constitute a contribution to which
the foreign-source ban could apply. A campaign can be assisted not only by the provision of funds,
but also by the provision of derogatory information about an opponent. Political campaigns
frequently conduct and pay for opposition research. A foreign entity that engaged in such research
and provided resulting information to a campaign could exert a greater effect on an election, and
a greater tendency to ingratiate the donor to the candidate, than a gift of money or tangible things
of value. At the same time, no judicial decision has treated the voluntary provision of
uncompensated opposition research or similar information as a thing of value that could amount
to a contribution under campaign-finance law. Such an interpretation could have implications
beyond the foreign-source ban, see 52 U.S.C. § 30116(a) (imposing monetary limits on campaign
contributions), and raise First Amendment questions. Those questions could be especially difficult
where the information consisted simply of the recounting of historically accurate facts. It is
uncertain how courts would resolve those issues.

                   ii. Willfulness

        Even assuming that the promised “documents and information that would incriminate
Hillary” constitute a “thing of value” under campaign-finance law, the government would
encounter other challenges in seeking to obtain and sustain a conviction. Most significantly, the
government has not obtained admissible evidence that is likely to establish the scienter requirement
beyond a reasonable doubt. To prove that a defendant acted “knowingly and willfully,” the
government would have to show that the defendant had general knowledge that his conduct was
unlawful. U.S. Department of Justice, Federal Prosecution of Election Offenses 123 (8th ed. Dec.
2017) (“Election Offenses”); see Bluman, 800 F. Supp. 2d at 292 (noting that a willful violation
requires “proof of the defendant’s knowledge of the law”); Danielczyk, 917 F. Supp. 2d at 577
(“knowledge of general unlawfulness”). “This standard creates an elevated scienter element
requiring, at the very least, that application of the law to the facts in question be fairly clear. When
there is substantial doubt concerning whether the law applies to the facts of a particular matter, the
offender is more likely to have an intent defense.” Election Offenses 123.

         On the facts here, the government would unlikely be able to prove beyond a reasonable
doubt that the June 9 meeting participants had general knowledge that their conduct was unlawful.
The investigation has not developed evidence that the participants in the meeting were familiar
with the foreign-contribution ban or the application of federal law to the relevant factual context.
The government does not have strong evidence of surreptitious behavior or efforts at concealment
at the time of the June 9 meeting. While the government has evidence of later efforts to prevent
disclosure of the nature of the June 9 meeting that could circumstantially provide support for a
showing of scienter, see Volume II, Section II.G, infra, that concealment occurred more than a
year later, involved individuals who did not attend the June 9 meeting, and may reflect an intention
to avoid political consequences rather than any prior knowledge of illegality. Additionally, in light
of the unresolved legal questions about whether giving “documents and information” of the sort
offered here constitutes a campaign contribution, Trump Jr. could mount a factual defense that he

                                                 187
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 196 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



did not believe his response to the offer and the June 9 meeting itself violated the law. Given his
less direct involvement in arranging the June 9 meeting, Kushner could likely mount a similar
defense. And, while Manafort is experienced with political campaigns, the Office has not
developed evidence showing that he had relevant knowledge of these legal issues.

                   iii. Difficulties in Valuing Promised Information

         The Office would also encounter difficulty proving beyond a reasonable doubt that the
value of the promised documents and information exceeds the $2,000 threshold for a criminal
violation, as well as the $25,000 threshold for felony punishment. See 52 U.S.C. § 30109(d)(1).
The type of evidence commonly used to establish the value of non-monetary contributions—such
as pricing the contribution on a commercial market or determining the upstream acquisition cost
or the cost of distribution—would likely be unavailable or ineffective in this factual setting.
Although damaging opposition research is surely valuable to a campaign, it appears that the
information ultimately delivered in the meeting was not valuable. And while value in a conspiracy
may well be measured by what the participants expected to receive at the time of the agreement,
see, e.g., United States v. Tombrello, 666 F.2d 485, 489 (11th Cir. 1982), Goldstone’s description
of the offered material here was quite general. His suggestion of the information’s value—i.e.,
that it would “incriminate Hillary” and “would be very useful to [Trump Jr.’s] father”—was non-
specific and may have been understood as being of uncertain worth or reliability, given
Goldstone’s lack of direct access to the original source. The uncertainty over what would be
delivered could be reflected in Trump Jr.’s response (“if it’s what you say I love it”) (emphasis
added).

        Accordingly, taking into account the high burden to establish a culpable mental state in a
campaign-finance prosecution and the difficulty in establishing the required valuation, the Office
decided not to pursue criminal campaign-finance charges against Trump Jr. or other campaign
officials for the events culminating in the June 9 meeting.

                c. Application to (b)(5)                                                              (b)(5)-2

       (b)(5)
                                                                                                      (b)(5)-2




       (b)(5)
                                                                                                      (b)(5)-2


                                               188
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 197 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          (b)(5)-2




                  i.   Questions Over Whether (b)(5)                                      (b)(5)-2


         (b)(5)
                                                                                          (b)(5)-2




         (b)(5)                                                                           (b)(5)-2




         (b)(5)                                                                           (b)(5)-2




                                           189
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 198 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  ii. Willfulness

       As discussed, to establish a criminal campaign-finance violation, the government must
prove that the defendant acted “knowingly and willfully.” 52 U.S.C. § 30109(d)(1)(A)(i). That
standard requires proof that the defendant knew generally that his conduct was unlawful. Election
Offenses 123. Given the uncertainties noted above, the “willfulness” requirement would pose a
substantial barrier to prosecution.

                  iii. Constitutional Considerations

       Finally, the First Amendment could pose constraints on a prosecution. (b)(5)
                                                                                                    (b)(5)-2




                  iv. Analysis as to (b)(5)                                                         (b)(5)-2

       (b)(5)
                                                                                                    (b)(5)-2




                                              190
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 199 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


       (b)(5)
                                                                                                         (b)(5)-2




       (b)(5)
                                                                                                         (b)(5)-2




                4. False Statements and Obstruction of the Investigation

        The Office determined that certain individuals associated with the Campaign lied to
investigators about Campaign contacts with Russia and have taken other actions to interfere with
the investigation. As explained below, the Office therefore charged some U.S. persons connected
to the Campaign with false statements and obstruction offenses.

                a. Overview Of Governing Law

        False Statements. The principal federal statute criminalizing false statements to
government investigators is 18 U.S.C. § 1001. As relevant here, under Section 1001(a)(2), it is a
crime to knowingly and willfully “make[] any materially false, fictitious, or fraudulent statement
or representation” “in any matter within the jurisdiction of the executive . . . branch of the
Government.” An FBI investigation is a matter within the Executive Branch’s jurisdiction. United
States v. Rodgers, 466 U.S. 475, 479 (1984). The statute also applies to a subset of legislative
branch actions—viz., administrative matters and “investigation[s] or review[s]” conducted by a
congressional committee or subcommittee. 18 U.S.C. § 1001(c)(1) and (2); see United States v.
Pickett, 353 F.3d 62, 66 (D.C. Cir. 2004).

         Whether the statement was made to law enforcement or congressional investigators, the
government must prove beyond a reasonable doubt the same basic non-jurisdictional elements:
the statement was false, fictitious, or fraudulent; the defendant knew both that it was false and that
it was unlawful to make a false statement; and the false statement was material. See, e.g., United
States v. Smith, 831 F.3d 1207, 1222 n.27 (9th Cir. 2017) (listing elements); see also Ninth Circuit
Pattern Instruction 8.73 & cmt. (explaining that the Section 1001 jury instruction was modified in
light of the Department of Justice’s position that the phrase “knowingly and willfully” in the statute
requires the defendant’s knowledge that his or her conduct was unlawful). In the D.C. Circuit, the
government must prove that the statement was actually false; a statement that is misleading but
“literally true” does not satisfy Section 1001(a)(2). See United States v. Milton, 8 F.3d 39, 45

                                                 191
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 200 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(D.C. Cir. 1993); United States v. Dale, 991 F.2d 819, 832-33 & n.22 (D.C. Cir. 1993). For that
false statement to qualify as “material,” it must have a natural tendency to influence, or be capable
of influencing, a discrete decision or any other function of the agency to which it is addressed. See
United States v. Gaudin, 515 U.S. 506, 509 (1995); United States v. Moore, 612 F.3d 698, 701
(D.C. Cir. 2010).

        Perjury. Under the federal perjury statutes, it is a crime for a witness testifying under oath
before a grand jury to knowingly make any false material declaration. See 18 U.S.C. § 1623. The
government must prove four elements beyond a reasonable doubt to obtain a conviction under
Section 1623(a): the defendant testified under oath before a federal grand jury; the defendant’s
testimony was false in one or more respects; the false testimony concerned matters that were
material to the grand jury investigation; and the false testimony was knowingly given. United
States v. Bridges, 717 F.2d 1444, 1449 n.30 (D.C. Cir. 1983). The general perjury statute, 18
U.S.C. § 1621, also applies to grand jury testimony and has similar elements, except that it requires
that the witness have acted willfully and that the government satisfy “strict common-law
requirements for establishing falsity.” See Dunn v. United States, 442 U.S. 100, 106 & n.6 (1979)
(explaining “the two-witness rule” and the corroboration that it demands).

       Obstruction of Justice. Three basic elements are common to the obstruction statutes
pertinent to this Office’s charging decisions: an obstructive act; some form of nexus between the
obstructive act and an official proceeding; and criminal (i.e., corrupt) intent. A detailed discussion
of those elements, and the law governing obstruction of justice more generally, is included in
Volume II of the report.

               b. Application to Certain Individuals

                   i. George Papadopoulos

        Investigators approached Papadopoulos for an interview based on his role as a foreign
policy advisor to the Trump Campaign and his suggestion to a foreign government representative
that Russia had indicated that it could assist the Campaign through the anonymous release of
information damaging to candidate Clinton. On January 27, 2017, Papadopoulos agreed to be
interviewed by FBI agents, who informed him that the interview was part of the investigation into
potential Russian government interference in the 2016 presidential election.

        During the interview, Papadopoulos lied about the timing, extent, and nature of his
communications with Joseph Mifsud, Olga Polonskaya, and Ivan Timofeev. With respect to
timing, Papadopoulos acknowledged that he had met Mifsud and that Mifsud told him the Russians
had “dirt” on Clinton in the form of “thousands of emails.” But Papadopoulos stated multiple
times that those communications occurred before he joined the Trump Campaign and that it was a
“very strange coincidence” to be told of the “dirt” before he started working for the Campaign.
This account was false. Papadopoulos met Mifsud for the first time on approximately March 14,
2016, after Papadopoulos had already learned he would be a foreign policy advisor for the
Campaign. Mifsud showed interest in Papadopoulos only after learning of his role on the
Campaign. And Mifsud told Papadopoulos about the Russians possessing “dirt” on candidate
Clinton in late April 2016, more than a month after Papadopoulos had joined the Campaign and

                                                 192
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 201 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



been publicly announced by candidate Trump. Statement of Offense ¶¶ 25-26, United States v.
George Papadopoulos, No. 1:17-cr-182 (D.D.C. Oct. 5, 2017), Doc. 19 (“Papadopoulos Statement
of Offense”).

       Papadopoulos also made false statements in an effort to minimize the extent and
importance of his communications with Mifsud. For example, Papadopoulos stated that
“[Mifsud]’s a nothing,” that he thought Mifsud was “just a guy talk[ing] up connections or
something,” and that he believed Mifsud was “BS’ing to be completely honest with you.” In fact,
however, Papadopoulos understood Mifsud to have substantial connections to high-level Russian
government officials and that Mifsud spoke with some of those officials in Moscow before telling
Papadopoulos about the “dirt.” Papadopoulos also engaged in extensive communications over a
period of months with Mifsud about foreign policy issues for the Campaign, including efforts to
arrange a “history making” meeting between the Campaign and Russian government officials. In
addition, Papadopoulos failed to inform investigators that Mifsud had introduced him to Timofeev,
the Russian national who Papadopoulos understood to be connected to the Russian Ministry of
Foreign Affairs, despite being asked if he had met with Russian nationals or “[a]nyone with a
Russian accent” during the campaign. Papadopoulos Statement of Offense ¶¶ 27-29.

        Papadopoulos also falsely claimed that he met Polonskaya before he joined the Campaign,
and falsely told the FBI that he had “no” relationship at all with her. He stated that the extent of
their communications was her sending emails—“Just, ‘Hi, how are you?’ That’s it.” In truth,
however, Papadopoulos met Polonskaya on March 24, 2016, after he had joined the Campaign; he
believed that she had connections to high-level Russian government officials and could help him
arrange a potential foreign policy trip to Russia. During the campaign he emailed and spoke with
her over Skype on numerous occasions about the potential foreign policy trip to Russia.
Papadopoulos Statement of Offense ¶¶ 30-31.

        Papadopoulos’s false statements in January 2017 impeded the FBI’s investigation into
Russian interference in the 2016 presidential election. Most immediately, those statements
hindered investigators’ ability to effectively question Mifsud when he was interviewed in the lobby
of a Washington, D.C. hotel on February 10, 2017. See Gov’t Sent. Mem. at 6, United States v.
George Papadopoulos, No. 1:17-cr-182 (D.D.C. Aug. 18, 2017), Doc. 44. During that interview,
Mifsud admitted to knowing Papadopoulos and to having introduced him to Polonskaya and
Timofeev. But Mifsud denied that he had advance knowledge that Russia was in possession of
emails damaging to candidate Clinton, stating that he and Papadopoulos had discussed
cybersecurity and hacking as a larger issue and that Papadopoulos must have misunderstood their
conversation. Mifsud also falsely stated that he had not seen Papadopoulos since the meeting at
which Mifsud introduced him to Polonskaya, even though emails, text messages, and other
information show that Mifsud met with Papadopoulos on at least two other occasions—April 12
and April 26, 2016. In addition, Mifsud omitted that he had drafted (or edited) the follow-up
message that Polonskaya sent to Papadopoulos following the initial meeting and that, as reflected
in the language of that email chain (“Baby, thank you!”), Mifsud may have been involved in a
personal relationship with Polonskaya at the time. The false information and omissions in
Papadopoulos’s January 2017 interview undermined investigators’ ability to challenge Mifsud
when he made these inaccurate statements.



                                                193
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 202 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Given the seriousness of the lies and omissions and their effect on the FBl's investigation,
the Office charged Papadopoulos with making false statements to the FBI, in violation of 18 U.S.C.
§ 1001. Infonnation, United States v. George Papadopoulos, No. l:17-cr-182 (D.D.C. Oct. 3,
2017), Doc. 8. On October 7, 2017, Papadopoulos pleaded guilty to that charge pursuant to a plea
agreement. On September 7, 2018, he was sentenced to 14 days of imprisonment, a $9,500 fine ,
and 200 hours of community service.

                                    (b)(5)-2, (b)(6)/(b)(7)(C)-2




                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7)(C)-2
                                                                                                       (b)(3)-1




                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7)(C)-2
                                                                                                       (b)(3)-1

                   iii. Michael Flynn

        Michael Flynn agreed to be interviewed by the FBI on Januaiy 24, 2017, four days after he
had officially assumed his duties as National Security Advisor to the President. During the
interview, Flynn made several false statements pertaining to his communications with the Russian
ambassador.

         First, Flynn made two false statements about his conversations with Russian Ambassador
Kislyak in late December 2016, at a time when the United States had imposed sanctions on Russia
for interfering with the 2016 presidential election and Russia was considering its response. See
Flynn Statement of Offense. Flynn told the agents that he did not ask Kislyak to refrain from
escalating the situation in response to the United States's imposition of sanctions. That statement
was false. On December 29, 2016, Flynn called Kislyak to request Russian restrnint. Flynn made
the call immediately after speaking to a senior Transition Team official (K.T. McFarland) about
what to communicate to Kislyak. Flynn then spoke with McFai·land again after the Kislyak call to
repo1i on the substance of that conversation. Flynn also falsely told the FBI that he did not
remember a follow-up conversation in which Kislyak stated that Russia had chosen to moderate
its response to the U.S. sanctions as a result of Flynn's request. On December 31 , 2016, Flynn in
fact had such a conversation with Kislyak, and he again spoke with McFai·land within hours of the
call to relay the substance of his conversation with Kislyak. See F~ynn Statement of Offense ~ 3.


                                                194
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 203 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Second, Flynn made false statements about calls he had previously made to representatives
of Russia and other countries regarding a resolution submitted by Egypt to the United Nations
Security Council on December 21, 2016. Specifically, Flynn stated that he only asked the
countries’ positions on how they would vote on the resolution and that he did not request that any
of the countries take any particular action on the resolution. That statement was false. On
December 22, 2016, Flynn called Kislyak, informed him of the incoming Trump Administration’s
opposition to the resolution, and requested that Russia vote against or delay the resolution. Flynn
also falsely stated that Kislyak never described Russia’s response to his December 22 request
regarding the resolution. Kislyak in fact told Flynn in a conversation on December 23, 2016, that
Russia would not vote against the resolution if it came to a vote. See Flynn Statement of Offense
¶ 4.

       Flynn made these false statements to the FBI at a time when he was serving as National
Security Advisor and when the FBI had an open investigation into Russian interference in the 2016
presidential election, including the nature of any links between the Trump Campaign and Russia.
Flynn’s false statements and omissions impeded and otherwise had a material impact on that
ongoing investigation. Flynn Statement of Offense ¶¶ 1-2. They also came shortly before Flynn
made separate submissions to the Department of Justice, pursuant to FARA, that also contained
materially false statements and omissions. Id. ¶ 5. Based on the totality of that conduct, the Office
decided to charge Flynn with making false statements to the FBI, in violation of 18 U.S.C.
§ 1001(a). On December 1, 2017, and pursuant to a plea agreement, Flynn pleaded guilty to that
charge and also admitted his false statements to the Department in his FARA filing. See id.; Plea
Agreement, United States v. Michael T. Flynn, No. 1:17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 3.
Flynn is awaiting sentencing.

                   iv. Michael Cohen

        Michael Cohen was the executive vice president and special counsel to the Trump
Organization when Trump was president of the Trump Organization. Information ¶ 1, United
States v. Cohen, No. 1:18-cr-850 (S.D.N.Y. Nov. 29, 2018), Doc. 2 (“Cohen Information”). From
the fall of 2015 through approximately June 2016, Cohen was involved in a project to build a
Trump-branded tower and adjoining development in Moscow. The project was known as Trump
Tower Moscow.

        In 2017, Cohen was called to testify before the House Permanent Select Committee on
Intelligence (HPSCI) and the Senate Select Committee on Intelligence (SSCI), both of which were
investigating Russian interference in the 2016 presidential election and possible links between
Russia and the presidential campaigns. In late August 2017, in advance of his testimony, Cohen
caused a two-page statement to be sent to SSCI and HPSCI addressing Trump Tower Moscow.
Cohen Information ¶¶ 2-3. The letter contained three representations relevant here. First, Cohen
stated that the Trump Moscow project had ended in January 2016 and that he had briefed candidate
Trump on the project only three times before making the unilateral decision to terminate it.
Second, Cohen represented that he never agreed to travel to Russia in connection with the project
and never considered asking Trump to travel for the project. Third, Cohen stated that he did not
recall any Russian government contact about the project, including any response to an email that

                                                195
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 204 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



he had sent to a Russian government email account. Cohen Information ¶ 4. Cohen later asked
that his two-page statement be incorporated into his testimony’s transcript before SSCI, and he
ultimately gave testimony to SSCI that was consistent with that statement. Cohen Information ¶ 5.

        Each of the foregoing representations in Cohen’s two-page statement was false and
misleading. Consideration of the project had extended through approximately June 2016 and
included more than three progress reports from Cohen to Trump. Cohen had discussed with Felix
Sater his own travel to Russia as part of the project, and he had inquired about the possibility of
Trump traveling there—both with the candidate himself and with senior campaign official Corey
Lewandowski. Cohen did recall that he had received a response to the email that he sent to Russian
government spokesman Dmitry Peskov—in particular, that he received an email reply and had a
follow-up phone conversation with an English-speaking assistant to Peskov in mid-January 2016.
Cohen Information ¶ 7. Cohen knew the statements in the letter to be false at the time, and
admitted that he made them in an effort (1) to minimize the links between the project and Trump
(who by this time was President), and (2) to give the false impression that the project had ended
before the first vote in the Republican Party primary process, in the hopes of limiting the ongoing
Russia investigations. Id.

         Given the nature of the false statements and the fact that he repeated them during his initial
interview with the Office, we charged Cohen with violating Section 1001. On November 29, 2018,
Cohen pleaded guilty pursuant to a plea agreement to a single-count information charging him
with making false statements in a matter within the jurisdiction of the legislative branch, in
violation of 18 U.S.C. § 1001(a)(2) and (c). Cohen Information. The case was transferred to the
district judge presiding over the separate prosecution of Cohen pursued by the Southern District
of New York (after a referral from our Office). On December 7, 2018, this Office submitted a
letter to that judge recommending that Cohen’s cooperation with our investigation be taken into
account in sentencing Cohen on both the false-statements charge and the offenses in the Southern
District prosecution. On December 12, 2018, the judge sentenced Cohen to two months of
imprisonment on the false-statements count, to run concurrently with a 36-month sentence
imposed on the other counts.

                   v. Roger Stone

        As explained more fully in Volume I, Section III.D.1, supra, Roger Stone is a long-time
Trump associate, worked for the Trump Campaign briefly in 2015, and remained in contact with
senior Campaign officials through the campaign period. By no later than the summer of 2016,
Stone communicated with the Campaign about upcoming WikiLeaks releases of hacked materials
that were expected to harm Hillary Clinton’s candidacy. Indictment ¶ 5, United States v. Roger
Jason Stone, Jr., No. 1:19-cr-18 (D.D.C. Jan. 24, 2019), Doc. 1 (“Stone Indictment”). Stone sent
author Jerome Corsi messages urging him to “[g]et to” Assange at the Ecuadorian Embassy in
London, and received back correspondence from Corsi passing along “word [that] friend in
embassy plans 2 more dumps” in the summer and fall. Stone Indictment ¶ 13. Stone spoke
publicly about access to Assange and, after radio host Randy Credico interviewed Assange, Stone
asked Credico to contact and obtain information from Assange. Stone Indictment ¶¶ 14-15. And
in early October 2016, Stone assured individuals involved in the Campaign that a WikiLeaks
release was imminent. Stone Indictment ¶ 16.

                                                 196
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 205 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        When asked to appear before HPSCI and provide documents, Stone caused a letter to be
submitted to HPSCI in May 2017 stating that he had no relevant records. Stone Indictment ¶ 19.
During his testimony before HPSCI in September 2017, Stone testified in pertinent part that he did
not have emails with third parties about Assange or any documents referring to Assange; that his
references in August 2016 to being in contact with Assange had been references to
communications with a single “intermediary,” whom Stone later identified as Credico; that Stone
did not ask this intermediary to communicate anything to Assange or to do anything on Stone’s
behalf; that the intermediary did not communicate via text message or email about WikiLeaks with
Stone; and that Stone had never discussed his conversations with the intermediary with anyone in
the Trump Campaign. Stone Indictment ¶¶ 20-22, 25, 29, 31, 35. Each of these statements was
false. Stone had in his custody or control email communications with Corsi and Credico about
Assange and WikiLeaks. Stone’s August 2016 public statements about access to Assange were not
solely about communications through Credico, who had not yet interviewed or met Assange at the
time. Stone had asked Credico to pass along a message to Assange and find out information from
him. Stone and Credico had communicated extensively over text message about WikiLeaks. And
Stone had discussed his contacts to Assange and an imminent WikiLeaks release with the Trump
Campaign, including in the days leading to the October 7, 2016 release of the Podesta emails.
Stone Indictment ¶¶ 23, 28, 30, 32, 35.

        After falsely telling Congress that Credico was his lone “intermediary” or “go-between,”
Stone repeatedly contacted Credico in an effort to prevent Credico from contradicting Stone’s
statements to HPSCI. Between November and December 17, 2017, Stone texted Credico urging
him to “[s]tonewall” and “[p]lead the Fifth,” and stating that he should do a “Frank Pentangeli”
before HPSCI, a reference to a character in the The Godfather: Part II who testified before a
congressional committee and claimed not to know information incriminating a mafia figure in
perjury before the same committee. Stone Indictment ¶¶ 36-38. In 2018, after Credico advised
HPSCI that he would invoke his Fifth Amendment rights, Stone continued to contact Credico,
calling him “a rat” and stating that he would “take that dog”—a reference to Credico’s support
dog—“away” from him. Stone Indictment ¶ 39.

        Based on the foregoing conduct, on January 24, 2019, a grand jury in the District of
Columbia returned a seven-count indictment charging Stone with one count of obstructing and
endeavoring to obstruct a congressional proceeding, in violation of 18 U.S.C. § 1505; five counts
of making false statements to Congress, in violation of 18 U.S.C. § 1001(a) and (c); and one count
of witness tampering, in violation of 18 U.S.C. § 1512(b)(1). Stone Indictment. Stone has entered
a plea of not guilty to all charges and is currently pending trial.

                   vi. Jeff Sessions

        As set forth in Volume I, Section IV.A.6, supra, the investigation established that, while a
U.S. Senator and a Trump Campaign advisor, former Attorney General Jeff Sessions interacted
with Russian Ambassador Kislyak during the week of the Republican National Convention in July
2016 and again at a meeting in Sessions’s Senate office in September 2016. The investigation also
established that Sessions and Kislyak both attended a reception held before candidate Trump’s



                                                197
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 206 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



foreign policy speech at the Mayflower Hotel in Washington, D.C., in April 2016, and that it is
possible that they met briefly at that reception.

        The Office considered whether, in light of these interactions, Sessions committed perjury
before, or made false statements to, Congress in connection with his confirmation as Attorney
General. In January 2017 testimony during his confirmation hearing, Sessions stated in response
to a question about Trump Campaign communications with the Russian government that he had
“been called a surrogate at a time or two in that campaign and I didn’t have – did not have
communications with the Russians.” In written responses submitted on January 17, 2017, Sessions
answered “[n]o” to a question asking whether he had “been in contact with anyone connected to
any part of the Russian government about the 2016 election, either before or after election day.”
And, in a March 2017 supplement to his testimony, Sessions identified two of the campaign-period
contacts with Ambassador Kislyak noted above, which had been reported in the media following
the January 2017 confirmation hearing. Sessions stated in the supplemental response that he did
“not recall any discussions with the Russian Ambassador, or any other representatives of the
Russian government, regarding the political campaign on these occasions or any other occasion.”

        Although the investigation established that Sessions interacted with Kislyak on the
occasions described above and that Kislyak mentioned the presidential campaign on at least one
occasion, the evidence is not sufficient to prove that Sessions gave knowingly false answers to
Russia-related questions in light of the wording and context of those questions. With respect to
Sessions’s statements that he did “not recall any discussions with the Russian Ambassador . . .
regarding the political campaign” and he had not been in contact with any Russian official “about
the 2016 election,” the evidence concerning the nature of Sessions’s interactions with Kislyak
makes it plausible that Sessions did not recall discussing the campaign with Kislyak at the time of
his statements. Similarly, while Sessions stated in his January 2017 oral testimony that he “did
not have communications with Russians,” he did so in response to a question that had linked such
communications to an alleged “continuing exchange of information” between the Trump
Campaign and Russian government intermediaries. Sessions later explained to the Senate and to
the Office that he understood the question as narrowly calling for disclosure of interactions with
Russians that involved the exchange of campaign information, as distinguished from more routine
contacts with Russian nationals. Given the context in which the question was asked, that
understanding is plausible.

        Accordingly, the Office concluded that the evidence was insufficient to prove that Sessions
was willfully untruthful in his answers and thus insufficient to obtain or sustain a conviction for
perjury or false statements. Consistent with the Principles of Federal Prosecution, the Office
therefore determined not to pursue charges against Sessions and informed his counsel of that
decision in March 2018.

                   vii. Others Interviewed During the Investigation

        The Office considered whether, during the course of the investigation, other individuals
interviewed either omitted material information or provided information determined to be false.
Applying the Principles of Federal Prosecution, the Office did not seek criminal charges against
any individuals other than those listed above. In some instances, that decision was due to

                                               198
         Case 1:19-cv-00810-RBW U.S. Department
                                Document   122-1of Justice
         ______________________________________________________
                                                    Filed 06/19/20 Page 207 of 207
          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



evidentia1y hurdles to proving falsity. In others, the Office detennined that the witness ultimately
provided truthful infonnation and that considerations of culpability, dete1Tence, and resource-
 reservation wei hed a ainst rosecution. See Justice Manual         9-27.220, 9-27.230.
                                                                                                                                (b)(5)-2
                                                                                                                                (b)(6)/
                                                                                                                                (b)(7)(C)-2



                                (b)(5)-2, (b)(6)/(b)(7)(C)-2

               (b) (6), (b) (7)(C), (b) (5)
                                                                                                                               (b)(5)-2
       l(b) (6), (b) (7)(C), (b) (3), (b) (5)
                                                                                                                                         (b)(3)-1
                                                                                                  (D)('). (ll)(7)(C). (D)(3). (ll)(.$1

(b) (6), (b) (7)(C), (b) (5)
(b) (6), (b) (7)(C), (b) (3), (b) (5)                                            l (b) (6). (b) (7)(C), (b) (5)

(b) (6), (b) (7)(C), (b) (5)                                                                                                   (b)(6)/
                                                                                                                               (b)(7)(C)-2




-                          (b)(5)-2, (b)(6)/(b)(7)(C)-2

               (b} (3), (b} (5), (b} (6), (b} (7}(C}
                                                                                                                              (b)(5)-2,
                                                                                                                              (b)(6)/
                                                                                                                              (b)(7)(C)-2
                              l(b) (6), (b) (7)(C), (b) (5)                                                                   (b)(3)-1


(b ) (6 ), (b ) {7)(C ). (b ) (5)
                                    (b)(5)-2, (b)(6)/(b)(7)(C)-2



                                                                                                                               (b)(5)-2,
                                                                                                                               (b)(6)/
                                                                                                                               (b)(7)(C)-2




                                                                   199
